Exhibit 10.1

 

IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF FLORIDA

 

UNITED STATES OF AMERICA,

)

 

and

)

 

FLORIDA DEPARTMENT OF

)

 

ENVIRONMENTAL PROTECTION,

)

 

 

)

 

Plaintiffs,

)

Civil Action No. [            ]

v.

)

 

 

)

 

CF INDUSTRIES, INC.,

)

 

 

)

 

Defendant.

)

 

 

CONSENT DECREE

 

WHEREAS, Plaintiffs, the United States of America (United States), on behalf of
the United States Environmental Protection Agency (EPA), and the Florida
Department of Environmental Protection (FDEP) (together the Plaintiffs), have
filed a complaint alleging that Defendant, CF Industries, Inc., (CFI) has
violated the Resource Conservation and Recovery Act (RCRA), 42 United States
Code (U.S.C.) § 6901 et seq., and the Florida Resource Recovery and Management
Act, § 403.702 et seq., Florida Statutes (F.S.), and the applicable regulations
in 40 C.F.R. Parts 260-270, as adopted by reference in Chapter 62-730, Florida
Administrative Code (F.A.C.); at its Plant City, Florida phosphoric acid and
fertilizer manufacturing facility (Facility);

 

WHEREAS, the Complaint includes allegations, disputed by CFI, that CFI failed to
characterize and illegally treated, stored and disposed of hazardous wastes from
the production of sulfuric acid, diammonium phosphate (DAP) and monoammonium
phosphate (MAP) fertilizer; wastes generated during cleaning of phosphoric acid
plant and fertilizer plant equipment; and wastewaters generated from the
scrubbers used to control air pollution from the

 

--------------------------------------------------------------------------------


 

phosphoric acid plants. The Complaint also alleges, and CFI disputes, that CFI
illegally placed hazardous wastes in a Phosphogypsum Stack System for managing
phosphoric acid wastes exempt from hazardous waste regulation pursuant to the
Bevill Exemption, 40 C.F.R. § 261.4(b)(7), thus violating Section 3005 of RCRA,
42 U.S.C. § 6925, and the applicable regulations in 40 C.F.R. Parts 260-270, as
adopted by reference in Chapter 62-730, Florida Administrative Code (F.A.C.);

 

WHEREAS, the objective of the Parties in this Consent Decree is to establish
injunctive relief whereby CFI shall modify certain operating practices with
respect to its management of hazardous wastes and Bevill-Exempt wastes and
implement environmental controls, remediation, and financial assurance as set
forth herein, and to assess an appropriate penalty to resolve the allegations of
the Complaint;

 

WHEREAS, CFI has conducted itself in good faith in its discussions with the
Plaintiffs concerning the violations alleged in the Complaint, and has already
implemented operational changes and corrective measures obviating the need for
certain injunctive relief;

 

WHEREAS, by agreeing to entry of this Consent Decree, CFI makes no admission of
law or fact with respect to the allegations in the Complaint and denies any
non-compliance or violation of any law or regulation identified therein. For the
purpose of avoiding litigation among the parties, however, CFI agrees to the
requirements of this Consent Decree.

 

WHEREAS, the Parties recognize, and the Court by entering this Consent Decree
finds, that this Consent Decree has been negotiated by the Parties in good faith
and will avoid litigation among the Parties and that this Consent Decree is
fair, reasonable, and in the public interest;

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, before the taking of any testimony, without the adjudication or
admission of any issue of fact or law except as provided in Section I, below,
and with the consent of the Parties,

 

IT IS HEREBY ADJUDGED, ORDERED, AND DECREED as follows:

 

I. JURISDICTION AND VENUE

 

1.             This Court has jurisdiction over the subject matter of this
action and over the Parties, pursuant to Section 3008(a) of RCRA, 42 U.S.C. §
6928, and 28 U.S.C. §§ 1331, 1332, 1345, 1355 and 1367. Venue is proper in this
judicial district pursuant to 28 U.S.C. §§ 1331, 1332, 1345, 1355, 1367,
1391(b) and (c), and 1395(a), and Section 3008(a) and (g) of RCRA, 42 U.S.C. §
6928(a) and (g), because CFI’s phosphoric acid and ammoniated fertilizer
Facility is located in the vicinity of Plant City, Florida, which is in this
judicial district. For purposes of this Decree, or any action to enforce this
Decree, EPA, FDEP, and CFI consent to the Court’s jurisdiction over this Decree
and any such action and over CFI and further consent to venue in this judicial
district.

 

2.             Pursuant to Section 3008(a)(2) of RCRA, 42 U.S.C. § 6928(a)(2),
notice of the commencement of this action has been given to FDEP.

 

3.             For purposes of this Consent Decree, CFI agrees that the
Complaint states claims upon which relief may be granted pursuant to Sections
3004 and 3005 of RCRA, 42 U.S.C. § 6924 and 6925, and Sections 403.721, 403.722,
and 403.727, F.S.

 

II. APPLICABILITY

 

4.             The obligations of this Consent Decree apply to and are binding
upon the United States, FDEP, and CFI and any successors, assigns, or other
entities or persons otherwise bound

 

3

--------------------------------------------------------------------------------


 

by law. Rights granted to EPA under this Consent Decree may be exercised by FDEP
upon the written agreement of EPA and FDEP.

 

5.             No transfer of ownership or operation of the Facility, whether in
compliance with the procedures of this Paragraph or otherwise, shall relieve CFI
of its obligation to ensure that the terms of the Decree are implemented,
unless: (1) the transferee agrees in writing to undertake the obligations
required by this Decree and to be substituted for CFI as a Party to the Decree
and thus be bound by the terms thereof; and (2) the United States, after
consultation with FDEP, consents in writing to relieve CFI of its obligations
pursuant to Section XVII of this Consent Decree (Modification). At least thirty
(30) Days prior to such transfer, or such other period agreed to by the Parties
in writing, CFI shall provide a copy of this Consent Decree to the proposed
transferee and shall simultaneously provide written notice of the prospective
transfer, together with a copy of the proposed written agreement transferring
obligations to the transferee, to EPA, FDEP, the United States Attorney for the
Middle District of Florida, and the United States Department of Justice, in
accordance with Section XIV of this Decree (Notices). The United States’
determination whether to approve the transferee’s substitution for CFI under
this Consent Decree will take into account CFI’s completion of all of the
modifications to the Facility necessary to allow CFI to comply with the
obligations of this Consent Decree and a demonstration that the transferee has
the financial and technical capability to comply with this Consent Decree. The
United States’ decision to refuse to approve the substitution of the transferee
for CFI shall be subject to dispute resolution pursuant to Section X (Dispute
Resolution) of this Consent Decree, but any judicial review shall be conducted
pursuant to Paragraph 70(a) of this Consent Decree. If Defendant does not
prevail in such judicial review, Defendant shall pay all costs incurred by the
United States in connection with such judicial

 

4

--------------------------------------------------------------------------------


 

review, including attorney’s fees. Any transfer of ownership or operation of the
facility without complying with this Paragraph constitutes a violation of this
Decree.

 

6.             CFI shall provide a copy of this Consent Decree to all officers,
employees, and agents whose duties might reasonably include compliance with any
provision of this Decree, as well as to any contractor retained to perform Work
required under this Consent Decree. CFI shall condition any such contract upon
performance of the Work in conformity with the terms of this Consent Decree.

 

7.             In any action to enforce this Consent Decree, CFI shall not raise
as a defense the failure by any of its officers, directors, employees, agents,
or contractors to take any actions necessary to comply with the provisions of
this Consent Decree.

 

III. DEFINITIONS

 

8.             Except as otherwise provided in this Consent Decree (including
its Appendices), definitions for the terms presented herein shall be
incorporated from the following statutes and their corresponding regulations:
RCRA, as amended, 42 U.S.C. §§ 6901 et seq. and the Florida Resource Recovery
and Management Act, Sections 403.702 et seq., F.S., and Chapter 62-780, F.A.C.
In the case of a conflict between the federal and state definitions, federal
definitions shall control. Whenever the terms set forth below are used in this
Consent Decree, the following definitions shall apply:

 

a.             Bevill-Exempt Wastes shall mean Phosphogypsum and Process
Wastewater from phosphoric acid mineral processing, which are solid wastes
excluded from hazardous waste regulation pursuant to 40 C.F.R. §
261.4(b)(7)(ii)(D) and/or (P);

 

b.             Complaint shall mean the complaint filed by the United States and
FDEP in this action;

 

5

--------------------------------------------------------------------------------


 

c.             Consent Decree or Decree shall mean this Decree and all
Appendices identified in Section XXIII (Appendices) and attached hereto. In the
event of any conflict between this Decree and any Appendix hereto, this Decree
shall control;

 

d.             Day shall mean a calendar day unless expressly stated to be a
business day. In computing any period of time under this Consent Decree, where
the last day would fall on a Saturday, Sunday, or federal or State of Florida
holiday, the period shall run until the close of business of the next business
day;

 

e.             Defendant or CFI shall mean CF Industries, Incorporated;

 

f.              Downstream Operations shall mean all Facility operations
involving the storage, management, transport, treatment, disposal or further
processing of the First Saleable Product, manufacturing operations that use the
First Saleable Product as a feedstock, and fluorosilicic acid (FSA) production
operations, unless designated as a Mixed-Use Unit or Grandfathered Unit in the
Facility Report.

 

g.             EPA shall mean the United States Environmental Protection Agency
and any of its successor departments or agencies;

 

h.             Effective Date is defined in Section XVI;

 

i.              Facility shall mean CFI’s manufacturing plant, Phosphogypsum
Stack System, and all other contiguous or adjacent property owned and/or
operated by CFI, that is located in the vicinity of Plant City, Florida at 10609
State Road 39 North, as delineated in Appendix 3, Site Map.

 

j.              Facility Report shall mean the report dated January 7, 2010, and
attached hereto as Appendix 4, prepared by EPA following an inspection of the
CFI Facility, which identifies CFI’s Upstream and Downstream Operations, its
Mixed-Use Units, and Grandfathered Units;

 

6

--------------------------------------------------------------------------------


 

k.             FDEP shall mean the State of Florida Department of Environmental
Protection and any of its successor departments or agencies;

 

l.              Financial Assurance shall mean financial assurance for the
benefit of EPA and FDEP in order to ensure coverage for Third-party Liability,
Phosphogypsum Stack System Closure, Long Term Care, and, if required, Corrective
Action, as set forth in Appendix 2 of the Consent Decree;

 

m.            First Saleable Product shall mean:

 

1) Merchant Grade Acid (“MGA”), which is typically 52% to 54% (by weight) of
P205 but may vary slightly, manufactured from the direct reaction of phosphate
rock and sulfuric acid, and containing less than one percent (1%) solids
content, whether or not it is actually placed into commerce; or, if applicable,

 

2) any intermediate phosphoric acid product with a P205 content less than or
equal to MGA that is diverted from further processing into MGA in order to be
placed into commerce, further concentrated above 54% P205 (by weight), or used
as a feedstock in manufacturing MAP/DAP, Superphosphoric Acid (SPA), Purified
Acid, or other chemical manufacturing products;

 

n.             Florida Phosphogypsum Rules shall mean Sections 376.30701,
403.087, 403.0876, 403.088, 403.0885, 403.121, 403.4154, and 403.4155, F.S., and
the rules promulgated thereunder in Chapters 62-4, 62-520, 62-620, 62-672,
62-673, 62-777, and 62-780, F.A.C., pertaining to the operation and closure of
phosphoric acid facilities within the State;

 

o.             FSA shall mean fluorosilicic acid (H2 SiF6);

 

p.             Grandfathered Unit shall mean a pipe, tank and/or other
production, storage, or transportation unit in Downstream Operations
specifically identified in the Facility Report as not

 

7

--------------------------------------------------------------------------------


 

feasibly segregable from Upstream Operations;

 

q.             Interest shall mean the interest rate specified in 28 U.S.C. §
1961;

 

r.              MAP/DAP shall mean monoammonium phosphate and/or diammonium
phosphate;

 

s.             Mixed-Use Unit shall mean a pollution control device, pipe, tank
and/or other production, storage, or transportation unit specifically identified
in the Facility Report as serving both Upstream Operations and Downstream
Operations;

 

t.              Non-Hazardous Aqueous Solution shall mean an aqueous solution
used for cleaning pipes, tanks or other equipment that as a waste would not be a
listed or characteristic hazardous waste, including without limitation fresh
water, non-hazardous condensate, non-hazardous recycled water, and non-hazardous
recovered groundwater;

 

u.             Paragraph shall mean a portion of this Decree identified by an
arabic numeral;

 

v.             Parties shall mean the United States, FDEP and CFI;

 

w.            Phosphogypsum shall mean calcium sulfate and byproducts produced
by the reaction of sulfuric acid with phosphate rock to produce phosphoric acid.
Phosphogypsum is a solid waste within the definition of Section 1004(27) of
RCRA, 42 U.S.C. § 6903(27);

 

x.             Phosphogypsum Stack shall mean any defined geographic area
associated with a phosphoric acid production facility in which phosphogypsum is
disposed of or stored, other than within a fully enclosed building, container or
tank;

 

y.             Phosphogypsum Stack System shall mean the defined geographic area
associated with a phosphoric acid production facility in which Phosphogypsum and
Process Wastewater is disposed of or stored, together with all pumps, piping,
ditches, drainage, conveyances, water control structures, collection pools,
cooling ponds, surge ponds, auxiliary holding ponds,

 

8

--------------------------------------------------------------------------------


 

regional holding ponds, and any other collection or conveyance system associated
with the transport of Phosphogypsum from the plant to the Phosphogypsum Stack,
its management at the stack, and the Process Wastewater return to phosphoric
acid production. This includes toe drain systems and ditches and other leachate
collection systems, but does not include conveyances within the confines of the
fertilizer production plant or emergency diversion impoundments used in
emergency circumstances caused by rainfall events of high volume or duration for
the temporary storage of Process Wastewater to avoid discharges to surface
waters of the state;

 

z.             Process Wastewater shall mean process wastewater from phosphoric
acid production. The following wastestreams constitute process wastewater from
phosphoric acid production: water from phosphoric acid production operations
through concentration to the First Saleable Product; process wastewater
generated from Upstream Operations that is used to transport Phosphogypsum to
the Phosphogypsum Stack; Phosphogypsum Stack runoff; process wastewater
generated from the uranium recovery step of phosphoric acid production; process
wastewater generated from non-ammoniated animal feed production defluorination
operations that qualify as mineral processing operations based on the definition
of mineral processing that EPA finalized on September 1, 1989; and process
wastewater generated from the superphosphate production process that involves
the direct reaction of phosphate rock with dilute, not Merchant Grade,
phosphoric acid [see 55 Fed. Reg. 2328, January 23, 1990];

 

aa.           Purified Phosphoric Acid (PPA) shall mean a refined grade of
phosphoric acid where contaminants have been removed from wet-process phosphoric
acid through solvent extraction, chemical precipitation, filtration or other
purification process to produce a purified phosphoric acid product suitable for
food grade or other higher purity phosphoric acid applications;

 

9

--------------------------------------------------------------------------------


 

bb.          Section shall mean a portion of this Decree identified by a roman
numeral;

 

cc.           State shall mean the State of Florida;

 

dd.          Superphosphoric Acid (SPA) shall mean liquid phosphoric acid (not a
solid phosphate product such as granulated triple superphosphoric acid)
generally with a P205 content greater than 54%, resulting from the concentration
of wet process acid that does not involve the direct reaction of phosphate ore
in such concentration operations;

 

ee.           Treatment shall mean any method, technique, or process, including
neutralization, designed to change the physical, chemical, or biological
character or composition of a waste so as to neutralize such waste or so as to
recover energy or material resources from the waste, or so as to change or
reduce a hazardous constituent of the waste or make it safer to transport,
store, or dispose of, or amenable for recovery, amenable for storage, or reduced
in volume;

 

ff.            United States shall mean the United States of America, acting on
behalf of EPA;

 

gg.          Upstream Operations shall mean all phosphoric acid mineral
processing operations resulting in the manufacture of the First Saleable
Product; and

 

hh.          Work shall mean any activity that CFI must perform to comply with
the requirements of this Decree, including Appendices.

 

IV. CIVIL PENALTY

 

9.             Within thirty (30) Days after the Effective Date of this Consent
Decree, CFI shall pay the sum of $701,050.00 as a civil penalty, together with
Interest accruing from the date on which the Consent Decree is lodged with the
Court, at the rate specified in 28 U.S.C. § 1961 as of the date of lodging, in
accordance with the following Paragraphs.

 

10.           CFI shall pay $350,525.00 to the United States by FedWire
Electronic Funds

 

10

--------------------------------------------------------------------------------


 

Transfer (EFT) to the U.S. Department of Justice, in accordance with written
instructions to be provided by the Financial Litigation Unit of the U.S.
Attorney’s Office for the Middle District of Florida, 400 N. Tampa Street,
Suite 3200, Tampa, Florida, 33602 (813-274-6000) to CFI following lodging of the
Consent Decree. At the time of payment, CFI shall send a copy of the EFT
authorization form and the EFT transaction record, together with a transmittal
letter, to the United States in accordance with Section XIV of this Decree
(Notices); by email to acctsreceivable.CINWD@epa.gov; and by mail to:

 

EPA Cincinnati Finance Office

26 Martin Luther King Drive

Cincinnati, OH 45268

 

The transmittal letter shall state that the payment is for the civil penalty
owed pursuant to the Consent Decree in United States et al. v. CF Indus., Inc.,
and shall reference the civil action number and DOJ case number 90-7-1-08388/5.

 

11.           Within 30 Days after the Effective Date of this Consent Decree,
CFI shall pay the sum of $350,525 as a civil penalty, to FDEP by EFT in
accordance with instructions that will be provided by FDEP within ten (10) Days
of the lodging of this Consent Decree. At the time of payment, CFI shall send a
copy of the EFT authorization form and the EFT transaction record, together with
a transmittal letter, to FDEP in accordance with Section XIV of this Consent
Decree (Notices). The transmittal letter shall state that the payment is for a
civil penalty owed pursuant to the Consent Decree in United States et al. v. CF
Indus., Inc., and shall reference the FDEP OGC number 09-3352 and DOJ case
number 90-7-1-08388/5.

 

12.           CFI shall not deduct any penalties paid under this Decree pursuant
to this Section or Section VIII (Stipulated Penalties) in calculating its
federal or state or local income tax.

 

11

--------------------------------------------------------------------------------


 

V. COMPLIANCE REQUIREMENTS

 

13.           Compliance Projects and Schedule. CFI shall undertake the actions
set forth in Appendix 5 (Best Management Practices (BMP) Plan) of this Consent
Decree to reduce the amount of non-hazardous ammoniated wastes deposited in the
Phosphogypsum Stack System. CFI also shall implement certain Facility changes
(including Project 1 as described on pp. 19-21 and pp. 35-37 of Section IV of
Appendix 4 (Facility Report)), pursuant to the Compliance Schedule attached to
this Consent Decree as Appendix 8. CFI shall complete all projects by the
project completion dates set forth in Appendix 8.

 

14.           Hazardous Waste Determinations. CFI shall make a RCRA hazardous
waste determination, pursuant to 40 C.F.R. § 262.11, of all non-Bevill-Exempt
solid wastes that are not managed in accordance with Paragraphs 15-19, below,
and, if the wastes are hazardous, CFI shall manage such wastes in compliance
with RCRA Subtitle C.

 

15.           Wastes from Downstream Operations. Unless otherwise authorized by
this Paragraph or Paragraphs 16-19 below, CFI shall manage all hazardous wastes
generated from Downstream Operations (including, without limitation, units that
transport, store, treat, or manage the First Saleable Product (e.g., pipes,
tanks, railcars); chemical manufacturing processes that use the First Saleable
Product as a feedstock (e.g., MAP/DAP, SPA or PPA processes); FSA production
processes; pollution control devices, waste storage, transport and treatment
units, and spills and leaks from all such processes and units) in compliance
with RCRA Subtitle C, regardless of the use of any Bevill-Exempt Wastes as
influent to such Downstream Operations. For any wastes generated by units that
will be modified, shut down, or replaced in connection with, or for any wastes
that will be managed differently as a result of Projects 1 (as identified on pp.
19-21 and pp. 35-37 in Section IV of Appendix 4 (Facility

 

12

--------------------------------------------------------------------------------


 

Report)), 2 and 3, as described in Appendix 8 (BMP and Project Implementation
Schedule), this Paragraph shall become effective upon completion of those
Projects pursuant to the schedule in Appendix 8 (Compliance Schedule). Except as
authorized by Section VI (Planned Phosphoric Acid Production Operations) and
Section VIII (Authorized Future Installations) of Appendix 4 (Facility Report),
if any Mixed-Use Units or Grandfathered Units are replaced or reconfigured after
the date of the Facility Report such that they serve to manage, store or
transport materials from Downstream Operations that are not identified in the
Facility Report as being associated with those Units, they will be deemed to
serve Downstream Operations, and any hazardous wastes generated from such units
must be treated, managed, stored, transported, and disposed of in accordance
with RCRA Subtitle C.

 

16.           Wastes from Upstream Operations: Phosphoric Acid Scrubber Wastes.
Wastes from air pollution control devices that are associated with Upstream
Operations, or that are identified as Mixed-Use Units in the Facility Report,
may be (a) input to Upstream Operations, or (b) treated, stored, managed,
transported or disposed of together with Bevill-Exempt Wastes, provided that CFI
deposits such wastes only in a Phosphogypsum Stack System subject to and in
compliance with the requirements of Appendix 1, Attachment B (Groundwater and
Zone of Discharge Requirements) and Attachment C (Phosphogypsum Stack System
Construction and Operational Requirements) to this Consent Decree, and EPA has
not made a determination that the Financial Assurance provided by Defendant no
longer satisfies the requirements of this Consent Decree (Paragraph 26 and
Appendix 2), pursuant to Paragraph 34 of Appendix 2.

 

17.           Wastes from Upstream Operations; Cleaning Wastes. Wastes generated
from the use of pond water from the Phosphogypsum Stack System, Process
Wastewater, or a

 

13

--------------------------------------------------------------------------------


 

Non-Hazardous Aqueous Solution to clean pipes, tanks, process equipment, or
other storage or transport units that are: (i) associated with Upstream
Operations; (ii) serve to manage, store, or transport Bevill-Exempt Wastes; or
(iii) identified as Mixed-Use or Grandfathered Units in the Facility Report, may
be (a) input to Upstream Operations, or (b) treated, stored, managed,
transported and disposed of together with Bevill-Exempt Wastes, provided that
CFI deposits such wastes only in a Phosphogypsum Stack System subject to and in
compliance with the requirements of Appendix 1, Attachment B (Groundwater and
Zone of Discharge Requirements) and Attachment C (Phosphogypsum Stack System
Construction and Operational Requirements) to this Consent Decree, and EPA has
not made a determination that the Financial Assurance provided by Defendant no
longer satisfies the requirements of this Consent Decree (Paragraph 26 and
Appendix 2), pursuant to Paragraph 34 of Appendix 2. Following the completion of
Project 3 as set forth in Appendix 8 (Compliance Schedule), if CFI, in the
cleaning of Upstream Operation units, uses sulfuric acid or any other chemical
cleaning agent that, as a waste, would generate a hazardous waste when mixed
with Bevill-Exempt Process Wastewater under the Bevill Mixture Rule, 40 C.F.R. §
261.3(a)(2)(i), then CFI shall make a RCRA hazardous waste determination of the
cleaning wastes, pursuant to 40 C.F.R. § 262.11, and, if the wastes are
hazardous, CFI shall manage such wastes in compliance with RCRA Subtitle C.

 

18.           Wastes from Upstream Operations: Spills and Leaks. Spills and
leaks of all grades of phosphoric acid product from Upstream Operations,
Mixed-Use Units, and Grandfathered Units that are not subject to separate
containment apart from Process Wastewater, as identified in Appendix 4 (Facility
Report), shall be minimized and properly managed, tracked, and reported, in
accordance with Appendix 5 (BMP Plan) for Phosphoric Acid Product Handling. This
requirement shall also apply to leaks of sulfuric acid used as a feedstock
within

 

14

--------------------------------------------------------------------------------


 

the phosphoric acid plant battery limits that are not subject to separate
containment. CFI shall notify EPA and FDEP, pursuant to Paragraph 40, in the
event of a release of: (i) phosphoric acid product (s) identified in Appendix 4
(Facility Report), as measured pursuant to Appendix 5 (BMP Plan), that exceeds
5,000 gallons in a 24-four period; or (ii) sulfuric acid used as a feedstock
within the phosphoric acid plant battery limits, as measured pursuant to the
requirements of the BMP, that exceeds 1,000 gallons in a 24-hour period. Such
notice(s) shall be in addition to any notices required by Section 103 of the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
§ 9603, or Section 304 of the Emergency Planning and Community Right to Know
Act, 42 U.S.C. § 11004. In the event of: (i) a release of phosphoric acid that
exceeds 10,000 gallons in a 24-hour period on two (2) or more Days in a calendar
quarter, or a release of sulfuric acid that exceeds 1,000 gallons in a 24-hour
period on two (2) or more Days in a calendar quarter, where such releases are
captured within a Phosphogypsum Stack System that complies with the requirements
of Appendix 1, Attachment C, Section VI (Phosphogypsum Stack System Construction
Requirements); or (ii) a release of phosphoric acid that exceeds 500 gallons in
a 24-hour period on two (2) or more Days in a calendar quarter, or a release of
sulfuric acid that exceeds 65 gallons in a 24-hour period on two (2) or more
Days in a calendar quarter, where such releases are not captured within a
Phosphogypsum Stack System that complies with the requirements of Appendix 1,
Attachment C, Section VI (Phosphogypsum Stack System Construction Requirements),
CFI within ten (10) days of the second such release shall submit to EPA for
approval a plan for any necessary corrective action as a result of the releases,
as well as proposed modifications to the BMP Plan to avoid, minimize, or contain
future such releases.

 

19.           Wastes from Treatment of Phosphogypsum Stack Wastes. Wastes
generated from the treatment of materials in the Phosphogypsum Stack System that
does not introduce hazardous

 

15

--------------------------------------------------------------------------------


 

constituents or other contaminants into such materials may be (a) input to
Upstream Operations, or (b) treated, stored, managed, transported and disposed
of together with Bevill-Exempt Wastes, provided that CFI deposits such wastes
only in a Phosphogypsum Stack System subject to and in compliance with the
requirements of Appendix 1, Attachment B (Groundwater and Zone of Discharge
Requirements) and Attachment C (Phosphogypsum Stack System Construction and
Operational Requirements) to this Consent Decree, and EPA has not made a
determination that the Financial Assurance provided by Defendant no longer
satisfies the requirements of this Consent Decree (Paragraph 26 and Appendix 2),
pursuant to Paragraph 34 of Appendix 2.

 

20.           Sulfuric Acid Plant. CFI shall implement the Sulfuric Acid Plants
Hazardous Waste Management Plan attached hereto as Appendix 6 and shall manage
hazardous waste generated at the sulfuric acid plants in accordance with
applicable law. CFI shall periodically submit to EPA for review and approval
updates to the Sulfuric Acid Plants Hazardous Waste Management Plan.

 

21.           Site Assessment and Corrective Action. Plaintiffs agree that CFI
has already completed activities substantially equivalent to those specified in
Appendix 1, Attachment A (Site Assessment, Reporting, and Corrective Measures),
and which satisfy the requirements of that Attachment. Attachment A is included
as part of this Consent Decree in order to advise the Court and the public of
remedial activities already completed by CFI as part of its settlement with the
United States and Florida.

 

22.           Phosphogypsum Stack System. CFI shall comply with all requirements
set forth in Appendix 1, Attachment B (Groundwater and Zone of Discharge
Requirements), Attachment C (Phosphogypsum Stack System Construction and
Operational Requirements), Attachment D (Closure of Phosphogypsum Stacks/Stack
Systems), and Attachment E (Imminent and

 

16

--------------------------------------------------------------------------------


 

Substantial Endangerment Diagnostic Requirements). While certain requirements of
these Attachments are more stringent or detailed than the requirements of the
Florida Phosphogypsum Rules, as further detailed in the following Paragraph, the
majority of the Work required by the above-cited Attachments is also required
under the Florida Phosphogypsum Rules.

 

23.           EPA will consult periodically with FDEP regarding CFI’s compliance
with the Florida Phosphogypsum Rules. If EPA agrees that CFI is in compliance
with the Florida Phosphogypsum Rules, using the definition of Bevill-Exempt
Wastes set forth in this Consent Decree, such compliance shall be deemed to
satisfy the Work requirements of Appendix 1, Attachments B, C, D and E, provided
that CFI also complies with the following three (3) specific Work requirements
of Appendix 1 that are more stringent or detailed than the Florida Phosphogypsum
Rules:

 

(a) The Stack Closure Plan shall be amended as needed to include the
requirements of Rule 62-673.600(3), F.A.C., and a description of the physical
configuration of the Phosphogypsum Stack System and process water inventory for
the period of time that the most costly scenario for closure is determined as
calculated in accordance with Appendix 2 (Financial Assurance);

 

(b) The Permanent Closure Plans incorporated in the closure operation permit
application shall conform to the requirements in Rule 62-673.610(7), F.A.C., and
must include: (1) a revised estimate of all costs associated with stack closing,
long-term care and site-specific water management activities being undertaken
under the Permanent Stack Closure Plan in accordance with Appendix 2 (Financial
Assurance); and (2) a description of the proposed method of demonstrating
financial responsibility for the long-term monitoring and maintenance in
accordance with Appendix 2 (Financial Assurance);

 

(c) As of the fifth anniversary of the Effective Date of this Consent Decree, no
Bevill-Exempt Wastes shall be placed in an unlined Phosphogypsum Stack System.
Plaintiffs agree that the Facility’s Phosphogypsum Stack System as it exists on
the Effective Date of this Consent Decree is a lined system consistent with the
requirements of Appendix 1, Attachment C (Phosphogypsum Stack System
Construction and Operational Requirements). Plaintiffs further agree that the
use of the alternative synthetic liner system in certain portions of the
Facility’s Phosphogypsum Stack System, including the area known as the “Notch,”
which

 

17

--------------------------------------------------------------------------------


 

has been previously approved by the FDEP, is an acceptable alternative to the
composite liner design requirement set forth in Attachment C, Section VI
(Phosphogypsum Stack System Construction Requirements).

 

24.           EPA reserves the right to fully and directly enforce all
requirements of Appendix 1, Attachments B, C, D, and E, if it finds that CFI is
not in compliance with the Florida Phosphogypsum Rules, or if the Florida
Phosphogypsum Rules are modified and EPA determines that such modifications do
not comport with the Work requirements of the above-cited Attachments. Any
decision by EPA to directly enforce the Work requirements of this Consent Decree
shall not be subject to judicial review, but shall be subject to dispute
resolution (other than judicial review) pursuant to Section X (Dispute
Resolution) of this Consent Decree, although CFI retains its right to invoke
dispute resolution as set forth in Section X (Dispute Resolution) regarding any
liability for stipulated penalties due to any asserted non-compliance with the
Work requirements of this Consent Decree.

 

25.           Plaintiffs agree that CFI has already met the requirements of
(a) Section II (Assessment of Existing Perimeter Dikes) of Attachment C
(Phosphogypsum Stack System Construction and Operational Requirements) by
submitting to FDEP a report prepared by Ardaman & Associates, dated April 16,
2007, regarding the Assessment of Existing Earthen Perimeter Dikes and Process
Water Conveyance and Containment Systems Relative to Requirements of
Rule 62-672, Plant City Phosphate Complex, Hillsborough County, Florida,
attached hereto as Appendix 7; and (b) Section I (General Requirements for the
Stack Closure Plan) of Attachment D (Closure of Phosphogypsum Stacks/Stack
Systems), by submitting a Stack Closure Plan to FDEP. Plaintiffs further agree
that CFI has a zone of discharge authorized by FDEP before the Effective Date of
this Consent Decree and that such zone of discharge shall continue to apply
unless modified pursuant to Section II.B. of Attachment B.

 

18

--------------------------------------------------------------------------------


 

26.           Financial Assurance. CFI shall secure and maintain Financial
Assurance for the benefit of EPA and FDEP pursuant to the requirements of
Appendix 2 (Financial Assurance) of this Consent Decree, in order to ensure
coverage for: (a) Third-party Liability; (b) Phosphogypsum Stack System Closure
(including Long-Term Care) as required under Appendix 1, Attachment D; and,
(c) Corrective Action, if required pursuant to Appendix 1, Attachment A. Nothing
in this Paragraph shall be construed to waive or subordinate CFI’s obligation to
comply with Chapter 62-673, F.A.C., of the Florida Phosphogypsum Rules regarding
financial assurance. CFI’s inability to secure and/or maintain adequate
Financial Assurance shall in no way excuse performance of the Work or any other
requirement of this Consent Decree.

 

27.           In addition to the financial assurance information included in the
reports provided pursuant to Section VII (Reporting Requirements) of this
Consent Decree, CFI, within fourteen (14) days of any request by EPA or FDEP,
shall provide requested information or reports regarding the financial status of
CFI, the financial mechanism(s) provided by CFI to meet its obligation for
Financial Assurance, and the financial institution or guarantor providing the
financial mechanism(s) to secure CFI’s obligation.

 

28.           Approval of Submissions. After review of any work plan, report, or
other item that is required to be submitted, or revised and resubmitted, to EPA
for approval pursuant to this Consent Decree, EPA, after consultation with FDEP,
shall in writing: (a) approve the submission; (b) approve the submission upon
specified conditions; (c) approve part of the submission and disapprove the
remainder; or (d) disapprove the submission. In the event of disapproval of any
portion of the submission, EPA shall include a statement of the reasons for such
disapproval in its response. All work plans, reports and other items that are
developed and

 

19

--------------------------------------------------------------------------------


 

submitted to EPA for approval pursuant to this Consent Decree shall be complete
and technically adequate.

 

29.           If the submission is approved pursuant to Paragraph 28, CFI shall
take all actions required by the plan, report, or other document, in accordance
with the schedules and requirements of the plan, report, or other document, as
approved. If the submission is conditionally approved or approved only in part,
pursuant to Paragraph 28(b) or (c), CFI shall, upon written direction from EPA,
take all actions required by the approved plan, report, or other item that EPA
determines are technically severable from any disapproved portions, subject to
CFI’s right to dispute only the specified conditions or the disapproval of
portions of the submission under Section X of this Decree (Dispute Resolution).

 

30.           If the submission is disapproved in whole or in part pursuant to
Paragraph 28(c) or 28(d), CFI shall, within sixty (60) Days or such other time
as the Parties agree to in writing, correct all deficiencies and resubmit the
plan, report, or other item, or disapproved portion thereof, for approval, in
accordance with the preceding Paragraphs. If the resubmission is approved in
whole or in part, CFI shall proceed in accordance with the preceding Paragraph.

 

31.           Any stipulated penalties applicable to the original submission, as
provided in Section VIII (Stipulated Penalties) of this Decree, shall accrue
during the sixty (60)-Day period or other agreed period, but shall not be
payable unless the resubmission is untimely or is disapproved in whole or in
part; provided that, if the original submission was so deficient as to
constitute a material breach of CFI’s obligations under this Decree, the
stipulated penalties applicable to the original submission shall be due and
payable notwithstanding any subsequent resubmission.

 

20

--------------------------------------------------------------------------------

 


 

32.           If a resubmitted plan, report, or other item, or portion thereof,
is disapproved in whole or in part, EPA, after consultation with FDEP may again
require CFI to correct any deficiencies in accordance with the preceding
Paragraphs, or may itself correct any deficiencies, subject to CFI’s right to
invoke dispute resolution under Section X (Dispute Resolution) and the right of
EPA and FDEP to seek stipulated penalties as provided in the preceding
Paragraphs. If the resubmission is approved or corrected in whole or in part,
CFI shall proceed in accordance with Paragraph 28.

 

33.           Correction of Non-Compliance. If CFI violates, or determines that
it will violate, any requirement of Section V (Compliance Requirements) of this
Consent Decree other than those set forth in Paragraph 26 (which are governed by
Appendix 2 (Financial Assurance)), it shall: (a) comply with the reporting
obligations of Section VII (Reporting Requirements) of this Consent Decree;
(b) pay any penalties pursuant to Section VIII (Stipulated Penalties) of this
Consent Decree unless waived pursuant to Paragraph 53 of this Consent Decree;
and (c) if the violation has not been corrected prior to reporting to EPA,
submit to EPA and subsequently implement a Correction Plan to rectify the
violation. Nothing in this Paragraph shall be construed as EPA approval of CFI’s
correction efforts pursuant to this Paragraph or Appendix 2, or as limiting the
rights reserved by Plaintiffs under Section XII (Effect of
Settlement/Reservation of Rights), and EPA further reserves the right to
require, upon written request, that a Correction Plan be submitted to EPA for
approval in accordance with Paragraphs 28-32, above.

 

34.           Permits. Where any compliance obligation under this
Section requires CFI to obtain a federal, state, or local permit, or approval,
CFI shall submit timely and complete applications and take all other actions
necessary to obtain all such permits or approvals. CFI

 

21

--------------------------------------------------------------------------------


 

may seek relief under the provisions of Section IX of this Consent Decree (Force
Majeure) for any delay in the performance of any such obligation resulting from
a failure to obtain, or a delay in obtaining, any permit or approval required to
fulfill such obligation, if CFI has submitted timely and complete applications
and has taken all other actions necessary to timely obtain all such permits or
approvals.

 

35.           Provided that CFI: (a) remains in compliance with Section V
(Compliance Requirements) of this Consent Decree (including any modifications
made pursuant to Section IX (Force Majeure) or Section XVII (Modification)); or
(b) satisfactorily corrects any instances of non-compliance with Section V
(Compliance Requirements) obligations pursuant to Paragraph 33 or prevails in
dispute resolution pursuant to Section X (Dispute Resolution) of this Consent
Decree, and is not subject to a Work Takeover pursuant to Section VI (Work
Takeover) of this Consent Decree, it shall not be required to obtain a RCRA
permit as a Treatment Storage and Disposal Facility under RCRA Subtitle C with
respect to: (1) the treatment, storage, transport, management, and disposal of
Bevill-Exempt Wastes that have been commingled with hazardous wastes prior to
the lodging of this Consent Decree, as alleged in the Complaint; and (2) wastes
that Paragraphs 15 through 19 allow to be input to Upstream Operations or
managed together with Bevill-Exempt Wastes.

 

VI. WORK TAKEOVER

 

36.           In the event EPA determines that CFI has: (a) ceased
implementation of any portion of the Work; or (b) is seriously or repeatedly
deficient or late in its performance of the Work; or (c) is implementing the
Work in a manner that may cause an endangerment to human health or the
environment, EPA, after consultation with FDEP, may issue a written notice (Work
Takeover Notice) to CFI. Any Work Takeover Notice issued by EPA shall specify
the grounds

 

22

--------------------------------------------------------------------------------


 

upon which such notice was issued and shall provide CFI a period of thirty (30)
Days within which to remedy the circumstances giving rise to EPA’s issuance of
such notice.

 

37.           If, after expiration of the thirty (30)-Day period specified in
Paragraph 36 of this Section, CFI has not remedied to EPA’s satisfaction the
circumstances giving rise to EPA’s issuance of the relevant Work Takeover
Notice, EPA may at any time thereafter assume and/or direct the performance of
all or any portions of the Work as EPA deems necessary (Work Takeover). EPA
shall notify CFI in writing (which writing may be electronic) if EPA determines
that implementation of a Work Takeover is warranted under this Consent Decree.

 

38.           In the event that CFI invokes dispute resolution with respect to
EPA’s Work Takeover, pursuant to Section X (Dispute Resolution) of the Consent
Decree, EPA during the pendency of any such dispute may, in its unreviewable
discretion, commence and continue a Work Takeover until the earlier of: (a) the
date that CFI remedies, to EPA’s satisfaction, the circumstances giving rise to
original issuance of the Work Takeover Notice; or (b) the date that a final
decision is rendered in accordance with Section X (Dispute Resolution) of the
Consent Decree requiring EPA to terminate such Work Takeover.

 

39.           After commencement and for the duration of any Work Takeover, CFI
shall provide EPA with immediate access to and benefit of any Financial
Assurance for such Work provided pursuant to Paragraph 26 and Appendix 2
(Financial Assurance) of this Consent Decree. If CFI refuses to provide the
Financial Assurance, or the Work addressed by the Work Takeover is not covered
by Financial Assurance, then any unreimbursed costs incurred by EPA in
connection with the Work Takeover shall be considered a financial obligation
owed by Defendant to the United States and collectible in an action to enforce
this Consent Decree. Nothing in this Paragraph shall be construed to relieve CFI
of its obligation to provide adequate

 

23

--------------------------------------------------------------------------------


 

Financial Assurance pursuant to Appendix 2.

 

VII. REPORTING REQUIREMENTS

 

40.           Within thirty (30) Days after the end of each calendar-quarter
after lodging of this Consent Decree, until the quarter ending after the two
(2)-year anniversary of the date of lodging, CFI shall submit to EPA and FDEP a
report for the preceding calendar quarter (quarters shall end on March 31,
June 30, September 30 and December 31 of each year) that shall include the
status of any construction or compliance measures; completion of milestones;
problems encountered or anticipated, together with implemented or proposed
solutions; status of permit applications; operation and maintenance difficulties
or concerns; status of Financial Assurance; reports to state agencies; and the
log of spills and leaks tracked pursuant to the BMP. Thereafter, CFI shall
submit such reports to Plaintiffs on a semi-annual basis until the quarter
following the five (5)-year anniversary of the lodging of this Decree.
Thereafter, CFI shall submit such reports annually until such time as CFI
submits the Closure Application pursuant to Appendix 1, Attachment D (Closure of
Phosphogypsum Stacks/ Stack Systems). CFI shall submit its next report within
one-hundred twenty (120) Days after that time, on a date no more than thirty
(30) Days after the end of the quarter following approval of the Closure
Application. Thereafter, CFI shall again submit quarterly reports for a period
of two (2) years. Thereafter CFI shall submit reports annually until the
termination of this Decree pursuant to Section XVIII (Termination).

 

41.           The reports shall also include a description of any violation of
the requirements of this Consent Decree and an explanation of the likely cause
of the violation and of the remedial steps taken, or to be taken, to prevent or
minimize such violation. If CFI violates, or determines that it will violate,
any requirement of this Consent Decree, CFI shall notify EPA and FDEP of such
violation and its likely duration, in writing, within ten (10) working Days of
the day CFI

 

24

--------------------------------------------------------------------------------


 

first becomes aware of the violation, with an explanation of the likely cause of
the violation and of the remedial steps taken, or to be taken, to prevent or
minimize such violation. If the cause of a violation cannot be fully explained
at the time the report is due, CFI shall so state in the report. CFI shall
investigate the cause of the violation and shall then submit an amendment to the
report, including a full explanation of the cause of the violation, within
thirty (30) Days of the day CFI becomes aware of the cause of the violation.
Nothing in this Paragraph or the following Paragraph relieves CFI of its
obligation to provide the notice required by Section IX of this Consent Decree
(Force Majeure).

 

42.           Whenever any event affecting CFI’s performance under this Decree,
or the performance of its Facility, may pose an immediate threat to the public
health or welfare or the environment, CFI shall notify EPA and FDEP as per
Section XIV (Notices), as well as EPA Region 4 Emergency Response, orally or by
electronic or facsimile transmission as soon as possible, but no later than
twenty-four (24) hours after CFI first knew of the violation or event, and shall
comply with the requirements of Appendix 1, Attachment E (Imminent and
Substantial Endangerment Diagnostic Requirements). This notice requirement is in
addition to the requirement to provide notice of a violation of this Consent
Decree set forth in the preceding Paragraph.

 

43.           All reports and reporting obligations shall be submitted to the
persons designated in Section XIV of this Consent Decree (Notices).

 

44.           Each report submitted by CFI under this Section shall be signed by
a responsible corporate official of CFI (as defined in 40 C.F.R. § 270.11(a))
and shall include the following certification:

 

25

--------------------------------------------------------------------------------


 

I certify under penalty of law that this document and all attachments were
prepared under my direction or supervision in accordance with a system designed
to assure that qualified personnel properly gather and evaluate the information
submitted. Based on my inquiry of the person or persons who manage the system,
or those persons directly responsible for gathering the information, the
information submitted is, to the best of my knowledge and belief, true,
accurate, and complete. I am aware that there are significant penalties for
submitting false information, including the possibility of fine and imprisonment
for knowing violations.

 

This certification requirement does not apply to emergency notifications where
compliance would be impractical.

 

45.           The reporting requirements of this Consent Decree do not relieve
CFI of any reporting obligations required by RCRA or its implementing
regulations, or by any other federal, state, or local law, regulation, permit,
or other requirement.

 

46.           Any information provided pursuant to this Consent Decree may be
used by the Plaintiffs in any proceeding to enforce the provisions of this
Consent Decree and as otherwise permitted by law.

 

VIII. STIPULATED PENALTIES

 

47.           CFI shall be liable as of the Effective Date of this Consent
Decree for stipulated penalties to the United States and FDEP for violations of
this Consent Decree as specified below, unless excused under Section IX (Force
Majeure). A violation includes failing to perform any obligation required by the
terms of this Decree, including any work plan or schedule approved under this
Decree, according to all applicable requirements of this Decree and within the
specified time schedules established by or approved under this Decree.

 

48.           If CFI fails to pay the civil penalty required to be paid under
Section IV of this Decree (Civil Penalty) when due, CFI shall pay a stipulated
penalty of $1,000 per day for each Day that the payment is late for the first
ten (10) Days, together with Interest. Thereafter, CFI

 

26

--------------------------------------------------------------------------------


 

shall pay $3,000 per day for each Day that the payment is late, with Interest.
Late payment of the civil penalty shall be made in accordance with Section IV
(Civil Penalty), Paragraph 10. Stipulated penalties shall be paid in accordance
with Paragraphs 51, 52, 54 and 55, below. All transmittal correspondence shall
state that any such payment is for late payment of the civil penalty due under
this Decree, or for stipulated penalties for late payment, as applicable, and
shall include the identifying information set forth in Paragraph 10, above.

 

49.           Compliance Milestones

 

The following stipulated penalties shall accrue per violation per day for each
violation of the requirements identified in Section V (Compliance Requirements):

 

Penalty Per Violation Per Day

 

Period of Noncompliance

 

 

 

$

1,000

 

1st through 14th Day

 

 

 

$

2,000

 

15th through 30th Day

 

 

 

$

3,000

 

31st Day and beyond

 

50.           Reporting Requirements. The following stipulated penalties shall
accrue per violation per day for each violation of the requirements of
Section VII of this Consent Decree (Reporting Requirements):

 

Penalty Per Violation Per Day

 

Period of Noncompliance

 

 

 

$

750

 

1st through 14th Day

 

 

 

$

1,000

 

15th through 30th Day

 

 

 

$

2,000

 

31st Day and beyond

 

51.           Subject to the provisions of Paragraph 31, above, stipulated
penalties under this Section shall begin to accrue on the day after performance
is due or on the day a violation occurs, whichever is applicable, and shall
continue to accrue until performance is satisfactorily

 

27

--------------------------------------------------------------------------------


 

completed or until the violation ceases. Stipulated penalties shall accrue
simultaneously for separate violations of this Consent Decree.

 

52.           CFI shall pay stipulated penalties to the United States and to
FDEP within ten (10) Days of a written demand by either Plaintiff. CFI shall pay
fifty percent (50%) of the total stipulated penalty amount due to the United
States and fifty percent (50%) to FDEP. The Plaintiff making a demand for
payment of a stipulated penalty shall simultaneously send a copy of the demand
to the other Plaintiff.

 

53.           The Plaintiffs, may, in the unreviewable exercise of their
respective discretion, reduce or waive stipulated penalties otherwise due to
that Plaintiff under this Consent Decree. The determination by one Plaintiff not
to seek stipulated penalties, or to subsequently waive or reduce the amount it
seeks, shall not preclude the other Plaintiff from seeking the full amount of
the stipulated penalties owed.

 

54.           Stipulated penalties shall continue to accrue as provided in
Paragraph 51, during any Dispute Resolution, but need not be paid until the
following:

 

a. If the dispute is resolved by agreement or by a decision of the United States
or FDEP that is not subject to judicial review or appealed to the Court, CFI
shall pay accrued penalties determined to be owing, together with Interest, to
the United States or FDEP within thirty (30) Days of the effective date of the
agreement or the receipt of the United States’ or FDEP’s decision or order.

 

b. If the dispute is appealed to the Court and the United States or FDEP
prevails in whole or in part, CFI shall pay all accrued penalties determined by
the Court to be owing, together with Interest, within sixty (60) Days of
receiving the final appellate Court decision.

 

55.           CFI shall pay stipulated penalties owing to the United States in
the manner set

 

28

--------------------------------------------------------------------------------


 

forth and with the confirmation notices required by Paragraph 10, except that
the transmittal letter shall state that the payment is for stipulated penalties
and shall state for which violation(s) the penalties are being paid. CFI shall
pay stipulated penalties owing to FDEP in accordance with Paragraph 11, except
that the transmittal letter shall state that the payment is for stipulated
penalties and shall state for which violation(s) the penalties are being paid.

 

56.           CFI shall not deduct Stipulated Penalties paid under this
Section in calculating its state and federal income tax.

 

57.           If CFI fails to pay stipulated penalties according to the terms of
this Consent Decree, CFI shall be liable for Interest on such penalties, as
provided for in 28 U.S.C.§ 1961, accruing as of the date payment became due.
Nothing in this Paragraph shall be construed to limit the United States or FDEP
from seeking any remedy otherwise provided by law for CFI’s failure to pay any
stipulated penalties.

 

58.           Subject to the provisions of Section XII of this Consent Decree
(Effect of Settlement/ Reservation of Rights), the stipulated penalties provided
for in this Consent Decree shall be in addition to any other rights, remedies,
or sanctions available to the United States or FDEP for CFI’s violation of this
Consent Decree or applicable law. Where a violation of this Consent Decree is
also a violation of relevant statutory or regulatory requirements, CFI shall be
allowed a credit for any stipulated penalties paid against any statutory
penalties imposed for such violation.

 

IX. FORCE MAJEURE

 

59.           Force majeure, for purposes of this Consent Decree, is defined as
any event arising from causes beyond the control of CFI, of any entity
controlled by CFI, or of CFI’s contractors, that delays or prevents the
performance of any obligation under this Consent Decree

 

29

--------------------------------------------------------------------------------


 

despite CFI’s best efforts to fulfill the obligation. The requirement that CFI
exercise best efforts to fulfill the obligation includes using best efforts to
anticipate any potential force majeure and best efforts to address the effects
of any potential force majeure (1) as it is occurring and (2) following the
potential force majeure such that the delay and any adverse effects of the delay
are minimized to the greatest extent possible. Force Majeure does not include
CFI’s financial inability to perform any obligation under this Consent Decree

 

60.           If any event occurs or has occurred that may delay the performance
of any obligation under this Consent Decree, whether or not caused by a force
majeure event, CFI shall provide notice orally or by electronic or facsimile
transmission as soon as possible, as provided in Section XIV of this Consent
Decree (Notices), but not later than seventy-two (72) hours after the time when
CFI first knew that the event might cause a delay. Within ten (10) Days
thereafter, CFI shall provide written notice to EPA and FDEP with an explanation
and description of the reasons for the delay; the anticipated duration of the
delay; all actions taken or to be taken to prevent or minimize the delay; a
schedule for implementation of any measures to be taken to prevent or mitigate
the delay or the effect of the delay; CFI’s rationale for attributing such delay
to a force majeure event if it intends to assert such a claim; and a statement
as to whether, in the opinion of CFI, such event may cause or contribute to an
endangerment to public health, welfare or the environment. CFI shall include
with any notice all available documentation supporting the claim that the delay
was attributable to a force majeure. CFI shall include with any notice all
available documentation supporting its claim that the delay was attributable to
a force majeure. CFI shall be deemed to know of any circumstance of which CFI,
any entity controlled by CFI, or CFI’s contractors knew or reasonably should
have known. Failure to comply with the above requirements regarding an event
shall preclude CFI from

 

30

--------------------------------------------------------------------------------


 

asserting any claim of force majeure regarding that event, provided, however,
that if EPA, despite the late notice, is able to assess to its satisfaction
whether the event is a force majeure under Paragraph 59 and whether CFI has
exercised its best efforts under Paragraph 60, EPA may, in its unreviewable
discretion, excuse in writing CFI’s failure to submit timely notices under this
Paragraph.

 

61.           If EPA, after consultation with FDEP, agrees that the delay or
anticipated delay is attributable to a force majeure event, the time for
performance of the obligations under this Consent Decree that are affected by
the force majeure event will be extended by EPA, after consultation with FDEP,
for such time as is necessary to complete those obligations. An extension of the
time for performance of the obligations affected by the force majeure event
shall not, of itself, extend the time for performance of any other obligation.
If EPA, after consultation with FDEP, agrees that the delay is attributable to a
force majeure event, EPA will notify CFI in writing of the length of the
extension, if any, for performance of the obligations affected by the force
majeure event.

 

62.           If EPA, after consultation with FDEP, does not agree that the
delay or anticipated delay has been or will be caused by a force majeure event,
EPA will notify CFI in writing of its decision.

 

63.           If CFI elects to invoke the dispute resolution procedures set
forth in Section X (Dispute Resolution), it shall do so no later than fifteen
(15) days after receipt of EPA’s notice. In any such proceeding, CFI shall have
the burden of demonstrating by a preponderance of the evidence that the delay or
anticipated delay has been or will be caused by a force majeure event, that the
duration of the delay or the extension sought was or will be warranted under the
circumstances, that best efforts were exercised to avoid and mitigate the
effects of the delay, and

 

31

--------------------------------------------------------------------------------


 

that CFI complied with the requirements of Paragraphs 59 and 60, above. If CFI
carries this burden, the delay at issue shall be deemed not to be a violation by
CFI of the affected obligation of this Consent Decree identified to EPA and the
Court.

 

X. DISPUTE RESOLUTION

 

64.           Unless otherwise expressly provided for in this Consent Decree,
the dispute resolution procedures of this Section shall be the exclusive
mechanism to resolve all disputes arising under or with respect to this Consent
Decree. CFI’s failure to seek resolution of a dispute under this Section shall
preclude CFI from raising any such issue as a defense to an action by the United
States or FDEP to enforce any obligation of CFI arising under this Decree.

 

65.           Informal Dispute Resolution. Any dispute subject to Dispute
Resolution under this Consent Decree shall first be the subject of informal
negotiations, which may include any third-party assisted, non-binding
alternative dispute resolution process agreeable to the Parties. CFI shall
submit a written Notice of Dispute to both the United States and FDEP within
twenty (20) Days after receiving written notice from EPA or FDEP of a decision
that CFI disputes. The dispute shall be considered to have arisen on the date
that both the United States and FDEP have received a written Notice of Dispute.
Such Notice of Dispute shall state clearly the matter in dispute. The period of
informal negotiations shall not exceed twenty (20) Days from the date that both
Plaintiffs have received the Notice of Dispute, unless that period is modified
by written agreement. If the Parties cannot resolve a dispute by informal
negotiations, then the position of EPA, after consultation with FDEP, shall be
considered binding, unless CFI invokes formal dispute resolution procedures as
provided in the following Paragraph.

 

66.           Formal Dispute Resolution. If CFI invokes formal dispute
resolution pursuant to Paragraph 65, CFI shall, within thirty (30) Days after
the conclusion of the informal negotiation

 

32

--------------------------------------------------------------------------------


 

period, serve on the United States and FDEP a written Statement of Position
regarding the matter in dispute. The Statement of Position shall include, but
need not be limited to, any factual data, analysis, or opinion supporting CFI’s
position and any supporting documentation relied upon by CFI.

 

67.           The United States, after consultation with FDEP, shall serve its
Statement of Position within forty-five (45) Days of receipt of CFI’s Statement
of Position. The United States’ Statement of Position shall include or clearly
reference, but need not be limited to, any factual data, analysis, or opinion
supporting that position and any supporting documentation relied upon by the
United States. Where appropriate, EPA may allow submission of supplemental
statements of position by the parties to the dispute. The United States’
Statement of Position shall be binding on CFI, unless CFI files a motion for
judicial review of the dispute in accordance with the following Paragraph.

 

68.           CFI may seek judicial review of the dispute by filing with the
Court and serving on the United States and FDEP, in accordance with Section XIV
of this Consent Decree (Notices), a motion requesting judicial resolution of the
dispute. The motion must be filed within twenty (20) Days of receipt of the
United States’ Statement of Position pursuant to the preceding Paragraph. The
motion shall contain a written statement of CFI’s position on the matter in
dispute, including any supporting factual data, analysis, opinion, or
documentation, and shall set forth the relief requested and any schedule within
which the dispute must be resolved for orderly implementation of the Consent
Decree.

 

69.           The United States, after consultation with FDEP, shall respond to
CFI’s motion within the time period allowed by the Local Rules of this Court.
CFI may file a reply memorandum, to the extent permitted by the Local Rules.

 

33

--------------------------------------------------------------------------------


 

70.           Standard of Review

 

a. Disputes Concerning Matters Accorded Record Review. In any dispute brought
under this Section pertaining to the adequacy or appropriateness of plans,
procedures to implement plans, schedules or any other items requiring approval
by EPA under this Consent Decree; the adequacy of the performance of Work
undertaken pursuant to this Consent Decree; and all other disputes that are
accorded review on the administrative record under applicable principles of
administrative law, EPA shall compile an administrative record of the dispute
containing all Statements of Position, including supporting documentation and
referenced data or information, and CFI shall have the burden of demonstrating,
based on the administrative record, that the position of the United States is
arbitrary and capricious or otherwise not in accordance with law.

 

b. In any other dispute brought under this Section, CFI shall bear the burden of
demonstrating that its position complies with and furthers the objectives of
this Consent Decree.

 

71.           The invocation of dispute resolution procedures under this
Section shall not, by itself, extend, postpone, or affect in any way any
obligation of CFI under this Consent Decree, unless and until final resolution
of the dispute so provides or unless ordered by the Court. Stipulated penalties
with respect to the disputed matter shall continue to accrue from the first day
of noncompliance, but payment shall be stayed pending resolution of the dispute
as provided in Paragraph 54. If CFI does not prevail on the disputed issue,
stipulated penalties shall be assessed and paid as provided in Section VIII
(Stipulated Penalties).

 

34

--------------------------------------------------------------------------------


 

XI. INFORMATION COLLECTION AND RETENTION

 

72.           The United States, FDEP, and their representatives, including
attorneys, contractors, and consultants, shall have the right of entry into the
Plant City Facility, at all reasonable times, upon presentation of appropriate
identification, to:

 

a. monitor the progress of activities required under this Consent Decree;

 

b. verify any data or information submitted to the United States or FDEP in
accordance with the terms of this Consent Decree;

 

c. obtain samples and, upon request, splits of any samples taken by CFI or its
representatives, contractors, or consultants;

 

d. obtain documentary evidence, including photographs and similar data;

 

e. assess CFI’s compliance with this Consent Decree; and

 

f. conduct Work pursuant to Section VI (Work Takeover) of this Consent Decree.

 

73.           Upon request, CFI shall provide EPA, FDEP or their authorized
representatives splits of any samples taken by CFI. Upon request, EPA and FDEP
shall provide CFI splits of any samples taken by EPA, FDEP, or their authorized
representatives.

 

74.           CFI shall retain, and shall require its contractors and agents to
preserve, all non-identical copies of all documents, records, or other
information (including documents, records, emails or other information in
electronic form) in its or its contractors or agents possession or control, or
that come into its or its contractors or agents possession or control, and that
relate to CFI’s performance of its obligations under this Consent Decree for a
period of five (5) years after the creation of such documents, records or other
information. This information-retention requirement shall apply regardless of
any contrary corporate or

 

35

--------------------------------------------------------------------------------


 

institutional policies or procedures. At any time during this
information-retention period, upon request by the United States or FDEP, CFI
shall provide copies of any documents, records, or other information required to
be maintained under this Paragraph. CFI shall not dispose of materials following
the expiration of its five (5) year retention period more often than once a
year.

 

75.           At the conclusion of the information-retention period provided in
the preceding Paragraph, CFI shall notify the United States and FDEP at least
ninety (90) Days prior to the destruction of any documents, records, or other
information subject to the requirements of the preceding Paragraph and, upon
request by the United States or FDEP, CFI shall deliver any such documents,
records, or other information to EPA or FDEP. CFI may assert that certain
documents, records, or other information are privileged under the
attorney-client privilege or any other privilege recognized by federal law,
provided that CFI shall not assert a legal privilege for any data, records or
information (excluding legal advice) generated or received in connection with
CFI’s obligations pursuant to the requirements of this Consent Decree. If CFI
asserts a privilege, it shall provide the following: (1) the title of the
document, record, or information; (2) the date of the document, record, or
information; (3) the name and title of each author of the document, record, or
information; (4) the name and title of each addressee and recipient; (5) a
description of the subject of the document, record, or information; and (6) the
privilege asserted by CFI. If Plaintiffs and CFI disagree as to whether a
particular document or record is privileged, CFI shall deliver such document or
record to the United States or the FDEP unless it invokes dispute resolution
pursuant to Section X (Dispute Resolution), in which case, CFI shall not have an
obligation to deliver such document or record until a final determination is
made,

 

36

--------------------------------------------------------------------------------


 

pursuant to the procedures set forth in Section X (Dispute Resolution), that
such document or record is not privileged.

 

76.           CFI may also assert that information required to be provided under
this Section is protected as Confidential Business Information (ACBI@) under 40
C.F.R. Part 2. As to any information that CFI seeks to protect as CBI, CFI shall
follow the procedures set forth in 40 C.F.R. Part 2.

 

77.           This Consent Decree in no way limits or affects any right of entry
and inspection, or any right to obtain information, held by the United States or
FDEP pursuant to applicable federal or state laws, regulations, or permits, nor
does it limit or affect any duty or obligation of CFI to maintain documents,
records, or other information imposed by applicable federal or state laws,
regulations, or permits.

 

XII. EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

 

78.           This Consent Decree resolves the civil claims of the United States
and FDEP for the violations alleged in the Complaint filed in this action
through the date of the lodging of the Consent Decree. Provided that CFI
complies with this Consent Decree from the date of lodging of the Consent Decree
through its Effective Date, these claims shall also be resolved through the
Effective Date of this Consent Decree, as of the Effective Date. Provided that
CFI complies with the Consent Decree from the Effective Date of this Consent
Decree through the date of termination of this Consent Decree pursuant to
Section XVIII (Termination), these claims shall be finally resolved as of the
date the Consent Decree terminates.

 

79.           This resolution of the United States’ and FDEP’s civil claims set
forth in the Complaint is expressly conditioned upon complete and satisfactory
performance of the requirements set forth herein. The United States and FDEP
reserve all legal and equitable

 

37

--------------------------------------------------------------------------------


 

remedies available to enforce the provisions of this Consent Decree, and CFI
reserves all legal and equitable defenses available to it in the defense of any
such enforcement. This Consent Decree shall not be construed to limit the rights
of the United States or FDEP to obtain penalties or injunctive relief under the
federal and state environmental statutes or their implementing regulations, or
under other federal or state law regulations or permit conditions, including
Section 3008(h) of RCRA, 42 U.S.C.§ 6928(h), except as expressly specified in
Paragraph 78 with respect to the civil claims alleged in the Complaint. The
United States and FDEP further retain all authority and reserve all rights to
take any and all actions authorized by law to protect human health and the
environment, including all legal and equitable remedies to address any imminent
and substantial endangerment to the public health or welfare or the environment
arising at, or posed by, CFI’s Plant City Facility, whether related to the
violations addressed in this Consent Decree or otherwise.

 

80.           This Consent Decree is not a permit, or a modification of any
permit, under any federal, State, or local law or regulation. CFI is responsible
for achieving and maintaining complete compliance with all applicable federal,
State, and local laws, regulations, and permits; and CFI’s compliance with this
Consent Decree shall be no defense to any action commenced pursuant to any such
law, regulation, or permit, except as expressly specified in Paragraph 78 with
respect to the civil claims alleged in the Complaint. The United States and FDEP
do not, by their consent to the entry of this Consent Decree, warrant or aver in
any manner that CFI’s compliance with any aspect of this Consent Decree will
result in compliance with provisions of RCRA, or with any other provision of
federal, State, or local law, regulation, or permit.

 

81.           This Consent Decree does not limit or affect the rights of CFI or
of the United States or FDEP against any third parties, not a Party to this
Consent Decree, nor does it limit the

 

38

--------------------------------------------------------------------------------


 

rights of third parties, not a Party to this Consent Decree, against CFI, except
as otherwise provided by law.

 

82.           This Consent Decree shall not be construed to create rights or
obligations in, or grant any cause of action to, any third party not party to
this Consent Decree.

 

83.           Nothing in the Complaint filed in this action or in this Consent
Decree, including the execution and implementation of this Consent Decree, shall
constitute an admission by Defendant of any of the allegations of the Complaint.
The terms of this Consent Decree may not be used as evidence in any litigation
between the Parties except pursuant to Section X (Dispute Resolution) or in an
action to enforce this Consent Decree.

 

XIII. COSTS

 

84.           The Parties shall bear their own costs of this action, including
attorneys’ fees, except that the United States and FDEP shall be entitled to
access Financial Assurance pursuant to Paragraph 26 and Appendix 2 (Financial
Assurance) of this Consent Decree, and to collect the costs (including
attorneys’ fees) incurred in any action necessary to collect any portion of the
civil penalty or any stipulated penalties or other costs due under this Consent
Decree but not paid by CFI.

 

XIV. NOTICES

 

85.           Unless otherwise specified herein, whenever notifications,
submissions, or communications are required by this Consent Decree in accordance
with Section VII, Reporting Requirements, they shall be made electronically,
unless otherwise requested by either FDEP and EPA, and addressed as follows:

 

To the United States:

 

Chief, Environmental Enforcement Section

 

39

--------------------------------------------------------------------------------


 

Environment and Natural Resources Division

U.S. Department of Justice

Re: DOJ No. 90-7-1-08388/5

 

by email

 

by fax

 

by regular mail or post office express mail

 

by private overnight service

 

 

 

 

 

 

 

c/o Deborah.Reyher@usdoj.gov

 

(202) 514-4113 or 514-0097

 

Box 7611 Ben Franklin Station

 

601 D Street, NW.,

 

 

 

 

Washington, D.C. 20044-7611

 

2nd floor

 

 

 

 

 

 

Washington, D.C. 20004

 

United States Attorney for the Middle District of FL

Middle District of FL

400 N. Tampa Street, Suite 3200

Tampa, FL 33602

Phone: (813) 274-6000

Fax: (813) 274-6358

 

and to EPA, below.

 

To EPA:

 

Bethany Russell and Joan RedleafDurbin

U.S. Environmental Protection Agency, Region 4

61 Forsyth Street, S.W.

Atlanta, GA 30303-8960

Phone: (404) 562-8542

Fax: (404) 562-8078

russell.bethany@epa.gov

redleaf-durbin.joan@epa.gov

 

Kathryn P. Caballero

Office of Civil Enforcement

Mail Code 2249A

U.S. Environmental Protection Agency

Ariel Rios Building

1200 Pennsylvania Ave., NW

Washington, D.C. 20460

Phone: (202) 564-1849

Fax: (202) 564-0019

caballero.kathryn@epa.gov

 

To FDEP:

 

Tim Bahr, Administrator

Hazardous Waste Regulation Section M.S. 4560

 

40

--------------------------------------------------------------------------------


 

Department of Environmental Protection

2600 Blair Stone Road

Tallahassee, FL 32399-2400

tim.bahr@dep.state.fl.us

 

James Dregne, Hazardous Waste Manager

Department of Environmental Protection

13051 North Telecom Parkway

Temple Terrace, FL 33637-0926

james.dregne@dep.state.fl.us

 

John A. Coates, P.E., Chief

Bureau of Mining and Minerals Regulation

FL DEP, Division of Water Resource Management

2051 East Dirac Drive

Tallahassee, FL 32312

john.coates@dep.state.fl.us

 

Sam Zamani, P.E., Program Administrator

Phosphate Management Section 

FL DEP, Division of Water Resource Management

13051 North Telecom Parkway

Temple Terrace, FL 33637-0926

sam.zamani@dep.state.fl.us

 

· and with respect to notices pertaining to Financial Assurance:

 

Robert Stewart

USEPA - Region 4

Atlanta Federal Center - 11th Floor

61 Forsyth Street, SW

Atlanta, GA 30303-8960

 

Debbie Jourdan

Superfund & RCRA Records Program Manager

USEPA - Region 4

Atlanta Federal Center - 11th Floor

61 Forsyth Street, SW

Atlanta, GA 30303-8960

 

To CFI:

 

Herschel Morris

CF Industries, Inc.

Post Office Drawer L

 

41

--------------------------------------------------------------------------------


 

Plant City, FL 33564-9007

Michael P. Petrovich, Esquire

Hopping Green & Sams, P.A.

123 South Calhoun Street

Tallahassee, FL 32301

 

Henry C. Eisenberg

Skadden Arps Slate Meagher & Flom

1440 New York Avenue, N.W.

Washington, D.C. 20005-2111

 

86.           Any Party may, by written notice to the other Parties, change its
designated notice recipient or notice address provided above.

 

87.           Notices submitted pursuant to this Section shall be deemed
submitted upon electronic transmission, unless otherwise provided in this
Consent Decree or by mutual agreement of the Parties in writing.

 

XV. EFFECTIVE DATE

 

88.           The Effective Date of this Consent Decree shall be the date upon
which this Consent Decree is entered by the Court or a motion to enter the
Consent Decree is granted, whichever occurs first, as recorded on the Court’s
docket; provided, however, that CFI hereby agrees that it shall be bound from
the date of its execution of this Decree to perform obligations scheduled in
this Consent Decree to occur prior to the Effective Date.

 

XVI. RETENTION OF JURISDICTION

 

89.           The Court shall retain jurisdiction over this case until
termination of this Consent Decree, pursuant to Section XVIII (Termination), for
the purpose of resolving disputes arising under this Decree or entering orders
modifying this Decree, pursuant to Sections X (Dispute Resolution) and XVII
(Modification), or effectuating or enforcing compliance with the terms of this
Decree.

 

42

--------------------------------------------------------------------------------


 

XVII. MODIFICATION

 

90.           Except as specifically provided for herein, there shall be no
modifications or amendments of this Consent Decree without the written agreement
of the Parties to this Consent Decree. Changes to provisions of this Consent
Decree that expressly allow for change upon written agreement, and changes to
the provisions of Appendices 1 through 8 hereto, or other modifications that do
not constitute a material change to this Decree, may be made without approval by
the Court upon written agreement between CFI and EPA, after consultation with
FDEP, and upon execution shall become enforceable under this Consent Decree and
shall be filed with the Court. Any other modifications agreed to by the Parties
shall be effective only upon approval by the Court. A Party’s refusal to agree
to a modification of this Consent Decree shall not be subject to dispute
resolution or judicial review.

 

91.           In the event that a transferee of property under Section II of
this Consent Decree should desire to become a party to this Consent Decree and
subject to all its terms and provisions, it may do so upon written approval of
the United States pursuant to Section II (Applicability) of this Consent Decree,
in which event a supplemental signature page will be affixed to this Consent
Decree and filed with the Court.

 

XVIII. TERMINATION

 

92.           Periodic Review of Work Status. At least once every three
(3) years, and more often if the Parties so agree, the Parties shall meet to
review the status of the Work and to evaluate whether discrete portions of the
Work have either been completed or may be accomplished and supervised under an
EPA or FDEP administrative order or permit. Any agreement of the Parties shall
be memorialized in a written modification to this Consent Decree pursuant to
Section XVII (Modification) and shall not require judicial approval. If the
Parties

 

43

--------------------------------------------------------------------------------


 

agree that such modifications allow this Consent Decree to be terminated, the
Parties shall submit, for the Court’s approval, a joint stipulation terminating
the Consent Decree. The Parties’ inability to reach an agreement relating to
modification or termination under this Paragraph shall not be subject to dispute
resolution or judicial review.

 

93.           Completion of Work. Within ninety (90) Days after CFI concludes
that all Work required under this Consent Decree has been fully performed, CFI,
if EPA and/or FDEP so requests, shall schedule and conduct an inspection of the
facility to be attended by EPA, FDEP and CFI at a mutually agreeable time.
Following the inspection, and correction of any problems or deficiencies noted
by EPA, after consultation with FDEP, CFI shall submit one or more written
reports by a third party registered professional engineer, in the relevant
technical field, certifying compliance with Section V (Compliance Requirements)
of this Consent Decree that the Work has been completed in full satisfaction of
the requirements of this Consent Decree. The reports shall indicate the case
name and civil action number, and shall be submitted, together with a request
for Acknowledgment of Completion, in accordance with Paragraph 40, Section VII
(Reporting Requirements) of this Consent Decree.

 

94.           If, after review of the written report(s) and certification and
consultation with FDEP, EPA determines that any portion of the Work has not been
completed in accordance with this Consent Decree, EPA will notify CFI in writing
of the activity(ies) and/or obligation(s) that must be undertaken to complete
the Work. EPA will set forth in the notice a schedule for performance of the
activity(ies) and/or obligation(s) required under the Consent Decree, or will
require CFI to submit a schedule for EPA approval pursuant to Section V
(Compliance Requirements) of this Consent Decree. CFI shall perform all
activities described in the notice in accordance with the specifications and
schedules established therein, subject to CFI’s right to

 

44

--------------------------------------------------------------------------------


 

invoke the dispute resolution procedures set forth in Section X (Dispute
Resolution) of this Consent Decree.

 

95.           If EPA concludes, based on the initial or any subsequent request
for an Acknowledgment of Completion by CFI, and after reasonable opportunity for
review and comment by FDEP, that the Work has been fully performed in accordance
with this Consent Decree, EPA will so notify CFI in writing, which notice shall
constitute the Acknowledgment of Completion.

 

96.           Termination. After CFI has completed the requirements set forth in
Paragraphs 92 and 93 of this Section, has obtained an Acknowledgment of
Completion, has complied with all other requirements of this Consent Decree, and
has paid the civil penalty and any accrued stipulated penalties as required by
this Consent Decree, CFI may serve upon the United States and FDEP a Request for
Termination, stating that CFI has satisfied those requirements, together with
all necessary supporting documentation.

 

97.           Following receipt by the United States and FDEP of CFI’s Request
for Termination, the Parties shall confer informally concerning the Request and
any disagreement that the Parties may have as to whether CFI has satisfactorily
complied with the requirements for termination of this Consent Decree. If the
United States, after consultation with FDEP, agrees that the Decree may be
terminated, the Parties shall submit, for the Court’s approval, a joint
stipulation terminating the Decree.

 

98.           If the United States, after consultation with FDEP, does not agree
that the Decree may be terminated, CFI may invoke Dispute Resolution under
Section X of this Decree. However, all time periods and deadlines established
under Section X (Dispute Resolution) shall be extended by sixty (60) Days, or
more by the agreement of the Parties.

 

45

--------------------------------------------------------------------------------


 

XIX. PUBLIC PARTICIPATION

 

99.           This Consent Decree shall be lodged with the Court for a period of
not less than thirty (30) Days for public notice and comment in accordance with
28 C.F.R. § 50.7. The United States reserves the right to withdraw or withhold
its consent if the comments regarding the Consent Decree disclose facts or
considerations indicating that the Consent Decree is inappropriate, improper, or
inadequate. CFI consents to entry of this Consent Decree without further notice
and agrees not to withdraw from or oppose entry of this Consent Decree by the
Court or to challenge any provision of the Decree, unless the United States has
notified CFI in writing that it no longer supports entry of the Decree.

 

XX. SIGNATORIES/SERVICE

 

100.         Each undersigned representative of CFI, the Assistant Attorney
General for the Environment and Natural Resources Division of the Department of
Justice, or his designee, and the Secretary of the Florida Department of
Environmental Protection certifies that he or she is fully authorized to enter
into the terms and conditions of this Consent Decree and to execute and legally
bind the Party he or she represents to this document.

 

101.         This Consent Decree may be signed in counterparts, and its validity
shall not be challenged on that basis. CFI agrees to accept service of process
by mail with respect to all matters arising under or relating to this Consent
Decree and to waive the formal service requirements set forth in Rules 4 and 5
of the Federal Rules of Civil Procedure and any applicable Local Rules of this
Court including, but not limited to, service of a summons.

 

XXI. INTEGRATION

 

102.         This Consent Decree and its Appendices constitute the final,
complete, and exclusive agreement and understanding among the Parties with
respect to the settlement

 

46

--------------------------------------------------------------------------------


 

embodied in the Decree and supersede all prior agreements and understandings,
whether oral or written, concerning the settlement embodied herein. Other than
the Appendices, which are attached to and incorporated in this Decree, no other
document, nor any representation, inducement, agreement, understanding, or
promise, constitutes any part of this Decree or the settlement it represents,
nor shall it be used in construing the terms of this Decree.

 

XXII. FINAL JUDGMENT

 

103.         Upon approval and entry of this Consent Decree by the Court, this
Consent Decree shall constitute a final judgment of the Court as to the United
States, FDEP and CFI. The Court finds that there is no just reason for delay and
therefore enters this judgment as a final judgment under Fed. R. Civ. P. 54 and
58.

 

XXIII. APPENDICES

 

104.         The following Appendices are attached to and part of this Consent
Decree:

 

Appendix 1 contains the following compliance requirements:

 

Attachment A (Site Assessment, Reporting, and Corrective Measures);

 

Attachment B (Groundwater and Zone of Discharge Requirements);

 

Attachment C (Phosphogypsum Stack System Construction and Operational
Requirements);

 

Attachment D (Closure of Phosphogypsum Stacks/Stack Systems);

 

Attachment E (Imminent and Substantial Endangerment Diagnostic Requirements);

 

Attachment F (Definitions for Purpose of the Consent Decree);

 

Appendix 2 establishes Financial Assurance Requirements;

 

Appendix 3 is a Site Map of the CFI Facility;

 

Appendix 4 is the Facility Report;

 

47

--------------------------------------------------------------------------------


 

Appendix 5 is CFI’s current BMP Plan for Phosphoric Acid Product Handling and
includes operational changes to reduce generation of MAP/DAP ammoniated wastes;

 

Appendix 6 is the Sulfuric Acid Plants Hazardous Waste Management Plan provided
to EPA and FDEP on December 19, 2007;

 

Appendix 7 is a letter from CFI to FDEP, dated April 17, 2007, enclosing an
April 16, 2007 Ardaman & Associates Assessment of Existing Perimeter Earthen
Dikes at the Plant City Phosphate Complex; and

 

Appendix 8 is the Compliance Schedule (BMP and Project Implementation Schedule)

 

 

Dated and entered this      day of                     , 2010.

 

 

 

 

 

 

 

UNITED STATES DISTRICT JUDGE

 

 

MIDDLE DISTRICT OF FLORIDA

 

48

--------------------------------------------------------------------------------


 

WE HEREBY CONSENT to the entry of the Consent Decree in United States et al. v.
CF Industries, Inc., subject to the public notice requirements of 28 C.F.R. §
50.7.

 

 

 

FOR THE UNITED STATES OF AMERICA:

 

 

 

 

 

 

Date:

8/03/10

 

/s/ Robert G. Dreher

 

 

Robert G. Dreher

 

 

Acting Assistant Attorney General

 

 

Environment & Natural Resources Division

 

 

United States Department of Justice

 

 

950 Pennsylvania Avenue, NW

 

 

Washington, D.C. 20530

 

 

 

 

 

 

Date:

8/04/10

 

/s/ Deborah M. Reyher

 

 

DEBORAH M. REYHER

 

 

Senior Counsel

 

 

Environmental Enforcement Section

 

 

Environment and Natural Resources Division

 

 

U.S. Department of Justice

 

 

P.O. Box 7611

 

 

Ben Franklin Station

 

 

Washington, D.C. 20044

 

 

(202) 514-4113

 

49

--------------------------------------------------------------------------------


 

WE HEREBY CONSENT to the entry of the Consent Decree in United States et al. v.
CF Industries, Inc., subject to the public notice requirements of 28 C.F.R. §
50.7.

 

 

 

FOR THE UNITED STATES OF AMERICA:

 

 

 

 

 

 

 

 

A. BRIAN ALBRITTON

 

 

United States Attorney

 

 

for the Middle District of FL

 

 

 

 

 

 

 

 

/s/ Kenneth Stegeby

 

 

KENNETH STEGEBY

 

 

Assistant United States Attorney

 

 

USAO No.112

 

 

400 N. Tampa Street, Suite 3200

 

 

Tampa, FL 33602

 

 

Phone: (813) 274-6303

 

 

Facsimile: (813) 274-6198

 

 

Email: Kenneth.stegeby@usdoj.gov

 

50

--------------------------------------------------------------------------------


 

WE HEREBY CONSENT to the entry of the Consent Decree in United States et al. v.
CF Industries, Inc., subject to the public notice requirements of 28 C.F.R. §
50.7.

 

 

 

FOR THE UNITED STATES OF AMERICA:

 

 

 

 

 

 

DATE: 7/30/10

 

/s/ Cynthia Giles

 

 

CYNTHIA GILES

 

 

Assistant Administrator

 

 

Office of Enforcement and Compliance Assurance

 

 

United States Environmental Protection Agency

 

 

Washington, D.C. 20460

 

 

 

 

 

 

DATE:

 

 

 

 

ADAM M. KUSHNER

 

 

Director, Office of Civil Enforcement

 

 

Office of Enforcement and Compliance Assurance

 

 

United States Environmental Protection Agency

 

 

Washington, D.C. 20460

 

51

--------------------------------------------------------------------------------


 

 

Date:

6/29/2010

 

/s/ A. Stanley Meiburg

 

 

A. STANLEY MEIBURG

 

 

Acting Regional Administrator

 

 

U.S. Environmental Protection Agency, Region 4

 

 

61 Forsyth Street, S.W.

 

 

Atlanta, GA 30303-8960

 

 

 

 

 

 

Date:

6/29/10

 

/s/ Joan Redleaf Durbin

 

 

JOAN REDLEAF DURBIN

 

 

Senior Attorney

 

 

U.S. Environmental Protection Agency, Region 4

 

 

SNAFC, 13th Floor

 

 

61 Forsyth Street, S.W.

 

 

Atlanta, GA 30303-8960

 

52

--------------------------------------------------------------------------------


 

WE HEREBY CONSENT to the entry of the Consent Decree in United States et al. v.
CF Industries, Inc., subject to the public notice requirements of 28 C.F.R. §
50.7.

 

 

 

FOR FLORIDA DEPARTMENT OF ENVIRONMENTAL PROTECTION:

 

 

 

 

 

 

DATE:

7/16/10

 

/s/ Mimi Drew

 

 

MIMI DREW

 

 

Deputy Secretary, Regulatory Programs

 

 

Florida Department of Environmental Protection

 

 

3900 Commonwealth Blvd., M.S. 15

 

 

Tallahassee, FL 32399-3000

 

53

--------------------------------------------------------------------------------


 

FOR CF INDUSTRIES, INC.:

 

 

 

 

 

 

 

 

DATE: August 4, 2010

 

/s/ S. R. Wilson

 

 

STEPHEN R. WILSON

 

 

President and Chief Executive Officer

 

 

CF Industries, Inc.

 

54

--------------------------------------------------------------------------------

 


 

APPENDIX 1- OPERATING AND CLOSURE REQUIREMENTS FOR THE PHOSPHORIC ACIC
PRODUCTION INDUSTRY

 

ATTACHMENT A:  SITE ASSESSMENT, REPORTING, AND CORRECTIVE MEASURES

 

SAMPLING AND ANALYSIS WORKPLAN

 

1)     The Defendant shall submit to the Implementing State Agency and/or EPA
for approval an Outline for a Sampling and Analysis Workplan (“Outline”), for
carrying out the required monitoring, testing, analysis, and reporting.

 

2)     The Defendant shall submit to the Implementing State Agency and/or EPA a
Sampling and Analysis Workplan (“Workplan”), unless Defendant has already
submitted a Sampling and Analysis Workplan that has been approved by the
Implementing State Agency and/or EPA and is consistent with this Attachment.

 

3)     The Sampling and Analysis Workplan shall be designed to determine the
presence, magnitude, extent, direction, and rate of movement of any hazardous
waste, hazardous constituents, and/or constituents of concern (“COC”) within and
beyond the Facility boundary.  COCs shall be limited to those contaminants that
are reasonably likely to be found at the Facility.  The Workplan shall document
the procedures the Defendant shall use to assess sampling and analysis data that
is generated and that relate to the purposes of this Attachment.  The Workplan
shall also document the procedures the Defendant shall use to conduct those
activities necessary to: characterize the source(s) of contamination;
characterize the potential pathways of contaminant migration; define the degree
and extent of contamination; and identify actual or potential human and/or
ecological receptors.  The Defendant may implement the Work contained in the
Workplan in a multi-phased approach.  A specific schedule for expeditious
implementation of all activities shall be included in the Workplan.  At a
minimum, the Workplan for assessment shall include the following [All
requirements below would be facility-specific]:

 

(a)           A sediment and/or soil, as appropriate, sampling and analysis
section to collect and analyze representative sediment and/or soil samples to
determine the nature and extent of potential contamination, both vertically and
horizontally.  Areas of sampling shall include process areas, areas of
historical spills and/or historical contamination, areas of waste management,
other facility operation areas (to be defined), stormwater and non-process water
ditches and ponds, and ditches associated with National Pollutant Discharge
Elimination System (“NPDES”) outfall(s).  The Workplan must define the number,
location, and depth of the samples, and the parameters for analysis.  The number
of samples shall be sufficient to produce a 95% confidence level that the
results are representative of the environmental conditions found at each
location.

 

(b)           A surface water (including run-off) sampling and analysis section
to determine the nature and extent of any contaminated surface water flowing
from the portions of

 

--------------------------------------------------------------------------------


 

the facility adjacent to and down-gradient from the unlined areas of facility
operations (to be defined).  The Workplan shall define the number, location, and
depth of samples, and the parameters for analysis.

 

(c)           A groundwater sampling and analysis section to characterize the
groundwater quality and the extent of any groundwater contamination, both
vertically and horizontally, that may be migrating from Defendant’s facility. 
This shall include unlined areas, and/or lined areas which do not meet the
requirements of Attachment C, within the facility operations.  The Workplan
shall define the number, location, and depth of groundwater samples (either from
existing wells included in the current groundwater monitoring program, temporary
wells, or direct-push technology), and the parameters for analysis.

 

(d)           Upon confirmation of the existence of hazardous waste, hazardous
constituents and/or COCs in groundwater emanating from the facility beyond the
“zone of discharge,” a section addressing a potable well survey within a ½ mile
radius of the facility including a schedule for sampling of each well, and the
parameters for analysis.  Upon confirmation of an exceedance of
State-groundwater standards in any of the potable wells, the well survey will be
extended by ½ mile radial increments in the appropriate direction depending on
the results of the initial well survey.

 

(e)           A survey that identifies any wetlands, creeks, or lakes within a
one (1) mile radius down gradient and beyond the Defendant’s property boundaries
(not including public roadside ditches).  This survey should also identify any
such bodies of water that are used for public recreational purposes or may
contain endangered species.

 

(f)            A Project Management Plan.

 

(g)           A Data Collection Quality Assurance Project Plan for new sampling
and analysis.

 

(h)           A Data Management Plan for new sampling and analysis.

 

(i)            A Community Relations Plan (if appropriate).

 

(j)            A timeline for Work detailed above and a schedule for the
submission of progress reports, including a draft Sampling and Analysis Report,
and a final Sampling and Analysis Report.

 

4)     Concurrent with the submission of the Sampling and Analysis Workplan, the
Defendant shall submit a Health and Safety Plan with respect to the Work to be
performed.

 

5)     Upon receipt of the Implementing State Agency’s and/or EPA’s approval of
the Workplan, the Defendant shall implement the approved Workplan in accordance
with the terms and schedules contained therein.  Upon completion of the
Agency-approved sampling activities

 

--------------------------------------------------------------------------------


 

proposed in the Workplan, the Defendant shall submit to the Implementing State
Agency and/or EPA for approval a draft Sampling and Analysis Report, in
accordance with the requirements and schedule contained in the approved Sampling
and Analysis Workplan.  Upon approval of the draft Sampling and Analysis Report
by the Implementing State Agency and/or EPA, the Defendant shall submit a final
Sampling and Analysis Report.

 

6)     The Implementing State Agency and/or EPA acknowledge that the Defendant
may have completed some of the tasks required by this Attachment and/or that the
Defendant has available pertinent information and data required by this
Attachment.  This previous work may be used to meet some of the requirements of
this Attachment, upon submission to and written approval by the Implementing
State Agency and/or EPA.

 

7)     The Defendant shall develop background levels for minerals, metals, and
naturally occurring materials in order for results to be compared to determine
what the appropriate clean-up/action level for a particular constituent of
concern.

 

ADDITIONAL WORK

 

8)     Based on Work performed under the Workplan described above, the
Implementing State Agency and/or EPA may determine that additional monitoring,
testing, analysis, and/or reporting is necessary to ascertain the nature and
extent of any hazard to human health and the environment that may be presented
by the presence or release of hazardous wastes and/or hazardous constituents at
or from the facility.  If the Implementing State Agency and/or EPA determine
that such additional Work is necessary, the Implementing State Agency and/or EPA
will notify the Defendant in writing and specify the basis for its determination
that additional Work is necessary.  Procedures for disputing this determination
of additional Work are outlined in the Consent Decree.

 

MINIMUM QUALIFICATIONS FOR PERSONNEL

 

9)     All Work performed by or for the Defendant pursuant to this Attachment
shall be under the direction and supervision of an individual who has
demonstrated expertise in hazardous waste site investigation.  Before any Work
is performed, the Defendant shall submit to the Implementing State Agency and/or
EPA, in writing, the name, title, and qualifications of the supervisory
personnel and of any contractors or subcontractors to be used in carrying out
the terms of this Attachment.  Additionally, the Defendant shall ensure that
when a license is required, only licensed individuals shall be used to perform
any Work required by this Attachment.

 

QUALITY ASSURANCE/QUALITY CONTROL

 

10)   All new sampling and analysis conducted under this Attachment shall follow
applicable EPA or State standards for sample analysis.  The contact person(s),
name(s), address(es), and telephone number(s) of the analytical laboratories the
Defendant proposes to use must be specified in the applicable Workplan.

 

--------------------------------------------------------------------------------


 

11)   All Workplan(s) required under this Attachment shall include data quality
objectives for each data collection activity to ensure that data of known and
appropriate quality are obtained and that data are sufficient to support their
intended use(s).

 

12)   The Defendant shall monitor to ensure that high quality data are obtained
by its consultant or contract laboratories.  The Implementing State Agency
and/or EPA may reject any data that does not meet the requirements of the
approved Workplan or approved analytical methods and may require re-sampling and
additional analysis.

 

13)   The Defendant shall ensure that appropriate chain-of-custody procedures
are specified in the Workplan.  Such procedures shall include, but not be
limited to: standardized field tracking reports to establish sample custody in
the field prior to shipment, pre-pared sample labels containing all the
information necessary for sample tracking; identification of responsible party
at a laboratory who is authorized to sign for incoming field samples, obtain
documents of shipment, and verify the data entered into the sample custody
records; use of sample custody log consisting of serially numbered standard
lab-tracking report sheets; and specification of laboratory sample custody
procedures for sample handling, storage and dispersement for analysis.

 

14)   The Implementing State Agency and/or EPA may conduct a performance and
Quality Assurance/Quality Control (“QA/QC”) audit of the laboratories chosen by
the Defendant before, during, or after sample analyses.  Upon request by the
Implementing State Agency and/or EPA, the Defendant shall have its laboratory
perform analyses of samples provided by the Implementing State Agency and/or EPA
to demonstrate laboratory performance.  If the audit reveals deficiencies in a
laboratory’s performance or QA/QC, re-sampling and additional analysis may be
required.

 

SAMPLING AND DATA/DOCUMENT AVAILABILITY

 

15)   The Defendant shall submit to the Implementing State Agency and/or EPA the
results of all sampling and/or tests or other data generated by, or on behalf
of, the Defendant pursuant to the requirements of this Attachment.

 

16)   The Defendant shall notify the Implementing State Agency and/or EPA, in
writing or by electronic mail, at least ten (10) days in advance of engaging in
any field activities at the facility conducted pursuant to this Attachment.  At
the request of the Implementing State Agency and/or EPA, the Defendant shall
provide, or allow the Implementing State Agency and/or EPA or its authorized
representatives to take, split and/or duplicate any of the samples collected by
the Defendant pursuant to this Attachment.  Similarly, at the request of the
Defendant, the Implementing State Agency and/or EPA will allow the Defendant or
its authorized representatives to take split and/or duplicate any of the samples
collected by the Implementing State Agency and/or EPA under this Attachment,
provided that such sampling shall not delay the Implementing State Agency and/or
EPA’s proposed sampling activities.  Nothing in this Attachment shall limit or
otherwise affect the Implementing State Agency’s and/or EPA’s authority to
collect samples pursuant to applicable law, including, but not limited to, RCRA
and/or CERCLA.

 

--------------------------------------------------------------------------------


 

RISK ASSESSMENT PLAN (1)

 

17)   The Defendant shall develop and submit for approval a Risk Assessment Plan
to the Implementing State Agency and/or EPA within forty-five (45) days of
confirming the existence of hazardous waste, hazardous constituents and/or COCs
exceeding action levels established through Appendix A-1 or background,
whichever is higher, that may be emanating from the facility in soil and/or
sediment, and/or surface water, and/or near, at or beyond the “zone of
discharge” in groundwater.  The Risk Assessment Plan shall address both
environmental and human receptors and shall contain, but not be limited to the
following elements: description of the facility or site; scope of the risk
assessment; identification and description of the hazardous waste, hazardous
constituents and/or COCs; description of sampling methods and collection
strategies; exposure assessment (including identification of exposure pathways);
toxicity assessment; and risk characterization.  The Defendant shall contact the
Implementing State Agency and/or EPA and obtain any publically available
guidance or models that will assist in the development of the Risk Assessment
Plan and the subsequent Report.

 

a)     The Defendant shall implement the Work under the Risk Assessment Plan
within thirty (30) days of written approval by the Implementing State Agency
and/or EPA of the Risk Assessment Plan.

 

b)    The Defendant shall prepare and submit a written Risk Assessment Report to
the Implementing State Agency and/or EPA within forty-five (45) days after
completion of the Work under the Risk Assessment Plan.  The Report must include
the following information at a minimum: a description of the risk assessment; a
summary of the results of the risk assessment; a summary of the problems
encountered in doing the risk assessment; and an explanation of the activities
that need to be taken to address the risks identified by the assessment. The
Defendant shall contact the Implementing State Agency and/or EPA and obtain any
publically available guidance or models that will assist in the development of
the Risk Assessment Report.

 

CORRECTIVE ACTION PLAN (1)

 

18)   The Defendant shall develop and submit for approval a Corrective Action
Plan to the Implementing State Agency and/or EPA within ninety (90) days after
notification by the Implementing State Agency and/or EPA that such a plan is
required.  The Corrective Action Plan must include sections addressing: (1) the
identification and evaluation of potential remedial alternatives from the
releases that have been identified at the facility; and (2) those measures or
actions appropriate to remediate, control, prevent or mitigate the release,
potential release or movement of hazardous waste, hazardous constituents and/or
COCs into

 

--------------------------------------------------------------------------------

(1)  If determined by EPA and/or the Implementing State Agency that the
requirements of the Risk Assessment and/or Corrective Action Sections of this
Attachment apply, EPA may, in consultation with the Implementing State Agency,
defer the oversight of the Risk Assessment and/or Corrective Action obligations
of this Attachment to the Implementing State Agency’s corresponding authorized
program, and may monitor these same obligations, in lieu of the requirements of
this Attachment.

 

--------------------------------------------------------------------------------


 

the environment, or within or from one environmental medium to another. The
Defendant shall contact the Implementing State Agency and/or EPA and obtain any
publically available guidance or models that will assist in the development of
the Corrective Action Plan and associated reports.

 

a)     The Defendant shall implement the Work under the portion of the
Corrective Action Plan addressing the identification and examination of the
potential alternative remedies within sixty (60) days after receiving written
approval from the Implementing State Agency and/or EPA.  The Defendant shall,
within thirty (30) days after completion of the identification and examination
Work, submit to the Implementing State Agency and/or the EPA a Corrective
Measures Evaluation Report which includes an evaluation of each remedial
alternative, including all information gathered and studies conducted (e.g.,
bench scale or pilot tests).  This Report must contain adequate information to
enable the Implementing State Agency and/or EPA to make a decision as to the
adequacy and appropriateness of the corrective measures selection.

 

b)    Defendant will be notified by the Implementing State Agency and/or EPA,
upon review of the Corrective Measures Evaluation Report, if no further action
is required or which selected remedies need to be implemented at the facility or
site.  If determined that corrective measures are needed, the Implementing State
Agency and/or EPA may select corrective measures from the Corrective Measures
Evaluation Report, reject any alternative provided in the report or prescribe a
different remedial alternative or corrective measure(s) performance standard.

 

i)      The Implementing State Agency and/or the EPA will draft a statement of
basis and seek public comment.  The Implementing State Agency and/or EPA will
consider public comments regarding the proposed corrective measures.  The
Implementing State Agency and/or the EPA will make publically known the final
decision regarding the selected corrective measures.

 

ii)     If the Implementing State Agency and/or EPA determine that corrective
measures are needed, the Defendant shall prepare and submit a Corrective
Measures Implementation Plan within sixty (60) days after receiving notification
to implement corrective measures as selected by the Agency.  The Corrective
Measures Implementation Plan shall include, at a minimum, sections addressing:
engineering design; construction, operation and maintenance;  monitoring and
performance monitoring; waste management; health and safety plan; schedule;
corrective measure goals; reporting requirements; and public participation .

 

c)     The Defendant shall prepare and submit to the Implementing State Agency
and/or EPA a Corrective Action Certification Report within forty-five (45) days
after completion of the corrective measures.  The Corrective Action
Certification Report shall contain the following minimum information: a
description of the corrective measures completed; summaries of results and
documentation of attainment of performance requirements; summaries of all the
problems encountered; summaries of accomplishments and/or effectiveness of
corrective measures; and a certification of completion signed by the

 

--------------------------------------------------------------------------------


 

Defendant and by an independent, registered professional engineer skilled in the
appropriate technical discipline(s).  The Corrective Action Certification Report
will be reviewed by the Implementing State Agency and/or EPA for adequacy and
will be subject to public comment.

 

19)   If during the implementation of the Corrective Action Plan, information
comes to the attention of the Defendant that waste units or areas of concern
pose an immediate or potential threat to human health and the environment, the
Defendant shall immediately notify the Implementing State Agency and/or EPA of
the threat.

 

a)     The Defendant, within thirty (30) days of such notification, shall submit
for approval to the Implementing State Agency and/or EPA an Interim Measures
Plan designed to mitigate any immediate or potential threat(s) to human health
and the environment.  The Interim Measures Plan shall include at a minimum:
engineering design; construction, operation and maintenance; monitoring and
performance monitoring; waste management; health and safety plan; schedule;
corrective measure goals; reporting requirements; and public participation.

 

b)    The Defendant shall prepare and submit an Interim Measures Report to the
Implementing State Agency and/or EPA after completion of the interim measures
conducted under this Consent Decree.  The Report shall at a minimum include: a
description of interim measures implemented; summaries of results; summaries of
problems encountered; and summaries of accomplishments and/or effectiveness of
the interim measures.

 

c)     The Defendant shall contact the Implementing State Agency and/or EPA and
obtain any publically available guidance or models that will assist in the
development of the Interim Measures Plan and the Interim Measures Report.

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

APPENDIX 1

 

Screening Criteria- Action Levels for Assessment of Corrective Action

 

I.              Definition

 

Action levels are conservative health-based concentrations of hazardous wastes
and/or hazardous constituents determined to be indicators for the protection of
human health or the environment.  Action levels shall be set by the Implementing
State Agency and/or EPA for all hazardous wastes and/or hazardous constituents
identified through Attachment A which the Implementing State Agency and/or EPA
has reason to believe may have been released from the facility into the
environment.  Should the concentration of hazardous wastes and/or hazardous
constituents in soils, sediments, or surface water, or in groundwater (at or
beyond the zone of discharge) exceed the action levels established for any
environmental medium, the Implementing State Agency and/or EPA may require the
Respondent to conduct a Risk Assessment and/or perform Corrective Action.  If
the Implementing State Agency and/or EPA determine that concentrations of
hazardous wastes and/or hazardous constituents released from the facility, below
established action levels, potentially pose a threat to human health or the
environment given site-specific exposure conditions, cumulative effects,
ecological concerns or other factors, then the Implementing State Agency and/or
EPA may require a Risk Assessment.  The requirement to conduct a Risk Assessment
and/or perform Corrective Action shall not be subject to judicial review, but
shall be subject to dispute resolution (other than judicial review) pursuant to
Section XI of the Consent Decree.

 

Action levels shall be concentration levels that satisfy the following criteria.

 

II.            Soils

 

Action levels for constituents in soils shall be derived from the most stringent
of levels established by the Implementing State Agency or EPA’s Regional
Screening Levels.

 

III.           Sediment

 

Action levels for constituents in sediment shall be concentrations specified as:

 

1.             Latest Sediment and Soil Screening Values for ecological risks as
calculated by the Implementing State Agency and/or EPA.

 

2.             If action levels are not available from these screening values,
then other EPA-approved action levels will be used.

 

IV.           Groundwater

 

Action levels for constituents in groundwater at or beyond the zone of discharge
shall be concentrations specified as:

 

--------------------------------------------------------------------------------


 

1.             Maximum Contaminant Levels (“MCLs”) established at 40 CFR
Part 141, or the applicable state law or facility permit requirements for the
State in which the facility is located, these action levels must meet
appropriate aquatic water quality criteria if it is determined through the
process outlined in Attachment A that groundwater has the potential to impact
surface water.

 

2.             For facilities where the MCL is the most stringent standard for
individual contaminants, if the natural background exceeds the MCL,
representative natural background will be the default groundwater standard,
unless the applicable state law or facility permit is more stringent than
natural background for that contaminant, in which case the applicable state law
or facility permit will provide the appropriate standard for that contaminant.

 

V.            Surface Water

 

Action levels for constituents in surface water shall be concentrations
specified as:

 

1.             The more stringent of the Implementing State Agency and/or EPA
Surface Water Screening Values for ecological risk;

 

2.             If action levels are not available from the screening values,
Ambient Water Quality Criteria as established by the Clean Water Act will be
used;

 

9

--------------------------------------------------------------------------------


 

ATTACHMENT C: PHOSPHOGYPSUM STACK SYSTEM CONSTRUCTION AND OPERATIONAL
REQUIREMENTS

 

I. Phosphogypsum Stack System General Criteria

 

Phosphogypsum Stack Systems. The purpose of this document is to ensure the
physical integrity of impoundments used to manage phosphogypsum and process
water generated during the course of production of phosphate fertilizer.  This
document establishes minimum design, construction, operation, inspection, and
maintenance requirements to ensure that phosphogypsum stack system impoundments
meet critical safety standards and do not cause unplanned releases to the
environment. Owners/Operators of phosphogypsum stack systems are required to
maintain inspection logs and to develop and maintain plans to respond to
emergency conditions.

 

(1) Performance standards. A phosphogypsum stack system shall be designed,
constructed, operated, maintained, closed, and monitored throughout its design
period to control the movement of waste and waste constituents into the
environment so that groundwater and surface water quality standards and criteria
will not be violated outside the applicable zone of discharge specified for the
system.

 

(2) Operation plan. The owner/operator of a phosphogypsum stack system shall
have an operation plan that provides written, detailed instructions for the
daily operation of the system. The operation plan shall be kept at or near the
facility and shall be accessible to operators of the system.

 

(3) Groundwater monitoring.  The facility shall perform groundwater monitoring
and reporting as prescribed in the Groundwater and Zone of Discharge
Requirements (Attachment B).

 

(4) Surface water management. Phosphogypsum stack systems shall be operated to
provide for the collection, control, recycling and treatment of surface runoff
from the site as necessary to meet the applicable water quality standards of the
State where the facility is located.

 

(5) Leachate management. So long as the release of leachate would not result in
non-compliance with water quality standards or zone of discharge, any leachate
emanating from a phosphogypsum stack system shall be collected and routed to a
cooling pond, surge pond, or decant pond, to be contained within the system or
recirculated to the production plant or if discharged, treated if required to
meet the applicable water quality standards of the State where the facility is
located.

 

(6) Interim Stack System Management Plan (“ISSMP”). The owner/operator of each
phosphogypsum stack system shall compile and submit an ISSMP for approval to the
Implementing State Agency and/or EPA.  The approved ISSMP and subsequent
revisions shall be made available to the Implementing State Agency and/or EPA
upon request.  The ISSMP shall provide instructions for two (2) years of
operation and management of the specific phosphogypsum stack system should a
shutdown occur such that no phosphoric acid will be produced at the facility for
up to a two-(2)-year period.  By July 1 of each following year, the
owner/operator shall revise the ISSMP, taking into account the process
wastewater levels and the existing stack system configuration as of June 1 of
that year. The ISSMP shall be designed to

 

10

--------------------------------------------------------------------------------


 

protect human health and the environment and shall include:

 

(a) A detailed description of process wastewater management procedures that will
be implemented to insure that the stack system operates in accordance with all
applicable requirements.  The procedures shall address the actual process
wastewater levels present at the facility as of June 1 of each year and shall
assume that the facility will receive average annual rainfall during the
two-(2)-year planning period;

 

(b) A detailed description of the procedures to be followed for the daily
operation and routine maintenance of the stack system (including required
environmental sampling and analyses) as well as for any maintenance or repairs
recommended following annual inspections of the system;

 

(c) Identification of all machinery, equipment and materials necessary to
implement the plan as well as actions that would be taken to assure the
availability of these items during the planning period;

 

(d) Identification of the sources of power or fuel necessary to implement the
plan as well as the actions that would be taken to assure the availability of
power or fuel during the planning period; and

 

(e) Identification of the personnel necessary to implement the plan, including
direct labor required for paragraphs (a) and (b) above, and any necessary direct
supervisory personnel, as well as the actions that would be taken to assure
their availability and any required training of these personnel.

 

(7)  If the owner/operator applies for temporary deactivation of a phosphogypsum
stack system in accordance with Attachment D.III (Temporary Deactivation of
Phosphogypsum Stack System(s)) of this Consent Decree, the ISSMP must be
submitted to the Implementing State Agency and/or EPA for approval as part of
the request in accordance with Attachment D.III(2)(d).

 

(8) Upon approval of the temporary deactivation and the ISSMP by the
Implementing State Agency and/or EPA, the owner/operator must implement the
procedures set forth in the approved ISSMP immediately upon phosphogypsum stack
system deactivation.

 

(9) No ISSMP is required for phosphogypsum stack systems that are closed, that
are undergoing closure, or for which an application for a closure permit has
been submitted, where permitting requirements apply.

 

II. Assessment of Existing Perimeter Dikes

 

(1) Within six (6) months of the signing of the Consent Decree, the
owner/operator of a phosphogypsum stack system shall submit to the Implementing
State Agency and/or EPA documentation that existing perimeter dikes have either
been:

 

(a) Assessed and certified by a third-party engineer post January 2005, to have
been constructed or modified to address freeboard, dike seepage, factors of
safety, and slope stability, in accordance with a permit issued by the
Implementing State Agency in response to an application, where permitting
requirements apply; or

 

(b) Engineered or retrofitted such that they are assessed and certified by a
third-party engineer to be in compliance with the following:

 

11

--------------------------------------------------------------------------------


 

(i) Cross section design

 

(A) Both inside and outside slopes shall be no steeper than two horizontal to
one vertical.

 

(B) The design shall provide positive seepage control features such as:

 

1. Cut-off trench in natural soil foundations

 

2. Clay core or other impermeable core material

 

3. Blanket drain

 

4. Chimney drain and toe drain

 

5. Geomembrane or composite liner on inside slope

 

(C) The top of the dike shall include a roadway that will permit wheeled
vehicles. The design shall also incorporate an all-weather roadway near the
downstream toe that will permit wheeled vehicle traffic around the perimeter of
the dike for purposes of inspection of the slope, toe and natural ground beyond
the toe, as well as maintenance.

 

(ii) Freeboard provisions

 

(A) The design freeboard of an above-grade perimeter dike shall not be less than
five (5) feet unless a design freeboard of less than five (5) feet is justified
based on results of seepage and stability analyses and wave run-up analyses.
However, in no event shall the design freeboard of an above-grade perimeter dike
be less than three (3) feet.

 

(iii) Design factors of safety and slope stability

 

(A) Stability analysis. A seepage or flow net analysis shall be made, when
applicable, for use in the stability analysis. The stability analysis shall
consider the minimum fluid level as well as the fluid level at the design
freeboard on the upstream slope of the dike, and possible fluctuations of the
tail water level.

 

(B) Design safety factors — The designing engineer shall use the following
minimum safety factors: 1.75 for horizontal shear at base of fill; 1.5 for
horizontal shear within the fill due to seepage through the outer face; 1.5 for
horizontal shear or circular arc failure through the foundation soils; 1.5 for
protection against shear failure of any circular arc in either inside or outside
slope. It is imperative that water pressure distribution be included in the
analyses; or

 

(c) Evaluated by a third-party engineer who certifies the safety and stability
of the dikes in accordance with (1)(b)(iii) of this section.

 

(2) Within nine (9) months of a final determination that a dike’s safety and
stability cannot be certified in accordance with (1)(b)(iii) of this section,
the owner/operator shall submit to the Implementing State Agency and/or EPA for
approval, a proposal to upgrade or retrofit the dike to comply with the
requirements of II.(1)(b) of this Attachment, or to take the dike out of service
as soon as practicable but no later than ninety (90) days after a final
determination that the dike’s safety and stability cannot be certified and that
the dike cannot or will not be upgraded or retrofitted to comply with the
requirements of II(1)(b).

 

(3) The owner/operator of any dike in need of upgrade, retrofit, or
de-servicing, shall implement, within six (6) months of the Implementing State
Agency’s and/or EPA’s approval of the proposal submitted in accordance with (2),
above, interim measures recommended by a third-party engineer that will ensure
the safety and stability of the dike until such time as it is upgraded or
retrofitted or taken out of service. These interim measures must be submitted to
the

 

12

--------------------------------------------------------------------------------


 

Implementing State Agency and/or EPA for approval.

 

(4) At the time of the assessment performed pursuant to (1)(b) or (1)(c) of this
section, a third-party engineer shall also determine whether the existing system
is equipped with process water conveyance/containment capabilities that conform
to the following design requirements:

 

(a) Conveyance ditches, pumps, pipes, and hydraulic structures located within a
phosphogypsum stack system shall have adequate capacity to circulate the process
water stream(s), if applicable, and to contain or transfer runoff on the process
watershed upstream of the water control structures resulting from a storm event
generating a 100-year rainfall in twenty-four (24) hours while maintaining at
the same time the design freeboard of the perimeter dike.  If provisions are
made to contain some or the entire storm surge resulting from such event within
the phosphogypsum stack system upstream from the conveyance system or water
control structures, then the transfer capacity of the ditches, pumps, pipes, and
related structures may be reduced accordingly.

 

(5) Within one year of a final determination that a system does not meet the
design criteria of (4)(a) of this Section, the owner/operator shall submit to
the Implementing State Agency and/or EPA for approval, a proposal to modify the
system to attain compliance.  Such modification shall be completed as soon as
practicable, but not later than fourteen (14) months after the owner/operator
receives all necessary governmental permits or other prior approvals, whichever
shall later occur.

 

III. Construction of New Perimeter Dikes

 

(1) Design.

 

(a) Site investigation. The general area desired for construction of a perimeter
dike shall be carefully inspected by a design engineer prior to selection of the
exact location for the dike. Areas of uneven natural subsidence, sinkholes,
pockets of organic matter, or other unstable soils shall be avoided, unless
special provisions are made for their mitigation.

 

(b) Soil testing.  A program of soil sampling and testing adequate to determine
the characteristics of the foundation material that will support the proposed
dike and of the material to be used for construction of the dike shall be
performed.  Sampling shall include borings, test pits, or in-place samples from
the associated exposed excavation face.  All borings and/or test pit
explorations shall be logged using a recognized engineering soil classification
system, with location and depths of all samples recorded on the log. Tests to
determine in-place densities, shear-strength, and permeabilities of the
foundation and embankment soils shall be performed.  Tests on foundation soils
shall be performed either on undisturbed samples or on the in-place soil. Tests
on embankment soils shall be performed on samples remolded to the densities and
moisture contents to be used in construction.

 

(c) Cross section design.

 

(i) The crest on the top of the dike shall be graded toward the inside or the
outside slope.  If the dike exceeds ten (10) feet in height and crest runoff is
directed toward the outside slope, runoff controls shall be used to protect the
outside slope against erosion.  Both inside and outside slopes

 

13

--------------------------------------------------------------------------------


 

shall be no steeper than two and one-half (2.5) horizontal to one (1.0)
vertical.  Seepage control shall be provided by means of a liner constructed in
accordance with Section VI of this Attachment, placed on the inside slope of the
dike.

 

(d) Freeboard provisions

 

(i) The design freeboard of an above-grade perimeter dike shall not be less than
five (5) feet unless a design freeboard of less than five (5) feet is justified
based on results of seepage and stability analyses and wave run-up analyses.
However, in no event shall the design freeboard of an above-grade perimeter dike
be less than three (3) feet.

 

(e) Design factors of safety and slope stability of perimeter dikes.

 

(i) Stability analysis.  A seepage or flow net analysis shall be made, when
applicable, for use in the stability analysis.  The stability analysis shall
consider the minimum fluid level as well as the fluid level at the design
freeboard on the upstream slope of the dike, and possible fluctuations of the
tail water level.

 

(ii) Design safety factors — The designing engineer shall use the following
minimum safety factors for perimeter dikes: 1.75 for horizontal shear at base of
fill; 1.5 for horizontal shear within the fill due to seepage through the outer
face; 1.5 for horizontal shear or circular arc failure through the foundation
soils; 1.5 for protection against shear failure of any circular arc in either
inside or outside slope.  It is imperative that water pressure distribution be
included in the analyses.

 

(2) Site preparation.  Ground which will become the foundation of dikes shall be
stripped of all vegetation and organic detritus or residue, including muck, mud,
slimes, or other material which would flow or undergo excessive consolidation
under heavy loading. All earth foundation surfaces on which fill is to be placed
shall be scarified or moistened and compacted prior to spreading of first course
of fill material, and the dike base shall be well drained during construction,
except when placing hydraulic fill.

 

(3) Material to be used. Material used for dikes shall be free of extraneous
matter that could affect the compactability, density, permeability, or shear
strength of the finished dike (e.g. stumps, vegetation, trees, palmettos,
debris).  Tailings may be used for dike fill when such a completed dike will
meet the seepage and structural requirements above.

 

(4) Process water control design. Conveyance ditches, pumps, pipes, and
hydraulic structures located within a phosphogypsum stack system shall have
adequate capacity to circulate the process water stream(s), if applicable, and
to contain or transfer runoff on the process watershed upstream of the water
control structures resulting from a storm event generating a 100-year rainfall
in twenty-four (24) hours, while maintaining at the same time the design
freeboard of the perimeter dike. If provisions are made to contain all or part
of the storm surge resulting from such event within the phosphogypsum stack
system upstream from the conveyance system or water control structures, then the
transfer capacity of the ditches, pumps, pipes, and related structures may be
reduced accordingly.

 

(5) Methods of construction.

 

(a) Each new dike shall be constructed to meet or exceed the minimum safety
requirements of this section and the specifications and design for that dike. 
Appropriate earthmoving equipment

 

14

--------------------------------------------------------------------------------


 

shall be used to place materials in dike construction.  The soil shall be
compacted and density tests shall be performed to ensure that the designed
densities are obtained. A representative of the third-party engineer shall be
present on the site during construction of the dike and liner, and during
construction and installation of spillways and penetrations through the dike or
liner. The Implementing State Agency and/or EPA shall be advised of the date on
which construction of a new dike will begin.

 

(b) Areas around any water level control structure pipe, any other conduit, or
any surface of discontinuity between materials within the mass of the dike shall
be carefully inspected to avoid potential concentration of seepages and to
ensure that soils under and around a culvert are uniformly compacted and are in
continuous contact with the external culvert surface.  All penetrations through
the liner on the upstream slope of the dike shall be made using water tight
joints or connections and shall be capable of maintaining their integrity under
anticipated in-use conditions.  All pipes and joints in pipes or conduits
extending through a dike shall be made leak-proof and shall be constructed of
materials suitable for the fluids carried and the load imposed.  In order to
avoid leaks associated with differential settlement, conduits through dikes
shall not be rigidly supported by piles or piers.  Backfill around conduits
shall be of a density that is equal to or greater than those of the surrounding
embankment. Particular attention shall be devoted to the lower third of the
conduit.

 

IV. Operational Requirements for Perimeter Dikes

 

(1) All perimeter dikes shall be operated so as to maintain the design
freeboard, unless temporary incursions into the freeboard are demonstrated to be
safe in accordance with IV(2), below. Each perimeter dike shall be inspected as
prescribed in this document.

 

(a)Vegetative cover adequate to inhibit wind and water erosion shall be
established and maintained on the outside slope of the dike. Such vegetation
shall be maintained sufficiently low to permit visual inspection of the soil
surfaces and critical areas; or

 

(b) In areas where historically evapotranspiration exceeds precipitation, an
alternative method may be used to inhibit wind and water erosion on the outside
slope of the dike.  The alternative method must be certified by a third party
engineer as providing erosion protection equivalent to that of a vegetative
cover.

 

(2) Temporary Non-emergency Use of Design Freeboard.

 

(a) To assure system safety and integrity and to reduce the probability of
discharge, a facility seeking to temporarily utilize the design freeboard of a
perimeter must maintain the safety and stability of the dike.  If the facility
decides to seek temporary use of the design freeboard, it must demonstrate that
safety and stability is maintained using the following mechanisms:

 

1. An inspection of the facility;

 

2. Dike design and construction information;

 

3. Results of seepage and stability analyses (including monitoring of
seepage pressures within the dike if such monitoring is deemed necessary); and

 

4. Wind surge and wave run-up analyses.

 

15

--------------------------------------------------------------------------------


 

(b) A report by a third-party engineer shall specify conditions under which such
use may be authorized, such as:

 

1. Acceptable wind speeds in forecast;

 

2. Acceptable rainfall levels in the forecast;

 

3. Increased inspection frequencies; and

 

4. Weekly monitoring of piezometric levels within the mass of the dike, if and
as needed.

 

(c) This report shall be made available to the Implementing State Agency and/or
EPA upon request.

 

(3) A completed new perimeter dike shall be thoroughly inspected prior to the
placement of process water behind it.  Spillways and water level control
structures shall be certified by a design third-party engineer as meeting all
specifications of the design, and degree of compaction of the fill shall also be
certified. Legible photographs, either aerial or ground, may be used to document
this initial inspection, but shall not in themselves constitute certification. A
complete file describing the items inspected and their condition shall be
maintained by the facility.

 

(4) All perimeter dikes and water control structures shall be inspected weekly.
Water level elevations and freeboard compliance shall be determined at least
every 12 hours. Piezometric water levels within the dike shall be measured
quarterly if piezometers have been installed. The inspections shall be made by a
qualified company employee or contractor employed or retained by the
owner/operator of the dike. The findings of each inspection shall be recorded in
a log.

 

(5) Each perimeter dike shall be inspected annually by a third-party engineer
with experience in the field of construction and operation of perimeter dikes.
An annual report pertaining to such an inspection shall be prepared and shall
include recommendations and corrective measures taken.  The report shall be
retained by the owner/operator.  The annual inspections shall include:

 

(a) Analyses of seepage or other significant items shown on all aerial
photographs of the dike that have been taken for any reason since the date of
the last annual inspection.

 

(b) Condition of soil surfaces and top and slopes of the dike and in areas
within fifty feet (50’) downstream from the outside toe.

 

(c) Review of all periodic inspection reports to evaluate the effectiveness of
maintenance done to the dike during the period since the last annual inspection.

 

(d) Examination and interpretation of data obtained from any instrumentation
installed in the mass of the dike.

 

(e) Condition of spillway and water level control structures, including all
conduits exiting the dike.

 

(6) The following items shall be considered as indicating potential trouble
areas that must be documented and closely checked on subsequent inspections and
repaired as necessary:

 

(a) Abnormal dead vegetation or damp areas on the downstream slope, at the toe
of slope, or downstream from the toe of slope that could be indicative of pond
water seepage.

 

(b) Surface erosion, gullying or wave erosion on the upstream slope of the dike.

 

(c) Surface erosion or gullying on the downstream slope of the dike.

 

(d) Erosion below any conduit through the dike near or at the toe of slope of
the dike.

 

16

--------------------------------------------------------------------------------


 

V. New Phosphogypsum Stack Systems or Lateral Expansions of Existing
Phosphogypsum Stack Systems

 

(1) Any lateral expansion is considered a new phosphogypsum stack and must be
constructed in accordance with the applicable requirements of Section VI of this
Attachment.

 

(2) Except for incidental deposits of phosphogypsum entrained in the process
wastewater, placement of phosphogypsum outside the phosphogypsum stack footprint
is considered a lateral expansion of the phosphogypsum stack system.  For the
purpose of this section, the footprint is defined as the outside edge of the
starter dikes used to contain the placement of phosphogypsum in the stack.

 

(3) Storage or containment of process wastewater outside the footprint of the
phosphogypsum stack, cooling ponds, surge ponds, or perimeter drainage
conveyances is considered a lateral expansion of the phosphogypsum stack
system.  For the purpose of this paragraph, the footprint is defined as the
outside edge of the dams, dikes or ditches used to store or contain process
wastewater.

 

(4) A completed new phosphogypsum stack system, including the starter dike,
shall be thoroughly inspected prior to the deposition of process water in it.
The liner, spillways and water level control structures shall be certified by a
design third-party engineer as meeting all specifications of the design, and the
degree of compaction of the fill shall also be certified. Legible photographs,
either aerial or ground, may be used to document this initial inspection, but
shall not in themselves constitute certification. A complete file describing the
items inspected and their condition shall be made available to the Implementing
State Agency and/or EPA upon request.

 

(5) An “Emergency Diversion Impoundment” will not be considered a lateral
expansion under this Section V unless the Impoundment stores process wastewater
for more than 90 consecutive days or 120 days cumulatively per year.

 

Exceptions

 

No person shall dispose of, or store prior to disposal, any phosphogypsum except
within a permitted phosphogypsum stack system, in States where permitting
requirements apply. This provision shall not be construed to prohibit any use or
reuse of phosphogypsum not otherwise prohibited by law.

 

VI. Phosphogypsum Stack System Construction Requirements

 

(1) Minimum design standards. The requirements of this document are the minimum
standards for constructing a phosphogypsum stack system.

 

(2) Run-On Control.  Install and maintain a run-on control system capable of
preventing flow during peak discharge from at least a twenty-five (25)-year
storm.

 

(3) Run-Off Control.  Install and maintain a run-off management system to
collect and control at least the water volume resulting from a twenty-four
(24)-hour, twenty-five (25)-year storm.

 

17

--------------------------------------------------------------------------------


 

(4) Liner and leachate control systems. Phosphogypsum stack systems shall be
constructed with composite liners and leachate control systems. Cooling ponds
shall be constructed with composite liners.

 

(a) Liners shall be:

 

1. Constructed of materials that have appropriate physical, chemical, and
mechanical properties to prevent failure due to physical contact with the
phosphogypsum, process wastewater or leachate to which they are exposed,
climatic conditions, the stress of installation, and other applied stresses and
hydraulic pressures that are anticipated during the operational and closure
period of the system. The supplier of materials for the liner components shall
provide test information accepted by the engineer of record, that supports the
capabilities of the materials to meet these needs;

 

2. Installed upon a base and in a geologic setting capable of providing
structural support to prevent overstressing of the liner due to settlements and
applied stresses;

 

3. Constructed so that the bottom of the liner system is not subject to
fluctuations of the groundwater so as to adversely impact the integrity of the
liner system;

 

4. Designed to resist hydrostatic uplift if the liner is located below the
seasonal high groundwater table; and

 

5. Installed to cover all surrounding earth that could come into contact with
the phosphogypsum, process wastewater or leachate.

 

(b) Liner design standards.

 

1. The synthetic component of composite liners shall consist of a 60-mil or
thicker geomembrane liner with a maximum water vapor transmission rate of 0.24
grams per square meter per day as determined by the American Society for Testing
and Materials (ASTM) Method E96-80, procedure BW, “Test Methods for Water Vapor
Transmission of Materials,” Sections 04.06, 08.03, and 15.09, which document is
incorporated herein by reference.

 

2. The non-synthetic component of the composite liner shall consist of either of
the following:

 

a. A layer of compacted soil at least eighteen (18) inches thick, placed below
the geomembrane, with a maximum hydraulic conductivity of 1 × 10-7 centimeters
per second, constructed in six-inch lifts. The geomembrane liner component shall
be installed in direct and uniform contact with the compacted soil component to
retard leachate migration if a leak in the flexible membrane liner should
occur.  Soil materials used within the top twelve (12) inches of the compacted
soil layer immediately below the synthetic liner shall be free from rigid or
sharp objects that could damage or otherwise affect the integrity of the liner.

 

b. A layer of mechanically compacted phosphogypsum at least twenty-four (24)
inches thick, placed above the geomembrane, with a maximum hydraulic
conductivity of 1 × 10-4 centimeters per second.  No rigid or sharp objects that
could damage the liner may be placed within this compacted layer of
phosphogypsum;

 

3. The non-synthetic component of a composite liner may not be required where it
can be demonstrated to the Implementing State Agency and/or EPA that a synthetic
liner alone or in contact with sedimented gypsum placed in slurry form will be
equivalent or superior to a composite liner designed and installed in accordance
with these requirements.

 

18

--------------------------------------------------------------------------------


 

(c) Any proposed composite liner design shall be accompanied by a detailed
construction quality assurance plan, describing in detail how the design will be
properly constructed in the field. For composite liners using compacted
phosphogypsum, the quality assurance plan shall place particular emphasis on
protection of the geomembrane during placement and compaction of the
phosphogypsum, and on prompt placement of phosphogypsum on the geomembrane.  The
construction quality assurance plan must be submitted to the Implementing State
Agency and/or EPA for approval.

 

(d) The following liner design standards must be met:

 

1. Standards for geosynthetic components.

 

a. Geomembranes shall have factory and field seams whose shear strengths during
testing are at least ninety percent (90%) of the specified minimum yield
strength for that lining material, and the failure shall occur in the lining
material outside the seam area. All field seams must also be visually inspected
and pressure or vacuum tested for seam continuity using suitable non-destructive
techniques.

 

b. No large or rigid objects may be placed in the phosphogypsum stack system in
a manner that may damage the liner or leachate collection system and, with the
exception of liners installed at the toe of the phosphogypsum stack, in no case
shall such objects be placed within ten (10) vertical feet of the liner or
leachate collection system, unless approved by the Implementing State Agency and
EPA.

 

c. High density polyethylene (HDPE) geomembranes shall meet the specification
contained in method GRI GM13.

 

d. Polyvinyl chloride (PVC) geomembranes shall meet the specification contained
in method PGI 1197.

 

e. Interface shear strength of the actual components that will be used in the
liner system shall be tested with method ASTM D5321 or an equivalent test
method.

 

f. The transmissivity of geonets shall be tested with method ASTM D4716, or an
equivalent test method, to demonstrate that the design transmissivity will be
maintained for the design period of the facility. The testing for the geonet in
the liner system shall be conducted using actual boundary materials intended for
the geonet at the maximum design normal load for the phosphogypsum stack, and at
the design load expected from one lift of phosphogypsum. At the maximum design
normal load, testing shall be conducted for a minimum period of 100 hours unless
data equivalent to the 100-hour period is provided in which case the test shall
be conducted for a minimum period of one hour. In the case of the design load
from one lift of phosphogypsum, the minimum period shall be one hour. For
geonets used in final covers, only one test shall be conducted for a minimum
period of one hour using the expected maximum design normal load from the cover
soils and the actual boundary materials intended for the geonet.

 

h. In addition, the synthetic liner material shall be subjected to continuous
spark testing at the production facility prior to delivery to the site for
installation. If the continuous spark testing detects any defect, the tested
material must be rejected and not delivered to the site;

 

(e) Standards for soil components.

 

19

--------------------------------------------------------------------------------


 

1. Soil components of liner systems shall be constructed to preclude, to the
greatest extent practicable, lenses, cracks, channels, root holes, pipes, or
other structural inconsistencies that can increase the saturated hydraulic
conductivity of the soil component. The design shall illustrate and describe
those instances in which over-excavation of permeable areas and backfilling may
be necessary to seal the permeable area. The soil component shall be placed and
compacted in layers to achieve the design performance.

 

2. The permeability of soil liner components shall not be increased above the
values specified for the component, as a result of contact with leachate from
the phosphogypsum stack system. Compatibility of the soil component and leachate
shall be demonstrated by testing the soil component with actual or simulated
leachate in accordance with EPA Test Method 9100 or an equivalent test method.

 

3. The soil component of the liner system may consist of in-situ soils or
compacted imported soils, provided they meet the specifications for soil liners.

 

4. Specifications for the soil component of the liner system shall contain at a
minimum:

 

a. Allowable range of particle size distribution and Atterberg limits, to
include shrinkage limit;

 

b. Placement moisture criteria and dry density criteria;

 

c. Maximum laboratory-determined saturated hydraulic conductivity, using
simulated leachate as the saturating and testing liquid;

 

d. Minimum thickness of the soil liner;

 

e. Lift thickness;

 

f. Surface preparation (scarification) for tying lifts together; and

 

g. Type and percentage of clay mineral within the soil component.

 

5. The soil liner shall be placed using construction equipment and procedures
that achieve the required saturated hydraulic conductivity and thickness. A
field test section shall be constructed using the proposed construction
equipment and tested to document that the desired saturated hydraulic
conductivity and thickness is achieved in the field.

 

(f) Liner systems construction quality assurance.

 

1. Liner systems shall have a construction quality assurance plan to provide
personnel with adequate information to achieve continuous compliance with the
liner construction requirements. The plan shall include or refer to
specifications and construction methods that use established engineering
practices to construct a liner system and provide for quality control testing
procedures and sampling frequencies. Sampling and testing shall be conducted in
the field by trained personnel during construction and after construction
completion. Such personnel will be under the direction of the construction
quality assurance professional engineer, to assure the liner system will comply
with the standards. The construction quality assurance professional engineer or
his designee shall be on-site at all times during construction to monitor
construction activities. Construction activities include the time during which
the protective layer is installed over the geomembrane, to ensure that the
placement techniques do not cause damage to the liner system materials.

 

2. Liner systems shall be installed in accordance with the construction quality
assurance plan. Plans that comply with EPA Document EPA/600/R-93/182 or updates
thereof shall be presumed

 

20

--------------------------------------------------------------------------------


 

to be in compliance with this section. The following minimum specific elements
shall be included in the plan:

 

a. Responsibility and authority of all organizations and key personnel involved
in permitting, designing, constructing, and providing construction quality
assurance of the phosphogypsum stack system shall be described fully;

 

b. Minimum qualifications of the construction assurance quality professional
engineer and supporting personnel shall be in the plan to demonstrate that they
possess the training and experience necessary to fulfill their identified
responsibilities;

 

c. Procedures and tests that will be used to monitor the installation of the
liner system components shall be described in detail;

 

d. The sampling activities, sample size, sample locations, frequency of testing,
acceptance and rejection criteria, and plans for implementing corrective
measures that may be necessary shall be described; and

 

e. Reporting requirements for construction quality assurance activities shall be
described, including daily summary reports, observation data sheets, problem
identification and corrective measures, and final documentation. All such
documents shall be included in a final report.

 

3. A laboratory experienced in the testing of geosynthetics, independent of the
liner manufacturer and installer, shall perform the required testing that must
include, at a minimum, conformance testing for all geosynthetics and
geocomposites, and testing of seam shear and peel strength for geomembranes.

 

4. The professional engineer in charge of construction quality assurance shall
provide a signed, sealed final report and record drawings stating that the liner
system has been installed in substantial conformance with the plans and
specifications for the liner system and identifying any significant deviations.

 

(g) Soil Liner construction quality assurance.

 

In addition to the requirements of (f) above, the following requirements apply
to construction of the soil component of liner systems. All required testing and
analysis shall be performed in accordance with generally accepted engineering
procedures, such as those promulgated by the ASTM. Parenthetic references to
ASTM methods are intended as guidance only.

 

1. A construction quality assurance/quality control plan shall be prepared for
each soil liner project to outline project specifications and construction
requirements. The plan shall specify performance criteria for the soil liner,
and provide quality control testing procedures and minimum sampling frequencies.
In addition, the plan shall define the responsibilities of the parties that will
be involved in soil liner construction, and shall present minimum qualifications
of each party to fulfill their identified responsibilities.

 

2. Field and laboratory testing during liner construction shall be conducted by
a qualified soil testing laboratory representing the owner/operator. A qualified
field technician representing the owner/operator shall provide full time,
on-site inspection during liner construction. The field technician shall work
under the supervision of a professional engineer with experience in soil liner
construction.

 

3. Prior to soil liner installation, an appropriate borrow source shall be
located. Suitability of the

 

21

--------------------------------------------------------------------------------


 

liner construction materials from that source shall be determined in accordance
with the following:

 

(a). If demonstrated field experience is available from at least three (3) prior
successful projects of five (5) or more acres each to document that a given
borrow source can meet the requirements of the project specifications, then
extensive laboratory testing of the borrow source will not be required. However,
the source of material shall be geologically similar to and the methods of
excavating and stockpiling the material shall be consistent with those used on
the prior projects. Furthermore, a minimum of three representative samples from
the appropriate thickness of the in-situ stratum or from stockpiles of the
borrow material proposed for liner construction shall be submitted to an
independent soil testing laboratory to document through index testing that the
proposed material is consistent with the material used on prior successful
projects. At a minimum, index testing shall consist of percent fines, Atterberg
limits and moisture content determinations.

 

(b). If demonstrated field experience as defined above is not available or
cannot be documented, then the following requirements shall be met.

 

1. A field exploration and laboratory testing program shall be conducted by an
independent soil testing laboratory to document the horizontal and vertical
extent and the homogeneity of the soil strata proposed for use as liner
material. A sufficient number of index tests from each potential borrow stratum
shall be performed to quantify the variability of the borrow materials and to
document that the proposed borrow material complies with specifications. At a
minimum, the index tests shall consist of percent fines, Atterberg limits and
moisture content determinations.

 

2. Sufficient laboratory hydraulic conductivity tests shall be conducted on
samples representative of the range invariability of the proposed borrow source
(ASTM D-5084). For each such sample, test specimens shall be prepared and tested
to cover the range of molding conditions (moisture content and dry density)
required by project specifications. The hydraulic conductivity tests shall be
conducted in triaxial type permeameters. The test specimens shall be
consolidated under an isotropic consolidation stress no greater than ten
(10) pounds per square inch and permeated with water under an adequate
backpressure to achieve saturation of the test specimens. The inflow to and
outflow from the specimens shall be monitored with time and the hydraulic
conductivity calculated for each recorded flow increment. The test shall
continue until steady state flow is achieved and relatively constant values of
hydraulic conductivity are measured (ASTM D-5084). The borrow source will only
be considered suitable if the hydraulic conductivity of the material, as
documented on laboratory test specimens, can be shown to meet the requirements
of the project specifications at the ninety-eight percent (98%) confidence
level.

 

3. Prior to full-scale liner installation, a field test section or test strip
shall be constructed at the site above a prepared sub-base. The test strip shall
be considered acceptable if the measured hydraulic conductivities of undisturbed
samples from the test strip meet the requirements of the project specifications
at the ninety-eight percent (98%) confidence level. If the test section fails to
achieve the desired results, additional test sections shall be constructed in
accordance with the following requirements:

 

a. The test section shall be of sufficient size such that full-scale liner
installation procedures can

 

22

--------------------------------------------------------------------------------


 

be duplicated within the test section;

 

b. The test section shall be constructed using the same equipment for spreading,
kneading and compaction and the same construction procedures (e.g., number of
passes, moisture addition and homogenization, if needed) that are anticipated
for use during full-scale liner installation;

 

4. At a minimum, the liner test section shall be subject to the following field
and laboratory testing requirements:

 

a. A minimum of five (5) random samples of the liner construction material
delivered to the site during test section installation shall be tested for
moisture content (ASTM D-2216), percent fines (ASTM D-1140) and Atterberg limits
(ASTM D-4318);

 

b. At least five (5) field density and moisture determinations shall be
performed on each lift of the compacted liner test section;

 

c. Upon completion of the test section lift, the thickness of the lift shall be
measured at a minimum of five (5) random locations to check for thickness
adequacy; and

 

d. A minimum of five (5) Shelby tube or drive cylinder (ASTM D-2937) samples
shall be obtained from each lift of the test section for laboratory hydraulic
conductivity testing. Laboratory hydraulic conductivity testing shall be
conducted in triaxial type permeameters (ASTM D-5084). The test specimens shall
be consolidated under an isotropic consolidation stress no greater than ten
(10) pounds per square inch and permeated with water under an adequate
backpressure to achieve saturation of the test specimens. The inflow to and
outflow from the specimens shall be monitored with time and the hydraulic
conductivity calculated for each recorded low increment. The test shall continue
until steady state flow is achieved and relatively constant values of hydraulic
conductivity are measured (ASTM D-5084).  Alternatively, a sealed double-ring
infiltration field test (ASTM D3385) may be used as an alternative to taking
drive or Shelby tube samples.

 

5. Full scale liner installation may begin only after completion of a successful
liner test section. During liner construction, documentation of quality control
testing shall be maintained and made available to the Implementing State Agency
and/or EPA upon request, to document that the installed liner conforms to
approved project specifications. The testing frequencies for quality control
testing are specified below; however, during construction of the first five
acres of the liner, these frequencies shall be doubled. Samples shall be
obtained from random locations selected by an independent soil testing
laboratory. If there are indications of a change in material properties, product
quality or construction procedures during liner construction, additional tests
shall be performed to determine compliance.

 

6. Field testing during liner installation. The following field tests shall be
performed:

 

a. Prior to the laying of the liner materials, the liner sub-base shall be
compacted to the specified density. Density tests shall be conducted at a
minimum rate of two tests per acre;

 

b. A minimum of two (2) moisture content and field density determinations shall
be conducted per acre per lift of the compacted liner. The degree of compaction
shall be checked using the one-point field Proctor test or other appropriate
test procedures; and

 

c. A minimum of four (4) thickness measurements shall be conducted per acre per
lift of the compacted liner.

 

23

--------------------------------------------------------------------------------


 

7. Laboratory testing during liner installation. The following laboratory tests
shall be performed:

 

a. Percent fines (ASTM D-1140) of the liner construction material shall be
determined at a minimum frequency of two (2) tests per ace per lift of installed
liner;

 

b. Atterberg Limits determinations shall be performed on one sample per acre per
lift of installed liner; and

 

c. Hydraulic conductivity testing of Shelby tube or drive cylinder (ASTM D-2937)
samples of the compacted liner shall be performed at a minimum frequency of one
test per acre per lift. Laboratory hydraulic conductivity tests shall be
conducted in triaxial type permeameters (ASTM D-5084). The test specimens shall
be consolidated under an isotropic consolidation stress no greater than ten
(10) pounds per square inch and permeated with water under an adequate
backpressure to achieve saturation of the test specimens. The inflow to and
outflow from the specimens shall be monitored with time and the hydraulic
conductivity calculated for each recorded flow increment. The test shall
continue until steady state flow is achieved and relatively constant values of
hydraulic conductivity are measured.

 

8. If the test data from a liner section does not meet the requirements of the
project specifications, additional random samples may be tested from that liner
section. If such additional testing demonstrates that the thickness and
hydraulic conductivity meet the requirements of the project specifications at
the ninety-five percent (95%) confidence level, that liner section will be
considered acceptable. If not, that liner section shall be reworked or
reconstructed so that it does meet these requirements.

 

(h) Leachate control system standards.

 

1. A perimeter underdrain system designed to stabilize the side slopes of the
phosphogypsum stack shall be installed above the geomembrane liner.

 

2. Perimeter drainage conveyances used in the leachate control system shall
either consist of covered or uncovered ditches that are lined continuously with
the phosphogypsum stack liner, or of chemically compatible leachate collection
pipes. Covered ditches shall have maintenance manholes installed at appropriate
intervals.  Piped systems shall have manholes or appropriate cleanout structures
at appropriate intervals unless the engineer of record certifies and identifies
areas where manholes or cleanout structures in piped systems are not feasible.

 

3. All toe drain or leachate collection systems must be constructed within the
lined system.

 

(i) Liquid containment and conveyance systems.

 

1. Composite liners shall be used on all liquid containments and conveyances
associated with phosphogypsum transport, cooling water, and return of process
wastewater. Exceptions are pumped flow systems contained in pipes or alternative
systems that provide an equivalent degree of protection.

 

2. Pump and piping systems associated with the transport of phosphogypsum or
process wastewater and that cross surface waters of the State must be double
contained with chemically compatible materials in a manner that assures that all
materials under pumped flow are contained within a lined system in the event of
a leak or piping system failure.

 

24

--------------------------------------------------------------------------------


 

VII. Requirements for Actively Operated Phosphogypsum Stack Systems

 

(1) All active stack compartments, including any noted areas containing critical
conditions, as defined below in (4), until corrected, shall be inspected daily.
Inactive stack compartments, stack slopes, collection ditches, and drain outlets
shall be inspected at least weekly and after storms.  Flow from drain outlets
shall be checked quarterly. The total areal coverage of water on the stack shall
be estimated each month and the total water inventory on top of the stack shall
be estimated annually. The required inspections and estimates shall be carried
out by a qualified company employee or contractor employed or retained by the
owner/operator of the phosphogypsum stack.  The results of the required
inspections and estimates shall be recorded in a log that shall be maintained by
the owner/operator of the phosphogypsum stack.

 

(2) Where a leak detection system exists, the amount of liquid removed from any
such system must be recorded weekly.

 

(3) Each phosphogypsum stack shall be inspected within one year of the date of
entry of the Consent Decree and annually thereafter by a third-party engineer
with experience in the field of construction and operation of phosphogypsum
stacks at the same time that the annual inspection of the associated perimeter
dike occurs. This annual inspection shall be recorded in a report and shall
include an updated aerial photograph and state the area of the top of the stack
and the current height and elevation of the stack. The annual inspection report
shall include recommendations and corrective measures taken.  If corrective
measures are not completed by the time of annual submittal, then follow up
inspections shall be conducted by the third-party engineer on a quarterly basis
with quarterly project reports submitted until completion of all corrective
measures.  One copy of the annual inspection report shall be submitted to the
Implementing State Agency and/or EPA.

 

(4) Any of the following items shall be considered as indicating a critical
condition that requires immediate investigation and may require emergency
maintenance action:

 

(a) Concentrated seepage (e.g., springs or boils) on the face of a stack slope,
at the toe of the slope, or beyond the toe of a slope with active signs of
piping at the point of seepage (e.g., a gypsum or soil cone or delta at the
point of seepage).

 

(b) Evidence of slope instability including sloughing, bulging or heaving of the
face of the stack or the toe of the slope.

 

(c) Lateral movement or subsidence of the slope or crest of the stack.

 

(d) Formation of new non-shrinkage cracks or enlargement of wide cracks in the
surface of the slope or crest of the stack.

 

(e) Observed or suspected damage to the liner system.

 

(f) Drains discharging turbid water.

 

(g) Concentrated seepage (i.e., springs or boils) in the vicinity of a decant
pipe.

 

(5) In addition to the indicators set forth in Attachment E (items considered as
indicating a critical condition that requires immediate investigation and/or
emergency maintenance action), the following items shall be considered as
indicating potential trouble areas that must be documented and closely checked
on subsequent inspections and repaired as necessary:

 

(a) Concentrated seepage (e.g., springs or boils) on the face of a stack or at
the toe of slope

 

25

--------------------------------------------------------------------------------


 

without active signs of piping at the point of seepage.

 

(b) Previously observed localized sloughing at the toe of slope of the stack.

 

(c) Previously observed cracks in the surface of the slope or crest of the
stack.

 

(d) Nonflowing drains.

 

(6) Phosphogypsum Stack System Operation Plans.

 

The following items shall be included in the operation plan for each
phosphogypsum stack system and shall be approved by an engineer experienced in
the construction and operation of phosphogypsum stacks:

 

(a) The method used to raise and operate the stack.

 

(b) A description of the source and consistency of gypsum used in constructing
the gypsum dikes and the method used for shaping and/or mechanically working the
gypsum.

 

(c) The overall average exterior slope for raising the phosphogypsum stack and
the maximum design height of the stack.

 

(d) The procedures used to assure that pipes used to transport phosphogypsum to
the phosphogypsum stack systems and to return process water to the phosphate
fertilizer production facilities are operated and maintained in a safe manner.

 

(e) The procedures used to decant process water from the top of the
phosphogypsum stack.

 

(f) The location of pumps, spillways, and staff gauges.

 

(g) Provisions that address emergency measures to be taken in the event of
mechanical failure of a pump or in the event of a power failure for any portion
of a phosphogypsum stack system that relies on pumps or power to operate
monitoring equipment or to transfer process water and/or rainfall-runoff from
low areas to the main cooling pond. Such emergency provisions may include:

 

i. Back-up power (e.g., on-site power; diesel generator, etc.) and/or back-up
pump that would be activated in the event of electrical or mechanical failure;
or

 

ii. Sufficient surge storage capacity or emergency surge capacity within the
conveyance system to contain the process water stream(s), if applicable, as well
as runoff from a storm event generating a 100-year rainfall in 24 hours; or

 

iii. Increased inspection frequencies or continuous monitoring (e.g., remote
video camera or automatic water level control device tied to a warning system)
to provide early warning of an imminent spill prior to its occurrence; and an
emergency action plan that would be undertaken to prevent or contain an
accidental spill.

 

(h) A site-specific water management plan shall be prepared and updated annually
to reflect changes in process watershed area, storm surge, and projected water
balances. The updated plan shall be consistent with water quality based effluent
limits applicable to the facility. This plan shall specify at a minimum, a set
of specific actions, including minimum process water consumption and transfer
rates, that are put into motion when the storage volume, surge capacity, or
operating water level(s) of the cooling/surge pond system are determined to be
inadequate to contain the rainfall from a storm event generating a 100-year
rainfall in twenty-four (24) hours, or where such actions are determined to be
necessary based on water balance model results for the rainfall scenarios
described in subsection (7) below. The site specific-water management plan

 

26

--------------------------------------------------------------------------------


 

and annual updates thereof shall be submitted to the Implementing State Agency
and/or EPA.

 

(i) The adequacy of the facility’s site-specific water management and action
plans and emergency measures shall be based on a five-year water balance
analysis as set forth in (7) below.

 

(7) The water balance analysis shall use the first day of the month that
succeeds the month of the year with the highest long-term average precipitation
total as the beginning date for the analysis, unless the EPA and Implementing
State Agency approve the use of an alternate date where a larger volume of
precipitation or water accumulation (such as snowmelt) is expected.  The
analysis shall identify the rates of all water inputs and outputs, any
manufacturing production changes, and changes in process watershed area
considered in the analysis. A third-party engineer shall verify the accuracy of
the analysis. A summary of the analysis and the water balance analysis results
shall be included in the annual updated site-specific water management plan
required in (6) above.

 

(a) The water balance calculations shall be performed for five (5) distinct
extreme rainfall scenarios applied for the subsequent five (5)-year period using
monthly, or more frequent, input rainfall quantities which shall include:

 

1. Rainfall corresponding to the highest monthly 100-year Rainfall Event
occurring during the annual 100-year Rainfall Event, as defined in Attachment F;
and

 

2. Annual rainfall events shall be determined based on a long-term rainfall
record from a National Oceanic & Atmospheric Administration or equivalent
weather station in the vicinity of the facility.  The five-year rainfall total
shall be based on a cumulative five-year rainfall event which has a probability
of exceedance of five percent (5%), which shall be considered an equivalent
probability as the 100-year Rainfall Event (i.e., a probability of not being
exceeded = 99%) for not being exceeded during a five (5)-year period (i.e., [1 –
0.995] = 5%).

 

(i) Example of the input annual rainfall quantities for each of the five 5-year
extreme rainfall scenarios(2):

 

 

 

Rainfall, inches

 

 

Year 1

 

Year 2

 

Year 3

 

Year 4

 

Year 5

 

Total

Scenario 1

 

100-year annual rainfall quantity incorporating the highest monthly 100-year
rainfall event (Y1)

 

An annual rainfall event which together the preceding or following annual
rainfall event, contributes to a 2-year total which has a 5% probability of

 

An annual rainfall event which together the preceding or following annual
rainfall events, contributes to a 3-year total which has a 5% probability of

 

An annual rainfall event which together the preceding or following annual
rainfall events, contributes to a 4-year total which has a 5% probability of

 

An annual rainfall event contributing to a 5-year total which has a 5%
probability of exceedance (Y5)

 

5-year cumulative rainfall total determined in accordance with (6)(a)(2). of
this section (∑)

 

--------------------------------------------------------------------------------

(2) In lieu of the requirements of  7(a)1(i), facilities located in Florida must
provide annual updates to their operation plan and water balance analyses that
incorporate the five (5)-year extreme rainfall scenarios prescribed by the
Florida Administrative Code (F.A.C.) Chapter 62-672.680 and/or any updates
thereof.

 

27

--------------------------------------------------------------------------------


 

 

 

 

 

exceedance (Y2)

 

exceedance (Y3)

 

exceedance (Y4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scenario 2

 

(Y3)

 

(Y1)

 

(Y2)

 

(Y5)

 

(Y4)

 

(∑)

 

 

 

 

 

 

 

 

 

 

 

 

 

Scenario 3

 

(Y5)

 

(Y4)

 

(Y1)

 

(Y3)

 

(Y2)

 

(∑)

 

 

 

 

 

 

 

 

 

 

 

 

 

Scenario 4

 

(Y2)

 

(Y3)

 

(Y4)

 

(Y1)

 

(Y5)

 

(∑)

 

 

 

 

 

 

 

 

 

 

 

 

 

Scenario 5

 

(Y4)

 

(Y5)

 

(Y3)

 

(Y2)

 

(Y1)

 

(∑)

 

3. The annual rainfall quantities exceeding or less than the long-term average
annual rainfall shall be distributed at least amongst the various months of the
year, other than the month for the highest monthly 100-year rainfall event, in
proportion to the normal monthly rainfall amounts determined from the
corresponding long-term record.

 

(b) The water balance analysis for any phosphogypsum stack system shall indicate
whether the system storage will be less than any of the following water balance
targets:

 

1.  At the beginning of the rainy season, the calculated 100-year, 24-hour
rainfall event plus one-half the value for the 25-year, 24-hour rainfall event
calculated (in inches) for the area where the facility is located.

 

2. At the end of the rainy season, the 100-year, 24-hour rainfall event
calculated (in inches) for the area where the facility is located.

 

3. Water levels that exceed impoundment maximum design levels at any time during
a year.

 

If the water balance for any phosphogypsum stack system indicates that system
storage is less than the water balance targets, the owner/operator must provide
reasonable assurance that additional process water consumption or management
items, not already included as outputs in the water balance analysis, are
readily available and capable of maintaining these water balance targets. Use of
available storage within an auxiliary holding pond, up to its maximum design
levels, may be used to provide this assurance.

 

(c) If the water balance indicates that at any time during the five (5)-year
period that process water levels, in conjunction with additional available
process water consumption or management items will not meet the water balance
targets, the owner/operator must provide additional process water consumption or
management items, and submit an alternatives plan and implementation schedule
for approval by the Implementing State Agency and/or EPA for the additional
consumption or management measures within ninety (90) days of submittal of the
water balance analysis. The plan and schedule shall include, at a minimum, the
following elements:

 

1. A listing and description of the additional process water consumption or
management items to be evaluated, including the identification of items that can
be rapidly implemented to achieve the water balance targets;

 

2. A listing of interim measures that can be implemented to prevent an
unpermitted release of process water in the event that actual rainfall events
contribute to process water levels exceeding maximum design levels; and

 

3. A proposed schedule for the evaluation, selection, engineering, design, and
construction,

 

28

--------------------------------------------------------------------------------


 

installation or implementation for the items and interim measures needed to
increase water consumption, reduce inventories, or any combination of such
actions that will result in achievement of the water balance targets.

 

VIII. Contingency Plans for Operating Phosphogypsum Stack Systems

 

(1) The owner/operator of a phosphogypsum stack system shall prepare, and update
annually thereafter, a contingency plan to address unplanned releases of process
water. The elements of such a plan shall address the applicable elements of the
“National Response Team’s Integrated Contingency Plan Guidance,” 61 Fed. Reg.
28,641 (June 5, 1996), which is incorporated herein by reference and shall
demonstrate the ability to mobilize equipment and manpower to respond to
emergency situations. The plan shall be maintained at the facility and be
available for inspection by the Implementing State Agency and/or EPA upon
request.

 

(2) Training. The owner/operator of a phosphogypsum stack system shall provide
annual training in inspection and operations requirements and contingency plan
requirements to appropriate personnel. Newly hired personnel shall receive
training prior to engaging in inspection or operations activities. A training
plan consistent with the requirements of this document shall be maintained at
each facility and be available for inspection upon request. Records
demonstrating that appropriate personnel have received the necessary training
shall be maintained by the facility owner/operator for a period of three years.

 

29

--------------------------------------------------------------------------------

 


 

ATTACHMENT D:  CLOSURE OF PHOSPHOGYPSUM STACKS/ STACK SYSTEMS

 

I. General Requirements for the Stack Closure Plan

 

(1) Applicability. The following requirements must be incorporated into the
Stack Closure Plan for each phosphogypsum stack system.  The Stack Closure Plan
shall be developed no later than one year after entry of the Consent Decree. 
The requirements of Section I of this Attachment apply to active and inactive
phosphogypsum stack systems, and to new or expanded components (e.g. lateral
expansions) of phosphogypsum stack systems when constructed.  A Stack Closure
Plan and schedules for closure need not be submitted if the system has already
undergone stack closure, began undergoing stack closure prior to January 30,
2007, or an application for stack closure in a manner that satisfies the
requirements of Attachment D has been submitted to the Implementing State Agency
and/or EPA as of the Date of the EPA Notice of Violation.  The requirements of
Section II apply to the same phosphogypsum stack system and are due at least
ninety (90) days before permanent deactivation is scheduled to occur.

 

(2) Owners/operators of actively operating phosphogypsum stack systems shall
submit the Stack Closure Plan, including a schedule for closure, for its
phosphogypsum stack systems for approval to the Implementing State Agency and/or
EPA.  The Stack Closure Plan shall include:

 

(a) A description of the physical configuration of the phosphogypsum stack
system for the period of time that the closure cost scenario is determined as
calculated in accordance with Appendix 2 of this Consent Decree.

 

(b) A site-specific water management plan describing the procedures to be
employed during closure of the phosphogypsum stack system to manage the
anticipated volume of process wastewater. The Stack Closure Plan shall address
the management, treatment (including neutralization), and disposal of ponded and
pore process wastewater, both during stack system closing activities and
long-term care activities. An independent third- party with water treatment
expertise must be used to evaluate the water and its neutralization requirements
for the duration of stack system closure;

 

(c) An estimate of all costs associated with stack system closure, including the
costs of stack closing, long-term care activities, and implementation of the
site-specific water management plan; and

 

(d) A description of all construction work necessary to properly undertake stack
system closure

 

II. Permanent Closure Requirements for Phosphogypsum Stacks/ Stack Systems

 

(1) At least ninety (90) days before the permanent deactivation of a
phosphogypsum stack system, the owner/operator shall submit for approval a
closure application including a Permanent Stack Closure Plan, as described
below, to the Implementing State Agency and/or EPA. The Permanent Stack Closure
Plan shall include the requirements of (2) through (10) of this Section, or
shall contain an explanation of why the requirement is not applicable. Valid
information on record in an existing permit or approved groundwater monitoring
plan may be used to satisfy the

 

30

--------------------------------------------------------------------------------


 

applicable requirements of this Attachment.

 

(2) General information report. This report must be submitted for approval to
the Implementing State Agency and/or EPA and shall contain:

 

(a) Identification of the phosphogypsum stack system;

 

(b) Name, address and phone number of primary contact persons;

 

(c) Identification of persons or consultants preparing this report;

 

(d) Present property owner and phosphogypsum stack system operator;

 

(e) Location by township, range and section, and latitude and longitude of the
phosphogypsum stack system;

 

(f) Total acreage of the phosphogypsum stack system and total acreage of the
facility property;

 

(g) Legal description of the property on which the phosphogypsum stack system is
located; and

 

(h) History of the phosphogypsum stack system, including construction dates and
a general description of operations.

 

(3) Area information report. This report details the area in which the
phosphogypsum stack system is located.  The report must use verifiable
information. The term “area” means that area that may affect or be affected by
the phosphogypsum stack system, and at a minimum includes the land within a
one-mile radius of the phosphogypsum stack system. The report shall be
supplemented by maps and cross-section drawings. The following topics shall be
addressed in the report:

 

(a) Topography;

 

(b) Hydrology, including surface water drainage patterns and hydrologic features
such as surface waters, springs, drainage divides and wetlands;

 

(c) Geology, including the nature and distribution of lithology, unconsolidated
deposits, major confining units and sinkholes;

 

(d) Hydrogeology, including depth to groundwater table, groundwater flow
directions, recharge and discharge areas used by public and private wells within
one mile of the phosphogypsum stack system;

 

(e) Ground and surface water quality;

 

(f) Land use information. The report shall include a discussion and maps
indicating:

 

1. Identification of adjacent landowners;

 

2. Zoning;

 

3. Present land uses; and

 

4. Roads, highways, right-of-ways, or other easements.

 

(4) Groundwater monitoring plan and site specific information.  The groundwater
monitoring plan and most recent quarterly report submitted in accordance with
Attachment B, Section C (Zone of Discharge Monitoring Requirements), and
approved by the Implementing State Agency and/or EPA.

 

(5) Assessment report on the effectiveness of existing phosphogypsum stack
system design and operation. Based on the area information report and the
groundwater monitoring plan, a written assessment shall be prepared that
discusses the effects of the phosphogypsum stack system on adjacent ground and
surface waters, and the phosphogypsum stack system area. Specific concerns

 

31

--------------------------------------------------------------------------------


 

to be addressed are:

 

(a) Effectiveness and results of the groundwater investigation; and

 

(b) Effects of surface water runoff, drainage patterns, and existing storm water
controls.

 

(6) Performance standards.  This component of the Permanent Stack Closure Plan
shall be developed to address the following performance standards.

 

(a)  Closure of phosphogypsum stack systems shall be designed to protect human
health and the environment by:

 

1. Controlling, minimizing or eliminating the post closure escape of
phosphogypsum, process wastewater, leachate, and contaminated runoff to ground
and surface waters;

 

2. Minimizing leachate generation;

 

3. Detecting, collecting, and removing leachate and process wastewater
efficiently from the phosphogypsum stack system and promoting drainage of
process wastewater from the phosphogypsum stack;

 

4. Being compatible with any required groundwater or surface water corrective
action plan;

 

5. Minimizing the need for further maintenance.

 

(b) Closure plans for phosphogypsum stacks shall include a final cover system
designed to protect human health and the environment by:

 

1. Promoting drainage off the stack;

 

2. Minimizing ponding;

 

3. Minimizing erosion;

 

4. Minimizing infiltration into the phosphogypsum stack;

 

5. Functioning with little or no maintenance.

 

(c) Closure of ponds and drainage conveyances storing process wastewater shall
be designed to protect human health and the environment by:

 

1. Treating or removing from the ponds and drainage conveyances all process
wastewater as soon as practical, either through return of the process wastewater
to the manufacturing process, transfer of process wastewater to another pond
permitted in accordance with this Attachment, in-situ treatment, or by treatment
and subsequent discharge of the process wastewater under an appropriate
discharge permit;

 

2. Placing any sludges removed from a pond, settling basin, or drainage
conveyance into an active phosphogypsum stack permitted in accordance with this
Attachment, or an inactive stack undergoing stack closure in accordance with
this Attachment. The closure plan shall contain a detailed description of
procedures for removing or treating the sludges, methods for sampling and
testing surrounding soils, and criteria for determining the extent of removal
required to satisfy the closure performance standards.

 

(7) Closure design plan. A closure design plan shall be prepared to meet the
performance standards specified in section II.(6), above, and shall be based on
the area information report, groundwater monitoring plan, and assessment of the
effectiveness of the existing phosphogypsum stack system design and operation. 
The closure design plan shall consist of engineering plans and a report on
closing procedures that shall apply to the closing of the phosphogypsum stack
system and the monitoring and maintenance during the long-term care

 

32

--------------------------------------------------------------------------------


 

period. The closure design plan shall include the following information:

 

(a) A plan sheet showing phases of site closing.

 

(b) Drawings showing existing topography and proposed final elevations and
grades.

 

(c) For phosphogypsum stacks, final cover installation plans showing the
sequence of applying final cover, including thickness and type of material that
will be used. All phosphogypsum stacks shall have a final cover designed to meet
the performance standards.  Final cover shall be placed over the entire surface
of the phosphogypsum stack. The final cover shall be vegetated with
drought-resistant species to control erosion, whose root systems will not
penetrate any low-permeability barrier layer (or alternative approved in
accordance with II(7)(c)2c of this Attachment). Water balance calculations,
based on available climatic data, shall be prepared that estimate the rates and
volumes of water infiltrating the cover systems, collected by any leachate
control system, and migrating out of the bottom of the stack or liner system.
Final cover may consist of synthetic membranes, soils, or chemically or
physically amended soils or phosphogypsum.

 

1. Side slopes and all other grades shall be designed to minimize erosion of the
final cover material. Such designs shall consider the erosion susceptibility of
the material proposed for final cover relative to historical rainfall patterns
for the area, the ability to establish and maintain vegetation and special
maintenance procedures proposed to insure that infiltration and erosion are
minimized.  If the side slopes of any stack are steeper than a two (2)-foot
horizontal run to one foot vertical rise, the closure design plan shall include
a stability analysis demonstrating the longterm stability of the area.

 

2. Top gradients of final cover on phosphogypsum stacks shall be designed to
prevent ponding or low spots and minimize erosion.

 

a. The final cover on the top gradient shall consist of a barrier soil layer at
least 18 inches thick, emplaced in six (6)-inch thick lifts. A final, eighteen
(18)-inch thick layer of soil or amended phosphogypsum that will sustain
vegetation to control erosion shall be placed on top of the barrier layer. For
unlined stacks, the barrier layer shall have a maximum permeability of 1 ×
10-7 cm/sec; for lined stacks, the barrier layer shall have a maximum
permeability of 1 × 10-5 cm/sec. If less permeable soils are used, the thickness
of the barrier layer may be decreased to twelve (12) inches provided that
infiltration is minimized to an equivalent degree.

 

b. A geomembrane may be used as an alternative to the low-permeability soil
barrier for a final cover, constructed to preclude rainfall infiltration into
the stack. A geomembrane used in final cover shall be a semi-crystalline
thermoplastic at least forty (40) mils thick, or a non-crystalline thermoplastic
at least thirty (30) mils thick, with a maximum water vapor transmission rate of
2.4 grams per square meter per day, have chemical and physical resistance to
materials it may come in contact with, and withstand exposure to the natural
environmental stresses and forces throughout the installation, seaming process,
and settlement of the phosphogypsum during the closure and long-term care
period. A protective soil or amended phosphogypsum layer at least twenty-four
(24) inches thick shall be put on top of the geomembrane. Material
specifications, installation methods, and compaction specifications shall be
adequate to protect the barrier layer from root penetration, resist erosion, and
remain stable on the final design slopes. This layer shall

 

33

--------------------------------------------------------------------------------


 

include soils or amended phosphogypsum that will sustain vegetative growth.

 

c. In areas where historically evapotranspiration exceeds precipitation, the
geomembrane option in (7)(c)2b, above may be used in conjunction with an
alternative top cover design for the twenty-four (24) inch thick layer of
protective soil or amended phosphogypsum placed above the geomembrane.  The
request for an alternate top cover design must be submitted for approval to the
Implementing State Agency and EPA.

 

3. The closure design plan shall describe provisions for cover material for
long-term care erosion control, filling other depressions, maintaining berms,
and general maintenance of the phosphogypsum stack, and shall specify the
anticipated source and amount of material necessary for proper closure of the
stack.

 

(d) The type of leachate control system proposed. The leachate control system
shall be designed to prevent leachate from causing violations of water quality
standards beyond the approved zone of discharge for the phosphogypsum stack
system.

 

(e) Compliance with groundwater protection requirements. The closure design plan
shall demonstrate how the phosphogypsum stack system will meet the water quality
standards of the State where the Facility is located. The groundwater monitoring
plan and sampling schedule may be adjusted for a phosphogypsum stack system
where groundwater contamination is not evident or corrective measures have been
taken to correct contamination.

 

(f) The proposed method of stormwater control. This shall include control of
stormwater occurring on the phosphogypsum stack system. Stormwater or other
surface water that mixes with leachate shall be considered to be leachate and
shall be treated to meet the applicable water quality standards of the State
where the Facility is located, at the point of discharge. The stormwater control
plan shall meet the requirements of the State where the Facility is located;
however, nothing herein shall be construed to preclude application of the
requirements of the appropriate water management district.

 

(g) The proposed method of access control. The closure design plan shall
describe how access to the closed phosphogypsum stack system shall be restricted
to prevent any future waste dumping or use of the phosphogypsum stack system by
unauthorized persons. Restricted access shall remain in force until the
phosphogypsum stack system is stabilized and there is no evidence that the
property is being used as an unauthorized dump site.

 

(h) A description of any proposed final use of the phosphogypsum stack system.

 

(8) Closure construction quality assurance plan. A detailed construction quality
assurance plan shall be developed for construction activities associated with
the closure of the phosphogypsum stack system, including each component of the
final cover system. The plan shall specify quality assurance test procedures and
sampling frequencies. Records shall be kept to document construction quality and
demonstrate compliance with plans and specifications. Upon completion of closure
activities a final construction quality assurance report shall be submitted to
the Implementing State Agency and/or EPA, prepared by an engineer. The final
report shall include at least the following information:

 

(a) Listing of personnel involved in closure construction and quality assurance
activities;

 

(b) Scope of work;

 

34

--------------------------------------------------------------------------------


 

(c) Outline of construction activities;

 

(d) Quality assurance methods and procedures;

 

(e) Test results (destructive and non-destructive, including laboratory
results); and

 

(f) Record drawings.

 

(9) Closure operation plan. This component of the Permanent Stack Closure Plan
shall:

 

(a) Describe the actions that will be taken to close the phosphogypsum stack
system, such as placement of cover, grading, construction of berms, ditches,
roads, retention-detention ponds, installation or closure of wells and
boreholes, installation of fencing or seeding of vegetation, protection of
on-site utilities and easements;

 

(b) Provide a time schedule for completion of the closing and long-term care;

 

(c) Contain appropriate references to the closure design plan, area information
report, groundwater monitoring plan, and other supporting documents;

 

(d) Provide a revised estimate of all costs associated with stack closing, long
term care and site-specific water management activities being undertaken under
the Permanent Stack Closure Plan in accordance with Appendix II (Financial
Assurance).  Also, describe the proposed method of demonstrating financial
responsibility for the long-term monitoring and maintenance in accordance with
Appendix II;

 

(e) Indicate any additional equipment and personnel needed to complete closure
of the phosphogypsum stack system; and

 

(f) Describe any proposed use of the system for water storage or water
management.

 

(10) Certification by an engineer. Information, plans, and drawings presented in
support of a closure plan shall be prepared under the direction of, and
certified by, an engineer.  A letter of appointment shall be submitted by the
proper company official confirming that the engineer is authorized to prepare
plans and specifications. The engineer shall be required to make periodic
inspections during the closing of the phosphogypsum stack system to insure
closure is being accomplished according to the Permanent Stack Closure Plan.

 

(11) Nothing in the section is intended to preclude the construction of a lined
cooling pond or auxiliary holding pond on top of an inactive Phosphogypsum
stack, as long as the pond is constructed in accordance with the applicable
provisions of Attachment C, and as long as the design is included in the closure
plan.  Within such a cooling pond, the requirements for minimizing ponding and
establishing vegetation cover are not applicable.

 

III. Temporary Deactivation of Phosphogypsum Stack System(s)

 

(1) The owner/operator of a phosphogypsum stack system may request in writing, a
determination by the Implementing State Agency and/or EPA that the provisions of
Section II of this Attachment need not apply in limited circumstances to a
specific phosphogypsum stack system, and shall request approval of a temporary
deactivation of the phosphogypsum stack system.  This request must be submitted
on a yearly basis. The Implementing State Agency and/or EPA may authorize a
temporary deactivation approval for each individual phosphogypsum stack system
in accordance with this subsection or deny the request for such an

 

35

--------------------------------------------------------------------------------


 

approval.

 

(2) Each request shall set forth at least the following information:

 

(a) The specific phosphogypsum stack system or phosphogypsum stack for which
temporary deactivation, and approval of, is sought;

 

(b) A demonstration that current economic or other conditions justify a
temporary deactivation of the phosphogypsum stack system;

 

(c) An estimate of the duration of the temporary deactivation of the
phosphogypsum stack system, and a demonstration that the stack system is
reasonably expected to become active within this estimated time period; and

 

(d) The Interim Stack System Management Plan (ISSMP) prepared in accordance with
Attachment C.I.(7) of this Consent Decree.

 

(3)  If the Implementing State Agency and/or EPA determine that other
information is necessary to ascertain if a temporary deactivation is warranted,
the applicant must submit the additional information upon request.

 

(4)  Upon approval of the temporary deactivation and the ISSMP by the
Implementing State Agency and/or EPA, the owner/operator must implement the
procedures set forth in the approved ISSMP immediately upon phosphogypsum stack
system deactivation.

 

(5) If after review of the information submitted pursuant to (2) and (3) of this
Section, the Implementing State Agency and/or EPA determine that temporary
deactivation is not warranted, the owner/operator may continue to operate the
phosphogypsum stack system or permanently close the phosphogypsum stack system
in accordance with the provisions of Section II of this Attachment.

 

(6)  If at any time during the approved temporary deactivation period, the
Implementing State Agency and/or EPA requires information to ascertain if the
criteria under (2)(a)-(d) of this Section are being meet, the owner or operator
will provide such information within thirty (30) days of the request by the
Implementing State Agency and/or EPA.

 

(7)  If after review of the information submitted pursuant to (6) of this
Section, the Implementing State Agency and/or EPA determines that the owner or
operator no longer satisfies the criteria specified in (2)(a)-(d), the EPA
and/or the Implementing State Agency will so notify the owner and/or operator of
its determination and the provisions of Section II of this Attachment will
apply.  Either Agency’s determination that Defendant no longer satisfies the
criteria specified in (2)(a)-(d) shall not be subject to judicial review, but
shall be subject to dispute resolution (other than judicial review) pursuant to
Section XI of the Consent Decree.

 

IV. Closure Procedures for Phosphogypsum Stacks/ Stack Systems

 

(1) Closing inspections. The Implementing State Agency and/or EPA may require in
the Permanent Stack Closure Plan which particular closing steps or operations
must be inspected and approved by the Implementing State Agency and/or EPA
before proceeding with subsequent closure actions.

 

(2) Final survey and record drawings. A final survey shall be performed, after
permanent closure

 

36

--------------------------------------------------------------------------------


 

is complete, by an engineer or a registered third-party land surveyor to verify
that final contours and elevations of the phosphogypsum stack system are in
accordance with the plan as approved by the Implementing State Agency and/or
EPA. Aerial mapping techniques that provide equivalent survey accuracy may be
substituted for the survey.

 

(a) The survey or aerial mapping information shall be included in a report along
with information reflecting the record drawings of the phosphogypsum stack
system. Contours should be shown at no greater than five (5)-foot intervals.

 

(b) The owner/operator shall submit this report to the Implementing State Agency
and/or EPA in accordance with the closing schedule.

 

(3) Certification of closure construction completion. A certification of closure
construction completion, signed, dated and sealed by a third-party engineer,
shall be provided to the Implementing State Agency and/or EPA upon completion of
closure.

 

(4) Official date of closing. Upon receipt of the documents required in (2) and
(3) of this section, the Implementing State Agency and/or EPA shall acknowledge
by letter to the owner/operator that notice of termination of operations and
closing of the phosphogypsum stack system has been received. The date of this
letter shall be the official date of closing for purposes of determining the
beginning of the long-term care period.

 

(5) Use of closed phosphogypsum stack systems. Closed phosphogypsum stack
systems, if disturbed, are a potential hazard to public health, groundwater and
the environment. Consultation with and approval by the Implementing State Agency
and/or EPA is required before conducting activities that may disturb the closed
phosphogypsum stack systems.  If the Agencies determine that use of a closed
phosphogypsum stack system is not permissible, such determination shall not be
subject to judicial review, but shall be subject to dispute resolution (other
than judicial review) pursuant to Section XI of the Consent Decree.

 

V. Long-Term Care for Phosphogypsum Stacks/ Stack Systems

 

(1) Long-term care period. The owner/operator of any phosphogypsum stack system
shall be responsible for monitoring and maintenance of the facility in
accordance with an approved Permanent Stack Closure Plan for fifty (50) years
from the date of closing unless a reduced long-term care period is approved by
the Implementing State Agency and/or EPA in accordance with V(2), below. Before
the expiration of the long-term care monitoring and maintenance period the
Implementing State Agency and/or EPA may extend the time period if it is
determined that:

 

(a) The closure design or closure operation plan under the Permanent Stack
Closure Plan was ineffective in meeting the standards of this Attachment, or

 

(b) The extension of the long-term care period is necessary to protect human
health and the environment.

 

(2) Reduced long-term care period. The owner/operator of a phosphogypsum stack
system may request, in writing, for a reduced long-term care schedule.  The
Implementing State Agency and/or EPA may approve, within its discretion, the
request if the information provided by the owner and/or operator substantiates
its claim that the reduced period is sufficient to protect

 

37

--------------------------------------------------------------------------------


 

human health and the environment.  The request must, at a minimum, demonstrate
that the phosphogypsum stack system meets the criteria of (2)(a)-(d), below, and
provide any other information relevant to establishing that the reduced period
is sufficient to protect human health and the environment:

 

(a) The phosphogypsum stack system has been constructed and operated in
accordance with approved standards, and has a leachate control system and a
liner that has controlled, minimized or eliminated releases; and

 

(b) The phosphogypsum stack system has been closed with appropriate final cover,
that the vegetative cover (or alternative approved in accordance with II(7)(c)2c
of this Attachment) has been established, and a monitoring system has been
installed and is operating within the manufacturer’s specifications; and

 

(c) The Facility has a twenty (20)-year history after the date of closure of no
violations of water quality standards or criteria detected in the monitoring
system, and no increases over background water for any monitoring parameters
that may be expected to result in violations of water quality standards or
criteria; and

 

(d) The phosphogypsum stack system has had no detrimental erosion of the cover
system.

 

(3) Transfer of permit.  If a phosphogypsum stack system is operated and
maintained pursuant to a permit issued by the Implementing State Agency and/or
EPA, transfer of the phosphogypsum stack system permit shall be in accordance
with the provisions of the Implementing State Agency and/or EPA.

 

(4) Replacement of monitoring devices. If a monitoring well or other device
required by the monitoring plan is destroyed or fails to operate for any reason,
the phosphogypsum stack system owner/operator shall, immediately upon discovery,
notify the Implementing State Agency and/or EPA in writing. All inoperative
monitoring devices shall be replaced with functioning devices within sixty (60)
days of the discovery of the malfunctioning unit unless the owner/operator is
notified otherwise in writing by the Implementing State Agency and/or EPA.

 

(5)  Certification of Long-Term Care Completion. A certification of long-term
care completion signed, dated and sealed by a third-party engineer, shall be
provided by the owner/operator to the Implementing State Agency and/or EPA upon
completion of long-term care.

 

VI. Closure of Unlined Systems in Phosphogypsum Stacks/ Stack Systems

 

No phosphogypsum or process wastewater shall be placed in an unlined
phosphogypsum stack system after five (5) years of the effective date of the
Consent Decree; however, such systems may be used for water storage and water
management purposes to facilitate closure. Closure or lining of each unlined
system shall be completed as expeditiously as practicable, but not to exceed
five (5) years of the effective date of the Consent Decree. For purposes of this
subsection, “unlined” means that the phosphogypsum stack system was constructed
without an installed liner meeting those standards outlined in Section VI of
Attachment C, or an equivalent liner as approved by EPA and/or the Implementing
State Agency.

 

38

--------------------------------------------------------------------------------


 

ATTACHMENT E: IMMINENT AND SUBSTANTIAL ENDANGERMENT DIAGNOSTIC REQUIREMENTS

 

I.  Requirements for Dikes and Phosphogypsum Stacks

 

(1) If a critical condition is suspected or confirmed, the Implementing State
Agency and EPA shall be notified immediately and the defective area of the dike
or stack shall be inspected daily in accordance with Section VII of Attachment
C, until corrective maintenance has cured such defect. A written report of the
condition and the actions proposed for its correction shall be made to the
Implementing State Agency and EPA within seven (7) days from the time existence
of the critical condition is confirmed.  .

 

(2) Any of the following items shall be considered as indicating a critical
condition that requires immediate investigation and may require emergency
maintenance action:

 

(a) Concentrated seepage on the downstream slope, at the toe of slope, or
downstream from the toe of slope (e.g., boils, soil cones, springs or deltas).

 

(b) Evidence of slope instability including sloughing, bulging or heaving of the
downstream slope, or subsidence of the dike slope or crest.

 

(c) Cracking of surface on crest or either face of the dike or stack slope.

 

(d) General or concentrated seepage in the vicinity of or around any conduit
through the dike.

 

(e) Observed or suspected damage to the liner system.

 

II.  Temporary Measures for Use of Design Freeboard to Prevent Release

 

(1) Temporary use of the design freeboard. For purposes of this Attachment, the
design freeboard shall mean the vertical distance from the water surface, when
water levels are at the maximum design level, to the lowest elevation of the top
of the surrounding dike.

 

(a) Temporary use of the design freeboard of a perimeter dike or a gypsum dike
is authorized when the water level is at the design freeboard and when such use
is necessary to prevent the release of untreated process water. Such use of the
freeboard shall only be allowed when a third-party engineer has approved such
use and when documentation demonstrating the continued safety and stability of
the dike is submitted to the Implementing State Agency and/or EPA.  Such
documentation shall include a listing of any operational limitations or
constraints recommended by the third-party engineer as set forth in this section
together with confirmation that the owner/operator will comply with such
recommendations. The third-party engineer shall base his or her recommendations
on:

 

1. An inspection of the facility;

 

2. Dike design and construction information;

 

3. Results of seepage and stability analyses (including monitoring of
seepage pressures within the dike if such monitoring is deemed necessary); and

 

4. Wind surge and wave run-up analyses.

 

(b) The report by the third-party engineer shall specify conditions under which
such use may be

 

39

--------------------------------------------------------------------------------


 

undertaken so as not to jeopardize the integrity of the dike, such as:

 

1. Acceptable wind speeds in forecast;

 

2. Increased inspection frequencies; and

 

3. Weekly monitoring of piezometric levels within the mass of the dike, if and
as needed.

 

(c) The third-party engineer shall reevaluate the facility each time use of the
design freeboard is proposed by the owner/operator. The Implementing State
Agency and/or EPA shall be informed of the proposed use and the engineer’s
recommendations prior to or within 24 hours of each such occurrence.

 

(2) If the perimeter dike of the phosphogypsum stack system is an above-grade
dike, the system may incorporate an emergency spillway to allow for the
controlled release of process water during emergencies and to avoid overtopping
of the perimeter dike. The spillway shall be located so as to minimize the
environmental impact of any release to the extent practicable. This provision
shall not be deemed to authorize a discharge from the spillway and shall not be
construed to limit the Implementing State Agency and/or EPA’s exercise of
enforcement discretion in the event that such discharge causes or contributes to
a violation of applicable federal and/or state regulations.

 

III.  Requirements for Actively Operated Phosphogypsum Stack Systems

 

(1) When a critical condition is suspected during any inspection, the inspector
shall ensure that a competent technical representative of the phosphogypsum
stack system owner/operator is made aware of the condition immediately. If the
existence of the critical condition is confirmed, the Implementing State Agency
and/or EPA shall be notified immediately.  A written report of the condition and
the actions proposed for its correction shall be made to the Implementing State
Agency and/or EPA within seven (7) days from the time existence of the critical
condition is confirmed.

 

(2) Any of the following items shall be considered as indicating a critical
condition that requires immediate investigation and may require emergency
maintenance action:

 

(a) Concentrated seepage (e.g., springs or boils) on the face of a stack slope,
at the toe of the slope, or beyond the toe of slope with active signs of piping
at the point of seepage (e.g., a gypsum or soil cone or delta at the point of
seepage).

 

(b) Evidence of slope instability including sloughing, bulging or heaving of the
face of the stack or the toe of the slope.

 

(c) Lateral movement or subsidence of the slope or crest of the stack.

 

(d) Formation of new non-shrinkage cracks or enlargement of wide cracks in the
surface of the slope or crest of the stack.

 

(e) Observed or suspected damage to the liner system.

 

(f) Drains discharging turbid water.

 

(g) Concentrated seepage (i.e., springs or boils) in the vicinity of a decant
pipe.

 

40

--------------------------------------------------------------------------------


 

ATTACHMENT F: DEFINITIONS FOR PURPOSE OF THE CONSENT DECREE

 

“100-year floodplain” means any land area susceptible to being inundated by
water from a flood having a one percent chance of being equaled or exceeded in
any given year.

 

“100-year Rainfall Event” means a rainfall event which is characterized by a
mean return period of one hundred years, i.e., a rainfall event which has a 99%
probability for not being exceeded during any given year.

 

“Active” means a phosphogypsum stack/system that currently receives
phosphogypsum and/or process wastewater.

 

“Aquifer” means a geologic formation, group of formations, or part of a
formation capable of yielding a significant amount of groundwater to wells,
springs or surface water.

 

“Auxiliary holding pond (AHP)” means a lined storage pond, designated by the
operator and approved by the Implementing State Agency and/or EPA, typically
used to hold untreated process water. AHPs are intended to increase system
storage above that otherwise provided by cooling/surge ponds and are typically
located within the footprint of a phosphogypsum stack system.

 

“Background” means the condition of waters in the absence of the activity or
discharge under consideration, based on the best scientific information
available to the Implementing State Agency and/or EPA.

 

“Berm” means a shelf that breaks the continuity of the slope of an embankment in
order to arrest the velocity of storm water flowing down the face and/or to
enhance the stability of the embankment. .

 

“Cooling/surge pond” means impounded areas within the phosphogypsum stack
system, excluding settling compartments atop the phosphogypsum stack, that
provide cooling capacity, surge capacity, or any combination thereof, for the
phosphoric acid process water recirculation system including phosphogypsum stack
transport, runoff, and leachate water from the process watershed.

 

“Corrective action” means actions and activities taken to address a release of
hazardous waste and/or hazardous constituents that could affect human health
and/or the environment, including those activities required pursuant to Appendix
1, Attachments A and B.

 

“Dike” means a barrier to the flow of phosphogypsum and process water which is
constructed of naturally occurring soil (earthen dike) or of phosphogypsum and
which is a component of a phosphogypsum stack system.

 

“Disposal” means the discharge, deposit, injection, dumping, spilling, leaking,
or placing of any solid waste into or upon any land or water so that such solid
waste or any constituent thereof may enter other lands or be emitted into the
air or discharged into any waters, including groundwaters, or otherwise enter
the environment.

 

“Drain” means a material more pervious than the surrounding fill which allows
seepage water to drain freely while preventing piping or internal erosion of the
fill material.

 

41

--------------------------------------------------------------------------------


 

“Earthen dike” means a barrier to the flow of phosphogypsum and process water
which is constructed of naturally occurring soil and which is a component of a
phosphogypsum stack system.

 

“Emergency diversion impoundment (EDI)” means a storage area designated in the
facility’s site-specific water management plan to be used on a temporary basis
when necessary to avoid an unpermitted surface water discharge resulting from
dike overtopping or other imminent and substantial endangerment identified in
Attachment E.

 

“Engineer” includes the terms “professional engineer” and “licensed engineer”
and means a person who holds a State-issued license to engage in the practice of
engineering.

 

“Erosion control” means physical devices constructed, and management practices
utilized, to control sedimentation and soil erosion such as silt fences,
sediment basins, check dams, channels, swales, energy dissipation pads, seeding,
mulching and other similar items.

 

“Facility” means all contiguous land and structures, other appurtenances and
improvements on the phosphate fertilizer manufacturing complex.

 

“Final cover” means the materials used to cover the top and sides of a
phosphogypsum stack upon closure.

 

“Freeboard” means the height of the lowest point on the dam or dike crest,
excluding the emergency spillway, above the highest adjacent liquid surface
within the impoundment [Freeboard shall be determined by generally accepted good
engineering practices and shall include, at a minimum, evaluation of wind surge,
wave height, and wave run-up analyses, erosion protection measures, and
protection of dike integrity and inner rim-ditch geometry].

 

“Geomembrane” means a low-permeability synthetic membrane used as an integral
part of a system designed to limit the movement of liquid or gas in the system.

 

“Groundwater” means water beneath the surface of the ground within a zone of
saturation, whether or not flowing through known and definite channels.

 

“Groundwater Table” means the upper surface of a zone of saturation, where the
body of groundwater is not confined by an overlying impermeable zone.

 

“Gypsum dike” means the outermost dike constructed within the perimeter formed
by a starter dike for the purpose of raising a phosphogypsum stack and
impounding phosphogypsum and/or process water. This term specifically excludes
any dike inboard of a rim ditch, any partitions separating stack compartments,
or any temporary windrows placed on the gypsum dike.

 

“Inactive” means a phosphogypsum stack system for which a temporary deactivation
has not been requested and approved; the phosphogypsum stack system is no longer
receiving phosphogypsum and/or process wastewater, and the owner/operator does
not intend to, and in fact does not, deposit any significant quantity of
phosphogypsum there within one year.

 

“Inside (upstream) slope” means the face of the dam or dike which will be in
contact with the impounded liquids.

 

“Installation” means any structure, equipment, facility, or appurtenances
thereto, operation or activity which may be a source of pollution.

 

“Lateral expansion” means the expansion, horizontally, of phosphogypsum or
process wastewater storage capacity beyond the permitted capacity (where
applicable) and design

 

42

--------------------------------------------------------------------------------


 

dimensions of the phosphogypsum stack, or cooling ponds, surge ponds, and
perimeter drainage conveyances at an existing facility. Any phosphogypsum stack,
cooling pond, surge pond, or perimeter drainage conveyance which is constructed
within 2000 feet of an existing phosphogypsum stack system, measured from the
edge of the expansion nearest to the edge of the footprint of the existing
phosphogypsum stack system, is considered a lateral expansion.

 

“Leachate” means liquid that has passed through or emerged from phosphogypsum.

 

“Liner” means a continuous layer of low permeability natural or synthetic
materials which controls the downward and lateral escape of waste constituents
or leachate from a phosphogypsum stack system.

 

“Lithified earth material” means all rock, including all naturally occurring and
naturally formed aggregates or masses of minerals or small particles of older
rock that formed by crystallization of magma or by induration of loose
sediments. This term does not include man-made materials, such as fill,
concrete, and asphalt, or unconsolidated earth materials, soil, or regolith
lying at or near the earth’s surface.

 

“Log” means a written record maintained by the owner/operator of an earthen dam
or a phosphogypsum stack system that contains a schedule of inspections of
system components, the findings of such inspections, and any remedial measures
taken in response to such findings.

 

“Maximum Design Level” means the maximum process water elevation when the water
level is at the operating design freeboard for an impoundment as determined
using generally accepted good engineering practices, or the minimum freeboard
allowed, for perimeter earthen dikes. For the purposes of this Consent Decree,
generally accepted good engineering practices for determining the permitted
operating design freeboard includes, at a minimum, evaluation of wind surge,
wave height, and wave run-up analyses, erosion protection measures, and
protection of dike integrity and inner rim-ditch geometry.

 

“Natural Background” means the condition of waters in the absence of man-induced
alterations based on the best scientific information available. The
establishment of natural background may be based on historical pre-alteration
data.

 

“New perimeter earthen dike” means a perimeter earthen dike that is completed
after the effective date of the Consent Decree.

 

“Operation plan” means the operation plan required by this Consent Decree.

 

“Outside (downstream) slope” means the face of the dam or dike which will not be
in contact with the impounded liquids.

 

“Permanent Deactivation” means Stack Closure.

 

“Perimeter dike” means the outermost earthen dike surrounding a phosphogypsum
stack system that has not been closed or any other earthen dike the failure of
which could cause a release of process water outside the phosphogypsum stack
system.

 

“Permanent Stack Closure Plan” means the plan for Stack Closure submitted at or
prior to closure and prepared in accordance with the requirements of Appendix I,
Attachment D, Section II.

 

43

--------------------------------------------------------------------------------


 

“Phosphogypsum” means calcium sulfate and byproducts produced by the reaction of
sulfuric acid with phosphate rock to produce phosphoric acid. Phosphogypsum is a
solid waste within the definition of Section 1004(27) of RCRA, 42 U.S.C. §
6903(27).

 

“Phosphogypsum stack” means any defined geographic area associated with a
phosphoric acid production facility in which phosphogypsum is disposed of or
stored, other than within a fully enclosed building, container or tank.

 

“Phosphogypsum stack system” means the phosphogypsum stack (or pile, or
landfill), together with all pumps, piping, ditches, drainage conveyances, water
control structures, collection pools, cooling ponds, surge ponds, auxiliary
holding ponds, regional holding ponds and any other collection or conveyance
system associated with the transport of phosphogypsum from the plant to the
phosphogypsum stack, its management at the stack, and the process wastewater
return to the phosphoric acid production or other process. This definition
specifically includes toe drain systems and ditches and other leachate
collection systems, but does not include conveyances within the confines of the
fertilizer production plant or emergency diversion impoundments used in
emergency circumstances caused by rainfall events of high volume or duration for
the temporary storage of process wastewater to avoid discharges to surface
waters of the state.

 

“Piping” means progressive erosion of soil or solid material within the dam or
dike, starting downstream and working upstream, creating a tunnel into the dam
or dike. Piping occurs when the velocity of the flow of seepage water is
sufficient for the water to transport material from the embankment.

 

“Pollution” means the presence in the outdoor atmosphere or waters of the state
of any substances, contaminants, noise, or man-made or man-induced alteration of
the chemical, physical, biological or radiological integrity of air or water in
quantities or levels which are or may be potentially harmful or injurious to
human health or welfare, animal or plant life, or property, including outdoor
recreation.

 

“Process wastewater” means “Process wastewater from phosphoric acid production.”

 

44

--------------------------------------------------------------------------------


 

“Process wastewater from phosphoric acid production” means waters used or
generated in one or more production operations that have accumulated
contaminants to such an extent that they must be removed.  This includes the
following process streams resulting from phosphoric acid plant operations: water
from phosphoric acid production operations through concentration to merchant
grade acid(3); phosphogypsum transport water; phosphogypsum stack runoff;
process wastewater generated from the uranium recovery step of phosphoric acid
production; process wastewater from animal feed production operations that
qualify as mineral processing operations based on the definition of mineral
processing that the Agency finalized on September 1, 1990(4); and process
wastewater from superphosphate production(5).

 

“Process Watershed” means the aggregate of all areas that contribute to or
generate additional process water from direct precipitation, rainfall runoff, or
leachate to a phosphogypsum stack, process water cooling/surge ponds, or any
other storage, collection, or conveyance system associated with the transport of
phosphogypsum or process water for a particular phosphogypsum stack system.

 

“Qualified Company Employee” means an employee trained specifically in the area
of their job duties.

 

“Related company” or “related” means affiliates of the enterprise; entities for
which investments are accounted by the equity method by the enterprise; trusts
for the benefit of employees, such as pension and profit-sharing trusts that are
managed by or under the trusteeship of management; principal owners of the
enterprise; its management; members of the immediate families of principal
owners of the enterprise and its management; and other parties with which the
enterprise may deal if one party controls or can significantly influence the
management or operating policies of the other to an extent that one of the
transacting parties might be prevented from fully pursuing its own separate
interests. Another party also is a related party if it can significantly
influence the management or operating policies of the transacting parties or if
it has an ownership interest in one of the transacting parties and can
significantly influence the other to an extent that one or more of the
transacting parties might be prevented from fully pursuing its own separate
interests.

 

“Run-Off” means any rainwater, leachate, or other liquid that drains over land
from any part of a facility.

 

“Run-On” means any rainwater, leachate, or other liquid that drains over land
onto any part of a facility.

 

--------------------------------------------------------------------------------

(3)  Water from phosphoric acid production operations through concentration
means operations to: (1) an ultimate saleable product below 54% phosphoric acid;
or (2) merchant grade acid (i.e., 54%). Wastewaters generated from the
production of any concentration of phosphoric acid that is diverted to chemical
manufacturing (i.e. MAP, DAP, superphosphate5, FSA, SPA) is not included within
the scope of phosphoric acid production operations.

(4)  Process wastewater from animal feed production includes de-fluorination but
excludes ammoniated animal feed production.

(5)  Process wastewater from superphosphate production includes process
wastewater generated from the production process that involves the direct
reaction of phosphate rock with dilute, not merchant grade, phosphoric acid [55
Fed. Reg. 2328, January 23, 1990].

 

45

--------------------------------------------------------------------------------


 

“Seismic impact zone” means an area with a ten percent or greater probability
that the maximum horizontal acceleration in lithified earth material, expressed
as a fraction of the earth’s gravitational pull (g), will exceed 0.10g in 250
years.

 

“Soil Liner” means a liner constructed from naturally occurring earthen
material.  This definition expressly excludes any liner constructed of synthetic
material or phosphogypsum.

 

“Solid waste” means any garbage, or refuse, sludge from a wastewater treatment
plant, water supply treatment plant, or air pollution control facility and other
discarded material, including solid, liquid, semi-solid, or contained gaseous
material resulting from industrial, commercial, mining, and agricultural
operations.

 

“Stack Closing” means the time at which a phosphogypsum stack system ceases to
accept wastes, and includes those actions taken by the owner/operator of the
facility to prepare the system for any necessary monitoring and maintenance
after closing.

 

“Stack Closure” means the cessation of operation of a phosphogypsum stack system
and the act of securing such a system, including the installation of a liner, so
that it will pose no significant threat to human health or the environment. This
includes stack closing, long-term care (i.e., monitoring and maintenance) and
water management activities associated with stack closing and long-term care
activities.

 

“Stack Closure Plan” means the conceptual closure plan that includes the basic
design details and is prepared in accordance with the requirements of Appendix
I, Attachment D, Section I.

 

“Stack system configuration” means the maximum physical dimensions of the
phosphogypsum stack system as provided by the Defendant in a general plan and
schedule for closure or a closure plan submitted to the Implementing State
Agency and/or EPA.

 

“Starter Dike” means the initial dike constructed at the base of a phosphogypsum
stack to begin the process of storing phosphogypsum.

 

“Statistically Significant” means that a result is not likely to be due to
chance alone. For purposes of this Attachment, a significance level of 0.05 or
0.01 should be used in determining statistical significance.

 

“Storage” means the containment of wastes, either on a temporary basis or for a
period of years, in such a manner as not to constitute disposal of such wastes.

 

“Surface Water” means water upon the surface of the earth, whether contained in
bounds created naturally or artificially or diffused. Water from natural springs
shall be classified as surface water when it exits from the spring onto the
earth’s surface.

 

“Temporary Deactivation” means a phosphogypsum stack system that will cease or
has ceased to accept deposits of phosphogypsum and/or process wastewater on a
temporary basis and for which a demonstration has been made in writing to, and
approved by, the EPA and/or the Implementing State Agency, that the
phosphogypsum stack system is reasonably expected to become active within an
estimated time period.

 

“Third-party engineer” means an engineer who is not an employee of any entity
that owns or operates a phosphate mine or phosphate fertilizer manufacturing
facility.

 

“Third-party liability” means a demonstration of financial responsibility to
address bodily injury and property damage caused by sudden and non-sudden
accidental occurrences.

 

46

--------------------------------------------------------------------------------


 

“Toe” means the toe of the dam or dike is the junction between the face of the
dam or dike and the adjacent terrain.

 

“Toe drain” is a wedge-shaped drain supporting the downstream toe of the dam.

 

“Transport” means the movement of wastes from the point of generation to any
intermediate points, and finally to the point of ultimate storage or disposal.

 

“Waters” include, but are not limited to, rivers, lakes, streams, springs,
impoundments, and all other waters or bodies of water, including fresh,
brackish, saline, tidal, surface or underground waters. Waters owned entirely by
one person other than the state are included only in regard to possible
discharge on other property or water. Underground waters include, but are not
limited to, all underground waters passing through pores of rock or soils or
flowing through in channels, whether manmade or natural.

 

“Wave run-up” means the difference in vertical height between the maximum
elevation attained by wave run up or uprush on a slope and the still water
elevation at the inboard toe of the slope.

 

“Wetlands” means those areas that are defined in 40 CFR 232.2. Wetlands include,
but are not limited to, swamps, marshes, bogs, and similar areas.

 

“Wind surge or setup” means the vertical rise in base water-surface elevation,
exclusive of the wave height, above the still water elevation, caused by
wind-induced stresses and mounding of the water surface in the leeward
direction.

 

“Zone of Discharge” means a volume underlying or surrounding the site and
extending to the base of a specifically designated aquifer or aquifers, within
which an opportunity for the treatment, mixture or dispersion of wastes into
receiving groundwater is afforded.

 

47

--------------------------------------------------------------------------------


 

APPENDIX 2:  FINANCIAL ASSURANCE

 

This Appendix sets forth the obligations of Defendant to secure and maintain
Financial Assurance as required under Paragraph 26 of the Consent Decree,
including schedules and notice requirements.  Submittals requiring EPA approval
shall be submitted pursuant to Section V (Compliance), Paragraphs 27-31, and
Section XIV (Notices) of the Consent Decree.  “EPA approval” or “determination”
as used in this Appendix shall encompass approval or determination by any
Implementing State Agency and shall not be subject to judicial review, but shall
be subject to dispute resolution (other than judicial review) pursuant to
Section X (Dispute Resolution) of the Consent Decree, unless specified otherwise
in this Appendix.  Any time period specified by this Appendix may be increased
by written agreement of the Parties.

 

I.  Definitions

 

Except as otherwise provided in this Appendix, definitions for the terms
presented herein shall be incorporated from 40 C.F.R. § 264.141.(1)  Whenever
the terms set forth below are used in this Appendix, the definitions set forth
below shall apply.  However, the Parties are not bound by these definitions in
connection with any matter not relating to Financial Assurance under this
Consent Decree.

 

“Affiliate” shall have the same meaning as set forth in the Statement of
Financial Accounting Standards No. 57, Appendix B (Glossary) (Financial
Accounting Standards Board - Original Pronouncements, as amended): “A party
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the enterprise.”

 

“Anniversary Date” shall mean the annual anniversary of the date that Financial
Assurance is provided unless otherwise stated in this Appendix.  The Anniversary
Date for a Self-Assurance Mechanism shall be ninety (90) days after the end of
the Defendant’s fiscal year.

 

“Assets” shall mean all existing and all probable future economic benefits
obtained or controlled by a particular entity, as represented on the company’s
Independently Audited balance sheet.

 

“Assets located within the United States” shall mean the sum of all Assets
located in the United States.

 

“Certified Public Accountant” or “CPA” shall mean an accountant who has
demonstrated the requisite certification requirements of the American Institute
of Certified Public Accountants

 

--------------------------------------------------------------------------------

(1) Florida has promulgated financial assurance regulations by adopting by
reference 40 C.F.R. Part 264, Subpart H (including all appendices), except as
otherwise provided by the Florida Administrative Code (“F.A.C.”).  See F.A.C.
R.62-730.180(1).  FDEP has incorporated by reference all federal regulations
cited in this Appendix (except for some federal citations specified in the
definition of “Environmental Obligations”).

 

1

--------------------------------------------------------------------------------


 

(“AICPA”) and met all statutory and licensing requirements of the State in which
(s)he works.

 

“Closure Plan” shall mean the plan prepared for Phosphogypsum Stack System
Closure, Long Term Care, and associated Water Management activities, in
accordance with the requirements of Appendix 1, Attachment D (including, as
applicable, Stack Closure Plan and Permanent Stack Closure Plan).

 

“Control” shall have the same meaning as set forth in the Statement of Financial
Accounting Standards No. 57, Appendix B (Glossary) (Financial Accounting
Standards Board - Original Pronouncements, as amended): “The possession, direct
or indirect, of the power to direct or cause the direction of management and
policies of an enterprise through ownership, by contract, or otherwise.”

 

“Corrective Action” shall mean actions and activities taken to address a release
of hazardous waste and/or hazardous constituents that could affect human health
and the environment including those activities required pursuant to Appendix 1,
Attachments A and B.

 

“Cost Estimates” shall mean the EPA-approved cost estimates for Phosphogypsum
Stack System Closure and Long Term Care, or for work performed pursuant to a
Risk Assessment Plan,  Interim Measures Plan, or Corrective Action Plan, as
applicable under the various Sections of this Appendix.

 

“Current Assets” or “CA” shall mean cash or other assets or resources reasonably
expected to be realized within one (1) year during the normal operating cycle of
the business, as represented on the company’s Independently Audited balance
sheet.

 

“Current Dollars” shall mean U.S. dollars in the year actually received or paid,
unadjusted for price changes or inflation.

 

“Current Liabilities” or “CL” shall mean obligations that are reasonably
expected to be repaid within one (1) year using existing resources classified as
Current Assets, as represented on the company’s Independently Audited balance
sheet.

 

“Current Ratio” shall mean Current Assets divided by Current Liabilities
(“CA/CL”).

 

“Debt-to-Equity Ratio” shall mean the total Liabilities divided by Net Worth
(“TL/NW”).

 

“Defendant” shall mean CF Industries, Incorporated, and as applicable, any
Guarantor.

 

“Environmental Obligations” shall mean obligations both in programs that EPA
directly operates, and in programs where EPA has delegated authority to the
State or approved a State’s program that are assured through the use of a
corporate financial test.  These obligations include, but are not limited to:
liability, closure, post-closure and corrective action cost estimates for

 

2

--------------------------------------------------------------------------------


 

hazardous waste treatment, storage, and disposal facilities pursuant to 40
C.F.R. §§ 264.101, 264.142, 264.144, 264.147, 265.142, 265.144 and 265.147; cost
estimates for municipal solid waste management facilities pursuant to 40 C.F.R.
§§ 258.71, 258.72 and 258.73; current plugging and abandonment cost estimates
for underground injection control facilities pursuant to 40 C.F.R. § 144.62;
cost estimates for petroleum underground storage tanks pursuant to 40 C.F.R. §
280.93; cost estimates for PCB facilities pursuant to 40 C.F.R. § 761.65; any
financial assurance required under, or as part of an action under, the
Comprehensive Environmental Response, Compensation, and Liability Act; and any
other environmental obligation assured through a financial test.

 

“Exchange” shall mean a place where securities are traded (e.g., New York Stock
Exchange).

 

“Financial Assurance” shall mean a written demonstration of financial
capability, in compliance with the terms of this Appendix, to implement
Phosphogypsum Stack System Closure and Long Term Care in an amount at least
equal to the approved Cost Estimates, and to provide for Third-party Liability
and Corrective Action as required under this Appendix.

 

“Financial Mechanism” shall mean those mechanisms or instruments specified in
this Appendix used to secure funding for an obligation under the Consent Decree.

 

“GAAP” shall mean U.S. Generally Accepted Accounting Principles.

 

“Guarantee” shall mean agreements where a second entity assumes responsibility
for the payment of a debt or performance of an obligation if the entity
primarily liable fails to perform.  The entity providing the Guarantee is the
Guarantor.

 

“Immediate Family”  shall have the same meaning as set forth in the Statement of
Financial Accounting Standards No. 57, Appendix B (Glossary) (Financial
Accounting Standards Board - Original Pronouncements, as amended): “Family
members whom a principal owner or a member of management might control or
influence or by whom they might be controlled or influenced because of a family
relationship.”

 

“Independent Attorney” shall mean an attorney hired by Defendant to provide the
opinion required by Paragraph 11.f of this Appendix.  The Independent Attorney
must be licensed and in good standing, have expertise in the areas of law for
which the opinion is being rendered, free of control by Defendant (or
Defendant’s Guarantor or Related Party), and able to exercise his or her
judgment as to the required opinion.  Defendant shall waive any claim of
attorney-client privilege or work-product doctrine in connection with the
Independent Attorney’s provision of the opinion required by Paragraph 11.f of
this Appendix, and shall provide EPA with any requested support for the
Independent Attorney’s opinion.

 

“Independently Audited” shall mean an independent assessment (audit) of the
fairness by which a company’s financial statements are presented by its
management in conformance with GAAP.

 

3

--------------------------------------------------------------------------------


 

The audit must be performed by an independent Certified Public Accountant and
conform to U.S. Generally Accepted Auditing Standards (GAAS).

 

“Intangible Assets” or “IA” shall mean identifiable non-monetary assets lacking
physical substance, as defined under GAAP and as accounted for in the company’s
Independently Audited financial statements, including but not limited to
patents, copyrights, franchises, goodwill, trademarks, and trade names.

 

“Liabilities” shall mean all probable future sacrifices of economic benefits
arising from present obligations to transfer assets or provide services to other
entities in the future as a result of past transactions or events, as
represented on the company’s Independently Audited balance sheet.

 

“Long Term Care” shall mean those activities required pursuant to Appendix 1,
Attachment D, including associated Water Management activities, and shall be
substituted for “post-closure” in 40 C.F.R. Part 264, Subpart H.

 

“Management”  shall have the same meaning as set forth in the Statement of
Financial Accounting Standards No. 57, Appendix B (Glossary) (Financial
Accounting Standards Board - Original Pronouncements, as amended): “Persons who
are responsible for achieving the objectives of the enterprise and who have the
authority to establish policies and make decisions by whose objectives are to be
pursued.  Management normally includes members of the board of directors, the
chief executive officer, chief operating officer, vice president in charge of
the principal business functions (such as sales, administration, or finance),
and other persons who perform similar policymaking functions.  Persons without
formal titles also may be members of management.”

 

“Net Present Value” or “NPV” shall mean the total present value of a time series
of cash flows.

 

“Net Worth” shall mean total Assets minus total Liabilities and is equivalent to
shareholder’s (or owner’s) equity, as represented on the company’s Independently
Audited balance sheet.

 

“Non-U.S. Corporation” shall mean a legal entity, chartered by a State or
government outside the continental United States, Alaska, Hawaii, or U.S.
territories.

 

“Operating Cash Flow” shall mean the net cash provided by operating activities,
as determined on a consolidated basis, as accounted for pursuant to GAAP, and as
represented on a company’s Independently Audited consolidated statements of cash
flows (also referred to as “cash flows provided by operations” or “cash flow
from operating activities”).

 

“Plan Work” shall mean, as applicable in the context of this Appendix, the work
required to implement any Risk Assessment Plan, Corrective Action Plan, or
Interim Measures Plan pursuant to Paragraphs 17 through 19 of Attachment A of
Appendix 1, or any corrective action assessment for the Zone of Discharge,
pursuant to Section D of Attachment B of Appendix 1.

 

4

--------------------------------------------------------------------------------


 

“Principal Owners” shall have the same meaning as set forth in the Statement of
Financial Accounting Standards No. 57, Appendix B (Glossary) (Financial
Accounting Standards Board - Original Pronouncements, as amended): “Owners of
record or known beneficial owners of more than 10 percent of the voting interest
of the enterprise.”

 

“Related Party” or “Related Parties” shall have the same meaning as set forth in
the Statement of Financial Accounting Standards No. 57, Appendix B (Glossary)
(Financial Accounting Standards Board - Original Pronouncements, as amended):
“Affiliates of the enterprise; entities for which investments in their equity
securities would, absent the election of the fair value option under FASB
Statement No. 159, The Fair Value Option for Financial Assets for Financial
Assets and Financial Liabilities, be required to be accounted for by the equity
method by the enterprise; trusts for the benefit of employees, such as pension
and profit-sharing trusts that are managed by or under the trusteeship of
management; principal owners of the enterprise; its management; members of the
immediate families of principal owners of the enterprise and its management; and
other parties with which the enterprise may deal if one party controls or can
significantly influence the management or operating policies of the other to an
extent that one of the transacting parties might be prevented from fully
pursuing its own separate interests. Another party also is a related party if it
can significantly influence the management or operating policies of the
transacting parties or if it has an ownership interest in one of the transacting
parties and can significantly influence the other to an extent that one or more
of the transacting parties might be prevented from fully pursuing its own
separate interests.”

 

“Phosphogypsum Stack System Closure” shall mean the closure of the Phosphogypsum
Stack System and associated Water Management activities required pursuant to
Appendix 1, Attachment D, which term shall be substituted for “closure” as
referenced in 40 C.F.R. Part 264, Subpart H.

 

“Substantial Business Relationship” shall mean the extent of a business
relationship necessary under applicable State law to make a guarantee contract
issued incident to that relationship valid and enforceable.  A “substantial
business relationship” must arise from a pattern of recent or ongoing business
transactions, in addition to the guarantee itself, such that a currently
existing business relationship between the guarantor and the owner or operator
is demonstrated to the satisfaction of the EPA.

 

“Tangible Assets” shall mean total Assets minus Intangible Assets.

 

“Tangible Assets located within the United States” shall mean the sum of all
Tangible Assets located in the United States.

 

“Tangible Net Worth” or “TNW” shall mean total Assets minus Intangible Assets
and minus total Liabilities (“(TA-IA)- TL”).

 

5

--------------------------------------------------------------------------------


 

“Third Party” shall mean a party that is not a Related Party nor a party with a
Substantial Business Relationship.

 

“Third-Party Mechanism” shall mean a trust fund, surety bond, letter of credit,
or insurance.

 

“Self-Assurance Mechanism” shall mean a corporate financial test or a corporate
guarantee.

 

“Water Management” shall mean the water management and groundwater monitoring
activities described in Appendix 1, Attachment D.

 

II.  Cost Estimates

 

1.             Within thirty (30) days of the Lodging of this Consent Decree,
Defendant shall provide to EPA for approval its initial Cost Estimate
submission, which shall include a detailed written Cost Estimates for
Phosphogypsum Stack System Closure and Long Term Care (which include respective
associated Water Management activities) for the Facility, including but not
limited to the cost of cover material, topsoil, seeding, fertilizing, mulching,
labor, land surface care, and groundwater monitoring, collection and analysis
and any other costs of compliance with Appendix 1, Attachment D.

 

a.             The Cost Estimates shall be calculated based on the point in time
when the extent and manner of the operation of the Phosphogypsum Stack System
would make Phosphogypsum Stack System Closure and Long Term Care and the
associated Water Management activities the most expensive, and based on what it
would cost to hire a Third Party to complete Phosphogypsum Stack System Closure
and Long Term Care.

 

(1)           Defendant may propose, for EPA’s approval in its unreviewable
discretion, an alternate estimate of labor costs associated with Long Term Care
Water Management activities, together with a demonstration that the alternative
estimate is a reasonable substitute for what the cost would be to hire a Third
Party to perform the Long Term Care Water Management activities.  If approved by
EPA, such cost estimates shall be clearly identified as alternative labor costs
in the documentation required for the annual cost estimate update (as provided
for in Attachment A).

 

(2)           If Defendant’s Cost Estimates include a cost to close the
Phosphogypsum Stack System that is based upon the availability of soil from the
borrow pits at the Facility and/or the use of the ball mills at the Facility to
crush limestone, Defendant agrees that the United States, FDEP and their
representatives, in addition to their other rights to Financial Assurance as set
forth in this Consent Decree, shall have the same legal right of access to and
use of such soil, and any equipment necessary to access and process such soil,
and/or the use of the ball mills to crush limestone as Defendant would have. 
Defendant shall confirm in the annual Cost Estimate required under Paragraph 4,
below, that the United States, FDEP and their representatives continue to have a
right to access and use the ball mills (and any other associated equipment) to
process limestone, to access and use the soil, and that the soil available is
sufficient for closure of the Phosphogypsum Stack System, and that Defendant
knows of no reasons as

 

6

--------------------------------------------------------------------------------


 

to why the United States, FDEP and their representatives could not have access
to and use of the ball mills, borrow pits and soil.  If, for any reason,
Defendant or EPA determines that such access cannot be had, or that the
available soil in the borrow pit is insufficient for closure of the
Phosphogypsum Stack System, then Defendant within thirty (30) days of such
determination shall submit to EPA a revised Cost Estimate recalculating the soil
cost as a cost of a third-party buying the soil for closure of the Phosphogypsum
Stack System and/or lime (to substitute for the limestone) to treat the
wastewater, and shall provide any additional or alternative Financial Assurance
necessary to cover this cost.  Nothing in this Paragraph 1.a(2) shall be
construed as transferring to the United States, FDEP or their representatives
any obligation that Defendant may have under the law, including permit
requirements, to properly manage, close and/or remediate the soil borrow pits
and/or the ball mills, or otherwise creating such obligations for the United
States and/or FDEP.

 

b.             Defendant shall also include Attachment A and B of this Appendix
in its initial Cost Estimate submission to EPA. Defendant shall provide the
information required in Attachment A, in its initial Cost Estimate submission,
as follows:

 

(1)           Defendant may elect to provide the initial Cost Estimate
information in Attachment A based, in whole or in part, on cost estimates for
the various components comprising Phosphogypsum Stack System Closure and Long
Term Care that were used in connection with submissions to the FDEP (i.e.,
Form 62-673.900(4)(j)) in 2010, adjusted using the inflationary factor as
specified in Paragraph 4 and Attachment A.  If Defendant elects to provide the
Cost Estimate information using the inflationary factor in its initial Cost
Estimate submission, Defendant shall in it first annual submission pursuant to
Paragraph 4, below, provide the Cost Estimate information in Attachment A by
recalculating the costs, in Current Dollars, for Phosphogypsum Stack System
Closure and Long Term Care.

 

(2)           Defendant may elect, in it initial Cost Estimate submission, to
not include the cost information required by the following items in Attachment
A: (a) the contingency for closure costs and administrative costs specified in
Exhibit 1 of Attachment A-1; and (b) the contingency for water treatment in
Exhibit 3, Attachment A-1.  If Defendant elects not to include the costs in its
initial Cost Estimate submission, Defendant shall include such costs in its
first annual submission pursuant to Paragraph 4 of this Appendix.

 

2.             The Cost Estimates shall be calculated as follows:

 

a.             In Current Dollars if Defendant provides Financial Assurance
under Subsection III.A., below; or

 

b.             In Current Dollars for Phosphogypsum Stack System Closure and Net
Present Value for Long Term Care if Defendant provides the Financial Assurance
pursuant to Subsection III.B., below.  NPV shall be calculated using the 30-Year
Treasury Constant Maturity Rate, averaged for the previous twelve (12) months
(using the average spot rate for each month) from the date of the annual Cost
Estimates, and discounted over the time period for which Long Term Care is
required.

 

7

--------------------------------------------------------------------------------


 

3.             Defendant shall not include in the Cost Estimates any credit for
salvage value or a zero cost for handling hazardous waste with potential future
value, as set forth in 40 C.F.R. § 264.142(a)(3)&(4).

 

4.             Defendant shall submit annually to EPA for review revised written
Cost Estimates, together with supporting documentation, reflecting inflationary
adjustments, significant cost adjustments and/or changes to the Phosphogypsum
Stack System.  Defendant shall submit the annual updates sixty (60) days prior
to the Anniversary Date of the establishment of the Financial Mechanism.  If
more than one Financial Mechanism is being used to provide Financial Assurance,
the updated Cost Estimates shall be submitted sixty (60) days prior to the
earliest Anniversary Date, for a given calendar year, of a Financial Mechanism. 
When submitting the annual Cost Estimate update, Defendant shall:

 

a.             Submit as part of the annual updates the information required in
Attachments A and B of this Appendix.

 

b.             When adjusting the Cost Estimates for inflation annually, except
as provide below in Paragraph 4.c or, if applicable, Paragraph 4.f, the
adjustment shall be made by either:

 

(1)           Recalculating the costs, in Current Dollars, in conformity with 40
C.F.R. §§ 264.142(b) and 264.144(b) (see also OSWER Directive No. 9476.00-5); or

 

(2)           Using the inflationary factor derived from the most recent
Implicit Price Deflator for the Gross National Product published by the U.S.
Department of Commerce in its Survey of Current Business, in the manner as
specified by 40 C.F.R. §§ 264.142(b) and 264.144(b).

 

c.             The Cost Estimates shall be adjusted for inflation every five
years by recalculating the costs, in Current Dollars, as specified in Paragraph
4.b(1), above.

 

d.             If the Cost Estimates are due January 31st, use the Implicit
Price Deflator for the Gross National Product published for the 3rd quarter of
the previous year

 

e.             If providing Financial Assurance under Subsection III.B., submit
with the annual updates the calculation and documentation for the average
discount rate used for the NPV.

 

f.              For purposes of calculations set forth in this Paragraph 4.f,
the Gross Domestic Product (“GDP”) Deflator is as specified in the “GDP
(Chained) Price Index” of the Gross Domestic Product Deflators Used in the
Historic Tables (Table 10.1), published by the Office of Management and Budget
(“OMB”).  If Defendant provides Financial Assurance pursuant to Section III.B,
the inflation factor to be used to inflate Long Term Care costs (including Water
Management costs) for purposes of deriving the NPV of Long Term Care shall be
the mathematical average of the calculated inflation factors for each year over
a five-year period.  Each year’s calculated inflation factor shall be the
product of dividing the GDP Deflator for the relevant year by the GDP Deflator
for the year immediately prior, beginning with the first year in which the GDP
Deflator is an estimate and for each year thereafter until the fifth year.  If
the OMB publication is unavailable, in a written agreement not subject to Court
approval under Section XVII (Modification) of the Consent Decree, EPA and
Defendant shall identify another method to derive the inflation factor.

 

8

--------------------------------------------------------------------------------


 

5.             Notwithstanding the provisions of Section XI (Information
Collection and Retention) of the Consent Decree, Defendant shall maintain at the
Facility for the duration of this Consent Decree the latest approved Cost
Estimates prepared in accordance with this Appendix.

 

III.  Financial Assurance for Phosphogypsum Stack System Closure and Long Term
Care

 

6.             Within thirty (30) days of the Entry of the Consent Decree or
within thirty (30) days of EPA’s approval of Defendant’s initial Cost Estimates,
whichever is later, and on the first Anniversary Date and annually thereafter,
Defendant shall provide to EPA an originally signed certification by Defendant’s
Chief Financial Officer (“CFO”), together with supporting documentation,
confirming that it has secured Financial Assurance for Phosphogypsum Stack
System Closure and Long Term Care, in an amount no less than the approved Cost
Estimates and pursuant to the requirements of either Subsection III.A. (“Type A
Financial Assurance”) or III.B. (“Type B Financial Assurance”), of this
Appendix, at Defendant’s election.

 

a.             Notwithstanding Paragraph 7, below, if Defendant initially elects
to provide Type A Financial Assurance, Defendant shall have the one-time option,
but not the obligation, to change to Type B Financial Assurance in 2011 after
the preparation of Defendant’s audited financial statements for the fiscal
year-end December 31, 2010.  Defendant shall notify EPA of this election by
April 15, 2011, and within thirty (30) days of such notice provide the
demonstration required by Subsection III.B.   Defendant shall continue to be
subject to the Financial Assurance requirements under Subsection III.A., until
EPA approves the request to change to Type B Financial Assurance.

 

7.             Once Defendant establishes either Type A or Type B Financial
Assurance for Phosphogypsum Stack System Closure and Long Term Care, it shall
maintain such Financial Assurance pursuant to the requirements of the applicable
Subsection unless EPA approves a request to provide Financial Assurance pursuant
to the other Subsection.  If Defendant wishes to request such a change,
Defendant shall submit to EPA for approval: (a) an originally signed
certification by Defendant’s CFO, together with supporting documentation,
explaining in detail the reasons for the request; and (b) proposed Financial
Assurance, compliant with the applicable Subsection’s requirements, that can
become effective within thirty (30) days of EPA’s approval.  Defendant shall not
cancel its existing Financial Assurance for Phosphogypsum Stack System Closure
and Long Term Care until it receives EPA’s written approval of Defendant’s
request and the alternate Financial Assurance is in effect (e.g., trust fund is
funded; insurance policy is in effect).  EPA’s determination whether to approve
Defendant’s request to provide Financial Assurance pursuant to the other
Subsection may take into account Defendants’ ability to promptly comply with the
requirements of the other Subsection, its financial stability, and other such
factors and proposals as Defendant may advance in requesting the change.

 

8.             If Defendant establishes a trust fund to meet its Financial
Assurance obligations under either Subsection III.A. or III.B. of this Appendix
and the value of the funds placed in a trust fund is equal to or greater than
the amount that would be required to comply with FDEP financial assurance
regulations for terminal closure of the Facility (F.A.C. R.62-673.640), the

 

9

--------------------------------------------------------------------------------


 

funding of the trust fund will be considered as a cash deposit arrangement under
F.A.C. R.62-673.640(4)(a).  If EPA approves a request by Defendant to provide
alternate Financial Assurance in lieu of the established trust fund, such
approval by EPA shall not be construed to waive or subordinate Defendant’s
obligation to comply with F.A.C. R.62-673.640.

 

A.  Type “A” Financial Assurance for Phosphogypsum Stack System Closure and Long
Term Care

 

9.             Financial Assurance for Phosphogypsum Stack System Closure and
Long Term Care under this Subsection must comply with the requirements of
40 C.F.R. §§ 264.143(a)-(i), 264.145(a)-(i), and 264.148, except as clarified
and modified in this Subsection.

 

10.           Defendant shall use the Cost Estimates generated pursuant to
Section II, above, in lieu of the cost estimates required pursuant to 40 C.F.R.
§§ 264.142 and 264.144 to establish Financial Assurance under this Subsection. 
Defendant shall provide Type A Financial Assurance in an amount at least equal
to the latest Cost Estimates.

 

11.           Defendant shall choose from the Financial Mechanisms specified in
40 C.F.R. §§ 264.143(a)-(f) and 264.145(a)-(f) to establish Type A Financial
Assurance, provided that, if Defendant is using Third-Party Mechanisms (a trust
fund, letter of credit, surety bond, or insurance), the Trustee of any trust
fund, or the provider of any letter of credit, surety bond, or insurance shall
not be a Related Party to Defendant.  Defendant shall word the Financial
Mechanism as specified in 40 C.F.R. § 264.151 unless EPA provides an alternate
form, e.g., to address more than one beneficiary of the Financial Mechanism
(i.e., EPA and the State).

 

a.             For a trust fund, Defendant shall comply with 40 C.F.R. §§
264.143(a) and 264.145(a), except that:

 

(1)           In lieu of complying with 40 C.F.R. §§ 264.143(a)(3)-(4) and
264.145(a)(3)-(4), Defendant shall fully fund the trust within thirty (30) days
unless one of the following two subparagraphs apply:

 

(i)            If Defendant is unable to fully fund the trust fund, as specified
above, except as provided in Paragraph 11.a(1)(ii), below, Defendant within ten
(10) days of EPA’s approval of the Cost Estimates shall submit to EPA for
approval an originally signed certification by Defendant’s CFO, together with
supporting documentation, explaining in detail Defendant’s inability to
immediately fund the trust fund, and including a proposal for a pay-in period of
no longer than three (3) years, with at least fifty percent (50%) of the
Phosphogypsum Stack System Closure and Long Term Care Cost Estimates to be
funded in the first year.  Any subsequent request for an extension to an
approved pay-in period shall be made at least 180 days before the close of an
approved pay-in period, and shall include an originally signed certification by
Defendant’s CFO explaining in detail why a longer pay-in period is needed,
together with supporting documentation.

 

10

--------------------------------------------------------------------------------


 

(ii)           If Defendant initially elects to provide fully funded Financial
Assurance under the Consent Decree through the sole use of a trust fund under
this Subsection, and does not elect to provide Financial Assurance under
Subsection III.B. pursuant to Paragraph 6.a, above, Defendant shall fund the
trust fund in three installments: (1) fifty percent (50%) of the initial Cost
Estimate shall be provided at the time of the Entry of the Consent Decree;
(2) fifty percent (50%) of the difference between the subsequent Cost Estimate
and the value of the assets in the trust fund shall be provided one year later
on the Anniversary Date; and (3) the full difference between the subsequent Cost
Estimate and the value of the assets in the trust fund shall be provided in the
second year on the Anniversary Date.

 

(2)           In lieu of 40 C.F.R. § 264.151(a), Defendant shall use the exact
wording specified in Attachment E-1 to this Appendix for the trust agreement. 
The trust agreement must be accompanied by a formal certification of
acknowledgment as set forth in Attachment E-1.  Defendant shall update Schedule
A of the trust agreement within sixty (60) days after a change in the amount of
the Cost Estimates.

 

(3)           In addition to the requirements of 40 C.F.R. § 264.143(a),
Defendant shall pay all expenses incurred by the Trustee in connection with the
administration of the trust fund, including fees for legal services rendered to
the Trustee and compensation of the Trustee.

 

b.             For a surety bond guaranteeing payment or performance, Defendant
shall comply with 40 C.F.R. §§ 264.143(b)&(c) and 264.145(b)&(c), except that:

 

(1)           In addition to the requirements of 40 C.F.R.
§§ 264.143(b)(1)&(c)(1) and 264.145(b)(1)&(c)(1), Defendant shall provide an
originally signed certification by Defendant’s CFO or an officer of A.M. Best or
a Nationally Recognized Statistical Ratings Organization (“NRSRO”), documenting
that the surety has at least a “secured” financial strength rating of “A”
by A.M. Best or an equivalent rating by the NRSRO.

 

(2)           In lieu of 40 C.F.R. §§ 264.143(b)(4)(ii)&(c)(5) and
264.145(b)(4)(ii)&(c)(5), upon notice to Defendant and the Surety of a
determination by EPA that Defendant has failed to perform Phosphogypsum Stack
System Closure and/or Long Term Care as required by Appendix 1 of this Consent
Decree, and following the conclusion of any dispute resolution (other than
judicial review) under Section X (Dispute Resolution) of the Consent Decree, the
Surety under the terms of the bond will perform Phosphogypsum Stack System
Closure and/or Long Term Care as directed by EPA or will deposit the amount of
the penal sum into the stand-by trust fund.

 

c.             For a letter of credit, Defendant shall comply with 40 C.F.R.
§§ 264.143(d) and 264.145(d), except that:

 

(1)           In addition to the requirements of 40 C.F.R. §§ 264.143(d)(1) and
264.145(d)(1), Defendant shall provide an originally signed certification by
Defendant’s CFO documenting that the provider of the letter of credit is a
federally insured financial institution.

 

(2)           In lieu of 40 C.F.R. § 264.143(d)(8) and 264.145(d)(9), upon

 

11

--------------------------------------------------------------------------------


 

notice to Defendant of a determination by EPA that Defendant has failed to
perform Phosphogypsum Stack System Closure and/or Long Term Care as required by
Appendix 1 of this Consent Decree, and following the conclusion of any dispute
resolution (other than judicial review) under Section X (Dispute Resolution) of
the Consent Decree, EPA may draw on the letter of credit.

 

d.             For insurance, Defendant shall comply with 40 C.F.R. §§
264.143(e) and 264.145(e), and shall provide an originally signed certification
by Defendant’s CFO or an officer of A.M. Best or an NRSRO, documenting that the
insurer has at least a “secured” financial strength rating of “A” by A.M. Best
or an equivalent rating by the NRSRO.  Defendant also shall:

 

(1)           Comply with 40 C.F.R. §§ 264.143(e)(8) and 264.145(e)(8), except
that in lieu of 40 C.F.R. §§ 264.143(e)(8)(i)-(v) and 264.145(e)(8)(i)-(v) the
following conditions are substituted: (a) EPA determines that the Facility has
been abandoned; (b) the Work required under this Consent Decree is undertaken by
EPA; (c) Phosphogypsum Stack System Closure, partial Phosphogypsum Stack System
Closure, or Long Term Care is ordered by EPA or by a U.S. District Court or
other court of competent jurisdiction; (d) Defendant is named as debtor in a
voluntary or involuntary proceeding under Title 11 (Bankruptcy), U.S. Code; or
(e) the premium due is paid.

 

(2)           Submit annually a Certificate of Insurance and a complete copy of
the insurance policy, including amendments and endorsements.

 

(3)           Notify EPA if it has cause to believe that it will not be able to
make a premium payment.

 

(4)           Ensure the assignment requirements of 40 C.F.R.
§§ 264.143(e)(7) and 264.145(e)(7) are incorporated into the insurance policy
exactly as written, with no additional qualifying conditions.

 

(5)           Ensure that the policy does not allow or offer coverage for
liabilities other than those contemplated by the Consent Decree.

 

e.             For the corporate financial test and corporate guarantee,
Defendant (including Defendant’s Guarantor), shall comply with 40 C.F.R.
§§ 264.143(f) and 264.145(f), except that:

 

(1)           In lieu of complying with 40 C.F.R. §§ 264.143(f)(1)(ii)(A) and
264.145(f)(1)(ii)(A), Defendant shall use the current rating of either
Standard & Poor’s (“S&P”) long-term issuer credit rating or Moody’s long-term
corporate family rating, which assesses a company’s capacity to meet its
long-term (greater than one (1) year) financial commitments, as they come due. 
The rating must be BBB or greater as issued by S&P, or Baa or greater as issued
by Moody’s.  If Defendant has more than one rating, the lower of the two will be
used to meet the criteria in 40 C.F.R. §§ 264.143(f) and 264.145(f).  If
Defendant with multiple ratings discontinues a rating that is below BBB (S&P) or
Baa (Moody’s), or a rating agency discontinues a rating that is below BBB (S&P)
or Baa (Moody’s), such that the remaining rating(s) subsequently would enable
the Defendant to satisfy the corporate financial test criteria, Defendant shall
provide alternate Financial Assurance and shall be disqualified from using the
corporate financial test for two (2) years.

 

12

--------------------------------------------------------------------------------


 

(2)           The term “assets” specified in 40 C.F.R.
§§ 264.143(f)(1)(i)(D)&(ii)(D) and 264.145(f)(1)(i)(D)&(ii)(D) shall be replaced
by the term “tangible assets.”

 

(3)           The phrase “all Environmental Obligations” is substituted for
“current closure and post-closure cost estimates and current plugging and
abandonment cost estimates” found in 40 C.F.R. §§ 264.143(f)(1) and
264.145(f)(1).

 

(4)           In lieu of complying with 40 C.F.R. §§ 264.143(f)(3) and
264.145(f)(3), Defendant shall document its satisfaction of the corporate
financial test by submitting to EPA within ninety (90) days after the close of
Defendant’s fiscal year, for each year Defendant is providing a Self-Assurance
Mechanism:

 

(a)           A letter signed by Defendant’s CFO worded as specified by the
appropriate Form in Attachment C of this Appendix. [Note: Form C-1 corresponds
to CFO letter for Subsection III.A.]

 

(b)           A copy of the independent CPA report on examination of Defendant’s
audited financial statements for the latest completed fiscal year that Defendant
is using for the basis of the financial test.

 

(c)           A copy of the audited financial statements for the last completed
year.

 

(d)           A report of procedures and findings from Defendant’s independent
CPA, resulting from an agreed-upon procedures engagement performed in accordance
with the AICPA Statement on Standards for Attestation Engagements and Related
Attestation Interpretations, AT Section 201 - Agreed Upon Procedures
Engagements, as updated, that describes the procedures performed and related
findings, including whether or not differences or discrepancies were found in
the comparison of financial information set out in the letter (including
attachments and exhibits) from Defendant’s CFO and Defendant’s Independently
Audited, year-end financial statements for the last fiscal year, including all
attachments.  Where differences or discrepancies exist between Defendant’s CFO
letter and Defendant’s Independently Audited year-end financial statements, the
report of procedures and findings will reconcile any differences or
discrepancies between the values or information represented in Defendant’s CFO
letter and Defendant’s Independently Audited financial statements.  Procedures
to be performed by the independent CPA shall be in accordance with AT
Section 201.

 

(5)           In addition to complying with 40 C.F.R. §§ 264.143(f)(6) and
264.145(f)(6), if Defendant determines at any time during the fiscal year that
it no longer meets or will not meet the requirements of this Paragraph 11.e,
Defendant shall provide alternate Financial Assurance pursuant to the
requirements of Subsection III.A. and Section VII of this Appendix.

 

(6)           Within thirty (30) days of notice by EPA that EPA, pursuant to
40 C.F.R. §§ 264.143(f)(7) and 264.145(f)(7), no longer believes that Defendant
meets the requirements of the corporate financial test criteria of this
Paragraph 11.e, or that EPA disallows the use of the corporate financial test
based on qualifications in the opinion expressed by the independent CPA as set
out in 40 C.F.R. §§ 264.143(f)(8) and

 

13

--------------------------------------------------------------------------------


 

264.145(f)(8), Defendant shall provide alternate Financial Assurance as required
by 40 C.F.R. §§ 264.143(f)(7)&(8) and 264.145(f)(7)&(8) pursuant to this
Subsection.  Defendant’s failure to timely provide alternate Financial Assurance
is not subject to Section VII of this Appendix.

 

(7)           In addition to complying with 40 C.F.R. §§ 264.143(f) and
264.145(f), Defendant shall:

 

(a)           If more than sixty percent (60%) of Defendant’s tangible assets
are in the form of one or more note receivables from one or more Related
Parties, submit to EPA, when providing the information required by Paragraph
11.e(4), above, and 40 C.F.R. §§ 264.143(f)(5) and 264.145(f)(5), an originally
signed certification by Defendant’s CFO together with a list of each note
receivable, the name of the Related Party and a description (along with any
necessary documentation) of the Related Party’s financial strength, to
demonstrate that each Related Party maintains the financial strength to meet its
obligation to the Defendant.

 

(b)           On a quarterly basis, using the sum of the most recent four
(4) quarters’ financial statements (including balance sheets, income statements,
and cash flow statements), reviewed by a independent CPA, evaluate Defendant’s
ability to meet the criteria of the corporate financial test.

 

f.              For the corporate guarantee, Defendant shall comply with 40
C.F.R. §§ 264.143(f)(10) and 264.145(f)(11), and shall meet the requirements
specified below, if applicable.

 

(1)           Defendant may use a Non-U.S. Corporation as Guarantor only if the
following conditions are met: (a) the Non-U.S. Corporation has identified a
registered agent for service of process in the State in which the facility
covered by the guarantee is located and in the State in which it has its
principal place of business; (b) Defendant submits to EPA a written legal
opinion from an Independent Attorney, prior to the execution of the guarantee,
confirming that a guarantee executed as required under this Section by the
Non-U.S. Guarantor is a legally valid and an enforceable obligation in the
State(s); (c) the Non-U.S. Corporation provides Independently Audited financial
statements in conformance with GAAP; (d) the total amount of the Non-U.S.
Corporation’s present and proposed guarantee’s (including self-guarantees) to
cover all Environmental Obligations in the United States shall not exceed
twenty-five percent (25%) of the Non-U.S. Corporation’s tangible net worth in
the United States; and (e) the written guarantee reflects the Non-U.S.
Corporation’s (Guarantor’s) agreement to comply with the reporting requirements
required under the Consent Decree and that within thirty (30) days of executing
the guarantee the Guarantor will establish a stand-by trust with a financial
institution within the continental United States, Alaska, or Hawaii.

 

(2)           Defendant shall use the exact wording specified in Attachment E-2
to this Appendix for the corporate guarantee.  The certified copy of the
corporate guarantee must accompany the items sent to EPA and FDEP, in accordance
with Section XIV (Notices) of the Consent Decree, as specified in Paragraph
11.e(4) of this Appendix.

 

14

--------------------------------------------------------------------------------


 

12.           If Defendant seeks to provide:

 

a.             More than one Third-Party Mechanism to demonstrate Financial
Assurance for Phosphogypsum Stack System Closure and Long Term Care, pursuant to
40 C.F.R. §§ 264.143(g) and 264.145(g), Defendant shall submit to EPA an
originally signed certification by Defendant’s CFO verifying that the
Third-Party Mechanisms do not incorporate terms subrogating one Financial
Mechanism to another, i.e., designating a prioritization for the release of the
funds or the payment of a claim.  EPA, if the need arises, will determine the
priority for the release of funds or payment of a claim.

 

b.             A Financial Mechanism ensuring Financial Assurance at more than
one Facility pursuant to 40 C.F.R. §§ 264.143(h) and 264.145(h), Defendant:

 

(1)           Shall not provide a single trust fund or insurance policy to cover
the multiple Facilities in different States, but shall provide each affected
State with its own distinct trust fund or insurance policy;

 

(2)           May use the same letter of credit or surety bond for multiple
Facilities provided that the following conditions are meet: (i) the Facilities’
EPA Identification Numbers, names, addresses, and the Phosphogypsum Stack System
Closure and Long Term Care costs associated with each particular Facility are
clearly specified in the Financial Mechanism; and (ii) the Financial Mechanism
clearly states that there can be a release of funds for a specified Facility
without requiring the entire obligation covered by the Financial Mechanism to be
placed in the associated stand-by trusts; and

 

(3)           Shall not release funds designated for one or more Facilities in
another State except upon written agreement of EPA, Defendant, and the affected
State(s).

 

B.  Type B Financial Assurance for Phosphogypsum Stack System Closure and Long
Term Care

 

13.           Financial Assurance under this Subsection must comply with the
requirements of 40 C.F.R. §§ 264.143(a)-(b)&(d)-(i), 264.145(a)-(b)&(d)-(i), and
264.148, except as clarified and modified in this Subsection (including
Attachment D).  Defendant shall use the Cost Estimates generated pursuant to
Section II, above, in lieu of the cost estimates required pursuant to 40 C.F.R.
§§ 264.142 and 264.144, to establish Financial Assurance under this Subsection. 
Defendant shall provide Type B Financial Assurance in an amount at least equal
to the latest Cost Estimates.

 

14.           The options and requirements for Type B Financial Assurance depend
upon Defendant’s threshold rating, which shall be based on: (i) current S&P
long-term issuer credit rating of AAA through BB-; (ii) current Moody’s
long-term corporate family rating of Aaa though Ba3; or (iii) an equivalent
current rating from an NRSRO that assesses a company’s capacity to meet its
long-term (greater than one (1) year) financial commitments, as they come due. 
If Defendant has more than one rating, it shall use the lowest rating to
determine its threshold rating.  If Defendant does not have a publicly available
rating to establish its threshold rating under Attachment D, Defendant may
provide an originally signed letter from the appropriate official at S&P,
Moody’s, or an NRSRO stating what rating would be issued by that rating agency. 
The

 

15

--------------------------------------------------------------------------------


 

rating provided (i.e., current S&P long-term issuer credit rating, current
Moody’s long-term corporate family rating, or an equivalent current rating from
an NRSRO that assesses a company’s capacity to meet its long-term (greater than
one (1) year) financial commitments) must address the credit-worthiness of
Defendant inclusive of the fiscal year-end audited financial statements for the
current year.  The letter must confirm that: (i) the rating is derived from
information that the rating agency uses in the normal course of business to
generate such a rating, and (ii) the rating is the same rating that would be
issued if the rating were public.  Defendant shall attach this letter to the
CFO’s letter submitted to EPA.

 

15.           A Defendant that qualifies to use a Self-Assurance Mechanism based
on its threshold rating and Attachment D shall use only one Self-Assurance
Mechanism.  When required under Attachment D to provide a Third-Party Mechanism
in combination with a Self-Assurance Mechanism, Defendant shall use a trust fund
unless permitted to substitute another type of Third-Party Mechanism pursuant to
Paragraphs 17 and 18, below.  Defendant shall meet the minimum threshold amount
specified in Attachment D to be funded in or covered by a Third-Party Mechanism.

 

16.           Defendant shall use the Financial Mechanisms specified in 40
C.F.R. §§ 264.143(a)-(b)&(d)-(f) and 264.145(a)-(b)&(d)-(f) to establish Type B
Financial Assurance as provided by Attachment D, provided that, if Defendant is
using Third-Party Mechanisms (a trust fund, letter of credit, surety bond
guaranteeing payment, or insurance), the Trustee of any trust fund, or the
provider of any letter of credit, surety bond guaranteeing payment, or insurance
shall not be a Related Party to Defendant.  Defendant shall word the Financial
Mechanism as specified in 40 C.F.R. § 264.151, unless EPA provides an alternate
form, e.g., to address more than one beneficiary of the Financial Mechanism
(i.e., EPA and the State).  Defendant shall also comply with the requirements of
40 C.F.R. §§ 264.143(a)(7)-(8), (b)(7), (d)(7) & (e)(9) and 264.145 (a)(7)-(8),
(b)(7), (d)(7) & (e)(9), except that the corpus of the trust fund, the penal sum
of the payment surety bond, the value of the letter of credit, or the limit of
liability of the insurance policy shall not be reduced to reflect reductions in
the Cost Estimates until such time as the annual Cost Estimate is equivalent to
the corpus of the trust fund, the penal sum of the payment surety bond, the
value of the letter of credit, or the limit of liability of the insurance
policy.  In addition, Defendant shall comply with the requirements of 40 C.F.R.
§§ 264.143(a)(10) & (e)(5) and 264.145 (a)(11) & (e)(9), except as provided for
in Paragraph 20 of this Appendix.  If Financial Assurance is provided by
multiple Third-Party Mechanisms pursuant to Paragraph 18 of this Appendix, the
individual value of the Third-Party Mechanisms shall not be reduced to reflect
any reductions in the Cost Estimates until such time as the annual Cost Estimate
is equivalent to the sum of the total obligations covered by the Third-Party
Mechanisms.

 

a.             For a trust fund, Defendant shall comply with 40 C.F.R. §§
264.143(a) and 264.145(a), except that:

 

(1)           In lieu of complying with 40 C.F.R. §§ 264.143(a)(3)-(4) and
264.145(a)(3)-(4), Defendant shall fully fund the trust unless Defendant seeks a
pay-in period pursuant to Paragraph 16.a(1)(i), below, and EPA approves such a
request.

 

(i)            If Defendant is unable to fully fund the trust fund, Defendant
within ten

 

16

--------------------------------------------------------------------------------


 

(10) days of EPA’s approval of the Cost Estimates shall submit to EPA for
approval an originally signed certification by Defendant’s CFO, together with
supporting documentation, explaining in detail Defendant’s inability to
immediately fund the trust fund, and including a proposal for a pay-in period of
no longer than three (3) years, with at least fifty percent (50%) of the
Phosphogypsum Stack System Closure and Long Term Care Cost Estimates to be
funded in the first year.  Any subsequent request for an extension to an
approved pay-in period shall be made at least 180 days before the close of an
approved pay-in period, and shall include an originally signed certification by
Defendant’s CFO explaining in detail why a longer pay-in period is needed,
together with supporting documentation.

 

(2)           In lieu of 40 C.F.R. § 264.151(a), Defendant shall use the exact
wording specified in Attachment E-1 to this Appendix for the trust agreement. 
The trust agreement must be accompanied by a formal certification of
acknowledgment as set forth in Attachment E-1.  Defendant shall update Schedule
A of the trust agreement within sixty (60) days after a change in the amount of
the Cost Estimates.

 

(3)           In addition to the requirements of 40 C.F.R. § 264.143(a), 
Defendant shall pay all expenses incurred by the Trustee in connection with the
administration of the trust fund, including fees for legal services rendered to
the Trustee and compensation of the Trustee.

 

(4)           Defendant shall use March 30th, after the initial funding of the
trust fund, as the Anniversary Date of the trust fund

 

b.             For a surety bond guaranteeing payment, Defendant shall comply
with 40 C.F.R. §§ 264.143(b) and 264.145(b), except that:

 

(1)           In addition to the requirements of 40 C.F.R. §§ 264.143(b)(1) and
264.145(b)(1), Defendant shall provide an originally signed certification by
Defendant’s CFO or an officer of A.M. Best or an NRSRO, documenting that the
surety has at least a “secured” financial strength rating of “A” by A.M. Best or
an equivalent rating by the NRSRO.

 

(2)           In lieu of 40 C.F.R. §§ 264.143(b)(4)(ii) and 264.145(b)(4)(ii),
upon notice to Defendant and the Surety of a determination by EPA that Defendant
has failed to perform Phosphogypsum Stack System Closure and/or Long Term Care
as required by Appendix 1 of this Consent Decree, and following the conclusion
of any dispute resolution (other than judicial review) under Section X (Dispute
Resolution) of the Consent Decree, the Surety under the terms of the bond will
deposit the amount of the penal sum into the stand-by trust fund.

 

c.             For a letter of credit, Defendant shall comply with 40 C.F.R.
§§ 264.143(d) and 264.145(d), except that:

 

(1)           In addition to the requirements of 40 C.F.R. §§ 264.143(d)(1) and
264.145(d)(1), Defendant shall provide an originally signed certification by
Defendant’s CFO documenting that the provider of the letter of credit is a
federally insured financial institution.

 

(2)           In lieu of 40 C.F.R. §§ 264.143(d)(8) and 264.145(d)(9), upon

 

17

--------------------------------------------------------------------------------


 

notice to Defendant of a determination by EPA that Defendant has failed to
perform Phosphogypsum Stack System Closure and/or Long Term Care as required by
Appendix 1 of this Consent Decree and following the conclusion of any dispute
resolution (other than judicial review) under Section X (Dispute Resolution) of
the Consent Decree, EPA may draw on the letter of credit.

 

d.             For insurance, Defendant shall comply with 40 C.F.R. §§
264.143(e) and 264.145(e), and shall provide an originally signed certification
by Defendant’s CFO or an officer of A.M. Best or an NRSRO, documenting that the
insurer has at least a “secured” financial strength rating of “A” by A.M. Best
or an equivalent rating by the NRSRO.  Defendant also shall:

 

(1)           Comply with 40 C.F.R. §§ 264.143(e)(8) and 264.145(e)(8), except
that in lieu of 40 C.F.R. §§ 264.143(e)(8)(i)-(v) and 264.145(e)(8)(i)-(v) the
following conditions are substituted: (a) EPA determines that the Facility has
been abandoned; (b) the Work required under this Consent Decree is undertaken by
EPA; (c) Phosphogypsum Stack System Closure, partial Phosphogypsum Stack System
Closure, or Long Term Care is ordered by EPA or by a U.S. District Court or
other court of competent jurisdiction; (d) Defendant is named as debtor in a
voluntary or involuntary proceeding under Title 11 (bankruptcy), U.S. Code; or
(e) the premium due is paid.

 

(2)           Submit annually a Certificate of Insurance and a complete copy of
the insurance policy, including amendments and endorsements.

 

(3)           Notify EPA if it has cause to believe that it will not be able to
make a premium payment.

 

(4)           Ensure that the assignment requirements of 40 C.F.R.
§§ 264.143(e)(7) and 264.145(e)(7) are incorporated into the insurance policy
exactly as written, with no additional qualifying conditions.

 

(5)           Ensure that the policy does not allow or offer coverage for
liabilities other than those contemplated by the Consent Decree.

 

e.             For the corporate financial test and corporate guarantee,
Defendant (including Defendant’s Guarantor) shall comply with 40 C.F.R.
§§ 264.143(f) and 264.145(f), except that:

 

(1)           The phrase “all Environmental Obligations” is substituted for
“current closure and post-closure cost estimates and current plugging and
abandonment cost estimates” found in 40 C.F.R. §§ 264.143(f)(1) and
264.145(f)(1).

 

(2)           In lieu of complying with 40 C.F.R. §§ 264.143(f)(1)(i)-(ii) and
264.145(f)(1)(i)-(ii), Defendant shall:

 

(a)           Meet the corporate financial test criteria specified in Attachment
D which corresponds to Defendant’s rating threshold as specified in Paragraph
14, above.  If a Defendant with multiple ratings discontinues, or S&P, Moody’s,
or an NRSRO discontinues, the lower of the ratings, Defendant shall for a period
of two (2) years commencing on Defendant’s fiscal year-end apply the criteria
and requirements of Attachment D (and this Paragraph) as if the lower rating
were in effect.  If during that two year period, a change in Defendant’s other
rating(s) results in Defendant not satisfying the corporate financial test or
becoming subject to a more stringent set of corporate financial test criteria
under

 

18

--------------------------------------------------------------------------------


 

Attachment D, Defendant shall provide Financial Assurance as specified in
Paragraphs 16.e(4)(a) and 19, below.

 

(b)           Calculate the three (3)-year rolling average specified in
Attachment D for the Debt-to-Equity Ratio (TL/NW), Current Ratio, or the
Operating Cash Flow metric (“OCF metric”) as follows: (i) TL/NW is a three
(3)-year rolling average of total liabilities divided by three (3)-year rolling
average of net worth; (ii) CA/CL is a three (3)-year rolling average of current
assets divided by three (3)-year rolling average of current liabilities; and
(iii) OCF metric is a three (3)-year rolling average of operating cash flow,
except for a Defendant with an S&P rating of BB-, Moody’s rating of Ba3 or an
equivalent rating from an NRSRO who shall calculate the OCF metric annually.

 

(c)           Not use the OCF metric to demonstrate Financial Assurance if
Defendant has a negative cash flow for that fiscal year.

 

(3)           In lieu of complying with 40 C.F.R. §§ 264.143(f)(3) and
264.145(f)(3), Defendant shall document its satisfaction of the corporate
financial test by submitting to EPA within ninety (90) days after the close of
Defendant’s fiscal year, for each year Defendant is providing a Self-Assurance
Mechanism:

 

(a)           A letter signed by Defendant’s CFO worded as specified by the
appropriate Form in Attachment C of this Appendix. [Note: Form C-2 corresponds
to the CFO letter for this Subsection III.B.]

 

(b)           A copy of the independent CPA report on examination of Defendant’s
audited financial statements for the latest completed fiscal year that Defendant
is using for the basis of the financial test.

 

(c)           A copy of the audited financial statements for the last completed
year.

 

(d)           A report of procedures and findings from Defendant’s independent
CPA, resulting from an agreed-upon procedures engagement performed in accordance
with the AICPA Statement on Standards for Attestation Engagements and Related
Attestation Interpretations, AT Section 201 - Agreed Upon Procedures
Engagements, as updated, that describes the procedures performed and related
findings, including whether or not differences or discrepancies were found in
the comparison of financial information set out in the letter (including
attachments and exhibits) from Defendant’s CFO and Defendant’s Independently
Audited, year-end financial statements for the last fiscal year, including all
attachments.  Where differences or discrepancies exist between Defendant’s CFO
letter and Defendant’s Independently Audited year-end financial statements, the
report of procedures and findings will reconcile any differences or
discrepancies between the values or information represented in Defendant’s CFO
letter and Defendant’s Independently Audited financial statements.  Procedures
to be performed by the independent CPA shall be in accordance with AT
Section 201.

 

(4)           In addition to complying with 40 C.F.R. §§ 264.143(f)(6) and
264.145(f)(6), if Defendant determines at any time during the fiscal year that:

 

(a) It no longer meets or will not meet the requirements of this

 

19

--------------------------------------------------------------------------------


 

Paragraph 16.e (including the loss of a threshold rating except as provided by
Paragraph 16.e(2)(a), above), Defendant shall within ten (10) days send written
notice to EPA of this determination, by certified mail, stating the basis for
such a determination.  If Defendant cannot re-establish compliance with the
requirements of this Paragraph 16.e pursuant to Sections VII and/or VIII of this
Appendix, then Defendant, within thirty (30) days of its notice to EPA as
specified above, shall provide alternate Financial Assurance for Phosphogypsum
Stack System Closure and Long Term Care pursuant to Paragraph 19, below.

 

(b) Its threshold rating requires Defendant to change from one set of corporate
financial test criteria under Paragraph 16.e(2), above, and Attachment D (e.g.,
CFT Criteria A) to a more stringent set of corporate financial test criteria
(e.g., CFT Criteria C), Defendant shall notify EPA within ten (10) days of the
change in corporate financial test criteria and within thirty (30) days of such
notice shall submit to EPA a revised corporate financial test or corporate
guarantee based on the most recent evaluation conducted under Paragraph
16.e(6)(c), below, demonstrating compliance with the more stringent corporate
financial test criteria.  To the extent necessary, Defendant shall at the same
time make a contribution to the Third-Party Mechanism to comply with the minimum
threshold amount specified in the corporate financial test requirements in
Paragraph 16.e(2), above.

 

(5)           Within thirty (30) days of notice by EPA that EPA, pursuant to
40 C.F.R. §§ 264.143(f)(7) and 264.145(f)(7), no longer believes that Defendant
meets the corporate financial test criteria in Paragraph 16.e(2), above, or that
EPA disallows the use of the corporate financial test based on qualifications in
the opinion expressed by the independent CPA as set forth in 40 C.F.R. §§
264.143(f)(8) and 264.145(f)(8), Defendant shall provide alternate Financial
Assurance as required by 40 C.F.R. §§ 264.143(f)(7)&(8) and
264.145(f)(7)&(8) pursuant to Paragraph 19 of this Appendix.  Defendant’s
failure to timely provide alternate Financial Assurance is not subject to
Section VII of this Appendix.

 

(6)           In addition to complying with 40 C.F.R. §§ 264.143(f) and
264.145(f), Defendant shall:

 

(a)           If Defendant with an S&P rating of BB-, Moody’s rating of Ba3 or
an equivalent NRSRO rating, receives a negative outlook posted on one or more of
its ratings, or receives a qualified opinion from an independent CPA, or is
delisted from an Exchange for any reason other than: (i) Defendant’s decision to
take the company into private ownership, or (ii) a transaction which results in
the acquisition of Defendant (or Defendant’s ultimate parent corporation) by
another company subjecting Defendant to Section IX of this Appendix, then
Defendant shall within ten (10) days of such an event send written notice by
certified mail of such event to EPA, and within thirty (30) days of such notice
shall provide an alternate form of Financial Assurance, in compliance with
Paragraph 19 of this Appendix.  In the event that the delisting is due to
Defendant’s decision to take the company into private ownership Defendant may
continue to provide Financial Assurance using the Financial Mechanism(s) already
in place if, within twenty (20)

 

20

--------------------------------------------------------------------------------


 

days of the delisting, it provides documentation to EPA from S&P, Moody’s or the
NRSRO confirming that Defendant meets a current S&P long-term issuer credit
rating, Moody’s long-term corporate family rating, or equivalent current rating
from an NRSRO, as specified in Paragraph 14.

 

(b)           If more than sixty percent (60%) of Defendant’s tangible assets
are in the form of one or more note receivables from one or more Related
Parties, submit to EPA, when providing the information required by Paragraph
16.e(3), above, and 40 C.F.R. §§ 264.143(f)(5) and 264.145(f)(5), an originally
signed certification by Defendant’s CFO together with a list of each note
receivable, the name of the Related Party and a description (along with any
necessary documentation) of the Related Party’s financial strength, to
demonstrate that each Related Party maintains the financial strength to meet its
obligation to the Defendant.

 

(c)           On a quarterly basis prepare and use financial statements
(including balance sheets, income statements, and cash flow statements),
reviewed by a independent CPA, to evaluate Defendant’s ability to meet the
criteria of the corporate financial test.  To meet the criteria involving
rolling averages, the averages shall be based on the results as of the end of
the same quarter for the prior years (i.e., a three (3)-year rolling average
evaluated at the end of the first quarter for Year X shall include the results
from the first quarter of Year X-2 and X-1).  In addition, Operating Cash Flow
for this evaluation shall be based on the results from the most recent four (4)
quarters (i.e., for a first quater analysis, the Operating Cash Flow shall be
based on the results from the second quater of the previous year through the
first quarter of the current year).  The same adjustment shall be made for the
OCF metric for prior periods if the criteria involves the use of a rolling
average.

 

(d)           If Defendant with a S&P rating of BBB- through BB, a Moody’s
rating of Baa3 through Ba2, or an equivalent rating from an NRSRO receives a
negative outlook posted on one or more of its ratings, or receives a qualified
opinion rendered by an independent CPA, Defendant within twenty (20) days of
such event shall submit to EPA a revised corporate financial test based on the
most recent evaluation conducted under Paragraph 16.e(6)(c), above.

 

f.              For the corporate guarantee, Defendant shall comply with 40
C.F.R. §§ 264.143(f)(10) and 264.145(f)(11), and shall meet the requirements
specified below, if applicable.

 

(1)           Defendant may use a Non-U.S. Corporation as a Guarantor only if
the following conditions are met: (a) Non-U.S. Corporation meets the
requirements of Paragraph 11.f of this Appendix, and (b) Non-U.S. Corporation
has a current rating for either the S&P long-term issuer credit rating of AAA
through BBB, Moody’s long-term corporate family rating of Aaa though Baa, or an
equivalent rating from an NRSRO that assesses a company’s capacity to meet its
long-term (greater than one (1) year) financial commitments, as they come due.

 

(2)           Defendant shall use the exact wording specified in Attachment E-2

 

21

--------------------------------------------------------------------------------


 

to this Appendix for the corporate guarantee.  The certified copy of the
corporate guarantee must accompany the items sent to EPA and FDEP, in accordance
with Section XIV (Notices) of the Consent Decree, as specified in Paragraph
16.e(3) of this Appendix.

 

17.           Defendant may submit annually, for EPA approval, a request to use
a letter of credit, surety bond guaranteeing payment, or insurance in lieu of
the trust find required under Paragraph 15, above.  Defendant shall include in
its request documentation demonstrating compliance with Financial Assurance
under this Subsection.  Defendant may not rely upon the letter of credit,
payment surety bond, or insurance to establish compliance with this Appendix
until EPA has approved the Third-Party Mechanism.  Defendant shall comply with
the letter of credit, payment surety bond or insurance requirements of Paragraph
16 of this Appendix, as applicable.  Defendant shall also demonstrate compliance
with Paragraph 12 of this Appendix.

 

18.           Defendant may submit annually, for EPA approval, a request to use
multiple Third-Party Mechanisms (i.e., trust fund, letter of credit, surety bond
guaranteeing payment, and insurance) in conjunction with a Self-Assurance
Mechanism (i.e., corporate financial test or corporate guarantee), together with
supporting documentation, to demonstrate Financial Assurance for Phosphogypsum
Stack System Closure and Long Term Care.  Defendant shall not rely upon the
additional Third-Party Mechanism to establish compliance with this Consent
Decree until EPA has approved the additional Third-Party Mechanism.  Defendant
shall also demonstrate compliance with Paragraph 12 of this Appendix.

 

19.           If Defendant at any time becomes ineligible to rely on a
Self-Assurance Mechanism pursuant to this Subsection, and cannot re-establish
such eligibility pursuant to Sections VII and/or VIII of this Appendix, then
Defendant shall establish alternate Financial Assurance based on Current Dollars
by: (a) maintaining the existing Financial Assurance in the trust fund (or as
approved, other Third-party Mechanism) as established pursuant to Paragraph 15,
above; (b) providing additional Financial Assurance using Third-party
Mechanism(s) pursuant to Paragraphs 11.a-d, above; and (c) meeting the
requirements of Paragraph 12, above, when providing more than one Financial
Mechanism.  If Defendant meets the above requirements and EPA approves the
alternate Financial Assurance (including the termination of a corporate
guarantee if provided), Defendant does not need to meet the requirements of
Paragraph 16 of this Appendix.  Defendant shall continue to be subject to
Subsection III.B., as set forth in this Paragraph, unless EPA approves a request
to change to Type A Financial Assurance pursuant to Paragraph 7 of this
Appendix.

 

20.           If the Cost Estimates at the commencement of Defendant’s fiscal
year are less than or equal to the value of the following Third-Party
Mechanisms, trust fund or insurance, then Defendant may draw upon the
Third-Party Mechanism(s) to pay for Phosphogypsum Stack System Closure and Long
Term Care.  Otherwise, Defendant shall first draw upon the resources of the
Self-Assurance Mechanism before drawing upon a Third-Party Mechanism to pay for
Phosphogypsum Stack System Closure or Long Term Care.  If EPA approves the use
of multiple

 

22

--------------------------------------------------------------------------------


 

Third-Party Mechanisms under Paragraph 18, above, EPA in its unreviewable
discretion will designate the priority for drawing on the Third-Party
Mechanisms.

 

IV.  Financial Assurance for Corrective Action

 

21.           Within thirty (30) days of receiving approval by EPA of any Risk
Assessment Plan or Interim Measures Plan required pursuant to Paragraphs 17 or
19 in Attachment A of Appendix 1, Defendant shall provide a detailed written
Cost Estimate for the work required under the applicable Plan (“Plan Work”). 
Defendant shall, within twenty (20) days of EPA’s approval of the Cost Estimate,
demonstrate and provide to EPA Financial Assurance for the Plan Work in
accordance with the requirements of Subsection III.A of this Appendix as applied
to the Plan Work.  If Defendant wishes to seek a waiver of all or part of the
Financial Assurance, or wishes to propose an alternative form or reduced amount
of Financial Assurance, Defendant shall submit a request to EPA explaining the
basis for the proposed waiver, or alternative or reduced Financial Assurance,
together with supporting documentation.  Until such time as EPA approves the
proposed waiver, or alternate or reduced Financial Assurance in writing,
Defendant shall provide Financial Assurance in the amount of the approved Cost
Estimate in accordance with Subsection III.A of this Appendix as applied to the
Plan Work.

 

22.           Within thirty (30) days of receiving written approval by EPA of
any Corrective Action Plan required pursuant to Paragraph 18 of Attachment A of
Appendix 1, or any corrective action assessment by EPA for the Zone of Discharge
required pursuant to Section D of Attachment B of Appendix 1, Defendant shall
submit to EPA for approval a proposed Financial Assurance Plan to implement the
applicable Plan Work.  The proposed Financial Assurance Plan shall include, as
appropriate:

 

a.             Estimated costs for each stage of the Plan Work.

 

b.             A proposed Financial Mechanism, or set of Mechanisms, to provide
Financial Assurance for the Plan Work, selected from the options set forth in
Subsection III.A. of this Appendix (e.g., trust fund, surety bond, insurance,
letter of credit, corporate financial test, or corporate guarantee) as applied
to the Plan Work.  If Defendant wishes to propose an alternate form or reduced
amount of Financial Assurance, wishes to provide Financial Assurance in phases
corresponding to the estimated costs for each stage of Plan Work or wishes to
seek a waiver of all or part of the Financial Assurance required under this
Subsection, Defendant shall submit a request to EPA explaining the basis for the
proposed alternate, reduced or phased Financial Assurance, or the waiver of all
or part of the Financial Assurance, together with supporting documentation.

 

c.             A proposed schedule (on at least a semi-annual basis) to update
the Cost Estimates required pursuant to Paragraph 22.b, above, to reflect
inflationary adjustments and/or changes to the Plan Work.

 

23.           Within thirty (30) days of EPA’s approval of Defendant’s Financial
Assurance Plan, Defendant shall provide Financial Assurance for the Plan Work in
an amount no less than the approved Cost Estimate, and in accordance with the
Financial Assurance Plan approved by

 

23

--------------------------------------------------------------------------------


 

EPA.

 

V.  Financial Assurance for Third-Party Liability

 

24.           Defendant shall provide Financial Assurance to compensate
third-parties for bodily injury or property damage that might result from sudden
accidental or non-sudden accidental occurrences associated with the
Phosphogypsum Stack System Closure, Long Term Care, or Corrective Action at the
Facility (“Financial Assurance for Third-party Liability”).  The Financial
Assurance for Third-party Liability shall comply with 40 C.F.R. § 264.147,
except as provided in Paragraph 25, below, and in lieu of complying with
40 C.F.R. § 264.147(e) Defendant shall maintain such Financial Assurance for the
duration of Phosphogypsum Stack System Closure, Long Term Care and, if required,
Corrective Action.  If Defendant wishes to propose an adjustment to the amount
of Financial Assurance pursuant to 40 C.F.R. § 264.147(c), Defendant shall
submit to EPA for approval an originally signed certification by Defendant’s CFO
and, as set forth in 40 C.F.R. § 264.147(c), explaining the basis for the
proposed adjustment, together with supporting documentation.  Until such time as
EPA approves the adjusted Financial Assurance in writing, Defendant shall
provide Financial Assurance for Third-party Liability as required herein. 
Nothing in this Paragraph shall be construed to waive or limit EPA’s right,
pursuant to 40 C.F.R. § 264.147(d), to adjust the level of Financial Assurance
required in 40 C.F.R. § 264.147(a)&(b).

 

25.           Defendant’s Financial Assurance for Third-party Liability shall
comply with 40 C.F.R. §§ 264.147(a)-(b)&(f)-(j) and 264.151(g), (h)(2) &
(i)-(n), except as modified by this Paragraph.  If Defendant is using a trust
fund, letter of credit or surety bond, the Trustee of any trust fund, or the
provider of any letter of credit, or surety bond shall not be a Related Party to
Defendant.  Defendant shall word the Financial Mechanism as specified in 40
C.F.R. § 264.151, except that the term “facility” shall substitute for the
phrase “hazardous waste facility,” and unless EPA provides an alternate form,
e.g., to address more than one beneficiary of the Financial Mechanism (i.e., EPA
and the State).

 

a.             For a surety bond or for insurance, Defendant shall demonstrate
that the Surety and the Insurer have at least a “secured” financial strength
rating of “A” by A.M. Best or an equivalent rating by an NRSRO.  Such
demonstration shall be in the form of an originally signed certification by
Defendant’s CFO or an officer of A.M. Best or the NRSRO.

 

b.             For a letter of credit, Defendant shall ensure that the provider
of the letter of credit is a federally insured financial institution.

 

c.             For the corporate financial test, Defendant shall:

 

(1)           In lieu of 40 C.F.R. § 264.147(f)(1)(ii)(A), use the current
rating for either the S&P long-term issuer credit rating or Moody’s long-term
corporate family rating which assesses a company’s capacity to meet its
long-term (greater than one (1) year) financial commitments, as they come due.

 

(2)           In lieu of the provision at 40 C.F.R. § 264.147(f)(3), demonstrate
that it meets the corporate financial test by submitting the following to EPA
within ninety (90) days after the close of Defendant’s fiscal year:

 

(a)           A letter signed by Defendant’s CFO and as worded in

 

24

--------------------------------------------------------------------------------


 

40 C.F.R. § 264.151(g).

 

(b)           A copy of the independent CPA’s report on examination of
Defendant’s audited financial statements for the latest completed fiscal year.

 

(c)           A copy of the Independently Audited financial statements for the
last completed year.

 

(d)           A report of procedures and findings from Defendant’s independent
CPA, resulting from an agreed-upon procedures engagement performed in accordance
with the AICPA Statement on Standards for Attestation Engagements and Related
Attestation Interpretations, AT Section 201 - Agreed Upon Procedures
Engagements, as updated, that describes the procedures performed and related
findings, including whether or not differences or discrepancies were found in
the comparison of financial information included in the letter (including
attachments and exhibits) from Defendant’s CFO and Defendant’s Independently
Audited, year-end financial statements for the last fiscal year, including all
attachments.  Where differences or discrepancies exist between Defendant’s CFO
letter and Defendant’s Independently Audited year-end financial statements, the
report of procedures and findings will reconcile any differences or
discrepancies between the values or information represented in Defendant’s CFO
letter and Defendant’s Independently Audited financial statements.  Procedures
to be performed by the independent CPA shall be in accordance with AT
Section 201.

 

VI.   Reporting and Information Gathering

 

26.           Defendant shall provide to EPA upon request any information or
reports regarding the financial status of Defendant, the Financial
Mechanism(s) provided by Defendant to meet its obligations for Financial
Assurance, and the financial institution(s) or Guarantor(s) providing the
Financial Mechanism(s) to secure Defendant’s obligations under this Appendix to
the Consent Decree.  Such information shall be provided within twenty (20) days
of the request unless otherwise stipulated by EPA.  Defendant may assert
Confidential Business Information (“CBI”) or trade secret under 40 C.F.R. Part 2
and/or Section 403.73, F.S., except for information provided pursuant to
Paragraphs 11.e and 16.e, above.  Defendant shall follow the procedures set
forth in 40 C.F.R. Part 2, Subpart B and/or F.A.C. R.62-730.100(3), to assert
any claim of CBI or trade secret.    If Defendant claims information in a
Self-Assurance Mechanism is CBI or a trade secret under 40 C.F.R. Part 2 and/or
Section 403.73, F.S., Defendant shall submit two (2) Financial Assurance
submissions to EPA, one submission with the CBI or trade secret information
redacted, and so identified in the submission, which will be publically
available, and the second submission that will contain the CBI or trade secret
information.

 

VII.  Temporary Non-Compliance

 

27.           If Defendant violates, or determines that it will violate, any
requirement of this Appendix, Defendant within ten (10) days shall submit to EPA
an originally signed certification by Defendant’s CFO, together with supporting
documentation, explaining in detail the nature of

 

25

--------------------------------------------------------------------------------


 

the violation, and stating whether or not the non-compliance can be rectified by
Defendant within thirty (30) days.  If Defendant does not believe that it can
rectify the non-compliance within thirty (30) days, then within ten (10) days of
its notice Defendant shall submit to EPA for approval a plan and schedule for
correcting the violation which, if applicable, shall include providing
additional or alternative Financial Assurance.  Any dispute raised by Defendant
regarding EPA’s refusal to approve such a plan shall not prohibit EPA from
accessing or collecting on the existing Financial Assurance.

 

28.           Defendant shall not be subject to stipulated penalties pursuant to
Section VIII (Stipulated Penalties) of the Consent Decree for temporary
non-compliance with this Appendix provided that: (a) Defendant complies with the
notice and submittal requirements of Paragraph 27, above; (b) EPA approves the
plan and schedule for correcting the violation, including any additional or
alternative Financial Assurance; (c) Defendant within ten (10) days of EPA’s
approval commences the correction of the violation in accordance with the
approved schedule, including if applicable, the establishment of any additional
or an alternate form of Financial Assurance; and (d) EPA determines that
Defendant’s violation is not due to Defendant’s lack of diligence or good faith
(the burden of proving this shall rest with Defendant).  Defendant shall be
deemed to be without Financial Assurance for purposes of enforcement (but not
for accessing or collecting Financial Assurance should it be necessary) if
Defendant fails to meet any of the requirements of this Appendix and does not
rectify such violation in compliance with this Paragraph.

 

VIII.  Compliance Schedule

 

29.           In the event that a Defendant providing Financial Assurance
pursuant to Subsection III.B. notifies EPA pursuant to Paragraph 16.e(4), above,
that Defendant (or Defendant’s Guarantor) no longer satisfies the corporate
financial test criteria due to information that has come to its attention
pursuant to Paragraph 16.e(6)(c), above, Defendant within ten (10) days of such
notice shall provide additional or alternate Financial Assurance as set forth
below.

 

a.             If Defendant fails to satisfy the corporate financial test
criteria and requirements of Paragraph 16.e, above, for each quarter in a given
fiscal year (not including the fourth quarter (i.e., fiscal year-end)), except
as provided in Paragraph 29.b, below, Defendant shall increase the face value or
the corpus of the Third-Party Mechanism by twenty-five percent (25%).  If
Defendant can satisfy the corporate financial test criteria by the fiscal
year-end (i.e., in its annual submission pursuant to Paragraph 16.e(3), above)
and Defendant’s quarterly review under Paragraph 16.e(6)(b) for the following
fiscal year does not result in notification from Defendant that it does not
satisfy the corporate financial test, Defendant can request and EPA will
authorize the release of funds or a reduction in the value of the Third-Party
mechanism commensurate with the contemporaneous Cost Estimates and requirements
of Paragraph 16.e of this Appendix.

 

b.             If Defendant fails to satisfy the corporate financial test
criteria and requirements of Paragraph 16.e, above, for any two (2) consecutive
quarters in a given fiscal year (not including the fourth quarter (i.e., fiscal
year-end)), Defendant shall provide alternate Financial Assurance in accordance
with Paragraph 19 of this Appendix.  If Defendant can satisfy

 

26

--------------------------------------------------------------------------------


 

the corporate financial test criteria by the fiscal year-end (i.e., in its
annual submission pursuant to Paragraph 16.e(3), above) and its annual
submissions pursuant to Paragraph 16.e(3) for the following two (2) fiscal years
do not trigger Paragraphs 16.e(4) or 16.e(5), above, EPA upon Defendant’s
request will authorize a release of the funds or a reduction in the value of the
Third-Party Mechanism(s) so that the value of the Third-Party Mechanism is
commensurate with the minimum threshold funding for a Third-Party Mechanism as
specified in Attachment D plus an additional twenty-five (25%) of the Cost
Estimate.

 

c.             Defendant shall be deemed to be without Financial Assurance for
purposes of enforcement (but not for accessing or collecting Financial Assurance
should it be necessary) if Defendant fails to meet a compliance schedule. 
Failure to timely comply with a compliance schedule or to provide alternate
Financial Assurance pursuant to this Section is not subject to the provisions of
Section VII of this Appendix.

 

IX.  Business Transactions

 

30.           No transfer of ownership or operation of the Facility shall
relieve Defendant of its Financial Assurance obligations under this Consent
Decree, except as provided by this Section and Section II (Applicability) of the
Consent Decree.

 

31.           At least thirty (30) days prior to any transfer, Defendant shall
submit to EPA information explaining the proposed transfer in detail and stating
whether Defendant requests the transfer of its Financial Assurance
responsibilities to the Transferee pursuant to Section II (Applicability) of the
Consent Decree and Paragraph 32.b, below.

 

32.           In the event of a transfer of the Facility’s ownership or
operation:

 

a.             If Defendant is to retain its Financial Assurance obligations
upon the transfer of the Facility, Defendant shall establish a trust fund in
accordance with this Appendix into which Defendant shall fully fund, in Current
Dollars, the Financial Assurance.  Defendant shall establish and fund the trust
fund, as well as provide EPA the appropriate documentation evidencing the trust
fund, by the date of the Facility transfer.  The portion of funds vested in the
trust fund that are not required to meet annual withdrawals shall be invested in
U.S. Treasury Bills, or market-based notes and bills that achieve an investment
goal or preservation of principle and guarantee an inflation-adjusted rate of
return no less than the 30-Year Treasury Constant Maturity Rate average for the
previous twelve (12) months from the date of the annual cost estimate.  If
Defendant wishes to propose alternate Financial Mechanism(s) in lieu of the
trust fund, Defendant at least thirty (30) days prior to the transfer shall
submit an originally signed certification by Defendant’s CFO, together with
supporting documentation, explaining the compelling reasons why the proposed
alternate Financial Mechanism is being requested and is an equivalent substitute
for the trust fund.  If EPA approves Defendant’s request, Defendant shall
establish the approved Financial Assurance.  If by the date of the transfer EPA
does not approve such a request or the Defendant has not put in place the
approved Financial Assurance, then e4Defendant shall fully fund the trust fund
as described above.

 

b.             If Transferee agrees to assume Defendant’s Financial Assurance

 

27

--------------------------------------------------------------------------------


 

obligations, Defendant shall submit to EPA for approval an originally signed
certification by Transferee’s CFO, together with supporting documentation,
explaining in detail its ability to provide Financial Assurance pursuant to the
requirements of this Appendix and agreeing to provide the Financial Assurance if
approved by EPA pursuant to Section II (Applicability) of the Consent Decree. 
Defendant shall comply with the requirements of Paragraph 32.a, above, until:
(1) EPA has approved Transferee’s proposed Financial Assurance; (2) the United
States, after consultation with FDEP, consents to the transfer of obligations
pursuant to Section II (Applicability) of the Consent Decree; (3) Transferee has
established the approved Financial Assurance; and (4) EPA has given its consent
for Defendant to cancel its Financial Assurance.

 

33.           If Defendant is providing Financial Assurance through the use of
any Financial Mechanism other than the exclusive use of a fully fund trust fund
in Current Dollars, in the event of a business transaction that results, or
Defendant determines will result, in an adverse material change to Defendant’s
financial or corporate structure such that Defendant or its successor (or a
Guarantor of defendant or its successor) has insufficient operating cash flow or
tangible assets to cover the long-term (greater than one (1) year) financial
liabilities as represented on the Defendant’s or successor’s audited balance
sheet and to comply with the Financial Assurance requirements of this Consent
Decree, Defendant shall provide notice to EPA within fourteen (14) days of
identifying such adverse material change and comply with the with the
requirements for Financial Assurance in Paragraph 32.a, above.

 

X.  Reservation of Rights

 

34.           EPA reserves the right to determine at any time that the Financial
Assurance provided by Defendant no longer satisfies the requirements of this
Consent Decree or the referenced provisions of 40 C.F.R. Part 264.  EPA may base
this determination on Defendant’s failure to provide notices or documentation
required by this Appendix as well as on a substantive evaluation of Defendant’s
Financial Assurance.  Within thirty (30) days of written notice from EPA that
Defendant’s Financial Assurance no longer satisfies the requirements of this
Consent Decree or the referenced regulations, Defendant shall submit to EPA for
approval revised or alternate Financial Assurance that satisfies the
requirements of this Consent Decree.  Defendant shall not cancel the existing
Financial Assurance until the revised or alternate Financial Assurance has been
approved by EPA and EPA has provided written consent permitting Defendant to
cancel the existing Financial Assurance.  Failure to timely provide alternative
Financial Assurance as required by this Section (or any Paragraph of this
Appendix that references this Section) is not subject to the provisions of
Section VII of this Appendix.  EPA’s determination shall be subject to dispute
resolution (other than judicial review) pursuant to Section X (Dispute
Resolution) of this Consent Decree, except that the time frames for notices and
submissions shall be reduced by half (e.g., under Informal Dispute Resolution
Defendant shall submit its Notice of Dispute within ten (10) days).

 

28

--------------------------------------------------------------------------------


 

Attachment A

 

PHOSPHOGYPSUM STACK SYSTEM

CLOSURE AND LONG TERM CARE COST ESTIMATES

 

Date:

 

 

Date of Review:

 

 

 

 

 

 

 

 

 

Reviewer Signature:

 

 

INSTRUCTIONS:

 

1.             The Phosphogypsum Stack System Closure and Long Term Care Cost
Estimates are to be adjusted for inflation and, if needed, re-estimated to
address a change to the Phosphogypsum Stack System Closure or Long Term Care
Plans, significant adjustments or revisions to the materials or labor costs
specified in the plans, or modification to the Consent Decree that effects the
Phosphogypsum Stack System Closure or Long Term Care plans or Cost Estimates. 
This form shall be used to provide the information regarding the adjustments to
the Cost Estimates and submitted annually.

 

2.             Fill in all sections, below, as appropriate. To adjust the
Phosphogypsum Stack System Closure and Long Term Care Cost Estimates for
inflation one of two methods can be used: (1) an inflationary factor; or
(2) recalculate costs in Current Dollars.  If using the inflationary factor,
fill in Section II.A, below.  If recalculating the costs in Current Dollars,
fill in Section II.B, below.

 

3.             Notwithstanding the option to update the Cost Estimates annually
by using an inflationary factor, the Cost Estimates must be updated every five
years by recalculating the costs in Current Dollars for Phosphogypsum Stack
System Closure and Long Term Care.

 

4.             This form is to be sent to the appropriate
individual(s) identified in Section XIV (Notices) of the Consent Decree.

 

I.                                         GENERAL INFORMATION

 

Facility Name:

 

 

EPA ID #:

 

 

 

 

 

 

Facility Address:

 

 

 

 

 

 

 

 

 

Owner/Operator:

 

 

 

 

 

 

 

 

 

Mailing Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.                                     COST ESTIMATE ADJUSTMENT

 

Please check below the appropriate boxes identifying the type of Cost Estimate
adjustment under this Section.  In addition, Defendant shall complete
Attachments A-1 and, if needed, Attachments A-2 and A-3.  Requirements under the
Consent Decree for Cost Estimates are found in Appendix 2, Section II, of the
Consent Decree.

 

o            A.            Use of an Inflation Factor

 

The Cost Estimates may be adjusted for inflation by using an inflation factor. 
Please follow the instructions below in each subsection to derive the inflation
factor that must be used when adjusting the Cost Estimates for inflation.  If
providing Financial Assurance pursuant to Appendix 2, Subsection III.A, of the
Consent Decree, complete subsections A(1)-(2), below.  If providing Financial
Assurance pursuant to Appendix 2, Subsection III.B of the Consent Decree,
complete subsections A(1) & (3), below.  Use of an inflation factor may only
occur when approved Phosphogypsum Stack System Closure and Long Term Care Cost
Estimates exist and there have been no changes to the Phosphogypsum Stack System
Closure or Long Term Care Plans, no significant adjustments or revisions to

 

--------------------------------------------------------------------------------


 

the materials or labor costs specified in the plans, or modification to the
Consent Decree that effects the Phosphogypsum Stack System Closure or Long Term
Care plans or Cost Estimates.

 

Inflation Factor

 

When adjusting for inflation to update the current dollar Cost Estimates in
subsection A(1) and A(2), below,, the inflation factor must be derived from the
most recent Implicit Price Deflator for Gross National Product (“Deflator”)
published by the U.S. Department of Commerce in its Survey of Current Business. 
The inflation factor is the result of dividing the latest published annual
Deflator by the Deflator for the previous year.  See Appendix 2, Paragraphs
4.b(2) and 4(d), of the Consent Decree. (For additional information and guidance
see 40 C.F.R. §§ 264.142(b)(1)&(2) and 264.144(b)(1)&(2).)

 

Latest Published Annual Deflator:

 

 

Annual Deflator for Previous Year:

 

 

Inflation Factor:

 

 

 

 

 

o            (1)           Adjusted Phosphogypsum Stack System Closure Cost
Estimate — Current Dollars

 

The adjustment under this subsection is based on the latest Phosphogypsum Stack
System Closure Cost Estimate dated           .  Phosphogypsum Stack System
Closure and associated Water Management costs represented in this subsection are
in Current Dollars.  To update the Phosphogypsum Stack System Closure Cost
Estimate for inflation take the latest Phosphogypsum Stack System Closure and
the associated Water Management costs, multiplying each cost by the most recent
inflation factor, then add together the two resulting costs.  Complete the steps
as instructed, placing the information in the line items designated below.  See
Appendix 2, Paragraphs 4.b(2) and 4(d), of the Consent Decree. (For additional
information and guidance see 40 C.F.R. §§ 264.142(b)(1)&(2).)

 

Phosphogypsum Stack System Closure cost (latest):

 

 

Associated Water Management cost (latest):

 

 

 

Phosphogypsum Stack System Closure cost (latest)

 

Inflation Factor

 

Inflation Adjusted Phosphogypsum Stack System Closure cost

 

 

 

 

 

 

 

 

X

 

=

 

 

 

 

 

 

 

 

Associated Water Management cost (latest)

 

Inflation Factor

 

Inflation Adjusted Associated Water Management cost

 

 

 

 

 

 

 

 

X

 

=

 

 

 

Inflation Adjusted Phophogypsum Stack System Closure cost

 

Inflation Adjusted Associated Water Management cost

 

Phosphogypsum Stack System Closure Cost Estimate

 

 

 

 

 

 

 

 

+

 

=

 

 

 

 

 

 

 

 

o            (2)           Adjusted Long Term Care Cost Estimate — Current
Dollars

 

The adjustment under this subsection is based on the latest Long Term Care Cost
Estimate dated            , for all years of Long Term Care remaining.   Long
Term Care and associated Water Management costs represented in this subsection
are in Current Dollars.  To update the Long Term Care Cost Estimate for
inflation take the latest Long Term Care and the associated Water Management
costs, multiplying each cost by the most recent inflation factor, then add
together the two resulting costs.  Complete the steps as instructed, placing the
information in the line items designated below.  See Appendix 2, Paragraphs
4.b(2) and 4(d), of the Consent Decree. (For additional

 

--------------------------------------------------------------------------------


 

information and guidance see 40 C.F.R. §§ 264.144(b)(1)&(2).)

 

Long Term Care cost (latest):

 

 

Associated Water Management cost (latest):

 

 

 

Long Term Care cost (latest)

 

Inflation Factor

 

Inflation Adjusted Long Term Care cost

 

 

 

 

 

 

 

 

X

 

=

 

 

 

 

 

 

 

 

Associated Water Management cost (latest)

 

Inflation Factor

 

Inflation Adjusted Associated Water Management cost

 

 

 

 

 

 

 

 

X

 

=

 

 

 

Inflation Adjusted Long Term Care cost

 

Inflation Adjusted Associated Water Management cost

 

Long Term Care Cost Estimate (Current Dollars)

 

 

 

 

 

 

 

 

+

 

=

 

 

 

o            (3)           Adjusted Long Term Care Cost Estimate — Net Present
Value

 

The adjustment is based on the latest Long Term Care Cost Estimate dated
          , for all years of Long Term care remaining.  Long Term Care and
associated Water Management costs represented in this subsection are in NPV.  To
update the Long Term Care Cost Estimate for inflation, complete the following
steps as instructed and place the information in the line items designated
below:

 

(i)                                     To determine the Long Term Care and
associated Water Management Costs in Current Dollars, calculate the costs as
instructed in subsection A(2), above, filling in the necessary information.

(ii)                                  To inflate forward the current Long Term
Care and associated Water Management costs for all remaining years of Long Term
Care, adjust the costs as instructed in Attachment A-2, adjusting each year’s
costs by the inflation factor specified in Attachment A-2.  (For additional
reference information, see Paragraph 4.f, Appendix 2, of the Consent Decree.)

(iii)                               Using each year’s adjusted costs due to
inflation, place the information from Attachment A-2 in the corresponding line
items located in Attachment A-3.

(iv)                              Following the instructions for Attachment A-3
to determine the present value of Long Term Care and associated Water Management
costs for each year.  To derive the net present value dollars for inflation
adjusted Long Term Care, add each year’s present value for Long Term Care costs;
to derive the net present value dollars for the inflation adjusted associated
Water Management, add each year’s present value for the associated Water
Management costs.

(v)                                 Insert, below, the inflation adjusted Long
Term Care and associated Water Management costs in net present value; these
totals must be taken from Attachment A-3.  To obtain the Long Term Care Cost
Estimate (NPV), add together the inflation adjusted Long Term Care and
associated Water Management costs in net present value.

 

Inflation Adjusted Long Term Care costs (NPV)

 

 

 

(total of Column [C] of Attachment A-3):

 

 

 

Inflation Adjusted Associated Water Management costs (NPV)

 

 

 

(total of Column [E] of Attachment A-3):

 

 

 

 

 

 

 

Long Term Care Costs Estimate (NPV):

 

 

 

 

--------------------------------------------------------------------------------


 

Cost Estimate Using Inflation Factor

 

To determine the totals costs to be covered by Financial Assurance, add together
the Phosphogypsum Stack System Closure Cost Estimate and the appropriate Long
Term Care Cost Estimate (subsection A(2) or A(3) of this Attachment).  The sum
of the two Cost Estimates will provide the Total Cost Estimate.

 

Phosphogypsum Stack System Cost Estimate:

 

 

 

Long Term Care Cost Estimate

 

 

 

([identify the subsection]):

 

 

 

 

 

 

 

Total Cost Estimate Financial Assurance Under [identify Subsection of Appendix
2]:

 

 

 

 

o            B.            Recalculate Cost Estimates

 

Inflation adjustment can be achieved by recalculating the costs for the
Phosphogypsum Stack System Closure and Long Term Care.  See Paragraph 4,
Appendix 2, of the Consent Decree.  If recalculating the costs in Current
Dollars, and providing Financial Assurance pursuant to Section III.A, Appendix
2, of the Consent Decree, submit the certification from the independent
qualified professional engineer (box 1).  If recalculating the costs in Current
Dollars, and providing Financial Assurance pursuant to Section III.B, Appendix
2, of the Consent Decree, submit the certification from the independent
qualified professional engineer (box 1) and the certification from CF Industries
(box 2), with the calculations underpinning Long Term Care and associated Water
Management costs in present value.

 

o            (1)           Certification by Third-party Engineer

 

This is to certify that the Phosphogypsum Stack System Closure and Long Term
Care costs specified below and in Attachment A-1, pertaining to the engineering
features of this Phosphogypsum Stack System, have been examined by me and found
to conform to engineering principles applicable to such systems.  In my
professional judgment, the Cost Estimates are a true, correct and complete
representation of the financial liabilities for Phosphogypsum Stack System
Closure and Long Term Care of the facility and comply with the requirements of
the Consent Decree, [insert case designation].  It is understood that the
Phosphogypsum Stack System Closure and Long Term Care Cost Estimates shall be
submitted to the EPA and FDEP, annually, revised or adjusted as required by the
Consent Decree.

 

(a)   Phosphogypsum Stack System Closure Cost Estimate:

 

 

 

1.   Phosphogypsum Stack System Closure costs ($ [insert current costs])

 

 

 

2.   Associated Water Management costs ($ [insert current costs])

 

 

 

(b)   Long Term Care Cost Estimate:

 

 

 

1.   Long Term Care costs ($ [insert current costs])

 

 

 

2.   Associated Water Management costs ($ [insert current costs])

 

 

 

(c)   Total Cost Estimate:

 

 

 

(Add lines (a) and (b), above.)

 

 

 

 

 

 

 

Signature of Engineer

 

Florida Registration Number (affix seal)

 

 

 

 

 

 

Name & Title (please type)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mailing Address

 

 

 

 

 

 

 

 

Telephone Number

 

 

 

 

 

 

 

 

Engineer E-Mail Address

 

 

 

--------------------------------------------------------------------------------


 

o            (2)           Certification by CF Industries

 

The present value for the Long Term Care and associated Water Management costs,
as represented below and in Attachments A-2 and A-3, has been calculated by CF
Industries is in accordance with the requirements of the Consent Decree and is
represented in the Chief Financial Officer’s letter (Attachment C, Appendix 2,
of the Consent Decree), as calculated in this Attachment. It is understood that
Attachment A-2 (Adjusting Long Term Care and Associated Water Management Costs
to Calculate Current (Then-Year) Dollars) and Attachment A-3 (Present Value of
Long Term Care and Associated Water Management), shall be submitted to the EPA
and FDEP, whenever CF Industries is required to, or determines to, recalculate
the Cost Estimates.  [Note:  The independent Certified Public Accountant (“CPA”)
has, as part of the CPA’s report under Paragraph 16.e(3)(d), Appendix 2,
reviewed calculations in Attachment A-2 and A-3.]

 

The costs to be used in Attachments A-2 and A-3 have been based on the Long Term
Care and associated Water Management costs certified by the independent
qualified professional engineer, above, in subsection B(1).

 

[Instructions:   To fill in the information below, obtain the Long Term Care
Cost Estimate by adding together, from Attachment A-3, the total present value
dollars for Long Term Care costs (column [C] of Attachment A-3) and to total
present value dollars for associated Water Management costs (column [E] of
Attachment A-3).  Insert the Long Term Care and associated Water Management
costs as parenthetical information.]

 

(a)   Long Term Care Cost Estimate (NPV):

 

 

 

1.   Long Term Care costs ([insert total from column [C] of Attachment A-3])

 

 

 

2.   Associated Water Management costs ([insert total from column [E] of
Attachment A-3])

 

 

 

(b)   Total Cost Estimate:

 

 

 

(Add line B(1)(a), Phosphogypsum Stack System Closure Cost Estimate and line
B(2)(a), Long Term Care Cost Estimate (NPV).)

 

 

 

 

 

 

 

Signature of CF Industries Representative

 

 

 

 

 

 

 

 

Name & Title (please type)

 

 

 

 

 

 

 

 

Telephone Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mailing Address

 

 

 

 

 

 

 

 

E-Mail Address

 

 

 

--------------------------------------------------------------------------------


 

Attachment A-1:  Instructions

 

Attachment A-1 (and associated Exhibits 1-3) provide the costs for Phosphogypsum
Stack System Closure (Exhibit 1), Long Term Care (Exhibit 2) and associated
Water Management activities (Exhibit 3).  The costs for the associated Water
Management activities are broken out based on which activities are associated
with Phosphogypsum Stack System Closure and which activities are associated with
Long Term Care.  In additions to the costs and the year the costs were estimated
being identified in the Exhibits, any assumptions, comments descriptions or
relevant information needed to explain the costs shall be included.  For
example, specifying the estimated hours per week for an activity; yearly salary
for an on-site engineer tasked with Long Term Care activities; assumptions for
mowing the grassed stacks; assumptions for the identified contingency; and what
costs are captured by administrative costs.

 

--------------------------------------------------------------------------------


 

ATTACHMENT A-1

 

Exhibit 1

 

A. GYPSUM STACK AT CLOSURE

 

Activity

 

Quantity

 

Unit

 

Unit Cost

 

Total Cost

 

 

 

 

 

 

 

 

 

 

 

1. Top Grading and Cover

 

 

 

 

 

 

 

 

 

1a. General Excavation and Fill

 

 

 

yd3

 

 

 

$

0

 

1b. Dewatering, Fine Grading & Compaction

 

 

 

acres

 

 

 

$

0

 

1c. 40-mil HDPE Liner Materials

 

 

 

acres

 

 

 

$

0

 

1d. 40-mil HDPE Liner Installation

 

 

 

acres

 

 

 

$

0

 

1e. 24” Thick Soil Cover

 

 

 

yd3

 

 

 

$

0

 

1f. Grassing by Seeding

 

 

 

acres

 

 

 

$

0

 

1g. Subtotal

 

 

 

acres

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

2. Side Slope Grading and Cover

 

 

 

 

 

 

 

 

 

2a. General Excavation and Fill

 

 

 

yd3

 

 

 

$

0

 

2b. Fine Grading & Compaction

 

 

 

acres

 

 

 

$

0

 

2c. Dolomite Addition

 

 

 

acres

 

 

 

$

0

 

2d. Grassing by Seeding Incl.Maint. & Watering

 

 

 

acres

 

 

 

$

0

 

2e. Subtotal

 

 

 

acres

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

3. Side Slope Drains

 

 

 

lineal ft

 

 

 

$

0

 

4. Toe Drain

 

 

 

lineal ft

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

5. Side Slope Drainage Swale

 

 

 

 

 

 

 

 

 

5a. Grading & Compaction

 

 

 

acres

 

 

 

$

0

 

5b. 40-mil HDPE Textured Liner Materials

 

 

 

acres

 

 

 

$

0

 

5c. 40-mil HDPE Textured Liner Installation

 

 

 

acres

 

 

 

$

0

 

5d. 24” Thick Soil Cover

 

 

 

yd3

 

 

 

$

0

 

5e. Grassing by Seeding & Sodding

 

 

 

acres

 

 

 

$

0

 

5f. Subtotal

 

 

 

acres

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

6. Toe Drainage Swale

 

 

 

 

 

 

 

 

 

6a. Grading & Compaction

 

 

 

acres

 

 

 

$

0

 

6b. 40-mil HDPE Textured Liner Materials

 

 

 

acres

 

 

 

$

0

 

6c. 40-mil HDPE Textured Liner Installation

 

 

 

acres

 

 

 

$

0

 

6d. 24” Thick Soil Cover

 

 

 

yd3

 

 

 

$

0

 

6e. Grassing by Seeding & Sodding

 

 

 

acres

 

 

 

$

0

 

6f. Subtotal

 

 

 

acres

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

7. Surface Water Control

 

 

 

acres

 

 

 

 

 

8. Security Fence (includes cooling pond)

 

 

 

lineal ft

 

 

 

 

 

9. Security Fence Gates and Signage

 

 

 

lump

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10. Subtotal

 

 

 

acres

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

11. Permitting

 

 

 

lump

 

 

 

 

 

12. Design, Construction Management & QA/QC [%]

 

 

 

lump

 

 

 

$

0

 

13. Construction Surveying [%]

 

 

 

lump

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL GYPSUM STACK CLOSURE

 

 

 

acres

 

 

 

$

0

 

 

--------------------------------------------------------------------------------


 

B. COOLING CHANNEL CLOSURE COST

 

1. Sluiced Gypsum Filling

 

 

 

yd3

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

2. Grading and Cover

 

 

 

 

 

 

 

 

 

2a. General Excavation and Fill

 

 

 

yd3

 

 

 

$

0

 

2b. Fine Grading & Compaction

 

 

 

acres

 

 

 

$

0

 

2c. 40-mil HDPE Liner Materials

 

 

 

acres

 

 

 

$

0

 

2d. 40-mil HDPE Liner Installation

 

 

 

acres

 

 

 

$

0

 

2e. 24” Thick Soil Cover

 

 

 

yd3

 

 

 

$

0

 

2f. Grassing by Seeding

 

 

 

acres

 

 

 

$

0

 

2g. Subtotal

 

 

 

acres

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

3. Stack Drain Header Pipe

 

 

 

lineal ft

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

4. Sumps and Pump Stations

 

 

 

each

 

 

 

$

0

 

5. Surface Water Control

 

 

 

lump

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6. Subtotal

 

 

 

acres

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

7. Design, Construction Management & QA/QC [%]

 

 

 

lump

 

 

 

$

0

 

8. Construction Surveying [%]

 

 

 

lump

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL COOLING CHANNEL

 

 

 

acres

 

 

 

$

0

 

 

--------------------------------------------------------------------------------


 

C. COOLING POND CLOSURE COST

 

1. Sluiced Gypsum Filling

 

 

 

yd3

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

2. Grading and Cover

 

 

 

 

 

 

 

 

 

2a. General Excavation and Fill

 

 

 

yd3

 

 

 

$

0

 

2b. Fine Grading & Compaction

 

 

 

acres

 

 

 

$

0

 

2c. 40-mil HDPE Liner Materials

 

 

 

acres

 

 

 

$

0

 

2d. 40-mil HDPE Liner Installation

 

 

 

acres

 

 

 

$

0

 

2e. 24” Thick Soil Cover

 

 

 

yd3

 

 

 

$

0

 

2f. Grassing by Seeding

 

 

 

acres

 

 

 

$

0

 

2g. Subtotal

 

 

 

acres

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

3. Surface Water Control

 

 

 

lump

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Subtotal

 

 

 

acres

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

5. Design, Construction Management & QA/QC [%]

 

 

 

lump

 

 

 

$

0

 

6. Construction Surveying [%]

 

 

 

lump

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL COOLING POND CLOSURE

 

 

 

acres

 

 

 

$

0

 

 

D. 5-YEAR CLOSURE PERIOD O&M AND MONITORING

 

1. Operation & Maintenance

 

 

 

years

 

 

 

$

0

 

2. Surface Water Monitoring

 

 

 

acres

 

 

 

$

0

 

3. Groundwater Monitoring

 

 

 

wells

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

TOTAL O&M AND MONITORING COSTS

 

 

 

acres

 

 

 

$

0

 

 

E. ADMINISTRATIVE COSTS

 

1. E.g., Construction Management

 

 

 

 

 

 

 

$

0

 

2. E.g., Administrative Management

 

 

 

 

 

 

 

$

0

 

3. E.g., Staff Salaries

 

 

 

 

 

 

 

$

0

 

4. E.g., Reports, Permits, Filings

 

 

 

 

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL ADMINISTRATIVE COSTS

 

 

 

 

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

CONTINGENCY FOR CLOSURE COSTS (5%)

 

 

 

 

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

TOTAL CLOSURE CONSTRUCTION COST

 

 

 

acres

 

 

 

$

0

 

 

Notes and Assumptions

1.  List any assumption/comments for activities and costs related to closure.

(a)  E.g., Side slope drain costs for 12” HDPE pipe running vertically and
spaced at 50’ intervals

(b)  E.g., Toe drain costs unit pricing installation only; grading/excavation in
Swale activities.

(c)  E.g., O&M costs include mowing, etc.  Administrative and labor costs
related to O&M activities captured in  . . .

 

--------------------------------------------------------------------------------


 

(d)  The Cooling Pond Closure cost is treated as a Long Term Care costs for
purposes of Section II, Appendix 2.

 

--------------------------------------------------------------------------------


 

Attachment A-1

Exhibit 2

 

LONG TERM CARE COST ESTIMATE

 

 

 

Estimated Cost ([Insert Year] Dollars)

 

Long Term Care Item

 

[    YEARS]

 

[    YEARS]

 

[    YEARS]

 

1. Administrative, Etc.

 

 

 

 

 

 

 

2. Inspections

 

 

 

 

 

 

 

3. Site Security/Fence Maintence

 

 

 

 

 

 

 

4. Monitoring Wells Sampling and Testing

 

 

 

 

 

 

 

5. Surface Water Sampling and Testing

 

 

 

 

 

 

 

6. Mowing

 

 

 

 

 

 

 

7. Land Surface Care & Contingency Repairs

 

 

 

 

 

 

 

8. Contingency (5% Items 1 & 2)

 

 

 

 

 

 

 

TOTAL ANNUAL COST

 

$

0

 

$

0

 

$

0

 

 

NOTES AND ASSUMPTIONS:

 

1. E.g., Positions, wages, time, materials, overhead, etc

 

2. Description of inspections and costs.  If a particular cost associated with
activity is captured by another element of the Cost Estimate, provide
information.

 

3. Description of costs.  If a cost is captured by another element of the Cost
Estimate, provide information.

 

4. Description of costs,. If a cost is captured by another element of the Cost
Estimate, provide inforrmation; e.g., pump and operation maintenance.

 

5 & 6.  Description of costs.  If a cost is captured by another element of the
Cost Estimate, provide information.

 

7. Description of costs.  If a cost is captured by another element of the Cost
Estimate, provide inofrmation.

 

8.  Provide basis for the contingency.

 

--------------------------------------------------------------------------------


 

Attachment A-1

Exhibit 3

 

COST FOR PROCESS WATER TREATMENT

 

 

 

Process Water

 

 

 

Quantity

 

Item

 

Acre - Feet

 

Billion Gal.

 

1. Ponded Water

 

 

 

0.00

 

2. Drainable Pore Water

 

 

 

0.00

 

3. Total Infiltration Above Liner for 50 Years

 

 

 

0.00

 

4. Total Infiltration Below Liner for 50 Years

 

 

 

0.00

 

5. Water Balance During Closure

 

 

 

0.00

 

 

 

 

 

 

 

TOTAL WATER QUALITY

 

0

 

0.00

 

 

Expenditure Period

 

Water Treated
Billion Gallons

 

Treatment Cost
(MM$)

 

Avg. Unit Cost
($/1000 Gal)

 

Phosphogypsum Stack System Closure (Years*)

 

 

 

 

 

 

 

Long Term Care (Years*)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL QUANTITY AND TREATMENT COST

 

0.00

 

0.00

 

—

 

 

--------------------------------------------------------------------------------


 

Appendix 2:  Attachment A-2

 

ADJUSTING LONG TERM CARE AND ASSOCIATED WATER MANAGEMENT COSTS TO CALCULATE
CURRENT (THEN-YEAR) COSTS

 

Instructions:

 

1.               Use the information and formulas, below, to determine the
current (then-year) dollars for Long Term Care and associated Water Management
costs (i.e., columns [C] and [E], below).

2.               The Long Term Care and associated Water Management costs in
Current Dollars to be used in columns [B] and [D], below, shall be obtained, as
appropriate, by calculating the inflation adjusted Long Term Care and associated
Water Management costs pursuant to Section II.A(2) of Attachment A or from the
information provided in Section II.B(1)(b) of Attachment A.

3.               For purposes of determining the inflation factor, the Gross
Domestic Product (GDP) Deflator is as specified in the “GDP (Chained) Price
Index” of the Gross Domestic Product Deflators Used in the Historic Tables,
published by the Office of Management and Budget (“OMB”).  The inflation factor
used to inflate the costs in this attachment shall be derived from the
mathematical average of the calculated inflation factors for each year over a
five-year period.  Each year’s calculated inflation factor shall be the product
of dividing the GDP for the relevant year by the GDP for the year immediately
prior, beginning with the first year in which the GDP Deflator is an estimate
and for each year thereafter until the fifth year.  (See Paragraph 4.f, Appendix
2, of the Consent Decree.)

4.               The inflated costs, as calculated in this Attachment A-2, shall
be used to calculate the present value for Long Term Care and associated Water
Management costs in Attachment A-3 and to provide information in
Section II.A(3) and Section II.B(2) of Attachment A. [Note: Each year’s adjusted
costs due to inflation as specified in columns [C] and [E], below, shall be
placed in the corresponding line items designated by year in columns [B] and [D]
in Attachment A-3.]

 

r =

 

Inflation Factor

 

As specified in Paragraph 4.f, Appendix 2, of the Consent Decree. Note: Item 3,
above, provides the criteria from Paragraph 4.f to calculate the inflation
factor.

t =

 

Year

 

Year in which costs are incurred.

CE date =

 

Year

 

Year in which costs are estimated.

 

 

 

Long Term Care Costs

 

Associated Water Management Costs

 

Year

 

Current (Today’s)
Dollars

 

Inflated Annual Dollars
(as of year in which cost
incurred)

 

Current (Today’s)
Dollars

 

Inflated Annual Dollars
(as of year in which cost
incurred)

 

[A]

 

[B]

 

[C] = [B]* (r) ([t] – [CE Date])

 

[D]

 

[E] = [D]* (r) ([t] – [CE Date])

 

2010

 

 

 

 

 

 

 

 

 

2011

 

 

 

 

 

 

 

 

 

2012

 

 

 

 

 

 

 

 

 

2013

 

 

 

 

 

 

 

 

 

2014

 

 

 

 

 

 

 

 

 

2015

 

 

 

 

 

 

 

 

 

2016

 

 

 

 

 

 

 

 

 

2017

 

 

 

 

 

 

 

 

 

2018

 

 

 

 

 

 

 

 

 

2019

 

 

 

 

 

 

 

 

 

2020

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Long Term Care Costs

 

Associated Water Management Costs

 

Year

 

Current (Today’s)
Dollars

 

Inflated Annual Dollars
(as of year in which cost
incurred)

 

Current (Today’s)
Dollars

 

Inflated Annual Dollars
(as of year in which cost
incurred)

 

[A]

 

[B]

 

[C] = [B]* (r) ([t] – [CE Date])

 

[D]

 

[E] = [D]* (r) ([t] – [CE Date])

 

2021

 

 

 

 

 

 

 

 

 

2022

 

 

 

 

 

 

 

 

 

2023

 

 

 

 

 

 

 

 

 

2024

 

 

 

 

 

 

 

 

 

2025

 

 

 

 

 

 

 

 

 

2026

 

 

 

 

 

 

 

 

 

2027

 

 

 

 

 

 

 

 

 

2028

 

 

 

 

 

 

 

 

 

2029

 

 

 

 

 

 

 

 

 

2030

 

 

 

 

 

 

 

 

 

2031

 

 

 

 

 

 

 

 

 

2032

 

 

 

 

 

 

 

 

 

2033

 

 

 

 

 

 

 

 

 

2034

 

 

 

 

 

 

 

 

 

2035

 

 

 

 

 

 

 

 

 

2036

 

 

 

 

 

 

 

 

 

2037

 

 

 

 

 

 

 

 

 

2038

 

 

 

 

 

 

 

 

 

2039

 

 

 

 

 

 

 

 

 

2040

 

 

 

 

 

 

 

 

 

2041

 

 

 

 

 

 

 

 

 

2042

 

 

 

 

 

 

 

 

 

2043

 

 

 

 

 

 

 

 

 

2044

 

 

 

 

 

 

 

 

 

2045

 

 

 

 

 

 

 

 

 

2046

 

 

 

 

 

 

 

 

 

2047

 

 

 

 

 

 

 

 

 

2048

 

 

 

 

 

 

 

 

 

2049

 

 

 

 

 

 

 

 

 

2050

 

 

 

 

 

 

 

 

 

2051

 

 

 

 

 

 

 

 

 

2052

 

 

 

 

 

 

 

 

 

2053

 

 

 

 

 

 

 

 

 

2054

 

 

 

 

 

 

 

 

 

2055

 

 

 

 

 

 

 

 

 

2056

 

 

 

 

 

 

 

 

 

2057

 

 

 

 

 

 

 

 

 

2058

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Long Term Care Costs

 

Associated Water Management Costs

 

Year

 

Current (Today’s)
Dollars

 

Inflated Annual Dollars
(as of year in which cost
incurred)

 

Current (Today’s)
Dollars

 

Inflated Annual Dollars
(as of year in which cost
incurred)

 

[A]

 

[B]

 

[C] = [B]* (r) ([t] – [CE Date])

 

[D]

 

[E] = [D]* (r) ([t] – [CE Date])

 

2059

 

 

 

 

 

 

 

 

 

2060

 

 

 

 

 

 

 

 

 

2061

 

 

 

 

 

 

 

 

 

2062

 

 

 

 

 

 

 

 

 

2063

 

 

 

 

 

 

 

 

 

2064

 

 

 

 

 

 

 

 

 

2065

 

 

 

 

 

 

 

 

 

2066

 

 

 

 

 

 

 

 

 

2067

 

 

 

 

 

 

 

 

 

2068

 

 

 

 

 

 

 

 

 

2069

 

 

 

 

 

 

 

 

 

2070

 

 

 

 

 

 

 

 

 

2071

 

 

 

 

 

 

 

 

 

2072

 

 

 

 

 

 

 

 

 

2073

 

 

 

 

 

 

 

 

 

2074

 

 

 

 

 

 

 

 

 

2075

 

 

 

 

 

 

 

 

 

2076

 

 

 

 

 

 

 

 

 

2077

 

 

 

 

 

 

 

 

 

2078

 

 

 

 

 

 

 

 

 

2079

 

 

 

 

 

 

 

 

 

2080

 

 

 

 

 

 

 

 

 

2081

 

 

 

 

 

 

 

 

 

2082

 

 

 

 

 

 

 

 

 

2083

 

 

 

 

 

 

 

 

 

2084

 

 

 

 

 

 

 

 

 

2085

 

 

 

 

 

 

 

 

 

2086

 

 

 

 

 

 

 

 

 

2087

 

 

 

 

 

 

 

 

 

2088

 

 

 

 

 

 

 

 

 

2089

 

 

 

 

 

 

 

 

 

2090

 

 

 

 

 

 

 

 

 

[...]

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Appendix 2: Attachment A-3

 

PRESENT VALUE OF LONG TERM CARE AND ASSOCIATED WATER MANAGEMENT

 

Instructions:

 

1.               Use the information and formulas, below, to calculate the
present value of Long Term Care and associated Water Management costs.  [Note:
Present value is to be calculated only when providing Financial Assurance under
Section III.B, Appendix 2, of the Consent Decree.]

2.               In columns [B] and [D], insert the inflation-adjusted annual
costs beginning in the year when Long Term Care is expected to begin.  These
costs have been generated in Attachment A-2, representing inflation adjusted
(then-year) dollars in the year that the cost are expected to be incurred. 
[Note: The values in columns [B] and [D], below, are the same as those
represented in columns [C] and [E] from Attachment A-2.]

3.               Following the formula listed below, calculate the present value
of the Long Term Care and associated Water Management costs in each year.

4.               The present value, as calculated in this Attachment A-3, shall
be used, as instructed, to fill in Sections II.A(3) and II.B(2) of Attachment A.

 

r =

 

Discount Rate

 

30-Year Treasury Constant Maturity Rate, averaged for the previous twelve (12)
months from the date of the annual cost estimate

t =

 

Year

 

Year in which costs will be incurred

PV Date =

 

Year

 

Year in which present value is calculated

 

 

 

Long Term Care Costs

 

Associated Water Management Costs

 

Year

 

Current (Then-Year)
Dollars
(as of year in which
cost incurred)
[Note: These values
are equivalent to
Column [C] from
Attachment A-2.]

 

Present Value Dollars
(as of PV Date)

 

Current (Then-Year)
Dollars
(as of year in which
cost incurred)
[Note: These values
are equivalent to
Column [E] from
Attachment A-2.]

 

Present Value Dollars
(as of PV Date)

 

[A]

 

[B]

 

[C] = [B] / [(1 + r) ([t] – [PV Date])]

 

[D]

 

[E] = [D] / [(1 + r) ([t] – [PV Date])]

 

2010

 

 

 

 

 

 

 

 

 

2011

 

 

 

 

 

 

 

 

 

2012

 

 

 

 

 

 

 

 

 

2013

 

 

 

 

 

 

 

 

 

2014

 

 

 

 

 

 

 

 

 

2015

 

 

 

 

 

 

 

 

 

2016

 

 

 

 

 

 

 

 

 

2017

 

 

 

 

 

 

 

 

 

2018

 

 

 

 

 

 

 

 

 

2019

 

 

 

 

 

 

 

 

 

2020

 

 

 

 

 

 

 

 

 

2021

 

 

 

 

 

 

 

 

 

2022

 

 

 

 

 

 

 

 

 

2023

 

 

 

 

 

 

 

 

 

 

CF Industries

 

Attachment A-3, Appendix 2, of the Consent Decree

August 3, 2010

 

--------------------------------------------------------------------------------


 

 

 

Long Term Care Costs

 

Associated Water Management Costs

 

Year

 

Current (Then-Year)
Dollars
(as of year in which
cost incurred)
[Note: These values
are equivalent to
Column [C] from
Attachment A-2.]

 

Present Value Dollars
(as of PV Date)

 

Current (Then-Year)
Dollars
(as of year in which
cost incurred)
[Note: These values
are equivalent to
Column [E] from
Attachment A-2.]

 

Present Value Dollars
(as of PV Date)

 

[A]

 

[B]

 

[C] = [B] / [(1 + r) ([t] — [PV Date])]

 

[D]

 

[E] = [D] / [(1 + r) ([t] — [PV Date])]

 

2024

 

 

 

 

 

 

 

 

 

2025

 

 

 

 

 

 

 

 

 

2026

 

 

 

 

 

 

 

 

 

2027

 

 

 

 

 

 

 

 

 

2028

 

 

 

 

 

 

 

 

 

2029

 

 

 

 

 

 

 

 

 

2030

 

 

 

 

 

 

 

 

 

2031

 

 

 

 

 

 

 

 

 

2032

 

 

 

 

 

 

 

 

 

2033

 

 

 

 

 

 

 

 

 

2034

 

 

 

 

 

 

 

 

 

2035

 

 

 

 

 

 

 

 

 

2036

 

 

 

 

 

 

 

 

 

2037

 

 

 

 

 

 

 

 

 

2038

 

 

 

 

 

 

 

 

 

2039

 

 

 

 

 

 

 

 

 

2040

 

 

 

 

 

 

 

 

 

2041

 

 

 

 

 

 

 

 

 

2042

 

 

 

 

 

 

 

 

 

2043

 

 

 

 

 

 

 

 

 

2044

 

 

 

 

 

 

 

 

 

2045

 

 

 

 

 

 

 

 

 

2046

 

 

 

 

 

 

 

 

 

2047

 

 

 

 

 

 

 

 

 

2048

 

 

 

 

 

 

 

 

 

2049

 

 

 

 

 

 

 

 

 

2050

 

 

 

 

 

 

 

 

 

2051

 

 

 

 

 

 

 

 

 

2052

 

 

 

 

 

 

 

 

 

2053

 

 

 

 

 

 

 

 

 

2054

 

 

 

 

 

 

 

 

 

2055

 

 

 

 

 

 

 

 

 

2056

 

 

 

 

 

 

 

 

 

2057

 

 

 

 

 

 

 

 

 

2058

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Long Term Care Costs

 

Associated Water Management Costs

 

Year

 

Current (Then-Year)
Dollars
(as of year in which
cost incurred)
[Note: These values
are equivalent to
Column [C] from
Attachment A-2.]

 

Present Value Dollars
(as of PV Date)

 

Current (Then-Year)
Dollars
(as of year in which
cost incurred)
[Note: These values
are equivalent to
Column [E] from
Attachment A-2.]

 

Present Value Dollars
(as of PV Date)

 

[A]

 

[B]

 

[C] = [B] / [(1 + r) ([t] — [PV Date])]

 

[D]

 

[E] = [D] / [(1 + r) ([t] — [PV Date])]

 

2059

 

 

 

 

 

 

 

 

 

2060

 

 

 

 

 

 

 

 

 

2061

 

 

 

 

 

 

 

 

 

2062

 

 

 

 

 

 

 

 

 

2063

 

 

 

 

 

 

 

 

 

2064

 

 

 

 

 

 

 

 

 

2065

 

 

 

 

 

 

 

 

 

2066

 

 

 

 

 

 

 

 

 

2067

 

 

 

 

 

 

 

 

 

2068

 

 

 

 

 

 

 

 

 

2069

 

 

 

 

 

 

 

 

 

2070

 

 

 

 

 

 

 

 

 

2071

 

 

 

 

 

 

 

 

 

2072

 

 

 

 

 

 

 

 

 

2073

 

 

 

 

 

 

 

 

 

2074

 

 

 

 

 

 

 

 

 

2075

 

 

 

 

 

 

 

 

 

2076

 

 

 

 

 

 

 

 

 

2077

 

 

 

 

 

 

 

 

 

2078

 

 

 

 

 

 

 

 

 

2079

 

 

 

 

 

 

 

 

 

2080

 

 

 

 

 

 

 

 

 

2081

 

 

 

 

 

 

 

 

 

2082

 

 

 

 

 

 

 

 

 

2083

 

 

 

 

 

 

 

 

 

2084

 

 

 

 

 

 

 

 

 

2085

 

 

 

 

 

 

 

 

 

2086

 

 

 

 

 

 

 

 

 

2087

 

 

 

 

 

 

 

 

 

2088

 

 

 

 

 

 

 

 

 

2089

 

 

 

 

 

 

 

 

 

2090

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Attachment B: Instructions

 

As part of the annual update of the Phosphogypsum Stack System Closure and Long
Term Care Cost Estimates, Defendant shall submit Attachment B.  The costs
represented in Attachment B are in Current Dollars for the year in which the
annual submittal is required.  When filling out Attachment B, use the
information and definition specified below.  Note: The Cost Estimate for
Phosphogypsum Stack System Closure includes the associated Water Management
activities and the Cost Estimate for Long Term Care includes its associated
Water Management activities (see Section I, Appendix 2, Consent Decree).

 

A.                                   Columns 1-7

 

The information required by columns 1-7 must appear, at a minimum, in Attachment
B.  Use the definitions specified, below, and provide any assumptions utilized
to provide the information.   If it is determined that additional columns are
required to accurately represent the water to be treated during Phosphogypsum
Stack System Closure or Long Term Care, insert such information providing
appropriate notes and assumptions for the additional information.

 

1.               Pore Water is the volume of water contained within the pores of
the phosphogypsum that gravity drains from the phosphogypsum during and after
closure of the Phosphogypsum Stack.

2.               Free Standing Process Water is the volume of water in the
cooling pond, in the sedimentation ponds on the Phosphogypsum Stack, in the
return canal, and in other storage or surge ponds associated with the
Phosphogypsum Stack System (such water is also known as “process water
inventory”).

3.               Infiltration Water is the water that infiltrates into the slide
slopes of the closed Phosphogypsum Stack(1) and is calculated as follows:

Infiltration = Rainfall-Evapotranspiration-Runoff-∆Storage.

4.               Net Rainfall Water is the average rainfall that is captured in
the Phosphogypsum Stack System minus the evaporation from the process water
system.

5.               Total Water to be Treated is the summation of pore water,
freestanding water, infiltration water and net rainwater.

6.               Water to Storage is the excess water above what can be treated
at a specified estimated rate of gallons per minute.  Specify in “assumptions”
the rate of gallons per minute (e.g., 1000 gallons per minute).

7.               Average Water Treatment Rate is the yearly average treatment
rate to treat all the available water with a maximum treatment rate of gallons
per

 

--------------------------------------------------------------------------------

(1)   The area of the side slopes of the Phosphogypsum Stack is the horizontal
projection of the grassed slopes.  The lined ditches and roads are not included
in the slope area.

 

--------------------------------------------------------------------------------


 

minute and a 95% on stream factor.  Specify in “assumptions” the rate of gallons
per minute (e.g., 1000 gallons per minute).

 

B.                                     Columns 8-12

 

The information required by columns 8-12 reflects the treatment methods and
associated costs being utilized during Phosphogypsum Stack System Closure and
Long Term Care. When providing the information in Attachment B, use the
definitions and information specified, below, identifying any assumptions used
in the costs calculations.   When information needs to be updated to accurately
represent the treatment activities and associated costs during Phosphogypsum
Stack System Closure or Long Term Care, insert such information providing
appropriate notes and assumptions for the additional information.  Note:
Underlying information used to generate the cost information shall be available
upon request.

 

8.               First Stage Lime Chemical Costs represent the cost of lime
treatment needed to raise the treated water pH to the appropriate level, e.g.,
4.5.  Provide the costs and amount of lime (and/or limestone) used in the
calculation in the comment column in Attachment B.(2)

9.               Second State Lime Chemical Costs represents the cost of lime
needed to raise the treated water to the appropriate level, e.g., from pH 4.5 to
pH 6.7. Provide the costs and amount of lime used in the calculation in the
comment column in Attachment B.(3)

10.         Maintenance Materials and Power costs are based on the actual
operating costs (non-labor) of equipment that would be used for liming.  Costs
are based on an average of the prior 3 years.

11.         RO Pre-treatment and Operating Costs are based on latest data
available for the chemical costs of pre-treatment and operating costs.(4) 
Provide cost data in the comment column of Attachment B (or attach written
information to Attachment B).

12.         Evaporative Spray Fields Operating and Maintenance Costs are based
on 5% of estimated installed cost for maintenance costs of spray field plus
power costs estimated from design flow and pressure.(5)  Provide power and

 

--------------------------------------------------------------------------------

(2)   CF Industries provided formula to calculate first stage lime chemical
costs in an e-mail to Christine McCulloch, Department of Justice, on July 19,
2010 (Subject: “Lime Treatment Cost Calculations”).

 

(3)   CF Industries provided formula to calculate second stage lime chemical
costs in an e-mail to Christine McCulloch, Department of Justice, on July 19,
2010 (Subject: “Lime Treatment Cost Calculations”).

 

(4)   The following formula is to be used to calculate the costs for RO
pre-treatment and operating costs.

[(Gallons of water treated)/1000] X ($/1000 gals.) = RO Pre-treatment and
Operating Costs

 

(5)   The estimated installed costs based on the actual installed costs for
similar systems.  The following formula calculates the costs for evaporative
spray field operating and maintenance costs.

[(No. nozzles in sprayfield) X ($/nozzle) X (0.5)] + [(Gallons of water pumped
per minute) X (Kilowatt hrs. per GPM) X ($/KWH)] =  Evaporative Spray Fields
Operating and Maintenance Costs

 

--------------------------------------------------------------------------------


 

installed costs for spray nozzles in the comment column of Attachment B (or
attach written information to Attachment B).

 

C.                                     Columns 13-18

 

The information required by columns 13-18 must appear, at a minimum, in
Attachment B.  Use the definitions specified, below, and provide any assumptions
utilized to provide the information.   If it is determined that additional
columns are required to accurately represent the activities or costs associated
with Phosphogypsum Stack System Closure and Long Term Care, insert such
information providing appropriate notes and assumptions for the additional
information.  Note: Underlying information used to generate the cost information
shall be available upon request.

 

13.         Water Treatment Labor Costs are based on hourly manning and labor
costs.(6)

14.         Attenuation Cost Factor represents the reduction in the chemical
costs due to chemical reaction between acidic process water and unreacted
phosphate rock.(7)

15.         Total Water Treatment Costs represent the total of all water
treatment costs (e.g., columns 8-13) with the Attenuation Cost Factor applied to
the lime treatment costs (e.g., columns 8 and 9).(8)

16.         Construction and Phophogypsum Stack System Closure Costs represent
the cost of purchasing and installing the units and/or processes for water
treatment plus any other additional closure construction costs, and the
operating and maintenance (O&M) costs for the closure.  Construction and closure
of the cooling pond at the end of the Long Term Care period is considered a Long
Term Care Cost.

17.         Long Term Care and Maintenance Costs are based on costs for on-site
personnel to conduct maintenance and care activities during the Long Term Care
period, monitoring costs, analysis costs, mowing and land surface costs,
contingency repairs (e.g., restoration of eroded areas) and pump operation and
maintenance (e.g., convey water from seepage collection system to water
treatment).

18.         Total Water Treatment and Closure Costs represent the sum of the
Total Water Treatment Costs, Construction and Phosphogypsum Stack System
Closure, and Long Term Care and Maintenance Costs.

 

--------------------------------------------------------------------------------

(6)   The following formula calculates the water treatment labor costs.

(No. people working) X (No. hours worked per person) X ($/hour for labor) =
Water Treatment Labor Costs

 

(7)   This factor is based on the chemical analysis of seepage from the
Phosphogypsum Stack and in-stack piezometers.

 

(8)   The following formula calculates the total water treatment costs.

[(First Stage Lime Chemical Costs + Second Stage lime Chemical Costs) X
(Attenuation Cost Factor)] + Maintenance Materials and Power Costs + RO
Pre-treatment and Operating Costs + Evaporative Spray Fields Operating and
Maintenance Costs + Water Treatment Labor Costs = Total Water Treatment Costs.

 

--------------------------------------------------------------------------------


 

Stack Closure: Example

Summary of costs

 

 

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

12

 

13

 

14

 

15

 

16

 

17

 

18

 

 

 

Cost per
1000 gal
Pond

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Treatment

 

Treatment

 

Spray fields

 

Labor

 

 

 

 

 

 

 

 

 

 

 

 

 

Water

 

Yr

 

Pore
Water

 

Free
Standing
Process
Water

 

Infiltration
Water

 

Net Rain
Water

 

Total
Water to
be
Treated

 

Water To
Storage

 

Average
Water
Treatment
Rate

 

First
Stage
Lime
Chemical
cost

 

#NAME?

 

Maint.
Materials
& Power

 

RO
Treatment
&
Operating
Costs

 

Evaporative
Spray fields
Operating and
Maintenance
costs

 

Water
Treatment
Labor
Costs

 

Attenuation
Cost Factor

 

Total Water
Treatment
Costs

 

Const.&
Gypsum
Stack
Closure

 

Long
Term
Care &
Maint.
Costs

 

Total Water
Treatment
& Closure
Costs/Yr

 

Comments

 

Treated
(does not
include
Capital
costs)

 

 

 

Acre-Ft

 

Acre-Ft

 

Acre-Ft

 

Acre-Ft

 

Acre-Ft

 

Acre-Ft

 

GPM

 

Million/Yr

 

Million/Yr

 

Million/Yr

 

Million/Yr

 

Million/Yr

 

Million/Yr

 

 

 

Million/Yr

 

Million/Yr

 

Million/Yr

 

Million/Yr

 

 

 

$/1000 gal

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

46

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CORPORATE FINANCIAL TEST

Letter from Chief Financial Officer

 

Instructions:  The letter from the Chief Financial officer, as specified in
Subsection III.A of Appendix 2 of the Consent Decree, must be worded as follows,
except that instructions in the brackets are to be replaced with the relevant
information and the brackets deleted.

 

[Address to Regional Administrator of every Region in which facilities for which
financial responsibility is to be demonstrated through the corporate financial
test are located].

 

I am the Chief Financial Officer (“CFO”) of [insert name and address of firm]
(hereinafter, “the firm”). This letter is in support of this firm’s use of the
corporate financial test to demonstrate Financial Assurance for costs associated
with Phosphogypsum Stack System Closure and/or Long Term Care.

 

[Fill out paragraphs 1-14, below, and provide supporting documentation, when
required. If your firm has no facilities that belong in a particular paragraph,
write “None” in the space indicated.]

 

1. This firm is the owner or operator of the facilities, listed below, for which
Financial Assurance for Phosphogypsum Stack System Closure and/or Long Term Care
is demonstrated through the corporate financial test specified in Subsection
III.A of Appendix 2 of the Consent Decree [case name/docket information for the
Consent Decree]. The current Phosphogypsum Stack System Closure and/or Long Term
Care Cost Estimates covered by the corporate financial test are provided for
each listed facility below in Schedule A, attached to this letter.  [Attach
Schedule A.  For informational purposes, see Schedule A, Example 1.]

 

[List facilities and include the EPA Identification Number, name, address, and
total current Cost Estimate for Phosphogypsum Stack System Closure and/or Long
Term Care for each facility.]

 

2. This firm guarantees, through the guarantee specified in Subsection III.A of
Appendix 2 of the Consent Decree [case name/docket information for the Consent
Decree], the Phosphogypsum Stack System Closure and/or Long Term Care of the
facilities, listed below, owned or operated by the guaranteed party. The current
Cost Estimates for the Phosphogypsum Stack System Closure and/or Long Term Care
so guaranteed are provided for each facility listed below in Schedule A,
attached to this letter.  [Attach Schedule A.  For informational purposes, see
Schedule A, Example 2.]

 

[List facilities and include the EPA Identification Number, name, address, and
total current Cost Estimate for Phosphogypsum Stack System Closure and/or Long
Term Care for each facility.]

 

3. The firm identified above is : [insert one or more: (1) The direct or
higher-tier parent corporation of the owner or operator; (2) owned by the same
parent corporation as the parent corporation of the owner or operator, and
receiving the following value in consideration of this guarantee         
[insert description of value received]; or (3) engaged in the following
substantial business relationship with the owner or operator          [insert
brief characterization of relationship], and receiving the following value in
consideration of this guarantee          [insert value received]]. [Attach a
written description of the business relationship or a copy of the contract
establishing such relationship to this letter].

 

--------------------------------------------------------------------------------


 

4. The firm, as owner or operator or guarantor, is using a corporate financial
test to secure the obligations of the facilities listed in Schedule B for which
financial assurance is required under programs that EPA directly operates and
obligations where EPA has delegated authority to the State or approved a State’s
program.  These obligations include, but are not limited to: liability, closure,
post-closure and corrective action cost estimates for hazardous waste treatment,
storage and disposal facilities under 40 C.F.R. §§ 264.101, 264.142, 264.144,
264.147, 265.142, 265.144 and 265.147; cost estimates for municipal solid waste
management facilities under 40 C.F.R. §§ 258.71, 258.72 and 258.73; current
plugging and abandonment cost estimates for underground injection control
facilities under 40 C.F.R. § 144.62; cost estimates for underground storage
tanks under 40 C.F.R. § 280.93; cost estimates for facilities handling
polychlorinated biphenyls under 40 C.F.R. § 761.65; any financial assurance
required under, or as part of an action under, the Comprehensive Environmental
Response, Compensation, and Liability Act; and any other environmental
obligation assured through a financial test, excluding those costs represented
in paragraphs1 and 2 listed above.  The cost estimates by obligation are
provided for each facility in Schedule B, attached to this letter. [Attach
Schedule B.  For informational purposes, see Schedule B, Example 1.]

 

A.           The firm represents the total of all such environmental obligations
in Current Dollars for the listed facilities in Schedule B of
$                     [insert amount], as of                    [insert date].

 

5. Are there guarantees disclosed in accordance with FASB Interpretation No. 45
for which the firm is liable, but which are not explicitly accounted for on the
balance sheet of the firm’s latest completed independently audited financial
statements?  (Yes/No)           

 

A.                       [If yes:] The firm discloses the information shown
below for each such guarantee, as of the firm’s latest completed fiscal year
ended [insert date]:

 

i.                  [The name of the entity for which the guarantee has been
granted];

ii.               [The nature of the relationship of the entity to the firm];

iii.            [A description of the guarantee]; and

iv.           [The fair value of the guarantee.  If the fair value cannot be
determined and in the alternative a range of the expected values cannot be
provided, so indicate by stating “cannot be determined” with a brief
explanation.].

 

6. Are there asset retirement obligations, under FASB Statement No. 143 or FASB
Interpretation No. 47, which are not explicitly accounted for on the balance
sheet of the firm’s latest completed independently audited financial statements?
(Yes/No)                   

 

A.           [If yes:] The firm discloses for each such obligation, a
description of the obligation and a current cost estimate [if current cost
estimate is not available, and in the alternative a range of the expected values
cannot be provided, so indicate by stating “cannot be determined” with a brief
explanation] in Schedule C, attached to this letter.  [Attach Schedule. For
informational purposes, see Schedule C, Example 1.]

 

7. Are there significant estimates and material concentrations known to
management that are required to be disclosed in accordance with AICPA’s SOP
94-6, Disclosure of Certain Significant Risks and Uncertainties, related to the
firm’s environmental obligations?  (Yes/No)                         [Significant
estimates are estimates as of the last completed fiscal year-end that could
change materially during the up-coming fiscal year..]

 

--------------------------------------------------------------------------------


 

A.           [If yes:] The firm discloses the following significant estimates
and material concentrations, as of the firm’s latest completed fiscal year ended
[insert date]:                               .

 

8. Does the company provide post-retirement benefits other than pensions? 
(Yes/No):                        

 

A.           Has the company explicitly accounted for its accrued pension and
post-retirement benefits on the balance sheet of the firm’s latest completed
independently audited financial statements?  (Yes/No)                        

 

B.             If not, the firm discloses the following estimate, as of the
firm’s latest completed fiscal year ended [insert date]:  $                    
[insert value]

 

9. Does the firm file a Form 10K with the Securities and Exchange Commission
(“SEC”) for the latest fiscal year? (Yes/No)                       

 

10. Does the firm comply with Sarbanes-Oxley Section 404? (Yes/No)
                    

 

A.           Did the firm’s independent auditors’ report on of the firm’s
internal controls identify any material weaknesses? (Yes/No)                   
[Attach a copy of the independent auditors’ report on of the company’s internal
controls].

 

11. The fiscal year of the firm ends on [month, day].  [Attach a copy of the
firm’s independently audited financial statements for the latest completed
fiscal year.]

 

A.           The firm’s financial statements are independently audited by an
independent certified public accountant?  (Yes/No)
                              

 

B.             Is the firm relying on audited consolidated financial statements.
(Yes/No)                                 [If the response is yes, please attach
to this letter a list of the companies (with addresses) which are covered by the
audited consolidated financial statements.]

 

C.             The firm has received a qualified or adverse accountant’s opinion
for the latest completed fiscal year ended [insert date]. (Yes/ No)
                                  [If response is yes, attach a copy of the
accountant’s opinion.]

 

*  *  *

 

12. The firm represents that the figures marked with an asterisk below are:

 

A.           Exactly as represented in the firm’s independently audited,
year-end financial statements (as attached). (Yes/No)                

 

B.             In accordance with U.S. Generally Accepted Accounting Principles
(GAAP). (Yes/No)                

 

C.             As of the latest completed fiscal year ended [insert date].
(Yes/No)                  

 

[If one or more of the responses to paragraph 12 is no, attach a line-by-line
reconciliation of each discrepancy that crosswalks the value represented in this
letter to the company’s independently audited year-end financial statements.]

 

--------------------------------------------------------------------------------


 

13. The firm represents that as of the latest completed fiscal year-end [insert
date], the Assets located in the United States in the amount of $             is
at least 90% of the firm’s total assets. (Yes/No)

 

14. The firm represents that no more than sixty percent (60%) of the firm’s
tangible assets are in the form of one or more note receivables from one or more
Related Parties. (Yes/No)                  

 

[If the response to paragraph 14 is no, attach an originally signed
certification by the firm’s CFO as specified in Paragraph 11.e(6)(a) of Appendix
2 of the Consent Decree [case name/docket information for the Consent Decree],
together with a list of each note receivable, the name of the Related Party and
a description (along with any necessary documentation) of the Related Party’s
financial strength and capability to meet its obligations to the firm.  Attach a
line-by-line reconciliation that crosswalks the value(s) represented in this
letter to the company’s independently audited year-end financial statements.]

 

[Fill in Alternative I if the criteria of Paragraph 11.e of Appendix 2
(incorporating 40 C.F.R. §§ 264.143(f)(1)(A)(i) and 264.145(f)(1)(A)(i)) are
being used.  Fill in Alternative II if the criteria of Paragraph 11.e(1) of
Appendix 2 (referencing  40 C.F.R. §§ 264.143(f)(1)(A)(ii) and
264.145(f)(1(A)(ii)) are being used.]

 

Alternative I

 

1. Sum of current Cost Estimates (total of all cost estimates shown in
paragraphs 1 or 2, and 4, above) $                                          

 

*2. Total liabilities $        

 

*3. Total assets $           

 

4.  Net worth [line 3 minus line 2] $        

 

*5. Intangible assets $            

 

6. Tangible Net worth [line 4 minus line 5] $        

 

*7. Current assets $        

 

*8. Current liabilities $        

 

9. Net working capital [line 7 minus line 8] $        

 

*10.  Net Income$          

 

*11.  Depreciation, Depletion and Amortization $        

 

12. Net income plus depreciation, depletion, and amortization (line 10 plus line
11) $        

 

*13. Total tangible assets in United States  (required only if less than 90% of
firm’s assets are located in    the  U.S.) $        

 

14. Is line 6 at least $10 million? (Yes/No)         

 

--------------------------------------------------------------------------------


 

15. Is line 6 at least 6 times line 1? (Yes/No)         

 

16. Is line 9 at least 6 times line 1? (Yes/No)         

 

17. Are at least 90% of firm’s tangible assets located in the U.S.? If not,
complete line 18 (Yes/No)         

 

18. Is line 13 at least 6 times line 1? (Yes/No)         

 

19. Is line 2 divided by line 4 less than 2.0? (Yes/No)         

 

20. Is line 12 divided by line 2 greater than 0.1? (Yes/No)         

 

21. Is line 7 divided by line 8 greater than 1.5? (Yes/No)         

 

Alternative II

 

1.               Sum of current Cost Estimates (total of all cost estimates
shown in paragraphs 1 or 2, and 4 above) $                                    

 

2.               The firm’s represents:

 

A.           A Long-Term Issuer Credit Rating with Standard and Poor’s of:
                 [insert rating] as of                [insert date]. [Attach
documentation evidencing the rating.]

 

B.             A Long-Term Corporate Family Rating with Moody’s Investor
Services of:                   [insert rating] as of                [insert
date].  [Attach documentation evidencing the rating.]

 

*3. Total liabilities $        

 

*4. Total assets $           

 

5.  Net worth [line 4 minus line 3] $        

 

*6. Intangible assets $            

 

7. Tangible Net worth [line 5 minus line 6] $        

 

*8. Total tangible assets in U.S. (required only if less than 90% of firm’s
tangible assets are located in the U.S.) $        

 

9. Is line 7 at least $10 million ? (Yes/No)         

 

10. Is line 7 at least 6 times line 1? (Yes/No)         

 

11. Are at least 90% of firm’s tangible assets located in the U.S.? If not,
complete line 12 (Yes/No)         

 

12. Is line 8 at least 6 times line 1? (Yes/No)         

 

--------------------------------------------------------------------------------


 

I hereby certify in my capacity as the Chief Financial Officer of the firm,
based on my knowledge after reasonable due diligence, that the information
included in this letter, including all attachments and exhibits, is true and
accurate.  I further certify in my capacity as the Chief Financial Officer of
the firm, that the language of this letter is identical to the wording specified
in Appendix 2, Attachment C-1, of the Consent Decree [insert case name/docket
information of the Consent Decree].

 

Attached is a special report of procedures and findings from the firm’s
independent certified public accountant resulting from an agreed-upon procedures
performed in accordance with the AICPA Statement on Standards for Attestation
Engagements and Related Attestation Interpretations, AT Section 201 — Agreed
Upon Procedures Engagements, that describes the procedures performed and related
findings.  The CPA’s report discloses whether or not differences and/or
discrepancies were found in the comparison of financial information disclosed in
this letter (including all attachments and exhibits) with the independently
audited financial statements (including attachments), as of the firm’s latest
completed fiscal year end [insert date].  Where differences or discrepancies
exist between the financial information disclosed in this letter (including all
attachments and exhibits) with the firm’s independently audited financial
statements (including attachments), the CPA’s report of procedures and findings
identifies and reconciles any difference or discrepancy between the values or
information represented in this letter and the firm’s independently audited
year-end financial statements.

 

 

[Signature]

 

 

 

 

 

[Name]

 

 

 

 

[Title] Chief Financial Officer

 

 

 

[Date]

 

 

 

--------------------------------------------------------------------------------


 

Schedule A: Corporate Financial Test or Corporate Guarantee Cost Estimate
Information

 

Example A.1:  Corporate Financial Test

 

Facility Name (EPA ID)

 

Activity
(CL, WM-CL, LTC,
WM-LTC)

 

Cost Estimate
Current $

 

EPA123456789

 

CL

 

$

1,000,000

 

EPA123456789

 

WM-CL

 

$

10,000,000

 

EPA123456789

 

LTC

 

$

100,000,000

 

 

 

 

 

 

 

Total

 

 

 

$

111,000,000

 

 

Example A.2:  Corporate Guarantee

 

Facility Name (EPA ID)

 

Activity
(CL, WM-CL, LTC,
WM-LTC)

 

Cost Estimate
Current $

 

EPA123456789

 

CL

 

$

1,000,000

 

EPA123456789

 

WM-CL

 

$

10,000,000

 

EPA123456789

 

LTC

 

$

100,000,000

 

 

 

 

 

 

 

Total

 

 

 

$

111,000,000

 

 

Schedule B: Other Environmental Obligations Cost Estimate Information

 

Example B.1

 

Facility Name (EPA ID,
Permit Number, or Site ID)

 

Statutory Obligation

 

Cost Estimate
(Current $)

 

EPA123456789

 

CERCLA

 

$

1,000,000

 

EPA123456789

 

SDWA (UIC)

 

$

10,000,000

 

 

 

 

 

 

 

Total

 

 

 

$

11,000,000

 

 

Schedule C: Asset Retirement Obligations Disclosure

 

Example C.1

 

Type of

 

Cost Estimate

 

Discount

 

 

 

Obligation

 

Current $

 

NPV $

 

Rate (Date)

 

Time

 

Property A

 

$

1,000,000

 

$

758,999

 

4.71% (May 2008)

 

2008-2013

 

Property B

 

$

10,000,000

 

$

4,372,445

 

—

 

2008-2013

 

Property C

 

$

100,000,000

 

$

19,118,278

 

—

 

2014-2064

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

111,000,000

 

$

24,249,722

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CORPORATE FINANCIAL TEST
Letter of the Chief Financial Officer

 

Instructions:  The letter from the Chief Financial officer, as specified in
Subsection III.B of Appendix 2 of the Consent Decree, must be worded as follows,
except that instructions in the brackets are to be replaced with relevant
information and the brackets deleted.

 

[Address to Regional Administrator of every Region in which facilities for which
financial responsibility is to be demonstrated through the financial test are
located.]

 

I am the Chief Financial Officer of [name and address of firm] (hereinafter,
“the firm”).  This letter is in support of this firm’s use of the corporate
financial test to demonstrate Financial Assurance for costs associated with
Phosphogypsum Stack System Closure and/or Long Term Care.

 

[Fill out Schedule A for paragraphs 1 or 2, paragraphs 3 through 12, and
Exhibit 1.  Based on the information in Schedule A for paragraph 1 or 2,
paragraphs 3 through 12, and Exhibit 1, fill out paragraphs 1 or 2, 13 through
15, and Exhibit 2.  If your firm has no information that belongs in a particular
paragraph, write “None” in the space indicated.  For each facility, include its
EPA Identification Number, name, address and Cost Estimates for Phosphogypsum
Stack System Closure and/or Long Term Care].

 

1.               The firm is the owner or operator of the facilities listed in
Schedule A for which Financial Assurance for Phosphogypsum Stack System Closure
and/or Long Term Care is demonstrated through the corporate financial test
specified in Subsection III.B of Appendix 2 of the Consent Decree [case
name/docket information of the Consent Decree].  [Attach Schedule A.  For
informational purposes, see Schedule A, Example 1.]

 

A.           The firm represents the total Phosphogypsum Stack System Closure
Cost Estimate in Current Dollars for the listed facilities in Schedule A of
$                     [insert amount], as of                    [insert date].

 

B.             The firm represents the total Water Management Cost Estimate
associated with Phosphogypsum Stack System Closure in Current Dollars for the
listed facilities in Schedule A  of $                     [insert amount],  as
of                    [insert date].

 

C.             The firm represents the total Long Term Care Cost Estimate in
Current Dollars for the listed facilities in Schedule A of $                    
[insert amount], as of                    [insert date].

 

D.            The firm represents the net present value (NPV) of the total Long
Term Care Cost Estimate for the listed facilities in Schedule A as
$                     [insert amount], as of                      [insert date].

 

E.              The firm represents the total Water Management Cost Estimate
associated with Long Term Care in Current Dollars for the listed facilities in
Schedule A of $                     [insert amount],  as of                   
[insert date].

 

F.              The firm represents the NPV of the total Water Management Cost
Estimates associated with Long Term Care for the listed facilities in Schedule A
as $                     [insert amount],  as of                      [insert
date].

 

2.               The firm guarantees, through the guarantee specified in
Subsection III.B of Appendix 2 of the Consent Decree [case name/docket
information of the Consent Decree], the Phosphogypsum

 

--------------------------------------------------------------------------------


 

Stack System Closure and/or Long Term Care of the listed facilities in Schedule
A owned or operated by the guaranteed party.  [Attach Schedule A. For
informational purposes, see Schedule A, Example 2.]

 

A.           The firm represents the total Phosphogypsum Stack System Closure
Cost Estimate in Current Dollars for the listed facilities in Schedule A of
$                     [insert amount], as of                    [insert date].

 

B.             The firm represents the total Water Management Cost Estimate
associated with Phosphogypsum Stack System Closure in Current Dollars for the
listed facilities in Schedule A of $                     [insert amount],  as of
                   [insert date].

 

C.             The firm represents the total Long Term Care Cost Estimate in
Current Dollars for the listed facilities in schedule A of $                    
[insert amount], as of                    [insert date].

 

D.            The firm represents the NPV of the total Long Term Care Cost
Estimate for the listed facilities in schedule A as $                    
[insert amount], as of                      [insert date].

 

E.              The firm represents the total Water Management Cost Estimate
associated with Long Term Care in Current Dollars for the listed facilities in
Schedule A of $                     [insert amount],  as of                   
[insert date].

 

F.              The firm represents the NPV of the total Water Management Cost
Estimate associated with Long Term Care for the listed facilities in Schedule A
as $                     [insert amount],  as of                      [insert
date].

 

3.               The firm represents that the NPV of the Long Term Care Cost
Estimate and the Water Management Cost Estimate associated with Long Term Care,
as specified in Paragraph 1.D & F or Paragraph 2.D & F, above, have been
calculated in accordance with Appendix 2, Section II and Attachments A-2 and
A-3, of the Consent Decree [case name/docket information for Consent Decree]. 
[Attach a copy of the 30-Year Treasury Constant Maturity Rate averaged for the
previous twelve months using the average spot rate for each month.]

 

4.               The firm, as owner or operator or guarantor, is using a
corporate financial test to secure the obligations of the facilities listed in
Schedule B for which financial assurance is required under programs that EPA
directly operates and obligations where EPA has delegated authority to the State
or approved a State’s program.  These obligations include, but are not limited
to: liability, closure, post-closure and corrective action cost estimates for
hazardous waste treatment, storage and disposal facilities under 40 C.F.R. §§
264.101, 264.142, 264.144, 264.147, 265.142, 265.144 and 265.147; cost estimates
for municipal solid waste management facilities under 40 C.F.R. §§ 258.71,
258.72 and 258.73; current plugging and abandonment cost estimates for
underground injection control facilities under 40 C.F.R. §144.62; cost estimates
for underground storage tanks under 40 C.F.R. § 280.93; cost estimates for
facilities handling polychlorinated biphenyls under 40 C.F.R. § 761.65; any
financial assurance required under, or as part of an action under, the
Comprehensive Environmental Response, Compensation, and Liability Act; and any
other environmental obligation assured through a corporate financial test,
excluding those costs represented in paragraphs 1 and 2 listed above.  The cost
estimates by obligation are provided for each facility in Schedule B, attached
to this letter. [Attach Schedule B.  For informational purposes, see Schedule B,
Example 1.]

 

A.           The firm represents the total of all such environmental obligations
in Current Dollars for the listed facilities in Schedule B of
$                    , [insert amount] as of                    [insert date].

 

5.               The firm identified above is [insert one or more:  (1) The
direct or higher-tier parent corporation of the owner or operator; (2) owned by
the same parent corporation as the parent corporation of the owner or operator,
and receiving the following value in consideration of this guarantee
                

 

--------------------------------------------------------------------------------


 

[insert description of value received]; or (3) engaged in the following
substantial business relationship with the owner or operator                 
[insert brief characterization of the relationship] and receiving the following
value in consideration of this guarantee                  [insert value
received]].  [Attach a written description of the business relationship or a
copy of the contract establishing such relationship to this letter].

 

6.               Are there guarantees disclosed in accordance with FASB
Interpretation No. 45 for which the firm is liable, but which are not explicitly
accounted for on the balance sheet of the firm’s latest completed independently
audited financial statements?  (Yes/No)                      

 

A.           [If yes:] The firm discloses the information shown below for each
such guarantee, as of the firm’s latest completed fiscal year ended [insert
date]:

 

i.                  [The name of the entity for which the guarantee has been
granted];

ii.               [The nature of the relationship of the entity to the firm];

iii.            [A description of the guarantee]; and

iv.           [The fair value of the guarantee.  If the fair value cannot be
determined and in the alternative a range of the expected values cannot be
provided, so indicate by stating “cannot be determined” with a brief
explanation.].

 

7.               Are there asset retirement obligations under FASB Statement
No. 143 or FASB Interpretation No. 47, which are not explicitly accounted for on
the balance sheet of the firm’s latest completed independently audited financial
statements? (Yes/No)                   

 

A.           [If yes:] The firm discloses for each such obligation, a
description of the obligation and a current cost estimate [if current cost
estimate is not available and in the alternative a range of the expected values
cannot be provided, so indicate by stating “cannot be determined” with a brief
explanation], in Schedule C, attached to this letter.  [Attach Schedule C. For
informational purposes, see Schedule C, Examples 1.]

 

8.               Are there significant estimates and material concentrations
known to management that are required to be disclosed in accordance with AICPA’s
SOP 94-6, Disclosure of Certain Significant Risks and Uncertainties, related to
the firm’s environmental obligations?  (Yes/No)                        
[Significant estimates are estimates as of the last completed fiscal year-end
that could change materially during the up-coming fiscal year.

 

A.           [If yes:] The firm discloses the following such significant
estimates and material concentrations, as of the firm’s latest completed fiscal
year ended [insert date]:                               .

 

9.               Does the company provide post-retirement benefits other than
pensions?  (Yes/No)                       

 

A.           Has the company explicitly accounted for its accrued pension and
post-retirement benefits on the balance sheet of the firm’s latest completed
independently audited financial statements?  (Yes/No)                        

 

B.             If not, the firm discloses the following estimate, as of the
firm’s latest completed fiscal year ended [insert date]:  $                    
[insert value]

 

10.         Does the firm file a Form 10K with the Securities and Exchange
Commission (“SEC”) for the latest fiscal year? (Yes/No)                       

 

11.         Does the firm comply with Sarbanes-Oxley Section 404? (Yes/No)
                    

 

--------------------------------------------------------------------------------


 

A.           Did the firm’s independent auditors’ report on the firm’s internal
controls identify any material weaknesses? (Yes/No)                    [Attach a
copy of the independent auditors’ report on the company’s internal controls.]

 

12.         The fiscal year of the firm ends on [month, day].  [Attach a copy of
the firm’s independently audited financial statements for the latest completed
fiscal year.]

 

A.           The firm’s financial statements are audited by an independent
certified public accountant? (Yes/No)                               

 

B.             Is the firm relying on audited consolidated financial
statements.  (Yes/No)                         [If response is yes, attach to the
letter a list of the companies (with addresses) which are covered by the audited
consolidated financial statements.  If no, provide a list of companies (with
addresses) that make up the corporate structure.]

 

C.             The firm has received a qualified or adverse accountant’s opinion
for the latest completed fiscal year ended [insert date]. (Yes/ No)
                                  [If response is yes, attach a copy of the
accountant’s opinion.]

 

* * *

 

13.         The firm represents that the figures marked with an asterisk in
Exhibit 1 are:

 

A.           Included as represented in the firm’s independently audited,
year-end financial statements (as attached). (Yes/No)                

 

B.             In accordance with U.S. Generally Accepted Accounting Principles
(GAAP). (Yes/No)              

 

C.             As of the latest completed fiscal year ended [insert date].
(Yes/No)                  

 

[If one or more of the responses to paragraph 13 is no, attach a line-by-line
reconciliation of each discrepancy that crosswalks the value represented in this
letter to the company’s independently audited year-end financial statements.]

 

14.         The firm represents that it has:

 

A.           A Long-Term Issuer Credit Rating with Standard and Poor’s of
                 [insert rating] as of                [insert date].  [Attach
documentation or certified letter from S&P, as appropriate, evidencing the
rating.]

 

B.             A Long-Term Corporate Family Rating with Moody’s Investor
Services of                   [insert rating] as of                [insert
date].  [Attach documentation or certified letter from Moody’s, as appropriate,
evidencing the rating.]

 

C.             An equivalent rating, which assesses a company’s capacity to meet
its long-term (greater than one (1) year) financial commitments, as they come
due, from a nationally recognized statistical rating organization (“NRSRO”) of
               [insert rating] as of                [insert date] from
                   [insert NRSRO].  [Attach documentation or certified letter
from NRSRO, as appropriate, evidencing the rating.]

 

15.         The firm represents that no more than sixty percent (60%) of the
firm’s tangible assets (or consolidated tangible assets, as the case may be) are
in the form of one or more note receivables from one or more Related Parties:
(Yes/No)                      

 

--------------------------------------------------------------------------------


 

[If the response to paragraph 15 is no, attach an originally signed
certification by the firm’s CFO as specified in Paragraph 16.e(6)(b) of Appendix
2 of the Consent Decree [case name/docket information for the Consent Decree]
together with a list of each note receivable, the name of the Related Party and
a description (along with any necessary documentation) of the Related Party’s
financial strength and capability to meet its obligations to the firm.  Attach a
line-by-line reconciliation that crosswalks the value(s) represented in this
letter to the company’s independently audited year-end financial statements.]

 

I hereby certify in my capacity as the Chief Financial Officer of the firm,
based on my best knowledge after reasonable due diligence, that the information
included in this letter, including all attachments and exhibits, is true and
accurate.  I further certify in my capacity as the Chief Financial Officer of
the firm, that the language of this letter is identical to the wording specified
in Appendix 2, Attachment C-2, of the Consent Decree [case name/docket
information for the Consent Decree].

 

Attached is a special report of procedures and findings from the firm’s
independent certified public accountant resulting from an agreed-upon procedures
performed in accordance with the AICPA Statement on Standards for Attestation
Engagements and Related Attestation Interpretations, AT Section 201 — Agreed
Upon Procedures Engagements, that describes the procedures performed and related
findings.  The CPA’s report discloses whether or not differences and/or
discrepancies were found in the comparison of financial information disclosed in
this letter (including all attachments and exhibits) with the independently
audited financial statements (including attachments), as of the firm’s latest
completed fiscal year end [insert date] and in the calculation of NPV for the
Long Term Care Cost Estimate (and the associated Water Management costs) as
calculated pursuant to Appendix 2, Section II and Attachments A-2 and A-3, of
the Consent Decree  [case name/docket information for the Consent Decree]. 
Where differences or discrepancies exist between the financial information
disclosed in this letter (including all attachments and exhibits) with the
firm’s independently audited financial statements (including attachments), and
in the calculation of NPV for Long Term Care cost estimates and the Water
Management cost estimates associated with Long Term Care, the CPA’s report of
procedures and findings identifies and reconciles any difference or discrepancy
between the values or information represented in this letter and the firm’s
independently audited year-end financial statements, or this letter and the NPV 
for the Long Term Care Cost Estimate (and the associated Water Management costs)
as calculated pursuant to Appendix 2, Section II and Attachments A-2 and A-3, of
the Consent Decree  [case name/docket information for the Consent Decree].

 

 

[Signature]

 

 

 

 

 

[Name]

 

 

 

 

[Title] Chief Financial Officer

 

 

 

[Date]

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 1.  Financial Information

 

 

 

 

 

Amount in U. S. Dollars

Item

 

Description

 

[A]
Most Recent
Fiscal Year(n)

 

[B[
Fiscal Year(n-1)

 

[C]
Fiscal Year(n-2)

1

 

Sum of Stack Closure costs in Current Dollars and net present value (NPV) of
Long Term Care costs

(Sum of cost estimates listed in Paragraphs 1A, 1B, 1D, 1F, 2A, 2B, 2D, and 2F)

 

 

 

 

 

 

2

 

Sum of cost estimates in current dollars for environmental obligations, not
represented in Item 1
(Sum of cost estimates listed in Paragraph 4A)

 

 

 

 

 

 

3

 

Sum of Items 1 and 2 above

 

 

 

 

 

 

4

 

Sum of all environmental obligations in Current Dollars
(Sum of cost estimates shown in Paragraphs 1A, 1B, 1C, 1E, 2A, 2B, 2C, 2E, and
4A)

 

 

 

 

 

 

5

 

The firm’s most recent S&P long-term issuer credit rating, Moody’s long-term
corporate family rating, or equivalent rating from an NRSRO
(As represented in Paragraphs 13A, 13B, or 13C)

 

 

 

 

 

 

6

 

Amount of funds held in all Third-party Mechanisms (e.g., trust fund, letter of
credit), pursuant to this Consent Decree [insert case name/docket information
for the Consent Decree]

(Attach a copy of the Third-party Mechanism listing its current (within 10 days
of the date of this letter) market value, or in the case of insurance its limit
of liability, or in the case of surety bond its penal sum)

 

 

 

 

 

 

7

 

Sum of Stack Closure costs in Current Dollars and NPV of Long-Term Care costs,
minus current value of funds held in all third party financial mechanisms
pursuant to the Consent Decree [insert case name/docket information for the
Consent Decree]

(Item 1 minus Item 6)

 

 

 

 

 

 

8*

 

Total Liabilities

 

 

 

 

 

 

9*

 

Total Assets

 

 

 

 

 

 

10

 

Net Worth

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Amount in U. S. Dollars

Item

 

Description

 

[A]
Most Recent
Fiscal Year(n)

 

[B[
Fiscal Year(n-1)

 

[C]
Fiscal Year(n-2)

 

 

(Item 9 minus Item 8)

 

 

 

 

 

 

11

 

Three Year Rolling Average of Total Liabilities Divided by Three-Year Rolling
Average of Net Worth

(Three-Year Average of Item 8, Columns [A], [B], [C] Divided by Three-Year
Average of Line 10, Columns [A], [B], [C])

 

 

 

 

 

 

12*

 

Intangible Assets

 

 

 

 

 

 

13

 

Tangible Net Worth

(Item 10 minus Item 12)

 

 

 

 

 

 

14*

 

Current Assets

 

 

 

 

 

 

15*

 

Current Liabilities

 

 

 

 

 

 

16

 

Three Year Rolling Average of Current Assets Divided by Three-Year Rolling
Average of Current Liabilities

(Three-Year Average of Item 14, Columns [A], [B], [C] Divided by Three-Year
Average of Item 15, Columns [A], [B], [C])

 

 

 

 

 

 

17*

 

Operating Cash Flow

 

 

 

 

 

 

18

 

Three Year Rolling Average of Operating Cash Flow

(Three-Year Average of Item 17, Columns [A], [B], [C])

 

 

 

 

 

 

19*

 

U.S. Assets

 

 

 

 

 

 

20

 

Tangible U.S. Assets

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

n = Most recent fiscal year.

* = Values are as represented on the Company’s independently audited financial
statements.

 

--------------------------------------------------------------------------------


 

Exhibit 2.  Corporate Financial Test Criteria

 

Part 1.  Ratings Threshold

 

1.                                       Based on rating listed in
Exhibit 1, Item 5, select the applicable Corporate Financial Test (“CFT”)
Criteria (see Schedule D, Part 1A).  Note:  If there is more than one rating
(e.g., an S&P and Moodys rating), shall use the lowest rating to determine
rating threshold in Schedule D.                         [insert issued rating]

 

If CFT Criteria  A is identified, proceed to Line 9 below.

 

Part 2.  Third-Party Financial Assurance Instrument

 

2.                                       Percentage of current Phosphogypsum
Stack System Closure costs and NPV of Long Term Care costs held in a Third-party
Mechanism Pursuant to the Consent Decree (Exhibit 1, Item 6 divided by
Exhibit 1, Item 1):             [insert percentage]

 

3.                                       Is the percentage specified by Line 2
greater than or equal to the percentage threshold applicable to the Alternative
identified by Line1 (and as specified in table below)? (Yes/No)
                  

 

CFT Criteria

 

Percentage Threshold

A

 

Not applicable

B

 

At least 20%

C

 

At least 25%

D

 

At least 30%

 

Part 3.  Financial Metrics Threshold

 

4.                                       Is TL/NW (Exhibit 1, Item 11) less than
the ratio threshold applicable to the CFT Criteria identified in Line 1 (and as
specified in table below)? (Yes/No)                 

 

5.                                       Is CA/CL (Exhibit 1, Item 16) greater
than the ratio threshold applicable to the CFT Criteria identified in Line 1(and
as specified in table below)? (Yes/No)           

 

CFT Criteria

 

Line 4: Applicable
TL/NW Ratio
Threshold

 

Line 5: Applicable
CA/CL Ratio
Threshold

A

 

Not applicable

 

Not applicable

B

 

< 2.0

 

> 1.5

C

 

< 1.5

 

> 1.5

D

 

< 1.5

 

> 2.0

 

6.                                       If CFT Criteria B is identified in Line
1, answer the following questions.

 

A.  Is the 3-year rolling average for the operating cash flow (Exhibit 1, Item
18) greater than or equal to 1.5 times the sum of Phosphogypsum Stack System
Closure costs in Current Dollars and NPV of Long Term Care costs minus

 

--------------------------------------------------------------------------------


 

current value of funds held in third-party instruments (Exhibit 1, Item 7)?
(Yes/No)           

 

B.  Is the most recent fiscal year’s operating cash flow (Exhibit 1, Item 17
Column A) greater than zero? (Yes/No)

 

7.                                       If CFT Criteria C is identified by Line
1, answers the following questions.

 

A.  Is the 3-year rolling average for the operating cash flow (Exhibit 1, Item
18) greater than or equal to 2.0 times the sum of Phosphogypsum Stack System
Closure costs in Current Dollars and NPV for Long Term Care costs (in NPV) minus
current value of funds held in Third-party Mechanisms  (Exhibit 1, Item 7)?
(Yes/No)                   

 

B.  Is the most recent fiscal year’s operating cash flow (Exhibit 1, Item 17
Column A) greater than zero? (Yes/No)                  

8.                                       If CFT Criteria D is identified by Line
1, answer the following questions.

 

A.  Is the most recent fiscal year’s operating cash flow (Exhibit 1, Item 17,
Column A) greater than or equal to 2.0 times the sum of Phosphogypsum Stack
Closure costs in Current Dollars and NPV for Long Term Care costs (in NPV) minus
current value of funds held in Third-party Mechanisms  (Exhibit 1, Item 7)?
(Yes/No)                   

 

B.  Is the most recent fiscal year’s operating cash flow (Exhibit 1, Item 17
Column A) greater than zero? (Yes/No)                  

 

Part 4.  Coverage Thresholds

 

9.                                       Is TNW (Exhibit 1, Item 13) greater
than or equal to six (6) times the sum of Phosphogypsum Stack System Closure
costs in Current Dollars, NPV of Long Term Care and costs in Current Dollars for
environmental obligations (Exhibit 1, Item 3)? (Yes/No)                    

 

If “Yes,” proceed to Line 12 below.

 

10.                                 Is Line 2 greater than or equal to 40
percent?  (Yes/No)                    

 

10a.                           If “Yes,” is TNW (Exhibit 1, Item 13) greater
than or equal to four (4) times the sum of Phosphogypsum Stack System Closure
costs in Current Dollars, NPV of Long Term Care and costs in Current Dollars for
environmental obligations (Exhibit 1, Item 3)?  (Yes/No)                    

 

If “Yes,” proceed to Line 12.

 

11.                                 Is Line 2 greater than or equal to 60
percent?  (Yes/No)                    

 

--------------------------------------------------------------------------------


 

11a.                           If “Yes,” is TNW (Exhibit 1, Item 13) greater
than or equal to two (2) times the sum of Phosphogypsum Stack System Closure
costs in Current Dollars, NPV of Long Term Care and costs in Current Dollars for
environmental obligations (Exhibit 1, Item 3)?  (Yes/No)                    

 

12.                                 Is TNW (Exhibit 1, Item 13) greater than or
equal to $20 million?  (Yes/No)          

 

13.                                 Is Tangible U.S. Assets (Exhibit 1, Item 20)
greater than or equal to 90 percent of the   sum of all environmental
obligations in Current Dollars (Exhibit 1, Item 4)?  (Yes/No) 
                  

 

Summary

 

14.                                 Did you answer “Yes” for Lines 3, 12, and
13?  (Yes/No)                    

 

15.                                 Did you answer “Yes” for Lines 9, 10a, or
11a?  (Yes/No)                    

 

16.                                 If CFT Criteria B, did you answer “Yes” for
Line 4 and “Yes” for Line 5 or Line 6A and 6B?  (Yes/No)                    

 

17.                                 If CFT Criteria C, did you answer “Yes” for
Line 4 and “Yes” for Line 5 or Line 7A and 7B?  (Yes/No)                    

 

18.                                 If CFT Criteria D, did you answer “Yes” for
Line, 4, Line 5, and Line 8A and 8B?  (Yes/No)                  

 

--------------------------------------------------------------------------------


 

Schedule A: Corporate Financial Test and Corporate Guarantee Cost Estimate
Information

 

For each facility, generate a separate table for the information being
provided.  If information required in Schedule A is not applicable, please
indicate by entering N/A.

 

Example A.1: Corporate Financial Test

 

Facility Name

 

Activity
(CL, WM-CL, LTC,

 

Cost Estimate

 

Discount Rate

 

 

 

(EPA ID)

 

WM-LTC)

 

Current $

 

NPV $

 

(Date)

 

Time

 

EPA123456789

 

CL

 

$

1,000,000

 

N/A

 

N/A

 

2008-2013

 

EPA123456789

 

WM-CL

 

$

10,000,000

 

N/A

 

N/A

 

2008-2013

 

EPA123456789

 

LTC

 

$

100,000,000

 

$

19,118,278

 

4.71% (May 2008)

 

2014-2064

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$

111,000,000

 

$

19,118,278

 

 

 

 

 

 

Example A.2:  Corporate Guarantee

 

Facility Name

 

Activity
(CL, WM-CL, LTC,

 

Cost Estimate

 

Discount Rate

 

 

 

(EPA ID)

 

WM-LTC)

 

Current $

 

NPV $

 

(Date)

 

Time

 

EPA987654321

 

CL

 

$

1,000,000

 

N/A

 

N/A

 

2008-2013

 

EPA987654321

 

WM-CL

 

$

10,000,000

 

N/A

 

N/A

 

2008-2013

 

EPA987654321

 

LTC

 

$

100,000,000

 

$

19,118,278

 

4.71% (May 2008)

 

2014-2064

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$

111,000,000

 

$

19,118,278

 

 

 

 

 

 

Schedule B: Other Environmental Obligations Cost Estimate Information

 

Example B.1

 

Facility Name (EPA ID,
Permit Number, or Site ID)

 

Statutory Obligation

 

Cost Estimate
(Current $)

 

EPA123456789

 

CERCLA

 

$

1,000,000

 

EPA987654321

 

SDWA (UIC)

 

$

10,000,000

 

 

 

 

 

 

 

Total

 

 

 

$

11,000,000

 

 

Schedule C: Asset Retirement Obligations Disclosure

 

Example C.1

 

Type of

 

Cost Estimate

 

Discount Rate

 

 

 

Obligation

 

Current $

 

NPV $

 

(Date)

 

Time

 

Property A

 

$

1,000,000

 

$

758,999

 

4.71%  (May 2008)

 

2008-2013

 

Property B

 

$

10,000,000

 

$

4,372,445

 

—

 

2008-2013

 

Property C

 

$

100,000,000

 

$

19,118,278

 

—

 

2014-2064

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

111,000,000

 

$

24,249,722

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Corporate Financial Test (“CFT”) Criteria for Appendix 2, Section III,
Subsection B

 

Part

 

CFT Criteria A

 

CFT Criteria B

 

CFT Criteria C

 

CFT Criteria D

1

 

Ratings Threshold *

 

 

 

 

 

 

1A

 

·

>A

 

·

A-, BBB+ BBB

 

·

BBB-, BB+, BB

 

·

BB-

 

 

·

>A2

 

·

A3, Baa1, Baa2

 

·

Baa3, Ba1, Ba2

 

·

Ba3

2

 

Third-Party Financial Assurance Mechanism (Trust Fund, Letter of Credit)

2A

 

None Required

 

·

At least 20% of sum of total costs for Stack Closure in current dollars and Long
Term Care in NPV.

 

·

At least 25% of sum of total costs for Stack Closure in current dollars and Long
Term Care in NPV.

 

·

At least 30% of sum of total costs for Stack Closure in current dollars and Long
Term Care in NPV.

3

 

Financial Metrics Threshold

3A

 

None Required

 

·

TL / NW < 2.0 (rolling)

 

·

TL / NW < 1.5 (rolling)

 

·

TL / NW < 1.5 (rolling)

 

 

 

 

AND

 

AND

 

AND

3B-1

 

None Required

 

1. CA / CL > 1.5 (rolling)

 

1. CA / CL > 1.5 (rolling)

 

1. CA / CL > 2.0 (rolling)

 

 

 

 

OR

 

OR

 

AND

3B-2

 

None Required

 

2. Operating Cash Flow > 1.5 times [the sum of total costs for Stack Closure in
current dollars and Long Term Care in NPV, minus the current market value of
third-party financial assurance mechanism ] (rolling)**

 

2. Operating Cash Flow > 2.0 times [the sum of total costs for Stack Closure in
current dollars and Long Term Care In NPV, minus the current market value of
third-party financial assurance mechanism ] (rolling)**

 

2. Operating Cash Flow > 2.0 times [the sum of total costs for Stack Closure in
current dollars and Long Term Care, minus the face value of third-party
financial assurance mechanism ] (annual)**

4

 

Coverage Thresholds

 

 

 

 

 

 

4A-1

 

·

TNW > Six times the sum of total costs for Stack Closure in current dollars and
Long Term Care, plus the sum of all other environmental obligations in current
dollars.

 

·

TNW > Six times the sum of total costs for Stack Closure in current dollars and
Long Term Care in NPV, plus the sum of all other environmental obligations in
current dollars.

 

·

TNW > Six times the sum of total costs for Stack Closure in current dollars and
Long Term care in NPV, plus the sum of all other environmental obligations in
current dollars.

 

·

TNW > Six times the sum of total costs for Stack Closure in current dollars and
Long Term care in NPV, plus the sum of all other environmental obligations in
current dollars.

 

 

OR

 

OR

 

OR

 

OR

4A-2

 

·

TNW > Four times the sum of total costs for Stack Closure in current dollars and
Long Term Care in NPV, plus the sum of all other environmental obligations in
current dollars, plus 40% in a third-party mechanism.

 

·

TNW > Four times the sum of total costs for Stack Closure in current dollars and
Long Term Care in NPV, plus the sum of all other environmental obligations in
current dollars, plus 40% in a third-party mechanism .

 

·

TNW > Four times the sum of total costs for Stack Closure in current dollars and
Long Term Care in NPV , plus the sum of all environmental obligations in current
dollars, plus 40% in a third-party mechanism .

 

·

TNW > Four times the sum of total costs for Stack Closure in current dollars and
Long Term Care in NPV, plus the sum of all other environmental obligations in
current dollars, plus 40% in a third-party mechanism .

 

 

OR

 

OR

 

OR

 

OR

 

--------------------------------------------------------------------------------


 

4A-3

 

·

 TNW > Two times the sum of total costs for Stack Closure in current dollars and
Long Term Care in NPV, plus the sum of all other environmental obligations in
current dollars, plus 60% in a third-party mechanism .

 

·

TNW > Two times the sum of total costs for Stack Closure in current dollars and
Long Term Care in NPV, plus the sum of all other environmental obligations in
current dollars, plus 60% in a third-party mechanism .

 

·

TNW > Two times the sum of total costs for Stack Closure in current dollars and
Long Term Care in NPV, plus the sum of all other environmental obligations in
current dollars, plus 60% in a third-party mechanism .

 

·

TNW > Two times the sum of total costs for Stack Closure in current dollars and
Long Term Care in NPV, plus the sum of all other environmental obligations in
current dollars, plus 60% in a third-party mechanism .

 

 

AND

 

AND

 

AND

 

AND

4B

 

·

TNW of at least $20M

 

·

TNW of at least $20M

 

·

TNW of at least $20M

 

·

TNW of at least $20M

 

 

AND

 

AND

 

AND

 

AND

4C

 

·

Tangible assets located in the United States > at least 90% of the sum of all
environmental obligations in current dollars.

 

·

Tangible assets located in the United States > at least 90% of the sum of all
environmental obligations in current dollars.

 

·

Tangible assets located in the United States > at least 90% of the sum of all
environmental obligations in current dollars.

 

·

Tangible assets located in the United States > at least 90% of the sum of all
environmental obligations in current dollars.

 

--------------------------------------------------------------------------------

* Rating shall consist of at least one of the following: (1) Standard & Poor’s
long-term issuer credit rating; (2) Moody’s long-term corporate family rating;
or (3) equivalent rating from a nationally recognized statistical rating
organization (“NRSRO”).  See Appendix 2, Subsection III.B, Paragraph 14.

 

**  Cannot use the Operating Cash Flow (“OCF”) financial metric to demonstrate
Financial Assurance for a specific fiscal year if during that fiscal year there
is a negative cash flow.  See Appendix 2, Subsection III.B, Paragraph
16.e(2)(b).

 

--------------------------------------------------------------------------------


 

TRUST AGREEMENT

 

Instructions:  The trust agreement for a trust fund, as specified in Appendix 2
of the Consent Decree, must be worded as follows, except that instructions in
brackets are to be replaced with the relevant information and the brackets
deleted.   The Grantor may enter into an addendum to the Trust Agreement
(“Addendum”) required by the Trustee, provided that: (1) the Addendum
supplements and does not contain terms that conflict, supersede, revise or alter
the terms of the Trust Agreement (or the requirements of Appendix 2), and (2)
the Addendum is approved by EPA in advance, such approval is within EPA’s
unreviewable discretion.

 

Trust Agreement

 

Trust Agreement, the “Agreement,” entered into as of [date] by and between [name
of the owner or operator], a [name of State] [insert “corporation,”
“partnership,” “association,” or “proprietorship”], the “Grantor,” and [name of
corporate trustee], [insert “incorporated in the State of ----” or “a national
bank”], the “Trustee.”

 

Whereas, the United States Environmental Protection Agency, “EPA,” an agency of
the United States Government, [and name of State Agency, an agency of name of
State], “[abbreviation for state agency]” have entered into a Consent Decree
with [name of the owner or operator] requiring [name of the owner or operator]
to provide assurance that funds will be available when needed for Phosphogypsum
Stack System Closure and/or Long Term Care [and/or Corrective Action] of its
facility[ies] covered under the Consent Decree [need to insert additional
description of the Consent Decree].

 

Whereas, the Grantor has elected to establish a trust to provide all or part of
such financial assurance for the facilities identified herein,

 

Whereas, the Grantor, acting through its duly authorized officers, has selected
the Trustee to be the trustee under this agreement, and the Trustee is willing
to act as trustee,

 

Now, Therefore, the Grantor and the Trustee agree as follows:

 

Section 1. Definitions. As used in this Agreement:

 

(a) The term “Grantor” means the owner or operator who enters into this
Agreement and any successors or assigns of the Grantor.

 

(b) The term “Trustee” means the Trustee who enters into this Agreement and any
successor Trustee.

 

Section 2. Identification of Facilities and Cost Estimates. This Agreement
pertains to the facilities and cost estimates identified on attached Schedule A
[on Schedule A, for each facility list the EPA and [abbreviation for state
agency] Identification Number, name,

 

--------------------------------------------------------------------------------


 

address, and the current Phosphogypsum Stack System Closure and/or Long Term
Care [and/or Corrective Action] cost estimates, or portions thereof, for which
financial assurance is demonstrated by this Agreement].

 

Section 3. Establishment of Fund. The Grantor and the Trustee hereby establish a
trust fund, the “Fund,” for the benefit of EPA and [abbreviation for State
Agency]. The Grantor and the Trustee intend that no third party have access to
the Fund except as herein provided. The Fund is established initially as
consisting of the property, which is acceptable to the Trustee, described in
Schedule B attached hereto. Such property and any other property subsequently
transferred to the Trustee is referred to as the Fund, together with all
earnings and profits thereon, less any payments or distributions made by the
Trustee pursuant to this Agreement. The Fund shall be held by the Trustee, IN
TRUST, as hereinafter provided. The Trustee shall not be responsible nor shall
it undertake any responsibility for the amount or adequacy of, nor any duty to
collect from the Grantor, any payments necessary to discharge any liabilities of
the Grantor established by EPA and [abbreviation for State Agency].

 

Section 4. Payment for Phosphogypsum Stack System Closure and Long Term Care
[and Corrective Action]. The Trustee shall make payments from the Fund only as
directed in writing by the appropriate EPA Regional Administrator and/or [State
Agency Head] in accordance with Section 14, to provide for reimbursements to the
Grantor or other persons from the Fund for the payment of the costs of
Phosphogypsum Stack System Closure and/or Long Term Care [and/or Corrective
Action] of the facilities covered by this Agreement.  In addition, the Trustee
shall refund to the Grantor only such amounts as the EPA Regional Administrator
and/or [State Agency Head] specifies in writing.  Upon refund, such funds shall
no longer constitute part of the Fund as defined herein.

 

Section 5. Payments Comprising the Fund. Payments made to the Trustee for the
Fund shall consist of cash or securities acceptable to the Trustee.

 

Section 6. Trustee Management. The Trustee shall invest and reinvest the
principal and income of the Fund and keep the Fund invested as a single fund,
without distinction between principal and income, in accordance with general
investment policies and guidelines which the Grantor may communicate in writing
to the Trustee from time to time, subject, however, to the provisions of this
Section. In investing, reinvesting, exchanging, selling, and managing the Fund,
the Trustee shall discharge his/her duties with respect to the trust fund solely
in the interest of the beneficiary and with the care, skill, prudence, and
diligence under the circumstances then prevailing which persons of prudence,
acting in a like capacity and familiar with such matters, would use in the
conduct of an enterprise of a like character and with like aims; except that:

 

(i) Securities or other obligations of the Grantor, or any other owner or
operator of the facilities, or any of their affiliates as defined in the
Investment Company Act of 1940, as amended, 15 U.S.C. 80a-2.(a), shall not be
acquired or held, unless they are securities or

 

--------------------------------------------------------------------------------


 

other obligations of the Federal or a State government;

 

(ii) The Trustee is authorized to invest the Fund in time or demand deposits of
the Trustee, to the extent insured by an agency of the Federal or State
government; and

 

(iii) The Trustee is authorized to hold cash awaiting investment or distribution
un-invested for a reasonable time and without liability for the payment of
interest thereon.

 

Section 7. Commingling and Investment. The Trustee is expressly authorized in
its discretion:

 

(a) To transfer from time to time any or all of the assets of the Fund to any
common, commingled, or collective trust fund created by the Trustee in which the
Fund is eligible to participate, subject to all of the provisions thereof, to be
commingled with the assets of other trusts participating therein; and

 

(b) To purchase shares in any investment company registered under the Investment
Company Act of 1940, 15 U.S.C. 80a-1 et seq., including one which may be
created, managed, underwritten, or to which investment advice is rendered or the
shares of which are sold by the Trustee. The Trustee may vote such shares in its
discretion.

 

Section 8. Express powers of Trustee. Without in any way limiting the powers and
discretions conferred upon the Trustee by the other provisions of this Agreement
or by law, the Trustee is expressly authorized and empowered:

 

(a) To sell, exchange, convey, transfer, or otherwise dispose of any property
held by it, by public or private sale. No person dealing with the Trustee shall
be bound to see to the application of the purchase money or to inquire into the
validity or expediency of any such sale or other disposition;

 

(b) To make, execute, acknowledge, and deliver any and all documents of transfer
and conveyance and any and all other instruments that may be necessary or
appropriate to carry out the powers herein granted;

 

(c) To register any securities held in the Fund in its own name or in the name
of a nominee and to hold any security in bearer form or in book entry, or to
combine certificates representing such securities with certificates of the same
issue held by the Trustee in other fiduciary capacities, or to deposit or
arrange for the deposit of such securities in a qualified central depositary
even though, when so deposited, such securities may be merged and held in bulk
in the name of the nominee of such depositary with other securities deposited
therein by another person, or to deposit or arrange for the deposit of any
securities issued by the United States Government, or any agency or
instrumentality thereof, with a Federal Reserve bank, but the books and records
of the Trustee shall at all times show that all such securities are part of the
Fund;

 

(d) To deposit any cash in the Fund in interest-bearing accounts maintained or
savings

 

--------------------------------------------------------------------------------


 

certificates issued by the Trustee, in its separate corporate capacity, or in
any other banking institution affiliated with the Trustee, to the extent insured
by an agency of the Federal or State government; and

 

(e) To compromise or otherwise adjust all claims in favor of or against the
Fund.

 

Section 9. Taxes and Expenses. All taxes of any kind that may be assessed or
levied against or in respect of the Fund and all brokerage commissions incurred
by the Fund shall be paid from the Fund. All other expenses incurred by the
Trustee in connection with the administration of this Trust, including fees for
legal services rendered to the Trustee, the compensation of the Trustee to the
extent not paid directly by the Grantor, and all other proper charges and
disbursements of the Trustee shall be paid from the Fund.

 

Section 10. Semiannual Accounting. The Trustee shall, every six (6) months from
the date of establishment of the Fund, furnish to the Grantor and to the
appropriate EPA Regional Administrator (or the designee) and [State Agency Head
(or the designee)], a statement confirming the value of the Trust and a
cumulative and calendar year accounting of the amount the Trustee has released
from the Fund for reimbursement of Phosphogypsum Stack System Closure and Long
Term Care [and Corrective Action] expenditures.  The Trustee shall furnish
additional valuation statements and accountings of the released funds to the
Grantor and to the appropriate EPA Regional Administrator and [State Agency
Head], as instructed in writing by the EPA Regional Administrator or [State
Agency Head].  Any securities in the Fund shall be valued at market value as of
no more than sixty (60) days prior to the anniversary date of establishment of
the Fund or sixty (60) days prior to a semi-annual accounting. The failure of
the Grantor to object in writing to the Trustee within ninety (90) days after
the statement has been furnished to the Grantor and the EPA Regional
Administrator and the [State Agency Head] shall constitute a conclusively
binding assent by the Grantor, barring the Grantor from asserting any claim or
liability against the Trustee with respect to matters disclosed in the
statement.

 

Section 11. Advice of Counsel. The Trustee may from time to time consult with
counsel, who may be counsel to the Grantor, with respect to any question arising
as to the construction of this Agreement or any action to be taken hereunder.
The Trustee shall be fully protected, to the extent permitted by law, in acting
upon the advice of counsel.

 

Section 12. Trustee Compensation. The Trustee shall be entitled to reasonable
compensation for its services as agreed upon in writing from time to time with
the Grantor.

 

Section 13. Successor Trustee. The Trustee may resign or the Grantor may replace
the Trustee, but such resignation or replacement shall not be effective until
the Grantor has appointed a successor trustee and this successor accepts the
appointment. The successor trustee shall have the same powers and duties as
those conferred upon the Trustee hereunder. Upon the successor trustee’s
acceptance of the appointment, the Trustee shall

 

--------------------------------------------------------------------------------


 

assign, transfer, and pay over to the successor trustee the funds and properties
then constituting the Fund. If for any reason the Grantor cannot or does not act
in the event of the resignation of the Trustee, the Trustee may apply to a court
of competent jurisdiction for the appointment of a successor trustee or for
instructions. The successor trustee shall specify the date on which it assumes
administration of the trust in a writing sent to the Grantor, the EPA Regional
Administrator, and the [State Agency Head], and the present Trustee by certified
mail 10 days before such change becomes effective. Any expenses incurred by the
Trustee as a result of any of the acts contemplated by this Section shall be
paid as provided in Section 9.

 

Section 14. Instructions to the Trustee.

 

(a) All orders, requests, and instructions by the Grantor to the Trustee shall
be in writing, signed by such persons as are designated in the attached Exhibit
A or such other designees as the Grantor may designate by amendment to Exhibit
A. The Trustee shall be fully protected in acting without inquiry in accordance
with the Grantor’s orders, requests, and instructions.

 

(b) All orders, requests, and instructions by the EPA Regional Administrator and
the [State Agency Head] to the Trustee shall be in writing, signed by both the
appropriate EPA Regional Administrator and [State Agency Head], unless otherwise
indicated in instructions to the Trustee as signed by both the EPA Regional
Administrator and the [State Agency Head].  Initial instructions by the EPA
Regional Administrator and the [State Agency Head] to the Trustee are attached
as Exhibit B.  New, revised or amended instructions by the EPA Regional
Administrator and the [State Agency Head] to the Trustee will be dated and
appended hereto in this Exhibit and shall be designated Exhibit B followed by a
numeric designation (e.g., Exhibit B-1, Exhibit B-2).  The Trustee shall act and
shall be fully protected in acting in accordance with the EPA Regional
Administrator’s and/or the [State Agency Head’s] orders, requests, and
instructions.

 

(c) The Trustee shall have the right to assume, in the absence of written notice
to the contrary, that no event constituting a change or a termination of the
authority of any person to act on behalf of the Grantor, EPA or [State Agency]
hereunder has occurred.  The Trustee shall have no duty to act in the absence of
such orders, requests, and instructions from the Grantor, EPA and/or the [State
Agency], except as provided for herein and found in Exhibit B.

 

Section 15. Notice of Nonpayment. The Trustee shall notify the Grantor, the
appropriate EPA Regional Administrator and the [State Agency Head], by certified
mail within ten (10) days following the expiration of the thirty (30)-day period
after the anniversary of the establishment of the Trust, if no payment is
received from the Grantor during that period. After the pay-in period is
completed, the Trustee shall not be required to send a notice of nonpayment.

 

Section 16. Amendment of Agreement. This Agreement may be amended by an
instrument in writing executed by the Grantor, the Trustee, the appropriate EPA
Regional Administrator, and the [State Agency Head], or by the Trustee, the
appropriate EPA

 

--------------------------------------------------------------------------------


 

Regional Administrator, and the [State Agency Head] if the Grantor ceases to
exist.

 

Section 17. Irrevocability and Termination. Subject to the right of the parties
to amend this Agreement as provided in Section 16, this Trust shall be
irrevocable and shall continue until terminated at the written agreement of the
Grantor, the Trustee, the EPA Regional Administrator, and the [State Agency
Head], or by the Trustee, the EPA Regional Administrator, and the [State Agency
Head] if the Grantor ceases to exist. Upon termination of the Trust, all
remaining trust property, less final trust administration expenses, shall be
delivered to the Grantor.

 

Section 18. Immunity and Indemnification. The Trustee shall not incur personal
liability of any nature in connection with any act or omission, made in good
faith, in the administration of this Trust, or in carrying out any directions by
the Grantor, the EPA Regional Administrator and/or the [State Agency Head]
issued in accordance with this Agreement. The Trustee shall be indemnified and
saved harmless by the Grantor or from the Trust Fund, or both, from and against
any personal liability to which the Trustee may be subjected by reason of any
act or conduct in its official capacity, including all expenses reasonably
incurred in its defense in the event the Grantor fails to provide such defense.

 

Section 19. Choice of Law. This Agreement shall be administered, construed, and
enforced according to the laws of the State of [insert name of State].

 

Section 20. Interpretation. As used in this Agreement, words in the singular
include the plural and words in the plural include the singular. Whenever the
terms “EPA Regional Administrator” and “[State Agency Head]” are used, they
shall be construed to include the term “or his/her designee”. The descriptive
headings for each Section of this Agreement shall not affect the interpretation
or the legal efficacy of this Agreement.

 

In Witness Whereof the parties have caused this Agreement to be executed by
their respective officers duly authorized and their corporate seals to be
hereunto affixed and attested as of the date first above written: The parties
below certify that the wording of this Agreement is identical to the wording
specified in Attachment E-1 of Appendix 2 of the Consent Decree [need to insert
more information regarding the description of the CD, such as the name of the
case, the case number, etc].

 

[Signature of Grantor]

 

[Title]

 

Attest:

 

[Title]

 

[Seal]

 

--------------------------------------------------------------------------------


 

[Signature of Trustee]

 

Attest:

 

[Title]

 

[Seal]

 

(2) The following is an example of the certification of acknowledgment which
must accompany the trust agreement for a trust fund as specified Appendix 2 of
the Consent Decree.

 

State of

 

 

County of

 

 

On this [date], before me personally came [owner or operator] to me known, who,
being by me duly sworn, did depose and say that she/he resides at [address],
that she/he is [title] of [corporation], the corporation described in and which
executed the above instrument; that she/he knows the seal of said corporation;
that the seal affixed to such instrument is such corporate seal; that it was so
affixed by order of the Board of Directors of said corporation, and that she/he
signed her/his name thereto by like order.

 

[Signature of Notary Public]

 

--------------------------------------------------------------------------------


 

CORPORATE GUARANTEE

 

Instructions:  The corporate guarantee, as specified in Appendix 2 of the
Consent Decree, must be worded as follows, except the instructions in the
brackets are to be replaced with the relevant information, if applicable, and
the brackets deleted.

 

Corporate Guarantee for Phosphogypsum Stack System Closure and Long Term Care
[or/and Corrective Action]

 

Guarantee made this [date] by [name of guaranteeing entity], a business
corporation organized under the laws of the State of [insert name of State],
herein referred to as guarantor. This guarantee is made on behalf of the [owner
or operator] of [business address], which is [one of the following: “our
subsidiary”; “a subsidiary of (insert name and address of common parent
corporation), of which guarantor is a subsidiary”; or “an entity with which
guarantor has a ‘Substantial Business Relationship,’” as defined in Section I,
Appendix 2, of the Consent Decree (insert citation/docket information of Consent
Decree)] to the United States Environmental Protection Agency (“EPA”) [and
State].

 

Recitals

 

1. Guarantor meets or exceeds the financial test criteria and agrees to comply
with the reporting requirements for guarantors as specified in Appendix 2 of the
Consent Decree [insert citation/docket information of Consent Decree] (“Consent
Decree” or “Decree”), as applicable.

 

2. [Owner or operator] owns or operates the following facility(ies) covered by
this guarantee: [List for each facility: EPA Identification Number, name, and
address. Indicate for each whether guarantee is for Phosphogypsum Stack Closure
System, Long Term Care,  or both Phosphogypsum Stack Closure System and Long
Term Care [and/or Corrective Action].]

 

3. “Stack Closure Plan” and “Permanent Stack Closure Plan” [and/or “Risk
Assessment Plan,” “Interim Measures Plan” and/or “Corrective Action Plan”], as
applicable,  as used below refer to the plans maintained as required by the
Consent Decree for the Phosphogypsum Stack System Closure and Long Term Care
[and/or Corrective Action]of the facility(ies) identified above.

 

4. For value received from [owner or operator], guarantor guarantees to EPA [and
State] that in the event that [owner or operator] fails to perform [insert
“Phosphogypsum Stack System Closure,” “Long Term Care,” or both “Phosphogypsum
Stack System Closure and Long Term Care” [and/or “Corrective Action”] ]of the
above facility(ies) in accordance with the Stack Closure Plan or Permanent Stack
Closure Plan [or and/or Risk Assessment Plan, Interim Measures Plan and/or
Corrective Action Plan], as applicable, the guarantor shall do so or establish a
trust fund as specified in Appendix 2 of the Consent Decree, as applicable, in
the name of [owner or operator] in the amount of the current Phosphogypsum Stack
System Closure and Long Term Care [and/or Corrective Action] Cost Estimates as
specified in the Consent Decree, Appendix 2.

 

--------------------------------------------------------------------------------


 

5. Guarantor agrees that if, at the end of any fiscal year before termination of
this guarantee, the guarantor fails to meet the financial test criteria,
guarantor shall send within 90 days, by certified mail, notice to the EPA [and
State] as provided for in Section XIV (Notices) of the Consent Decree, the EPA
Regional Administrator for Region 4, and to [owner or operator] that the
guarantor intends to provide alternate Financial Assurance as specified in
Appendix 2 of the Consent Decree, as applicable, in the name of [owner or
operator]. Within 120 days after the end of such fiscal year, the guarantor
shall establish such Financial Assurance unless [owner or operator] has done
so.  Guarantor also agrees that if it determines that it no longer meets the
financial test criteria, it shall notify the EPA [and State] as provided for in
Section XIV (Notices) of the Consent Decree, the EPA Regional Administrator for
Region 4, and [owner or operator] that it intends to provide alternate Financial
Assurance as specified in Appendix 2 of the Consent Decree, as applicable, in
the name of [owner or operator]. Within 30 days after the guarantor provides
notice, the guarantor shall establish such Financial Assurance unless [owner or
operator] has done so.

 

6. The guarantor agrees to notify the EPA [and State] as provided for in Section
III, Appendix 2 of the Consent Decree (Paragraph 11 or Paragraph 16, as
applicable), and the EPA Regional Administrator for Region 4, by certified mail,
of a voluntary or involuntary proceeding under Title 11 (Bankruptcy), U.S. Code,
naming guarantor as debtor, within 10 days after commencement of the proceeding.

 

7. Guarantor agrees that within 30 days after being notified by the EPA [(or
State)] of a determination that guarantor no longer meets the financial test
criteria or that it is disallowed from continuing as a guarantor of
Phosphogypsum Stack System Closure and/or Long Term Care [and/or Corrective
Action], it shall establish alternate Financial Assurance as specified in
Appendix 2 of the Consent Decree, as applicable, in the name of [owner or
operator] unless [owner or operator] has done so.

 

8. Guarantor agrees to remain bound under this guarantee notwithstanding any or
all of the following: amendment or modification of the Stack Closure Plan or
Permanent Stack Closure Plan [and/or Risk Assessment Plan, Interim Measures Plan
and/or Corrective Action Plan], as applicable, amendment or modification of the
Consent Decree, the extension or reduction of the time of performance of
Phosphogypsum Stack System Closure or Long Term Care [or Corrective Action], or
any other modification or alteration of an obligation of the owner or operator
pursuant to the Consent Decree.

 

9. Guarantor agrees to remain bound under this guarantee for as long as [owner
or operator] must comply with the applicable Financial Assurance requirements of
the Consent Decree, including  Appendix 2 of the Decree, for the above-listed
facility, except as provided in paragraph 10 of this agreement.

 

10. (Insert the following language if the guarantor is (a) a direct or
higher-tier corporate parent, or (b) a firm whose parent corporation is also the
parent corporation of the owner or operator):

 

Guarantor may terminate this guarantee by sending notice to EPA and the State of
Florida as provided for under Section XIV (Notices) of the Consent Decree, the
EPA Regional

 

--------------------------------------------------------------------------------


 

Administrator for Region 4, and to [owner or operator], by certified mail,
provided that this guarantee may not be terminated unless and until [owner or
operator] obtains, and the EPA [and State] approve(s), alternate Financial
Assurance for Phosphogypsum Stack System Closure and/or Long Term Care [and/or
Corrective Action] in compliance with the Consent Decree, including Appendix 2.

 

[Insert the following language if the guarantor is a firm qualifying as a
guarantor due to its “substantial business relationship” with its owner or
operator]

 

Guarantor may terminate this guarantee 120 days following the receipt of
notification, through certified mail, by the EPA [and State] and by [owner or
operator].

 

11. Guarantor agrees that if [owner or operator] fails to provide alternate
Financial Assurance as specified in the Consent Decree, Appendix 2, as
applicable, and obtain written approval of such Financial Assurance from the EPA
[and State] within 90 days after a notice of cancellation by the guarantor is
received by the notificants in paragraph 10, above, from guarantor, guarantor
shall provide such alternate Financial Assurance in the name of [owner or
operator].

 

12. Guarantor expressly waives notice of acceptance of this guarantee by the EPA
[and State] or by [owner or operator]. Guarantor also expressly waives notice of
amendments or modifications of the Stack Closure Plan or Permanent Stack Closure
Plan [and/or Risk Assessment Plan, Interim Measures Plan and/or Corrective
Action Plan], as applicable and of amendments or modifications of the Consent
Decree.

 

I hereby certify that the wording of this guarantee is identical to the wording
required under the Consent Decree.

 

Effective date:

 

Name of guarantor

 

Authorized signature for guarantor

 

Name of person signing

 

Title of person signing

 

Signature of witness or notary:

 

--------------------------------------------------------------------------------


 

[g155031kq47i001.jpg]

CF Industries, Inc., Plant City Facility  82-10 W 82-9 W 82-8 W 82-7 W 82-6 W 
28-11 N 28-11 N  Legend shp39138.shp Interstates US Highways State Highways
Local Roads Cities (census places)  28-10 N 28-10 N  28-9 N 28-9 N  82-10 W 82-9
W 82-8 W 82-7 W 82-6 W  0 4000 8000 12000 ft. Scale: 1: 40,000 Map center:
582571, 463089  [Florida Department of Environmental Protection] Disclaimer:
This map is intended for display purposes only. It was created using data from
different sources collected at different scales, with different levels of
accuracy, and/or covering different periods of time.  Notes: Plant City
Phosphoric Acid and Ammoniated Facility; Vicinity Latitude: 28Â° 10' 8.49”,
Longitude: 82Â° 8' 31.89”

 


 

EXHIBIT “A”

 

DESCRIPTION: (WRITTEN)

 

BEING A PART OF SECTIONS 5, 6, 7 AND 8 OF TOWNSHIP 27 SOUTH, RANGE 22 EAST,
HILLSBOROUGH COUNTY, FLORIDA, MORE PARTICULARLY DESCRIBED AS FOLLOWS: FOR A
POINT OF BEGINNING COMMENCE AT THE SOUTHEAST CORNER OF SECTION 5, TOWNSHIP 27
SOUTH, RANGE 22 EAST, THENCE PROCEED NORTH 00 DEGREES 40 MINUTES 52 SECONDS WEST
ALONG THE EAST BOUNDARY OF SAID SECTION 5, FOR A DISTANCE OF 634.38 FEET, THENCE
SOUTH 89 DEGREES 19 MINUTES 08 SECONDS WEST FOR A DISTANCE OF 38.04 FEET, THENCE
SOUTH 56 DEGREES 04 MINUTES 58  SECONDS WEST FOR A DISTANCE OF 1042.23 FEET,
THENCE NORTH 77 DEGREES 56 MINUTES 54 SECONDS WEST FOR A DISTANCE OF 765.27
FEET, THENCE NORTH 78 DEGREES 36 MINUTES 45 SECONDS WEST FOR A DISTANCE OF
117.85 FEET, THENCE NORTH 83 DEGREES 07 MINUTES 26 SECONDS WEST FOR A DISTANCE
OF 90.06 FEET, THENCE SOUTH 89 DEGREES 44 MINUTES 15 SECONDS WEST FOR A DISTANCE
OF 142.58 FEET, THENCE SOUTH 77 DEGREES 21 MINUTES 31 SECONDS WEST FOR A
DISTANCE OF 103.66 FEET, THENCE SOUTH 70 DEGREES 58 MINUTES 02 SECONDS WEST FOR
A DISTANCE OF 206.70 FEET, THENCE SOUTH 72 DEGREES 51 MINUTES 45 SECONDS WEST
FOR A DISTANCE OF 133.10 FEET, THENCE SOUTH 86 DEGREES 01 MINUTES 35 SECONDS
WEST FOR A DISTANCE OF 816.70 FEET, THENCE NORTH 89 DEGREES 25 MINUTES 48
SECONDS WEST FOR A DISTANCE OF 279.13 FEET, THENCE NORTH 84 DEGREES 11 MINUTES
13 SECONDS WEST FOR A DISTANCE OF 199.57 FEET, THENCE NORTH 89 DEGREES 16
MINUTES 40 SECONDS WEST FOR A DISTANCE OF 229.45 FEET, THENCE SOUTH 89 DEGREES
51 MINUTES 43 SECONDS WEST FOR A DISTANCE OF 1699.02 FEET, THENCE NORTH 00
DEGREES 36 MINUTES 35 SECONDS EAST FOR A DISTANCE OF 512.23 FEET, THENCE NORTH
82 DEGREES 46 MINUTES 45 SECONDS WEST FOR A DISTANCE OF 29.05 FEET, THENCE SOUTH
72 DEGREES 10 MINUTES 32 SECONDS WEST FOR A DISTANCE OF 216.73 FEET, THENCE
NORTH 89 DEGREES 09 MINUTES 55 SECONDS WEST FOR A DISTANCE OF 769.31 FEET,
THENCE NORTH 47 DEGREES 33 MINUTES 50 SECONDS WEST FOR A DISTANCE OF 267.08
FEET, THENCE NORTH 31 DEGREES 32 MINUTES 59 SECONDS WEST FOR A DISTANCE OF
202.24 FEET, THENCE SOUTH 87 DEGREES 33 MINUTES 17 SECONDS WEST FOR A DISTANCE
OF 415.38 FEET, THENCE SOUTH 75 DEGREES 34 MINUTES 47 SECONDS WEST FOR A
DISTANCE OF 225.88 FEET, ‘THENCE SOUTH 73 DEGREES 53 MINUTES 00 SECONDS WEST FOR
A DISTANCE OF 139.02 FEET, THENCE SOUTH 01 DEGREES 30 MINUTES 26 SECONDS WEST
FOR A DISTANCE OF 880.65 FEET TO A POINT ON A LINE BEING 100.00 FEET SOUTH OF
AND PARALLEL WITH THE NORTH BOUNDARY OF THE NORTHEAST 1/4 OF AFORESAID
SECTION 7, THENCE SOUTH 89 DEGREES 24 MINUTES 51 SECONDS EAST ALONG SAID LINE,
FOR A DISTANCE OF 1724.14 FEET TO A POINT ON A LINE BEING 675.00 FEET WEST OF
AND PARALLEL WITH THE EAST BOUNDARY OF AFORESAID SECTION 7, THENCE SOUTH 00
DEGREES 05 MINUTES 55 SECONDS WEST ALONG SAID LINE, FOR A DISTANCE OF 510.00
FEET,  THENCE SOUTH 89 DEGREES 24 MINUTES 51 SECONDS EAST FOR A DISTANCE OF
425.00 FEET TO A POINT ON A LINE BEING 250.00 FEET WEST OF AND PARALLEL WITH THE
EAST BOUNDARY OF SAID SECTION 7, THENCE SOUTH 00 DEGREES 05 MINUTES 55 SECONDS
WEST ALONG SAID LINE, FOR A DISTANCE OF 3407.54 FEET TO A POINT ON A LINE BEING
1320.00 FEET NORTH OF AND PARALLEL WITH THE SOUTH BOUNDARY OF THE SOUTHEAST 1/4
OF SAID SECTION 7, THENCE SOUTH 89 DEGREES 50 MINUTES 23 SECONDS EAST ALONG SAID
LINE, FOR A DISTANCE OF 250.00 FEET TO THE EAST BOUNDARY OF SAID SECTION 7.
THENCE NORTH 89 DEGREES 17 MINUTES 05 SECONDS EAST ALONG A LINE BEING 1320.00
FEET NORTH OF AND PARALLEL WITH THE SOUTH BOUNDARY OF AFORESAID SECTION 8, FOR A
DISTANCE OF 5319.49 FEET TO THE EAST BOUNDARY OF SAID SECTION 8, THENCE NORTH 00
DEGREES 27 MINUTES 40 SECONDS EAST ALONG SAID EAST BOUNDARY, FOR A DISTANCE OF
3972.17 FEET TO THE POINT OF BEGINNING.

 

--------------------------------------------------------------------------------


 

APPENDIX 4

FACILITY REPORT

EXECUTIVE SUMMARY

 

These summary charts provide an overview of the Upstream, Downstream, and
Mixed-Use Units at CF Industries’ Plant City Facility. They do not substitute
for the diagrams or text in the Facility Report, and in case of any conflict
between these summary charts and the diagrams/text, the diagrams shall control.

 

“A” Phosphoric Acid Plant (APAP) Designations

 

APAP Upstream

 

Unit Name (Alternative Name)

 

Unit ID

 

A-Reactors

 

n/a

 

Filter Feed Tank

 

n/a

 

Bird Filter

 

n/a

 

Belt Filter

 

n/a

 

Gypsum Repulp Tank

 

n/a

 

A-40 Evaporators

 

n/a

 

B-Aging Tank

 

332B

 

A-Aging Tank

 

332A

 

A-54 Evaporators

 

n/a

 

 

--------------------------------------------------------------------------------


 

APAP Mixed-Use

 

Unit Name (Alternative Name)

 

Unit ID

 

North 28 Tank

 

32006

 

South 28 Tank

 

32007

 

Gyp Settler

 

331

 

APAP Acid Fume Scrubber (APAP Air Pollution Control Device (APCD))

 

APCD

 

 

APAP Downstream Co-managed with Upstream (Grandfathered)

 

Unit Name (Alternative Name)

 

Unit/Line ID

Transport pipes from 54 Holding or Gyp Settler Tank to XYZ DAP

 

54% Receiving Line and 54% Transfer Line

Transport Pipes from Gyp Settler to A DAP

 

54% Transfer APAP to A DAP

54 Holding Tank (54 Acid Tank )

 

234

Transport Pipes from 54 Holding Tank to North 54 Tank in BPAP

 

54% Receiving Line

Transport Pipes from 54 Holding Tank to South 54 Tank in BPAP

 

54% Receiving Line

Transport Pipes from 54 Holding Tank to #3 54 Aging Tank in BPAP

 

54% Receiving Line

Transport Pipes from 54 Holding Tank to A DAP 54 Storage Tank

 

54% Transfer APAP to A DAP

Transport Pipes from North 28/South 28 Tanks to A DAP East 28/West 28 Tanks

 

28% Transfer to A DAP

Transport Pipes from Lamella Clarifiers to A DAP 54 storage tank (532A)

 

 

 

CF Industries, Inc

 

Facility Report

 

 

2

--------------------------------------------------------------------------------


 

APAP Downstream

 

Unit Name (Alternative Name)

 

Unit ID

 

XYZ DAP North 26 Tank

 

563B

 

XYZ DAP South 26 Tank

 

561B

 

XYZ DAP North 54 Tank

 

563A

 

XYZ DAP South 54 Tank

 

561A

 

A DAP 54 Storage Tank

 

532A

 

All Associated Equipment XYZ DAP

 

n/a

 

All Associated Equipment A DAP

 

n/a

 

A DAP East 26 Tank

 

431B

 

A DAP West 26 Tank

 

431A

 

XYZ DAP S-274 Tank

 

na

 

 

“B” Phosphoric Acid Plant (BPAP) Designations

 

BPAP Upstream

 

Unit Name (Alternative Name)

 

Unit ID

 

B-Attack Tank

 

n/a

 

#1 Filtrate Tank

 

n/a

 

Bird Filter

 

n/a

 

Belt Filter

 

n/a

 

Gypsum Repulp Tank

 

n/a

 

B-40 Evaporators

 

n/a

 

40-Aging Tank

 

2321

 

40-Clarifier

 

2322

 

B-54 Evaporators

 

n/a

 

 

3

--------------------------------------------------------------------------------


 

BPAP Mixed-Use

 

Unit Name (Alternative Name)

 

Unit ID

 

East 28 Tank

 

32613

 

West 28 Tank

 

32634

 

#3 54 Aging Tank

 

33450

 

BPAP Acid Fume Scrubber (BPAP Air Pollution Control Device (APCD))

 

APCD

 

 

BPAP Downstream Co-managed with Upstream (Grandfathered)

 

Unit Name (Alternative Name)

 

Unit/Line ID

Transport Pipes from East 28 Tank/West 28 Tank to XYZ DAP North 26 Tank

 

New 28 Line/Old 28 Line

Transport Pipes from East 28 Tank/West 28 Tank to XYZ DAP South 26 Tank

 

New 28 Line/Old 28 Line

North 54 Tank

 

2351A

Transport Pipes from North 54 Tank to XYZ DAP North 54 Tank

 

54% Transfer Line

Transport Pipes from North 54 Tank to XYZ DAP S-274 Tank

 

54% Transfer Line

Transport Pipes from North 54 Tank to XYZ DAP South 54 Tank

 

54% Transfer Line

South 54 Tank

 

2351B

Transport Pipes to South 54 and North 54 Tanks from 54 Holding Tank in APAP

 

54% Receiving Line

Transport Pipes from South 54 Tank to XYZ DAP North 54 Tank

 

54% Transfer Line

Transport Pipes from South 54 Tank to XYZ DAP S-274 Tank

 

54% Transfer Line

Transport Pipes from South 54 Tank to XYZ DAP South 54 Tank

 

54% Transfer Line

 

4

--------------------------------------------------------------------------------


 

Transport Pipes from #3 54 Aging Tank to XYZ DAP North 54 Tank,
 XYZ DAP South 54 Tank and XYZ DAP S-274 Tank

 

54% Transfer Line

Transport Pipes to #3 54 Aging Tank from APAP 54 Holding Tank

 

54% Receiving Line

Transport Pipes from East 28 Tank/ West 28 Tank to XYZ DAP S-274 Tank

 

New 28 Line/ Old 28 Line

 

BPAP Downstream

 

Unit Name (Alternative Name)

 

Unit ID

XYZ DAP North 26 Tank

 

563B

XYZ DAP South 26 Tank

 

561B

XYZ DAP North 54 Tank

 

563A

XYZ DAP South 54 Tank

 

561A

All Associated Equipment XYZ DAP

 

n/a

All Associated Equipment A DAP

 

n/a

XYZ DAP S-274 Tank

 

n/a

 

Acid Clean-up (ACU) Plant Designations

 

ACU Upstream

 

Unit Name (Alternative Name)

 

Unit ID

North 26 Tank (26% Storage Tank)

 

11000A

North Clarifier (26% Clarifier )

 

11026A

A Carbon Column Tank (A CC)

 

ACC Feed or 11021N

South 40 Tank (40% Storage Tank)

 

110008

South Clarifier (40% Clarifier)

 

11026B

B Carbon Column Tank (B CC)

 

BCC or 11021S

 

5

--------------------------------------------------------------------------------


 

ACU Mixed-Use

 

Unit Name (Alternative Name)

 

Unit ID

Green Acid Tank

 

10-58325

ACU Fume Scrubber (ACU Air Pollution Control Device (APCD))

 

APCD

 

ACU Downstream Co-managed with Upstream (Grandfathered)

 

Unit Name (Alternative Name)

 

Unit/Line ID

Transport Pipes from Green Acid Tank to A DAP East 26 and West 26 Tanks

 

“C” Green Acid Line

Transport Pipes from Green Acid Tank to XYZ DAP South 26 Tank

 

New “A” Green Acid Line and “B” Green Acid Line and “C” Green Acid Line

Transport Pipes from Green Acid Tank to XYZ DAP North 26 Tank

 

New “A” Green Acid Line and “B” Green Acid Line and “C” Green Acid Line

Transport Pipes from Green Acid Tank to XYZ DAP S-274 Tank

 

New “A” Green Acid Line and “B” Green Acid Line and “C” Green Acid Line

 

ACU Downstream

 

Unit Name (Alternative Name)

 

Unit ID

A DAP West 26 Tank

 

431A

XYZ DAP North 26 Tank

 

563B

XYZ DAP South 26 Tank

 

561B

All Associated Equipment XYZ DAP

 

n/a

All Associated Equipment A DAP

 

n/a

A DAP East 26 Tank

 

431B

XYZ DAP S-274 Tank

 

n/a

 

6

--------------------------------------------------------------------------------


 

APPENDIX 4

FACILITY REPORT

 

CF INDUSTRIES, INC

PLANT CITY, FLORIDA COMPLEX

EPA ID NO. FLD 046 088 829

 

I. Purpose

 

The purpose of this Facility Report is to:

 

1.               Identify CF Industries, Inc’s (CF) current Upstream and
Downstream Operations at its Plant City Facility, its Mixed-Use air pollution
control devices (APCDs), and its Mixed-Use tanks, pipes, and other ancillary
equipment involved in the production of phosphoric acid.

2.               Identify certain units in Downstream Operations, the cleaning
wastes from which may be managed with wastes from Upstream Operations due to the
particular configuration of the Facility (Grandfathered Units).

3.               Address phosphoric acid product and sulfuric acid leaks and
spills within the phosphoric acid plants.

4.               Address certain proposed changes to CF’s operations to
reinstate uranium extraction and recovery, as well as a new phosphoric acid
recovery system, at the CF Facility.

5.               Identify categories of future equipment installations, the
wastes from which may be co-managed with Bevill-exempt wastes when meeting the
conditions set forth in Section VIII of this Facility Report.

 

Hazardous wastes generated from the production of sulfuric acid and its
transport to the phosphoric acid plants are not within the scope of this Report.

 

II. Background

 

CF’s primary commercial products are the solid ammoniated phosphate fertilizers,
monoammonium phosphate (MAP) and diammonium phosphate (DAP). DAP is manufactured
in four production trains designated as A-DAP/MAP (A DAP), X-DAP/MAP (X DAP),
Y-DAP/MAP (Y DAP), and Z-DAP/MAP (Z DAP). MAP is also produced in A-DAP/MAP
and/or Y-DAP/MAP, and is permitted at X-DAP/MAP and Z-DAP/MAP. Ammonia and
phosphoric acid (P2O5) are the primary reactants for MAP and DAP and are
consumed in the production of ammoniated fertilizers on-site.

 

Phosphoric acid is produced by the digestion of phosphate rock with sulfuric
acid. CF manufactures phosphoric acid in two production plants on-site
designated as “A” Phosphoric Acid Plant (APAP) and “B” Phosphoric Acid Plant
(BPAP). Acid is clarified in a separate production area designated as “Acid
Clean-up (ACU).” The reaction yields phosphoric acid and phosphogypsum (gypsum).
Gypsum is filtered from the phosphoric acid on a belt filter or tilting pan
filter (bird filter), slurried with process wastewater in a Gypsum Repulp Tank,
and the resultant slurry is pumped to a lined phosphogypsum storage stack
(“gypstack”). Because the

 

--------------------------------------------------------------------------------


 

production of phosphoric acid is a water-intensive process and water is used
throughout the process (e.g., as phosphoric acid dilution water, in boilers,
ball mills, evaporators, and as a pipe and tank cleaning agent), approximately
806 million gallons of pond water is constantly stored in and circulating
throughout the facility’s production processes, internal process water ditches,
and the cooling ponds and ditches associated with the gypstack (cooling pond
system).

 

CF disposes of slurried gypsum in a 197-acre, 60-mil high density polyethylene
(HDPE) lined gypstack expansion located south of the closed 410-acre gypstack.
CF also disposes of slurried gypsum in a 111-acre vertical expansion gypstack
lined with 60-mil HDPE. The 111-acre vertical expansion is located between the
410-acre gypstack and the 197-acre expansion gypstack. The two lined gypsum
disposal areas provide a combined 308-acre lined gypstack base. The combined
lined expansion area operates in conjunction with the 60-mil HDPE existing lined
cooling pond system. The gypstack and associated cooling pond system is
collectively referred to as the phosphogypsum stack system.

 

CF’s cooling pond system encompasses 93-acres and is lined with 60-mil HDPE. The
cooling pond system consists of an 80-acre main cooling pond located directly
east of the production complex, a 13-acre lined emergency holding pond, and the
ponds’ connecting ditches. CF operates the phosphogypsum stack system under an
Industrial Wastewater Facility Permit issued by the Florida Department of
Environmental Protection (FDEP).

 

III. First Saleable Products at CF

 

The line marking the division between Upstream and Downstream Operations lies at
the point of generation of the First Saleable Product. CF does not currently
manufacture or sell Merchant Grade Acid. It generates two First Saleable
Products used as direct feedstocks to MAP or DAP production: 26% P2O5(1) that is
routed to MAP/DAP rather than to further concentration steps, and 54% P2O5. All
Downstream Operations at CF are associated with the storage, transport or use of
these First Saleable Products in MAP/DAP operations.

 

IV. Current Phosphoric Acid Production

 

Diagram 13 identifies Upstream Operations, Downstream Operations, Mixed-Use
Units for APAP, BPAP and ACU, and certain Downstream Operations generating
cleaning wastes that may be managed with wastes from Upstream Operations.

 

--------------------------------------------------------------------------------

(1) Note that although the terms P2O5 and phosphoric acid (H3PO4) are used
interchangeably, the concentrations are not interchangeable. CF manufactures
phosphoric acid, however, in this document we refer to the concentration of the
acid in terms of P2O5 concentration, rather than phosphoric acid concentration.
P2O5 concentration can converted to an approximate concentration of phosphoric
acid by multiplying by 1.3808. Phosphoric acid is converted to an approximate
concentration of P2O5 by multiplying by 0.7242.

 

8

--------------------------------------------------------------------------------


 

APAP Including ACU

 

CF’s APAP is fully concrete paved and approximately 50% of it has 60-mil HDPE
liner installed below the concrete. Below-grade concrete trenches throughout
APAP convey process water from the plant to the phosphogypsum stack system at a
flow rate of approximately 20,000 — 30,000 gallons per minute (gpm). The main
process water return ditches to the cooling pond system within the plant are
lined with stainless steel and/or acid-resistant brick over concrete.

 

Standard Acid Flow Configuration

 

APAP currently produces three concentrations of P2O5 for use in fertilizer
manufacturing- 26% P2O5 (interchangeably referred to as 28% P2O5), 40% P2O5 and
54% P2O5. The 26% P2O5 that is not used directly as feedstock to fertilizer
manufacturing is further processed to 54% P2O5 in Upstream Operations (note that
interchangeable acid flow routes are denoted in brackets and described in
further detail later in this Report).

 

The current phosphoric acid manufacturing process described below is illustrated
in process block flow Diagram 1.

 

Post-Reactor, unclarified 26% P2O5 is pumped through the Filter Feed Tank to
either the Belt Filter or the Bird Filter. From the Belt Filter and Bird Filter,
the unclarified 26% P2O5 is either transferred to DAP or processed for 26% acid
clarification or processed for concentration to 40% P2O5 and eventually to 54%
P2O5.

 

26% Acid Processed for 26% Acid Clarification

·                  26% P2O5 from the #1 Filtrate Tanks is pumped to the ACU
North 26 Tank (11000A) [or to the APAP North 28 Tank (32006) or APAP South 28
Tank (32007), as described below] and then from the ACU North 26 Tank to the ACU
North Clarifier (11026A) for clarification;

·                  Overflow (clarified 26% P2O5 from the ACU North Clarifier is
pumped to the A Carbon Column (A CC, 11021N) Tank and then to the ACU Green Acid
Tank (10-58325);

·                  Clarified 26% P2O5 is pumped from the ACU Green Acid Tank to
any of the following tanks: 1) A DAP West/East 26 Tank (431A/B); or 2) the XYZ
DAP North 26 Tank (563B); or 3) XYZ DAP South 26 Tank (561B); or 4) XYZ DAP
S-274 Tank; or 5) to the APAP North 28 Tank or APAP South 28 Tank; or 6) to BPAP
East 28 Tank (32613) or BPAP West 28 Tank (32634).

·                  Underflow (solids) from the ACU North Clarifier is fed to two
15 m2elt filters located in ACU (ACU belt filters). The solids are rinsed to
recover residual phosphoric acid. The acidic rinsate is pumped back into the ACU
North 26 Tank or to the ACU Green Acid Tank.

·                  Rinsed solids from the ACU belt filters are then either
pumped to the APAP or BPAP Bird Filters for a second stage of phosphoric acid
recovery or pumped to the gypsum repulp tank for disposal on the gypstack.

 

26% Acid Processed to 40% Acid and then to 54% Acid

·                  26% P2O5 from the #1 Filtrate Tanks is pumped to the APAP
North 28 Tank or APAP South 28 Tank [or to ACU as described above];

 

9

--------------------------------------------------------------------------------


 

·                  From the APAP North 28 Tank or APAP South 28 Tank, 26%
P2O5 is fed to the A-40 (evaporators (A, B, C, D, or E) for concentration to 40%
P2O5 [or is transferred to BPAP East or BPAP West 28 Tanks or to A,X,Y or Z
DAP];

·                  The 40% P2O5 is piped from the evaporators to the B-Aging
Tank (332B);

·                  From the B-Aging (Tank), 40% P2O5 is pumped to the ACU South
40 Tank (110008) and is then fed to the ACU South Clarifier (110008);

·                  Underflow (solids) from the ACU South Clarifier is pumped to
the ACU North Clarifier and the combined solids from both clarifiers are pumped
back to the Reactor or to the ACU Belt Filter for phosphoric acid recovery;

·                  Overflow (clarified 40% P2O5) from the ACU South Clarifier is
pumped to the B-Carbon Column (B CC, 11021S) Tank then to the A-Aging Tank
(332A) and then to the A-54 Evaporators;

·                  After the evaporators have concentrated the 40% P2O5 to 54%
P2O5 the 54% P2O5 is pumped to the 54 Holding Tank (234) or to the Gyp Settler
Tank (331);

·                  The 54% P2O5 is transferred from the 54 Holding Tank or Gyp
Settler Tank to: 1) the North 54 Tank (2351A) or the South 54 Tank (2351B) or
the BPAP #3 54 Aging Tank (33450); or 2) the A DAP 54 Storage Tank (532A); or 3)
the XYZ DAP North 54 Tank (563A) and/or XYZ DAP S-274 Tank and/or the XYZ DAP
South 54 Tank (561A). Prior to transferring the 54% P2O5 (to the above tanks),
the 54% P2O5 may be pumped to the Lamella clarifiers for clarification. (2)

 

Note: Solids settled from the APAP North 28 Tank and APAP South 28 Tank are
pumped to the filter feed tank or directly back to either the Bird or Belt
Filter to recover phosphoric acid values.

 

Alternative to Standard Acid Flow Configuration

 

When the ACU North Clarifier is not functioning or maintenance/cleaning is being
performed on the ACU North 26 Tank, CF routes unclarified 26% P2O5 (that would
typically be directed to the evaporators for concentration to 40% P2O5) directly
to DAP operations from the APAP North 28 Tank or APAP South 28 Tank through the
confines of the BPAP to the XYZ DAP North 26 Tank or to the XYZ DAP S-274 Tank
or to the XYZ DAP South 26 Tank.

 

If the 54 Holding Tank is down for service or maintenance, CF uses the Gyp
Settler Tank as an alternate swing tank for storage of 54% P2O5. The Gyp Settler
Tank may also serve as alternate storage for 26% P2O5 and 40% P2O5.

 

When the ACU South Clarifier is not functioning or maintenance/cleaning is being
performed on the South 40 Tank, CF routes unclarified 40% P2O5 directly from
B-Aging Tank to A-Aging Tank

 

--------------------------------------------------------------------------------

(2) EPA acknowledges that at times, the 54% P2O5 exiting CF’s Lamella clarifiers
may contain less than 1% solids and therefore, during those times, would meet
the definition of Merchant Grade Acid (MGA). If, along with the conditions
provided in the Consent Decree, CF completes the pre-approved projects to
segregate APAP and BPAP cleaning wastes from downstream cleaning wastes and does
not consistently manufacture MGA for on-site use and does not sell MGA, then the
grandfathered units identified in this report will maintain their designations.

 

10

--------------------------------------------------------------------------------


 

[g155031kq55i001.jpg]

 

Diagram 1. Block flow diagram of the production of phosphoric acid in APAP.

 

--------------------------------------------------------------------------------


 

Phosphoric Acid Transfer Lines

 

Upstream Cross-Transfer between APAP and BPAP

CF currently has one primary transfer line (approximately 734 total feet in
length) that serves to transport 26% P2O5 between APAP and BPAP. The line is
designated as the New-New 28% line. The line is cleaned with pond water and/or
condensate approximately twice per month to remove precipitated solids and scale
to maintain acceptable pressure levels and acid flow rates. The location of the
transfer line is illustrated in Diagram 2. The line designation and cleaning
frequency listed in Table 1.

 

APAP & BPAP Upstream Transfers

 

 

 

 

 

 

 

Cleaning

 

Length

Service

 

Name

 

Description

 

Frequency

 

(ft)

26% acid

 

New-New 28% Line

 

Transfers 26% P2O5 between APAP and BPAP

 

2x/ month

 

612

Estimate for Existing Lines

 

Estimate Length- Plan View (Ft)

 

 

 

612

 

 

 

 

Estimated Vertical Runs- Basis 20% Factor (Ft)

 

 

 

122

 

 

 

 

Total Estimated Piping Length (Ft)

 

 

 

734

 

Table 1.  Pipe designation associated with the upstream transfer of phosphoric
acid between APAP and BPAP.

 

--------------------------------------------------------------------------------


 

[g155031kq59i001.jpg]

 

Diagram 2. Pipes designated for the upstream transfer of phosphoric acid between
APAP and BPAP.

 

--------------------------------------------------------------------------------


 

Upstream Cross-Transfer between APAP and BPAP to/from ACU

 

CF currently has eight transfer lines (approximately 17,372 total feet in
length) that serve to transport 26% P2O5, 40% P2O5, and clarifier underflow
between the APAP and BPAP to/from ACU. The lines are cleaned with pond water
and/or condensate once per day to once per week to remove precipitated solids
and scale to maintain acceptable pressure levels and acid flow rates. The
locations of the transfer lines are illustrated in Diagram 3. The line
designations and cleaning frequencies are listed in Table 2.

 

PAP- ACU Upstream Transfers

 

 

 

 

 

 

 

Cleaning

 

Length

Service

 

Name

 

Description

 

Frequency

 

(ft)

26%

 

“A” 28% Line

 

Transfers 26% P2O5 from APAP and BPAP to ACU

 

1x/ week

 

1,898

 

 

 

 

 

 

 

 

 

40%

 

“B” 40% Line

 

Transfers 40% P2O5 from APAP and BPAP to ACU

 

1x/ week

 

1,994

 

 

 

 

 

 

 

 

 

40%

 

“D” 40% Line

 

Transfers 40% P2O5 from APAP and BPAP to ACU

 

1x/ week

 

1,946

 

 

 

 

 

 

 

 

 

40%

 

“F” 40% Line

 

Transfers 40% P2O5 from ACU to APAP

 

1x/ week

 

1,033

 

 

 

 

 

 

 

 

 

40%

 

“A” 40 % Line

 

Transfers 40% P2O5 from ACU to APAP and BPAP

 

1x/ week

 

2,053

 

 

 

 

 

 

 

 

 

40%

 

“C” 40% Line

 

Transfers 40% P2O5 from ACU to APAP and BPAP

 

1x/ week

 

1,996

 

 

 

 

 

 

 

 

 

Underflow

 

Old Clarifier Underflow Line

 

Transfers Clarifier Underflow from ACU to BPAP

 

1x/ day

 

1,921

 

 

 

 

 

 

 

 

 

Underflow

 

New Clarifier Underflow Line

 

Transfers Clarifier Underflow from ACU to BPAP

 

1x/ day

 

1,636

Estimate for Existing Lines

 

Estimate Length- Plan View (Ft)

 

 

 

14,477

 

 

 

 

Estimated Vertical Runs- Basis 20% Factor (Ft)

 

 

 

2,895

 

 

 

 

Total Estimated Piping Length (Ft)

 

 

 

17,372

 

Table 2.    Pipe designations associated with the upstream transfer of
phosphoric acid between APAP, BPAP and ACU.

 

--------------------------------------------------------------------------------


 

[g155031kq63i001.jpg]

 

Diagram 3. The upstream transfer of phosphoric acid between APAP, BPAP and ACU.

 

--------------------------------------------------------------------------------


 

Grandfathered Transfer Lines Between APAP, BPAP, ACU, and A, X, Y, and Z DAP

 

CF currently has thirteen transfer lines (approximately 14,656 total feet in
length) that primarily serve to transport 26% and 54% P2O5 between the APAP,
BPAP, ACU and A, X, Y, and Z DAP. Three of the lines transfer 40% or 54% P2O5 or
clarifier underflow between APAP and BPAP. The lines are cleaned with pond water
and/or condensate once per week to ten times per week to remove precipitated
solids and scale to maintain acceptable pressure levels and acid flow rates. The
locations of the transfer lines are illustrated in Diagram 4. The line
designations and cleaning frequencies are listed in Table 3. In addition, shown
on Diagram 4, additional piping will be installed to transport 54% P2O5 from
BPAP to A DAP.

 

Grandfathered Transfer Lines

 

Service

 

Name

 

Description

 

Cleaning
Frequency

 

Length
(ft)

 

26%

 

New 28% Line

 

Transfers 26% P2O5 from BPAP to XYZ DAP North and South Tank Farms

 

1x/ week

 

1,295

 

26%

 

Old 28% Line

 

Transfers 26% P2O5 from BPAP to XYZ DAP North and South Tank Farms

 

1x/ week

 

1,201

 

26%

 

“C” Green Acid Line

 

Transfers 26% P2O5 from ACU to the New 28% Line

 

5-10x/ week

 

1,405

 

26%

 

“B” Green Acid Line

 

Transfers 26% P2O5 from ACU to the Old 28% Line

 

5-10x/ week

 

1,398

 

26%

 

New “A” Green Acid Line

 

Transfers 26% P2O5 from ACU to the Old 28% Line (ties into the “B” Green Acid
Line)

 

1x/ week

 

1,331

 

26%

 

28% Transfer to ADAP

 

Transfers 26% P2O5 from APAP to A DAP

 

1-2x/ week

 

574

 

54%

 

54% Receiving Line

 

Transfers 54% P2O5 from APAP to BPAP

 

1x/ week

 

503

 

54%

 

54% Transfer Line

 

Transfers 54% P2O5 from BPAP to XYZ DAP North and South Tank Farms

 

2-3x/ week

 

1,098

 

54%

 

54% Transfer APAP to A DAP

 

Transfers 54% P2O5 from APAP to A DAP

 

1-2x/ week

 

690

 

54%

 

New 54% Transfer to A DAP

 

Transfers 54% P2O5 from APAP to A DAP

 

2-3x/ week

 

188

 

54%

 

Proposed 54% line to A DAP

 

Transfers 54% P2O5 from BPAP to A DAP

 

2-3x/ week

 

257

 

40% and 54%

 

54% Transfer to APAP

 

Transfers 54% P2O5 from BPAP to APAP

 

1-2x/ week

 

1,110

 

40% and 54%

 

40%/54% Acid Line

 

Transfers 40% P2O5 from APAP to BPAP and also transfers 54% Clarifier Underflow
from APAP to BPAP

 

1x/ week

 

1,164

 

Estimate for Existing Lines

 

Estimate Length- Plan View (Ft)

 

 

 

12,214

 

 

 

 

 

Estimated Vertical Runs- Basis 20% Factor (Ft)

 

 

 

  2,442

 

 

 

 

 

Total Estimated Piping Length (Ft)

 

 

 

14,656

 

 

Table 3. Pipe designations associated with the grandfathered transfer lines.

 

--------------------------------------------------------------------------------


 

[g155031kq67i001.jpg]

 

Diagram 4. The transfer of phosphoric acid between APAP, BPAP, ACU, and A, X, Y
and Z DAP.

 

--------------------------------------------------------------------------------


 

Current Configuration - Upstream Units - APAP and ACU

 

The following processes, tanks and associated equipment used in the production,
concentration, transport, and storage of 26% and 40% P2O5, and the concentration
of 40% P2O5 to 54% P2O5, serve only Upstream Operations.

 

·      The Reactor through filtration, recovery, and storage of 26% P2O5 when
the acid is not diverted to XYZ or A DAP Plants(3): A-Reactor, Filter Feed Tank,
Bird and Belt Filters, #1 Filtrate Tanks, and Gypsum Repulp Tank;

·      Clarification and storage of the 26% P2O5: ACU North 26 Tank, ACU North
Clarifier, and A CC Tank;

·      Concentration of 26% P2O5 to 40% P2O5: A-40 Evaporators (A, B, C, D, E);

·      Clarification and storage of 40% P2O5: B-Aging Tank, ACU South 40 Tank,
ACU South Clarifier, B-CC Tank, and A-Aging Tank;

·      Concentration of 40% P2O5 to 54% P2O5: A-54 Evaporators (C, D, E);

·      The phosphoric acid transfer lines from the A-54 Evaporators up to, but
excluding the 54 Holding Tank.

 

Current Configuration- Mixed-use Units — APAP and ACU

 

The following air pollution control devices (APCD) and tanks with associated
equipment in APAP are Mixed-Use.

 

APCD

 

APAP has one APCD that uses once-thru pond water to scrub vapors from the entire
phosphoric acid process in APAP. The APCD generally serves Upstream and
Mixed-Use Operations but currently also serves the Downstream 54 Holding Tank.

 

ACU has one APCD that uses once-thru pond water to scrub vapors from the entire
phosphoric acid process in ACU. The APCD generally serves Upstream and Mixed-Use
Operations.

 

Tanks

 

The following tanks identified as Mixed-Use units in APAP primarily serve
Upstream Operations but may also serve as storage for feedstocks to Downstream
Operations:

 

·      APAP North 28 Tank (32006)- used routinely to store feedstock for DAP;

·      APAP South 28 Tank (32007)- used routinely to store feedstock for DAP;

·      Green Acid Tank (10-58325) in ACU - used to store feedstock for DAP or
may feed APAP North/South 28 Tanks or BPAP East/West 28 Tanks;

 

--------------------------------------------------------------------------------

(3) If 26% acid can be further processed or can be diverted to XYZ or A DAP, the
storage tanks are considered Mixed-Use. While the pipes that serve to transfer
the 26% acid to the MAP/DAP plants are part of Downstream Operations, wastes
from the cleaning of these pipes may be managed with wastes from Upstream
Operations.

 

--------------------------------------------------------------------------------


 

·      Gyp Settler (331)- swing tank for storage of all concentrations of
phosphoric acid.

 

Current Configuration-Downstream Units

 

Diagram 5 and Table 4 is a conceptual plan for new piping at CF that will enable
CF to clean the pipes that run from APAP to MAP/DAP and return the cleaning
wastes back to APAP. The final detailed plan may include additional parallel
piping to facilitate extended wash cycles. The new installed piping will be
Grandfathered Units, the cleaning wastes from which may be managed with Upstream
wastes. The new piping will afford complete segregation of chemical
manufacturing wastes (MAP/DAP) from wastes generated from Upstream Operations.
The schedule for the installation of the new piping is set forth in Appendix 8
to the Consent Decree.

 

Contingent upon the installation of the aforementioned piping, cleaning wastes
from the following Downstream Operations tanks and/or associated piping in APAP
may be managed with wastes from Upstream Operations (Grandfathered Units):

 

·      Pipes that serve to transport 26% P2O5 from the North 28 and South 28
Tanks to the A DAP East/West 28 Tanks;

·      Pipes that serve to transfer 26% P2O5 to XYZ or A DAP Plants from the
Green Acid Tank (10-58325) in ACU;

·      The 54 Acid Tank (54 Holding Tank) and associated pipes that serve to
transfer 54% P2O5 to: 1) the North 54% Tank (2351A) or the South 54% Tank
(2351B) or #3 Aging Tank in BPAP; or 2) the 54 Storage Tank (532-A) in A DAP; or
3) the North 54 Tank (563A) and/or Tank S-274 in XYZ DAP and the South 54 Tank
(561A) in XYZ;

·      Pipe that serves to transfer 54% P2O5 from the lamella clarifiers (54
transfer lines) to 54 storage tank (532A) in A DAP

 

Proposed Transfer/ Cleaning Lines

 

 

 

 

 

 

 

Cleaning

 

Length

 

Service

 

Name

 

Description

 

Frequency

 

(ft)

 

Wash/
28%

 

Proposed 28%
Transfer/ Cleaning
Lines

 

To Return wash water to PAP

 

NA

 

4,131

 

Wash/
54%

 

Proposed 54%
Transfer/ Cleaning
Lines

 

To Return wash water to PAP

 

NA

 

1,421

 

Estimate for Existing Lines

 

Estimate Length- Plan View (Ft)

 

5,552

 

 

 

 

 

Estimated Vertical Runs- Basis 20% Factor (Ft)

 

1,110

 

 

 

 

 

Total Estimated Piping Length (Ft)

 

6,662

 

 

Table 4. CF’s proposed transfer/cleaning lines to segregate MAP/DAP cleaning
wastes from Upstream Operations.

 

19

--------------------------------------------------------------------------------


 

[g155031kq71i001.jpg]

 

Diagram 5.  CF’s proposed transfer/cleaning lines

 

--------------------------------------------------------------------------------


 

During the period in which the new piping is installed and put into service, CF
may continue to manage wastewaters generated from Grandfathered Units with
wastes from Upstream Operations, until such time as set forth in Appendix 8 to
the Consent Decree.

 

Containment of Phosphoric Acid Product and Sulfuric Acid Feedstock Spills and
Leaks

 

Approximately 50% of CF’s APAP has 60-mil HDPE liner installed beneath the
concrete pad underlying the battery limits of the Plant. The concrete pad is
sloped towards stainless steel-lined and/or acid-resistant brick-lined trenches
(denoted by orange dashed lines in Diagram 6A). Process water flows through the
trenches at a rate of approximately 20,000 — 30,000 gpm to the HDPE-lined
phosphogypsum stack system. Due to the engineered slope of the concrete pad and
the configuration of APAP, small spills and leaks of phosphoric acid and
incoming sulfuric acid used as a feedstock to phosphoric acid production
operations (transfer lines denoted by orange lines in Diagram 6B) onto the
concrete pad cannot be segregated and are commingled in the trenches with the
process water flowing to the phosphogypsum stack system and managed pursuant to
CF’s Best Management Practices Program (“BMP”). So long as the phosphogypsum
stack system remains fully lined and CF complies with the BMP and Consent
Decree, CF may manage small spills and leaks of phosphoric acid or sulfuric acid
within the concrete areas of APAP (delineated by red lines in Diagram 6B). This
does not apply to spills and leaks of phosphoric acid or sulfuric acid outside
of containment which must be managed in full compliance with RCRA.

 

--------------------------------------------------------------------------------


 

[g155031kq75i001.jpg]

 

Diagram 6A. APAP current containment trenches and curbing.

 

--------------------------------------------------------------------------------


 

[g155031kq75i002.jpg]

 

Diagram 6B. Sulfuric acid lines in PAP containment. Containment area delineated
in red, sulfuric acid lines delineated in orange.

 

--------------------------------------------------------------------------------


 

BPAP

 

CF’s BPAP is fully concrete paved, and approximately 40% of BPAP has 60-mil HDPE
liner installed below the concrete. Below-grade concrete trenches throughout
BPAP convey process water from the plant being returned to the phosphogypsum
stack system at a flow rate of approximately 20,000 — 30,000 gpm. The main
process water return ditches within the confines of the plant are lined with
stainless steel and/or acid-resistant brick over concrete.

 

Standard Acid Flow Configuration

 

BPAP currently produces three concentrations of phosphoric acid for use in
fertilizer manufacturing- 26% P2O5, 40% P2O5, and 54% P2O5. The 26% P2O5 that is
not used directly as feedstock to fertilizer manufacturing is further processed
to 54% P2O5 in Upstream Operations (note that interchangeable acid flow routes
are denoted in brackets and described in further detail later in this Report).

 

The current phosphoric acid manufacturing process described below is illustrated
in process block flow Diagram 7.

 

Post-Attack Tank, unclarified 26% P2O5 is pumped from the Attack Tank to either
the Bird Filter or the Belt Filter. From the Bird and Belt Filters, the
unclarified 26% P2O5 is either transferred to DAP or processed for 26%
clarification or processed for concentration to 40% P2O5 and eventually to 54%
P2O5.

 

26% Acid Processed to 40% Acid and then to 54% Acid

 

·                  26% P2O5 from the #1 Filtrate Tanks is pumped to the BPAP
East 28 Tank (32613) and the BPAP West 28 Tank (32634) [or to the ACU North 26
Tank (11000A) as described below];

·                  From the BPAP East 28 Tank and BPAP West 28 Tank, phosphoric
acid is fed to the B-40 Evaporators [or to APAP North 28 Tank (32006) and/or
APAP South 28 Tank (32007) or to A,X,Y, or Z-DAP  26 Tanks (A DAP East 26 Tank
(431B), A DAP West 26 Tank (431A), XYZ DAP North 26 Tank (563B), XYZ DAP South
26 Tank (561B)] for concentration to 40% P2O5;

·                  40% P2O5 is piped from the B-40 Evaporators to the 40-Aging
Tank (2321) and then to the  ACU South 40 Tank (110008);

·                  40% P2O5 is pumped from the ACU South 40 Tank to the ACU
South Clarifier (11026B);

·                  Underflow (solids) from the ACU South Clarifier is pumped to
the ACU North Clarifier;

·                  Overflow (clarified 40% P2O5 from the South Clarifier is
pumped through the B CC Tank to the BPAP 40-Clarifier Tank (2322);

·                  The BPAP 40 Clarifier Tank serves as the B-54 Evaporators’
feed tank;

·                  After the Evaporators have concentrated the 40% P2O5 to 54%
P2O5 the 54% P2O5 is pumped to either the North 54 Tank (2351A) or the South 54
Tank (2351B) or #3 54 Aging Tank (33450);

·                  54% P2O5 from the North 54 Tank and South 54 Tank or #3 54
Aging Tank supply phosphoric acid to 1) the A DAP 54 Storage Tank (532 A); or 2)
to the XYZ DAP North 54 Tank (563 A) or XYZ DAP S-274  Tank or to the XYZ DAP
South 54 Tank (561 A).

 

--------------------------------------------------------------------------------


 

26% Acid Processed for 26% Acid Clarification

 

·                  26% P2O5 from the #1 Filtrate Tanks is pumped to the ACU
North 26 Tank [or to the BPAP West 28 Tank or BPAP East 28 Tank, as described
above] and then from the ACU North 26 Tank to the ACU North Clarifier for
clarification;

·                  Overflow (clarified 26% P2O5) from the ACU North Clarifier is
pumped to the A CC Tank and then to the ACU Green Acid Tank (10-58325);

·                  Clarified 26% P2O5 is pumped from the ACU Green Acid Tank to
any of the following tanks: A DAP East/West 26 Tanks (431B/A) or the XYZ DAP
North 26 Tank (563B) or XYZ DAP South 26 Tank (561B) or XYZ DAP S-274  Tank or
to APAP North/South 28 Tanks or to BPAP East/West 28 Tanks.

·                  Underflow (solids) from the ACU North Clarifier is fed to two
15 m2 belt filters located in ACU (ACU belt filters). The solids are rinsed to
recover residual phosphoric acid. The acidic rinsate is pumped back into the ACU
North 26 Tank or to the ACU Green Acid Tank.

·                  Rinsed solids from the ACU belt filters are then either
pumped to the APAP or BPAP Bird Filters for a second stage of phosphoric acid
recovery or pumped to the gypsum repulp tank for disposal on the gypstack.

 

Note: Solids settled from the BPAP East 28 Tank and BPAP West 28 Tanks are
pumped to the Filter Feed Tank or directly to either the Bird or Belt Filter to
recover phosphoric acid values.

 

Alternative to Standard Acid Flow Configuration

 

When the ACU North Clarifier is not functioning or maintenance/cleaning is being
performed on the ACU North 26 Tank, CF routes unclarified 26% P2O5 (that would
typically be directed to the evaporators for concentration to 40% P2O5) directly
to DAP operations from the BPAP East 28 Tank (2315A East) or BPAP West 28 Tank
(2315B West) to the XYZ DAP North 26 Tank (563B) or to the XYZ DAP S-274 Tank or
to the XYZ DAP South 26 Tank (561B).

 

If either of the BPAP East 28 or West 28 Tanks or either of the BPAP North 54 or
South 54 Tanks are off-line when operationally necessary (e.g., cleaning,
maintenance), CF uses an alternate tank (swing tank), # 3 54 Aging (33450), for
storage of either 26%, 40%, or 54% P2O5. The 26% P2O5 is transferred from the #
3 54 Aging tank to the XYZ DAP North 26 Tank (563B) or to the XYZ DAP South 26
Tank (561B) or to the XYZ-DAP S-274 Tank via the New-New 28% Line, the New 28%
line to XYZ, or the Old 28% line. These lines route directly to XYZ DAP or to A
DAP from a point located near the BPAP East 28 and West 28 Tanks and are marked
as such. The piping that serves to transfer 26% P2O5 from # 3 54 Aging Tank to
the New-New 28% line also serves as the transfer line from the BPAP East 28 and
West 28 Tanks to the evaporators (mixed use). When the # 3 54 Aging Tank stores
54% P2O5, the acid is transferred from the # 3 54 Aging Tank to 1) the A DAP 54
Storage Tank (532 A) or 2) to the XYZ DAP North 54 Tank (563 A) or XYZ DAP S-274
Tank or to the XYZ DAP South 54 Tank (561 A).

 

When the #3 54 Aging Tank stores 40% P2O5, the acid is transferred to the BPAP
40-Clarifer Tank.

 

25

--------------------------------------------------------------------------------


 

When the ACU South Clarifier is not functioning or maintenance/cleaning is being
performed on the ACU South 40 Tank, CF routes unclarified 40% P2O5 directly from
the 40-Aging Tank to BPAP 40-Clarifier Tank.

 

26

--------------------------------------------------------------------------------


 

[g155031kq79i001.jpg]

 

Diagram 7. Block flow diagram of the production of phosphoric acid in BPAP

 

--------------------------------------------------------------------------------

 


 

Phosphoric Acid Transfer Lines

 

Upstream Cross-Transfer between APAP and BPAP

 

CF currently has one primary transfer line (approximately 734 total feet in
length) that serves to transport 26% P2O5 between APAP and BPAP. The line is
designated as the New-New 28% line. The line is cleaned with pond water and/or
condensate approximately twice per month to remove precipitated solids and scale
to maintain acceptable pressure levels and acid flow rates. The location of the
transfer line is illustrated in Diagram 8. The line designation and cleaning
frequency is listed in Table 5.

 

APAP & BPAP

Upstream Transfers

 

Service

 

Name

 

Description

 

Cleaning
Frequency

 

Length
(ft)

 

26%

 

New-New 28% Line

 

Transfers 26% P2O5 between APAP and BPAP

 

2x/ month

 

612

 

Estimate for Existing Lines

 

Estimate Length- Plan View (Ft)

 

612

 

 

 

 

 

Estimated Vertical Runs- Basis 20% Factor (Ft)

 

122

 

 

 

 

 

Total Estimated Piping Length (Ft)

 

734

 

 

Table 5.  Pipe designations associated with the upstream transfer of phosphoric
acid between APAP and BPAP.

 

--------------------------------------------------------------------------------

 


 

[g155031kq83i001.jpg]

 

Diagram 8. Pipes designated for the upstream transfer of phosphoric acid between
APAP and BPAP.

 

--------------------------------------------------------------------------------

 


 

Upstream Cross- Transfer between APAP and BPAP to/from ACU

 

CF currently has eight transfer lines (approximately 17,372 total feet in
length) that serve to transport 26%, 40%, and clarifier underflow between APAP
and BPAP and ACU. The lines are cleaned with pond water and/or condensate once
per day to once per week to remove precipitated solids and scale to maintain
acceptable pressure levels and phosphoric acid flow rates. The locations of the
transfer lines are illustrated in Diagram 9. The line designations and cleaning
frequencies are listed in Table 6.

 

PAP- ACU Upstream Transfers

 

Service

 

Name

 

Description

 

Cleaning
Frequency

 

Length
(ft)

 

26%

 

“A” 28% Line

 

Transfers 26% P2O5 from APAP and BPAP to ACU

 

1x/ week

 

1,898

 

40%

 

“B” 40% Line

 

Transfers 40% P2O5 from APAP and BPAP to ACU

 

1x/ week

 

1,994

 

40%

 

“D” 40% Line

 

Transfers 40% P2O5 from APAP and BPAP to ACU

 

1x/ week

 

1,946

 

40%

 

“F” 40% Line

 

Transfers 40% P2O5 from ACU to APAP

 

1x/ week

 

1,033

 

40%

 

“A” 40% Line

 

Transfers 40% P2O5 from ACU to APAP and BPAP

 

1x/ week

 

2,053

 

40%

 

“C” 40% Line

 

Transfers 40% P2O5 from ACU to APAP and BPAP

 

1x/ week

 

1,996

 

Underflow

 

Old Clarifier Underflow Line

 

Transfers Clarifier Underflow from ACU to BPAP

 

1x/ day

 

1,921

 

Underflow

 

New Clarifier Underflow Line

 

Transfers Clarifier Underflow from ACU to BPAP

 

1x/ day

 

1,636

 

Estimate for Existing Lines

 

Estimate Length- Plan View (Ft)

 

14,477

 

 

 

 

 

Estimate Length Runs- Basis 20% Factor (Ft)

 

2,895

 

 

 

 

 

Total Estimated Piping Length (Ft)

 

17,372

 

 

Table 6. Pipe designations associated with the upstream transfer of phosphoric
acid between APAP, BPAP and ACU.

 

--------------------------------------------------------------------------------

 


 

[g155031kq87i001.jpg]

 

Diagram 9. The upstream transfer of phosphoric acid between APAP, BPAP and ACU.

 

--------------------------------------------------------------------------------


 

Grandfathered Transfer Lines to A, X, Y,and Z DAP

 

CF currently has thirteen transfer lines (approximately 14,656 total feet in
length) that primarily serve to transport 26% and 54% P2O5 between the APAP,
BPAP and ACU to A, X, Y, and Z DAP. Three of the lines transfer 40% or 54%
P2O5 between APAP and BPAP. The lines are cleaned with pond water and/or
condensate once per week to ten times per week to remove precipitated solids and
scale to maintain acceptable pressure levels and acid flow rates. The locations
of the transfer lines are illustrated in Diagram 10. The line designations and
cleaning frequencies are listed in Table 7. In addition, shown on Diagram 10,
additional piping will be installed to transport 54% P2O5 from BPAP to A DAP.

 

Grandfathered Transfer Lines

 

 

 

 

 

 

 

Cleaning

 

Length

 

Service

 

Name

 

Description

 

Frequency

 

(ft)

 

26%

 

New 28% Line

 

Transfers 26% P2O5 from BPAP to XYZ DAP North and South Tank Farms

 

1x/ week

 

1,295

 

26%

 

Old 28% Line

 

Transfers 26% P2O5 from BPAP to XYZ DAP North and South Tank Farms

 

1x/ week

 

1,201

 

26%

 

“C” Green Acid Line

 

Transfers 26% P2O5 from ACU to the New 28% Line

 

5-10x/ week

 

1,405

 

26%

 

“B” Green Acid Line

 

Transfers 26% P2O5 from ACU to the Old 28% Line

 

5-10x/ week

 

1,398

 

26%

 

New “A” Green Acid Line

 

Transfers 26% P2O5 from ACU to the Old 28% Line (ties into the “B” Green Acid
Line)

 

1x/ week

 

1,331

 

26%

 

28% Transfer to ADAP

 

Transfers 26% P2O5 from APAP to A DAP

 

1-2x/ week

 

574

 

54%

 

54% Receiving Line

 

Transfers 54% P2O5 from APAP to BPAP

 

1x/ week

 

503

 

54%

 

54% Transfer Line

 

Transfers 54% P2O5 from BPAP to XYZ DAP North and South Tank Farms

 

2-3x/ week

 

1,098

 

54%

 

54% Transfer APAP to A DAP

 

Transfers 54% P2O5 from APAP to A DAP

 

1-2x/ week

 

690

 

54%

 

New 54% Transfer to A DAP

 

Transfers 54% P2O5 from APAP to A DAP

 

2-3x/ week

 

188

 

54%

 

Proposed 54% line to A DAP

 

Transfers 54% P2O5 from BPAP to A DAP

 

2-3x/ week

 

257

 

40% and 54%

 

54% Transfer to APAP

 

Transfers 54% P2O5 from BPAP to APAP

 

1-2x/ week

 

1,110

 

40% and 54%

 

40%/54% Acid Line

 

Transfers 40% P2O5 from APAP to BPAP and also transfers 54% Clarifier Underflow
from APAP to BPAP

 

1x/ week

 

1,164

 

Estimate for Existing Lines

 

Estimate Length- Plan View (Ft)

 

12,214

 

 

 

 

 

Estimated Vertical Runs- Basis 20% Factor (Ft)

 

2,442

 

 

 

 

 

Total Estimated Piping Length (Ft)

 

14,656

 

 

Table 7. Pipe designations associated with the grandfathered transfer lines.

 

--------------------------------------------------------------------------------

 


 

[g155031kq91i001.jpg]

 

Diagram 10. Grandfathered transfer lines to A, X, Y, and Z DAP.

 

--------------------------------------------------------------------------------


 

During the period in which the new piping is installed and put into service, CF
may continue to manage wastewaters generated from Grandfathered Units with
wastes from Upstream Operations, until such time as set forth in Appendix 8 to
the Consent Decree.

 

Current Configuration - Upstream Units - BPAP and ACU

 

The following processes, tanks and associated equipment used in the production,
concentration up to 54% P2O5, and storage of 26% and 40% P2O5 serve only
Upstream Operations.

 

·               Attack Tank through filtration and recovery and storage of 26%
P2O5 when the phosphoric acid is not diverted to XYZ or A DAP Plants(4): -Attack
Tank, Bird and Belt Filters, #1 Filtrate Tanks, Gypsum Repulp Tank;

·               Clarification and storage of 26% P2O5: ACU North 26 Tank, ACU
North Clarifier, ACU A CC;

·               Concentration of 26% P2O5 to 40% P2O5: B-40 Evaporators (5, 1,
2, 3);

·               Clarification and storage of 40% P2O5: 40-Aging Tank, ACU South
40 Tank, ACU South Clarifier, ACU B CC, BPAP 40-Clarifier Tank;

·               Concentration of 40% P2O5 to 54% P2O5: B-54 Evaporators (2, 3,
4, 6);

·               The phosphoric acid transfer pipes from the B-54 Evaporators up
to, but excluding the North 54 Tank (2351A) and South 54 Tank (2351B).

 

Current Configuration- Mixed-use Units - BPAP

 

The following air pollution control devices (APCD) and tanks with associated
equipment in BPAP are Mixed-Use.

 

APCD

 

BPAP has one APCD that uses once-thru pond water to scrub vapors from the entire
phosphoric acid process in BPAP. The APCD generally serves Upstream and
Mixed-Use Operations but currently also serves the Downstream North 54 Tank
(2351A) and the South 54 Tank (2351B).

 

Tanks

 

The following tanks identified as Mixed-Use units in BPAP primarily serve
Upstream Operations but may also serve as storage for feedstocks to Downstream
Operations:

 

East 28 Tank (32613)- used routinely to store feedstock for DAP;

West 28 Tank (32634)- used routinely to store feedstock for DAP;

# 3 54 Aging Tank (33450)- Swing tank for storage of all concentrations of
phosphoric acid.

 

--------------------------------------------------------------------------------

(4) Since 26% acid can be further processed or can be diverted to XYZ or A DAP,
the storage tanks are considered Mixed-Use. While the pipes that serve to
transfer the acid to the MAP/DAP plants are part of Downstream Operations,
wastes from the cleaning of these pipes may be managed with wastes from Upstream
Operations.

 

--------------------------------------------------------------------------------


 

Current Configuration-Downstream Units

 

Diagram 11 and Table 8 is a conceptual plan for new piping at CF that will
enable CF to clean the pipes that run from BPAP to MAP/DAP and return the
cleaning waste back to BPAP. The final detailed plan may include additional
parallel piping to facilitate extended wash cycles. The new installed piping
will be Grandfathered Units, the cleaning wastes from which may be managed with
Upstream wastes. The new piping will afford complete segregation of chemical
manufacturing wastes (MAP/DAP) from wastes generated from Upstream Operations.
The schedule for the installation of the new piping is set forth in Appendix 8
to the Consent Decree.

 

Contingent upon the installation of the aforementioned piping, cleaning wastes
from the following Downstream Operations tanks and/or associated piping in BPAP
may be managed with wastes from Upstream Operations (Grandfathered Units):

 

·                  Pipes that serve to transport 26% P2O5 from the BPAP East 28
Tank and West 28 Tank to the XYZ DAP North 26 Tank or XYZ DAP South 26 Tank or
XYZ DAP S-274 Tank;

·                  The North 54 Tank (2351A) and associated pipes that serve to
transfer 54% P2O5 to the A DAP 54 Storage Tank (532A) or to the XYZ DAP North 54
Tank (563A) or XYZ DAP S-274 Tank or the XYZ DAP South 54 Tank (561A) [To route
to A DAP, CF must first route 54% P2O5 to APAP];

·                  The South 54 Tank (2351B) and associated pipes that serve to
transfer 54% P2O5 to the A DAP 54 Storage Tank (532A) or to the XYZ DAP North 54
Tank (563A) or XYZ DAP S-274 Tank or the XYZ DAP South 54 Tank (561 A) [To route
to A DAP, CF must first route 54% P2O5 to APAP].

·              Transfer lines between the APAP 54 Holding Tank (234) and APAP
North 54 and South 54 Tanks to/from #3 54 Aging Tank in BPAP.

 

Proposed Transfer/ Cleaning Lines

 

 

 

 

 

 

 

Cleaning

 

Length

 

Service

 

Name

 

Description

 

Frequency

 

(ft)

 

Wash/

28%

 

Proposed 28%

 

 

 

 

 

 

 

 

Transfer/ Cleaning

 

To Return wash water to PAP

 

NA

 

4,131

 

 

Lines

 

 

 

 

 

 

 

Wash/

54%

 

Proposed 54%

 

 

 

 

 

 

 

 

Transfer/ Cleaning

 

To Return wash water to PAP

 

NA

 

1,421

 

 

Lines

 

 

 

 

 

 

 

Estimate for Existing Lines

 

Estimate Length- Plan View (Ft)

 

5,552

 

 

 

 

 

Estimated Vertical Runs- Basis 20% Factor (Ft)

 

1,110

 

 

 

 

 

Total Estimated Piping Length (Ft)

 

6,662

 

 

Table 8. CF’s proposed transfer/cleaning lines to segregate MAP/DAP wastes from
Upstream Operations.

 

35

--------------------------------------------------------------------------------

 


 

[g155031kq95i001.jpg]

 

Diagram 11. CF’s proposed transfer/cleaning lines

 

--------------------------------------------------------------------------------


 

During the period in which the new piping is installed and put into service, CF
may continue to manage wastewaters generated from Grandfathered Units with
wastes from Upstream Operations, until such time as set forth in Appendix 8 to
the Consent Decree.

 

Containment of Phosphoric Acid Product and Sulfuric Acid Feedstock Spills and
Leaks

 

Approximately 40% of CF’s BPAP has 60-mil HDPE liner installed beneath the
concrete pad underlying the battery limits of the plant. The concrete pad is
sloped towards stainless steel-lined and/or acid-resistant brick lined trenches
(denoted by orange dashed lines in Diagram 12A). Process water flows through the
trenches at approximately 20,000 — 30,000 gpm to the HDPE-lined phosphogypsum
stack system. Due to the engineered slope of the concrete pad and the
configuration of the BPAP, small spills and leaks of phosphoric acid and
incoming sulfuric acid used as a feedstock to phosphoric acid production
operations (transfer lines denoted by orange lines in Diagram 12B) onto the
concrete pad cannot be segregated and are commingled in the trenches with the
pond water flowing to the phosphogypsum stack system and managed pursuant to
CF’s Best Management Practices Program (“BMP”). So long as the Phosphogypsum
Stack System remains fully lined and CF complies with the BMP and Consent
Decree, CF may manage small spills and leaks of phosphoric acid or sulfuric acid
within the concrete areas of BPAP (delineated by red lines in Diagram 12B). This
does not apply to spills and leaks of phosphoric acid or sulfuric acid outside
of containment which must be managed in full compliance with RCRA.

 

--------------------------------------------------------------------------------


 

[g155031kq99i001.jpg]

 

Diagram 12A. BPAP current containment trenches and curbing.

 

--------------------------------------------------------------------------------


 

[g155031kq99i002.jpg]

 

Diagram 12B. Sulfuric acid lines in PAP containment. Containment area delineated
in red, sulfuric acid lines delineated in orange.

 

--------------------------------------------------------------------------------


 

V.  Temporary Acid Transfer and Storage

 

Equipment maintenance and repair activities occasionally require CF to
temporarily store or transport various phosphoric acid products in tanks or
pipes associated with Upstream Operations during tank repairs or other emergent
conditions in Downstream units. Provided that such use of Upstream units as
temporary Downstream units is shorter than three months and the use of the units
does not exceed four months cumulatively per calendar year, cleaning wastes
generated from such tanks and/or pipes may be managed with wastes from Upstream
Operations. Notice of such temporary use of Upstream tanks or pipes must be
given to EPA and FDEP within 7 days of being placed into service, but advance
approval will not be required.

 

VI. Planned Phosphoric Acid Production Operations

 

CF has advised EPA and FDEP that it is considering reinstating uranium
extraction at the CF Facility, but to date has provided only limited information
regarding the design of the intended uranium extraction and recovery project.

 

CF also advises that it plans to install additional clarifiers in APAP and BPAP
or ACU.

 

Furthermore, CF is considering the option of converting one of the new
clarifiers in PAP to 54% acid clarification. Both the clarified 54%
P2O5 (overflow) and underflow will serve as feedstock for MAP and DAP
production. There may be a need for additional storage tanks to separate the
clarified 54% P2O5 (overflow) and underflow. Once put into service, the
clarified 54% P2O5 (overflow) tanks and 54% underflow tanks are Grandfathered
Units.

 

As set forth in Diagram 14, the proposed uranium extraction operations qualify
as Upstream Operations, and Diagram 14 designates Upstream Operations, Mixed-Use
units, and Downstream Operations for the proposed uranium extraction and
recovery process if constructed as depicted in that Diagram. Diagram 14 also
identifies Grandfathered Units. In the event that CF reconfigures its Facility
in accordance with Diagram 14, Diagram 14 will replace Diagram 13 as identifying
Upstream Operations, Downstream Operations, Mixed-Use Units for APAP, BPAP and
ACU, and Grandfathered Units.

 

However, the Consent Decree does not bind CF to implement the proposed uranium
extraction and recovery project as depicted in Diagram 14. If CF chooses to
implement uranium extraction and recovery through a different process than that
depicted in Diagram 14, this Facility Report may be modified pursuant to
Section XVII (Modifications) of the Consent Decree. At that time, EPA and FDEP
will determine whether the uranium extraction and recovery process as built
involves Upstream Operations, Mixed-use units or Downstream Operations and amend
the Facility Report to memorialize those determinations.

 

VII. Granulation (MAP/DAP) Plants

 

MAP and/or DAP manufacturing operations are Downstream Operations.

 

--------------------------------------------------------------------------------


 

VIII. Authorized Future Installations

 

This section applies to future installations that were not grandfathered based
on current or proposed projects. The following projects will be deemed
Grandfathered or Mixed-use Units, as applicable, when installed within lined
areas that drain to Plant City’s phosphogypsum stack system and will not require
prior approval by FDEP or EPA provided that: (i) said phosphogypsum stack system
is in compliance with the requirements of Appendix 1, Attachment B (Groundwater
and Zone of Discharge Requirements), Attachment C (Phosphogypsum Stack System
Construction and Operational Requirements) of the Consent Decree, and that CFI
is in compliance with the Financial Assurance requirements of the Consent Decree
(Paragraph 26 and Appendix 2); and (ii) CFI provides EPA and FDEP with written
notice at least ninety (90) days in advance of the reconfiguration or
installation of said project. However, if as a result of circumstances that
require CFI to install or reconfigure such equipment in less than ninety (90)
days from the time a decision is made to undertake such action, CFI shall
provide written notice to FDEP and EPA as soon as possible and in all events
prior to the installation or reconfiguration of such equipment; and (iii) CFI
obtains and/or modifies any permit(s) required by local, state, or federal
agencies; and (iv) CFI submits to FDEP and EPA for approval a modified version
of this Facility Report with the changes identified at least sixty (60) days in
advance of the reconfiguration or installation of said project; and (v) if
applicable, CF submits to FDEP and EPA for approval any modified section(s) of
Appendix 5 (Best Management Practices Plan) at least forty-five (45) days in
advance of the reconfiguration or installation of said project.

 

1.               Any existing tank within the battery limits of APAP (Diagram
6B), BPAP (Diagram 12B), or ACU (Diagram 15) which may or may not be currently
storing phosphoric acid, can be converted to phosphoric acid storage service up
to, but excluding Merchant Grade Acid. Any tank placed into phosphoric acid
storage service must be structurally adequate and physically compatible with the
contents of the tank.

 

2.               Up to a total of three (3) new phosphoric acid tanks storing
First Saleable Product may be added within the battery limits of APAP (Diagram
6B), BPAP (Diagram 12B), or ACU (Diagram 15), where the stored phosphoric acid
product in the new tank(s) will be used as a feedstock for MAP/DAP production in
a manner identical to existing or grandfathered First Saleable Product tanks
identified in this Facility Report. The installation of more than three (3) such
tanks shall require advance approval by EPA and FDEP in order to be considered
Grandfathered units.

 

3.               APCDs (scrubbers) may be newly installed, replaced, or modified
if they are servicing Upstream units, Mixed-use, and/or Grandfathered units
identified in this Facility Report. Scrubbers may not be reconfigured to service
any Downstream processes located outside the battery limits of APAP (Diagram
6B), BPAP (Diagram 12B), or ACU (Diagram 15) or any chemical processes not
identified in this Facility Report.

 

41

--------------------------------------------------------------------------------


 

4.               Phosphoric acid piping systems and underflow piping systems
associated with Mixed-use Units and Grandfathered Units identified in this
Facility Report may be installed, replaced, or modified provided that the
replacement or modified systems are located within the battery limits of APAP
(Diagram 6B), BPAP (Diagram 12B), or ACU (Diagram 15) and serve only the
phosphoric acid production operations identified in this Facility Report for
those Mixed-use and Grandfathered units.

 

5.               Acid transfer/cleaning solution piping between APAP, BPAP, and
ACU (up to, but excluding Merchant Grade Acid) and the MAP/DAP plants may be
installed, replaced, or modified so long as cleaning wastes from the piping
systems remain segregated from MAP/DAP plant wastes.

 

42

--------------------------------------------------------------------------------


 

[g155031kq103i001.jpg]

 

Diagram 13. Current designations for Upstream Units, Mixed-use Units, and
Downstream Units (including the subset of Grandfathered Units, the wastes from
which may continue to be managed with wastes from Upstream Units).

 

--------------------------------------------------------------------------------


 

[g155031kq105i001.jpg]

 

Diagram 14. Proposed designations (post installation of planned projects) for
Upstream Units, Mixed-use Units, and Downstream Units (including the subset of
Grandfathered Units, the wastes from which may continue to be managed with
wastes from Upstream Units).

 

--------------------------------------------------------------------------------


 

[g155031kq107i001.jpg]

 

Diagram 15.  ACU current containment trenches and curbing.

 

--------------------------------------------------------------------------------

 


 

CF Industries, Inc.

Plant City Phosphate Complex

 

BMP Program for Management of Phosphoric Acid Plant and Granulation Plant Wastes

 

(Revised February 16, 2010)

 

1

--------------------------------------------------------------------------------


 

BACKGROUND

 

Phosphoric Acid Plants

 

As part of a regulatory settlement with the U.S. Environmental Protection Agency
(EPA) and the Florida Department of Environmental Protection (FDEP), CF has
agreed to implement specific Best Management Practices (BMPs) to address the
proper management, tracking, and reporting of phosphoric acid leaks and spills
in contained areas of the phosphoric acid plants, including the Acid Cleanup
Unit (ACU). The purpose of these BMPs is to minimize leaks and spills of
phosphoric acid within the phosphoric acid production facilities. The existing
leak and spill detection procedures (i.e., acidity titrations, differential
conductivities, and operator inspections) will be augmented with new data
collection requirements. Leak/spill duration will be minimized by recording the
discovery and tracking the correction via computer logs. Larger leaks and spills
that are above threshold quantities established in the BMP program will be
reported to EPA and FDEP and may require additional measures based on relative
frequency. As part of this BMP program, CF will also implement revised
procedures for (1) phosphoric acid tank heel minimization; (2) phosphoric acid
process control sample recovery; and (3) cleaning of piping, tanks, and filters,
in which certain aqueous solutions used for cleaning will be co-managed with
Bevill exempt wastes, while other aqueous solutions (e.g., dilute sulfuric acid)
used for cleaning will be transferred to the granulation plants for continued
use in cleaning, where such aqueous solutions will ultimately be neutralized as
needed in a new Wastewater Treatment Unit (WTU) to be installed within the
contained area of the granulation plants.

 

Granulation Plants

 

The purpose of the BMP as applied to the granulation plants is to eliminate
contributions of phosphoric acid to the process water system within granulation
plant operations, and to further collect and treat leaks and spills of
phosphoric acid that fall onto the contained areas of the granulation plants, as
well as any hazardous waste streams that result from floor, tank or pipe
cleaning. As part of the BMP Program, CF will install a new WTU within the
contained area of the granulation plants to manage such wastes. All hazardous
wastes generated from cleaning activities and phosphoric acid leaks/spills
within the granulation plants will be collected in impervious sumps and pumped
or otherwise piped directly to a new WTU. The WTU will treat corrosive and
potentially toxic wastewater through neutralization and precipitation (if
required), resulting in a non-hazardous effluent with pH above 2. A sampling
program will be established to determine wastewater characteristics and to
demonstrate proper and effective treatment.

 

2

--------------------------------------------------------------------------------


 

SECTION 1

 

LEAK/SPILL DETECTION SYSTEMS AND PROCEDURES FOR PHOSPHORIC ACID PLANTS

 

Process Water Acidity Titrations

 

As part of the phosphoric acid plant P2O5 loss monitoring program, the operators
collect samples of several key return process water streams every two hours.
These samples are titrated with sodium hydroxide to measure the acidity of the
process water sample as described in plant operating procedures. A sodium
hydroxide solution is slowly added to the sample/indicator solution, until the
mixture holds a pinkish color. The volume of sodium hydroxide solution added is
converted to a total acidity value. This value is compared with the value
measured from the in-coming pond water sample, which is used as the reference
point. These values are logged in the operator electronic log sheets, which are
archived on the Plant City Phosphate Complex (Complex) server. If the acidity of
the process water stream is higher than the acidity of the pond water coming
into the plant, then the operators are trained to recognize that there is a
problem with that equipment or area of the plant and that acid is being released
into the process water system. The process streams in both phosphoric acid
plants that are sampled include: the cooling pond water coming into the plant,
each of the evaporator hot wells, the cooling pond water sumps, the flash cooler
hot wells, each of the vacuum seal tanks (one per filter), and the fume
scrubbers. When an acidity value is above the reference point, the operator
reports it to the shift supervisor, and appropriate action is taken to
investigate and correct the condition.

 

At ACU two process streams are sampled every four hours, the incoming cooling
pond water and the Area 10 sump, which is the sump that sends the process water
out to the cooling pond. These values are monitored the same way as in the
phosphoric acid plants.

 

Differential Conductivity System

 

In addition to the titration of key process water samples, each key stream is
monitored continuously with a differential conductivity system. Each monitored
process water stream has a conductivity probe to continuously measure the
conductivity of the process water, as well as the incoming cooling pond water as
a reference. The difference between the conductivity of the return process water
stream and the incoming cooling pond water is automatically calculated and
displayed on the operators’ computer control panels (see Figures 1 and 2).
Operators shall monitor positive differential conductivities through the use of
trends, which are automatically generated from the computer control panels when
the display value is “clicked” (see Figure 3). These trends assist the operator
in identifying positive differentials that indicate acid leaks or spills.

 

If acid leaks or spills into a process water stream, the conductivity of the
process water will increase due to the higher conductivity of the acid. An alarm
will sound in each control room (top and bottom floor) if the differential
conductivity increases beyond the historical normal difference relative to the
reference point. When an alarm sounds, the operator will inspect that piece of
equipment or area of the plant for any problems and the appropriate response
will be taken. In addition to the process water streams that are sampled for
acidity analysis, there are other locations that are monitored by the
differential conductivity system. These include all trenches, evaporator hot
wells, flash cooler hot wells, fume scrubbers, vacuum seal tanks, cooling pond
water sumps, and

 

3

--------------------------------------------------------------------------------


 

the cooling pond water reference. At ACU, there is only one location where the
conductivity is monitored; the ACU sump. This process water stream is monitored
for increases and decreases in conductivity since there is no reference point
measured in this area for comparison.  The entire system is maintained by the
Instrumentation/Electrical Maintenance Shop and is calibrated and maintained
based on the preventative maintenance documentation shown in Appendix A. The
most current version of this document will be maintained in the
Instrument/Electrical Maintenance Shop.

 

4

--------------------------------------------------------------------------------


 

Figure 1 — A-PAP Conductivity Schematic

 

GRAPHIC [g155031kq111i001.jpg]

 

5

--------------------------------------------------------------------------------


 

Figure 2 — B-PAP Conductivity System Schematic

 

GRAPHIC [g155031kq111i002.jpg]

 

6

--------------------------------------------------------------------------------


 

Figure 3 —Sample Differential Conductivity Trend

 

[g155031kq111i003.gif]

 

7

--------------------------------------------------------------------------------


 

Inspections

 

In addition to the differential conductivity titrations and conductivity
measurements, the operators will inspect the plant whenever they collect
samples. Every two hours in the phosphoric acid plants and every four hours at
ACU, the operators make rounds while collecting their samples and inspecting the
plant areas for leaking equipment or other conditions in need of correction,
maintenance or repair. During these rounds, operators shall immediately correct
any leaks from valves, flanges, pumps, or any other piece of equipment that are
readily and safely correctible at the time of discovery. Any leaks, spills, or
defective equipment that cannot be immediately corrected will be reported to the
shift supervisor and recorded in the electronic log sheet to create a permanent
record for tracking and correction. Leaks or spills that are immediately
corrected by the operator will also be recorded in the electronic log sheet to
create a permanent record.

 

8

--------------------------------------------------------------------------------


 

SECTION 2

 

PHOSPHORIC ACID PLANT CLEANING PROCEDURES

 

General

 

Sulfuric acid shall not be added to any aqueous solution for the washing of
lines, filters, or other equipment within phosphoric acid or acid cleanup areas
without the written approval of the General Manager or Engineering Manager. Upon
authorization, if any potentially hazardous cleaning solution, such as
condensate/sulfuric acid cleaning solution, is used in the cleaning of lines,
tanks, filters or other process equipment, the resulting wastewater shall not be
commingled with process water prior to characterization and treatment if
hazardous. Such cleaning solutions shall be routed to granulation for further
use and/or treatment, as required.

 

Line Cleaning

 

All lines will be washed with an aqueous Cleaning Solution (e.g., condensate,
pond water, non-process water, fresh water, etc.). The Cleaning Solution may be
processed through the lines and filters and returned to the process water system
without neutralization.  This line and filter cleaning guidance applies to A
Phosphoric Acid Plant (A-PAP), B Phosphoric Acid Plant (B-PAP), and ACU. It may
also apply to future plant areas, such as uranium recovery, as authorized by the
Engineering Manager

 

Cleaning Solutions used to clean transfer piping from A-PAP, B-PAP, and ACU to
the Granulation Plants may be returned to the point of origination or other
point inside the boundary of A-PAP, B-PAP or ACU. These solutions may be
discharged to the process water cooling pond within the boundaries of A-PAP,
B-PAP, or ACU without neutralization.

 

Evaporator Cleaning

 

A Phosphoric Acid Plant:

 

Evaporators will be washed using a two-step process as described below:

 

Step One, high-level boil, will be performed with a Cleaning Solution, typically
condensate with sulfuric acid added. If sulfuric acid or other corrosive
additive are added during the high-level boil, the Cleaning Solution from this
step shall be transferred to the granulation area for reuse and neutralization
prior to discharge to the process water system.

 

Step Two, condensate/sulfuric acid boil, will be performed with sulfuric acid
added to the Cleaning Solution from Step One. A new Evaporator Wash Collection
Tank (AWCT) will be installed for Step Two washing purposes. Because the Step
Two cleaning solution is corrosive due to the addition of sulfuric acid, this
solution must be retained in the evaporator, the AWCT, or associated piping. New
pipelines will be installed originating from the 28%, 40%, and 54% tank
splitter-boxes and back to the AWCT. This will create a closed loop wash system.
Once completed, 28%, 40%, and 54% evaporator pipelines can be washed with a
dilute condensate/sulfuric acid solution by circulating the solution between the
evaporator and the AWCT. Once Step Two is complete, the resulting cleaning
solution must be transferred to the AWCT. Excess condensate/sulfuric acid

 

9

--------------------------------------------------------------------------------


 

cleaning solution from the AWCT shall be transferred to the Area IV granulation
plants for use in further cleaning activities prior to neutralization/treatment.
Condensate/sulfuric acid cleaning solution shall not be discharged to the
process water system without proper characterization and treatment. Per the
schedule for the implementation of the Granulation Plant Neutralization Project
(see Section 12 herein), CF may continue to discharge condensate/sulfuric acid
evaporator cleanout wastes to the Phosphogypsum Stack System until the earlier
of: (i) the date the Granulation Neutralization Project is completed or (ii) the
“Project Completed” date for this project as set forth in Section 12 herein.

 

B Phosphoric Acid Plant:

 

Evaporators will be washed using a two-step process as described below:

 

Step One, high-level boil, will be performed with a Cleaning Solution, typically
condensate with sulfuric acid added. If sulfuric acid or another corrosive
additive is added during the high-level boil, the Cleaning Solution from this
step shall be transferred to the granulation area for reuse and neutralization
prior to discharge to the process water system.

 

Step Two, condensate/sulfuric acid boil, will be performed with sulfuric acid
added to the Cleaning Solution from Step One. The existing Evaporator Wash
Collection Tank (BWCT) will be used to collect and reuse the condensate/sulfuric
acid cleaning solution. Because the Step Two cleaning solution is corrosive due
to the addition of sulfuric acid, this solution must be retained in the
evaporator, the BWCT, or associated piping. New pipelines will be installed
originating from the 28%, 40%, and 54% tank splitter-boxes and back to the BWCT.
This will create a closed loop wash system. Once completed, 28%, 40%, and 54%
evaporator pipelines can be washed with a dilute condensate/sulfuric acid
solution by circulating the solution between the evaporator and the BWCT. Once
Step Two is complete, the resulting cleaning solution must be transferred to the
BWCT. Excess condensate/sulfuric acid cleaning solution from the BWCT shall be
transferred to the Area IV granulation plants for use in further cleaning
activities prior to neutralization. Condensate/sulfuric acid cleaning solution
shall not be discharged to the process water system without proper
characterization and treatment. Per the schedule for the implementation of the
Granulation Plant Neutralization Project (see Section 12 herein), CF may
continue to discharge condensate/sulfuric acid evaporator cleanout wastes to the
Phosphogypsum Stack System until the earlier of: (i) the date the Granulation
Neutralization Project is completed or (ii) the “Project Completed” date for
this project as set forth in Section 12 herein.

 

Tank and Equipment Cleaning

 

The following steps will be used in the cleaning of any phosphoric acid tank in
A-PAP, B-PAP, or ACU:

 

Step 1 —           Empty tank by recovering phosphoric acid and solids back to
process or surge tanks.

Step 2 —           If Step 1 does not adequately remove residuals, a contractor
may be used to recover remaining residual phosphoric acid and solids back to
process. The contractor process may use high pressure phosphoric acid provided
by CF to wash solids from the tank to CF process equipment.

Step 3 —           Wash tank with Cleaning Solution to process water system.

 

10

--------------------------------------------------------------------------------


 

Step 4 —           High pressure cleaning with Cleaning Solution can be used to
remove hard phosphogypsum scale and buildup or to strip rubber from the tank.

Step 5 —           Phosphogypsum solids shall be transferred to gypsum stack
using payloaders and/or dump trucks.

 

Filter Cleaning

 

A Phosphoric Acid Plant:

 

A non-hazardous Cleaning Solution will be used to wash filter pans. Typically,
condensate will be used to clean filters, filtrate lines, and filtrate vessels.
No sulfuric acid shall be added to filter cleaning solutions except as discussed
in the General Statement above on page 7.

 

B Phosphoric Acid Plant (B-PAP):

 

A non-hazardous Cleaning Solution will be used to wash filter pans. Typically,
condensate will be used to clean filters, filtrate lines, and filtrate vessels.
No sulfuric acid shall be added to filter cleaning solutions except as discussed
in the General Statement above on page 7.

 

Plant Wash Down

 

Non- hazardous Cleaning Solution may be used for washing the floors, building,
equipment, etc.

 

11

--------------------------------------------------------------------------------


 

SECTION 3

 

PHOSPHORIC ACID PLANT LEAK/SPILL RECORDING, TRACKING, AND CORRECTIVE ACTION

 

General

 

Leaks or spills of phosphoric acid and sulfuric acid within A-PAP, B-PAP and ACU
will be managed as set forth below. A record of leaks and spills detected and
their corrective action will be maintained in Aspen or other applicable
software.

 

Operator Inspections

 

Operators in the A-PAP, B-PAP, and ACU will make rounds to complete periodic
inspections, obtain samples, and perform other production tasks. Visual
inspections in A-PAP and B-PAP are performed every two hours and in ACU every
four hours. During these inspections, the operator will take note of the
presence of leaks, spills or process upsets resulting in the non-routine
addition of phosphoric acid or any sulfuric acid to the plant’s containment
area.

 

Inspection of piping between A-PAP, B-PAP, and ACU will be performed by
supervisors or operators once per shift. Results of the inspections will be
logged on the electronic Spill Recording, Tracking, and Correction (SRTC) form.

 

Recording

 

Whenever an operator or other plant personnel identifies a leak or spill
resulting in the release of phosphoric acid or sulfuric acid, the release will
be communicated to a plant operator located in one of the Area 2 control rooms,
and the operator will be responsible for taking any practicable immediate and
safe corrective action. The control room operator will be responsible for
logging the leak/spill into the electronic SRTC form. A description of the
leak/spill will be entered into the software system. The system will
automatically generate a time stamp for the event and create a permanent record
in the database (refer to SRTC Form, Figure 4). The system will automatically
generate a notification email to the Area Maintenance Supervisor. The Area
Maintenance Supervisor will be responsible for initiating further corrective
action for the item if necessary.

 

Reportable Leak/Spill Volume Thresholds

 

Any leak or spill of phosphoric acid within the contained areas of the
phosphoric acid plants (including ACU) with a reasonable potential to approach
5,000 gallons within any 24-hour period shall (a) be subject to immediate
response and correction, and (b) logged as a potentially reportable leak or
spill, to include an initial estimate of the volume of the leak or spill at the
time of discovery. Engineering and environmental staff will be notified of such
leaks or spills as quickly as possible in order to verify the volume of the leak
or spill and ensure that, if the contained leak or spill exceeds 5,000 gallons
in 24 hours, it is properly documented and corrected, and subsequently reported
in accordance with Section 10.

 

Any leak or spill of sulfuric acid within the contained areas of the phosphoric
acid plants (including ACU) with a reasonable potential to approach 1,000
gallons within any 24 hour period shall (a) be

 

12

--------------------------------------------------------------------------------


 

subject to immediate response and correction, and (b) logged as a potentially
reportable leak or spill, to include an initial estimate of the volume of the
leak or spill at the time of discovery. Engineering and environmental staff will
be notified of such leaks or spills as quickly as possible in order to verify
the volume of the leak or spill and ensure that, if the contained leak or spill
exceeds 1,000 gallons in 24 hours, it is properly documented and corrected, and
subsequently reported in accordance with Section 10.

 

Any leak or spill of phosphoric acid or sulfuric acid that is not contained
within the impervious areas of the plant shall be reported in accordance with
applicable state and federal laws and the specific procedures set forth in
Section 4.16 of the CF Environmental Compliance Plan contained in the CF Plant
City Phosphate Complex E-Manual.

 

Tracking

 

The Aspen Data Historian or other applicable software will be used to track the
leak or spill. The area production and maintenance supervisors, engineers, and
environmental personnel will have the capability to monitor plant operations
through the software. Updates on the event and corrective actions can be added
to the SRTC form by anyone with access to a computer with access software. The
recorded event will remain active on the daily SRTC form until the Area
Production Supervisor electronically signs off in the software that the matter
has been resolved. On a quarterly basis, a summary report of the leaks and
spills recorded and tracked in the software will be generated for review.

 

Corrective Action Plan

 

All CF personnel are responsible for initiating appropriate corrective action
immediately upon identification of a leak or spill.

 

Production Department Responsibilities

 

The area Production Department will be responsible for troubleshooting and
correcting operational upsets such as evaporator pullover, flash cooler
pullover, and tank overflows. The operator covering the plant operation
involving the leak, spill or upset will notify his supervisor and begin taking
immediate corrective measures.

 

Leaks or spills due to mechanical failures will be recorded in the software
system to initiate the appropriate corrective measure.

 

Maintenance Department Responsibilities

 

If the leak or spill is the result of a mechanical failure, the area operator
recording the event will be responsible for notifying the Area Maintenance
Supervisor. When the Maintenance Department completes the repairs, the Area
Production Supervisor will be notified. After confirming that the needed repairs
have been completed and the leak/spill has been eliminated, the Area Production
Supervisor will electronically sign off on the SRTC log that the matter has been
resolved.

 

13

--------------------------------------------------------------------------------


 

Figure 4 — Sample Phosphoric Acid Plants Spill/Leak Recording, Tracking, and
Correction Log Sheet

 

[g155031kq119i001.gif]

 

14

--------------------------------------------------------------------------------


 

SECTION 4

 

GRANULATION PLANTS CLEANING PROCEDURES

 

General

 

The preferred cleaning solution for the granulation plants is
condensate/sulfuric acid which is derived from the cleaning of phosphoric acid
plant evaporators. Process water/sulfuric acid cleaning solution may be
substituted to clean the scrubber system when condensate/sulfuric acid cleaning
solution is unavailable. However, any Cleaning Solution including process water
is permissible for use and may be supplemented with sulfuric acid as needed to
sustain cleaning effectiveness. All cleaning wastes from the granulation plants
will be treated as needed in the WTU prior to transfer to the cooling pond.

 

Line Cleaning

 

A tank will be installed in XYZ granulation plant to receive and store
condensate/sulfuric acid cleaning solutions from A-PAP and B-PAP evaporator
boil-outs. Pumps on the tank will supply condensate/sulfuric acid cleaning
solution to the 28% and 54% acid feed line to the preneutralizers, scrubber
liquor tanks, and Y-MAP granulator.  A cross transfer line will be installed to
transfer condensate/sulfuric acid cleaning solution to the A-DAP 28% and 54%
feed lines. In addition to the condensate/ sulfuric acid cleaning solution,
Cleaning Solution can also be used to wash lines and equipment. All line
cleaning wastewater will report to the centralized effluent systems and will be
neutralized in the WTU to a pH>2.0, as needed, prior to transfer to the process
water cooling pond.

 

As noted above, Cleaning Solution from A-PAP, B-PAP, and ACU transfer piping may
be returned to the point of origin or other point inside the boundary of A-PAP,
B-PAP, or ACU. If these solutions enter granulation plant areas downstream of
the associated splitter box, they will be neutralized prior to transfer to the
process water cooling pond.

 

Currently, CF uses condensate and/or process water to clean the lines. CF shall
continue to attempt to minimize the use of process water and may continue to
discharge line cleaning wastewater to the Phosphogypsum Stack System until the
Granulation Neutralization Project is completed as set forth in Section 12
herein.

 

Tank Cleaning

 

The following steps will be used in the cleaning of any phosphoric acid tank in
the granulation plant areas:

 

Step 1 —           Empty tank by recovering phosphoric acid and solids back to
process or surge tanks.

Step 2 —           If Step 1 does not adequately remove residuals, a contractor
may be used to recover remaining residual phosphoric acid and solids back to
process. The contractor process may use high pressure phosphoric acid provided
by CF to wash solids from the tank to CF process equipment...

Step 3 —           Wash tank with Cleaning Solution or condensate/sulfuric acid
cleaning solution.

Step 4 —           High pressure water cleaning with fresh water or non-process
water to remove hard phosphogypsum scale and buildup or to strip rubber from the
tank.

 

15

--------------------------------------------------------------------------------


 

Step 5 —           Phosphogypsum solids shall be transferred to gypsum stack
using payloaders and/or dump trucks after being allowed to drain and de-water.

 

All tank cleaning wastewater will be routed to the centralized wastewater
collection system and will be treated by neutralization in the WTU to a pH>2.0
prior to final transfer to the process water cooling pond.

 

Upon completion of the Granulation Plant Neutralization Project as set forth in
Section 12, all tank cleaning wastewater and spills will be routed to the
centralized wastewater collection system and will be treated by neutralization
in the WTU to a pH>2.0 prior to final transfer to the process water cooling
pond. In the interim, the tank cleaning wastewater and spills will continue to
be discharged to the Phosphogypsum Stack System.

 

Scrubber System Cleaning

 

The scrubbers are cleaned weekly with a condensate/sulfuric acid cleaning
solution. Pumps on the above-referenced storage tank will supply
condensate/sulfuric acid cleaning solution to the scrubber liquor tank through
the 28% acid feed line. When the scrubber liquor tank is filled, the low and
high pressure scrubber liquor pumps are started and the condensate/sulfuric acid
cleaning solution is circulated though the venturi scrubbers, acid cyclonic
scrubbers, and the dryer and fume secondary cyclonic scrubbers. Cleaning
wastewater from the scrubbers returns by gravity to the scrubber liquor tank. At
the conclusion of the scrubber cleaning process, wastewater is transferred to
the centralized effluent system and neutralized in the WTU to a pH>2.0 prior to
transfer to the process water cooling pond.

 

Wash Down

 

Cleaning Solutions and condensate/sulfuric acid cleaning solution may be used
for wash down of the floors, conveyor belts, and other equipment (Wash Down).
All Wash Down water will report to the centralized effluent systems and will be
neutralized in the WTU to a pH>2.0 prior to final transfer to the process water
cooling pond.

 

As an interim measure until the Granulation Plant Neutralization Project is
completed as set forth in Section 12 herein, CF may: (i) use process water or
fresh water for Wash Down; and (ii) continue to wash to the Phosphogypsum Stack
System leaks or spills of phosphoric acid within the granulation plant scrubber
system area where such leaks or spills cannot be neutralized due to the presence
of the preneutralizer sump, acid sumps and process water ditch system

 

Reduction of Ammonia Inputs to Process Water System

 

Ammonia inputs to the CF process water system will be reduced by the
implementation of the following improvements:

 

·        Converting from ammonia to lime as the neutralizing agent for scrubber
system cleaning solutions.

 

16

--------------------------------------------------------------------------------


 

·        Installation of DAP/MAP scrubber system modifications to eliminate the
use of process water for gas scrubbing.

 

17

--------------------------------------------------------------------------------


 

SECTION 5

 

GRANULATION PLANTS LEAK/SPILL IDENTIFICATION, RECORDING, TRACKING, AND
CORRECTIVE ACTION

 

General

 

Leaks or spills of phosphoric acid within the granulation plants will be managed
as set forth below. Leaks or spills of sulfuric acid will be managed in
accordance with the procedures set forth in Section 4.16 of the CF Environmental
Compliance Plan in the CF EManual. In addition, all leaks and spills of
phosphoric acid and sulfuric acid to containment areas will be collected and
neutralized in the Granulation Plant Neutralization System as described in
Section 7.

 

Inspections

 

Operators for each of the granulation plants (Area 4) will complete an area
walk-through every two hours to obtain samples and record field temperatures and
pressures. During these inspections, the operator will take note of leaks,
spills or process upsets resulting in the release of phosphoric acid or sulfuric
acid to the Area 4 containment area. The employee’s supervisor has the initial
responsibility for initiating corrective action with appropriate Production or
Maintenance personnel.

 

Recording

 

When an operator or other plant personnel identifies a leak, spill or potential
process upset resulting in the release of phosphoric acid or sulfuric acid, the
release incident will be communicated to a plant operator located in one of the
Area 4 control rooms. The control room operator will be responsible for logging
the release into the electronic SRTC form found on the Aspen or other applicable
software system. A description of the condition will be entered into the system.
The system will automatically generate a time stamp for the event and record it
into the database (see Sample SRTC Form, Figure 5). The database software will
automatically generate a notification email to the Area Maintenance Supervisor.
The Area Maintenance Supervisor will be responsible for initiating corrective
action for the item.

 

Tracking

 

The Aspen Data Historian database or other applicable software will be used to
track corrective action related to the leak or spill. The area superintendent,
management, engineering, and environmental departments will use the database
system to monitor the plant operations and will have access to the SRTC forms
throughout the Complex. The recorded event will remain active on the daily SRTC
form until the Area Production Supervisor electronically signs off in database
system that the matter has been resolved. On a quarterly basis, a summary report
of the leaks and spills recorded and tracked will be generated for review.

 

18

--------------------------------------------------------------------------------


 

Corrective Action Plan

 

Production Department Responsibilities

 

The Area Production Department will be responsible for troubleshooting and
correcting operational upsets such as tank overflows. The operator covering the
plant operation at which the leak, spill or upset occurred will notify his
supervisor and begin taking immediate corrective action. When the leak, spill or
operating upset has been corrected, the Area Production Supervisor will
electronically sign off on the SRTC form that the matter has been resolved.

 

Maintenance Department Responsibilities

 

If the leak or spill is the result of a mechanical failure, the area operator
recording the event will be responsible for notifying the Area Maintenance
Supervisor. When the Maintenance Department completes the repairs, the Area
Production Supervisor will be notified. After confirming that the needed repairs
have been completed and the leak/spill has been eliminated, the Area Production
Supervisor will electronically sign off on the SRTC form that the matter has
been resolved.

 

19

--------------------------------------------------------------------------------


 

Figure 5 —Sample Granulation Plants Spill Recording, Tracking, and Correction
Log Sheet

 

[g155031kq125i001.gif]

 

20

--------------------------------------------------------------------------------


 

SECTION 6

 

GRANULATION PLANT SECONDARY SCRUBBERS

 

The X and Z granulation plants utilize a secondary scrubber within the dryer
scrubber and fume scrubber. The X and Z granulation plants also utilize product
cooler scrubbers. Each of the previously mentioned scrubbers uses process water
as the scrubbing media. The DAP/MAP Scrubber System Modifications Project will
install piping, seal tanks, valves, and instrumentation to convert from process
water gas scrubbing to acid and fresh water gas scrubbing in X, Y, and Z
granulation plants.  CF may continue to discharge process water used in the
aforementioned scrubbers within X and Z granulation plants to the Phosphogypsum
Stack System until the DAP/MAP Scrubber System Modifications Project is
completed as set forth in Section 12 herein.

 

21

--------------------------------------------------------------------------------


 

SECTION 7

 

GRANULATION PLANTS NEUTRALIZATION TREATMENT SYSTEM OPERATION

 

Description

 

The granulation plants (Area 4) consists of two production centers (A-DAP and
XYZ DAP/MAP). Wastewater, area wash down, process spills, and rainfall within
the battery limits of each of these production centers report to centralized
water return systems. Upon installation of the new neutralization WTU, all the
A-DAP effluent water will be transferred to the XYZ effluent water system. 
Pumps will then transfer the combined water from the XYZ water return system to
the WTU. Lime or other neutralizing agents will be added as needed to treat
wastewater through neutralization and precipitation (as required), resulting in
a non-hazardous wastewater with pH above 2 (see Figure 6). A sampling program
will be established to determine wastewater characteristics and to demonstrate
proper and effective treatment. Treated wastewater from the WTU will be
transferred to the process water cooling pond.

 

Operating Parameters

 

The A-DAP and XYZ DAP/MAP wastewater systems will be designed to collect
rainfall, spills, leaks, and cleaning solutions within plant areas. The WTU
discharge pumps will in turn be designed to pump 100% of the capacity from the
A-DAP and XYZ water return systems. The WTU discharge pH will be continuously
recorded in the Aspen Data Historian or other applicable software.

 

22

--------------------------------------------------------------------------------


 

Figure 6

 

[g155031kq129i001.gif]

 

23

--------------------------------------------------------------------------------


 

SECTION 8

 

MINIMIZATION OF OPERATIONAL ACID INPUTS

 

Background

 

During normal operation of the Phosphoric Acid Plants and ACU facilities,
various activities may result in the operational input of phosphoric acid to the
containment areas or process water system. These activities include sample
collection, slide gate valve operation, clearing plugged underflow piping, and
similar operations. Operators should take appropriate practicable measures to
minimize the volume of such inputs. The intermittent operational inputs of
phosphoric acid to containment areas or the process water system are unavoidable
in connection with the operation of the phosphoric acid plants and shall not be
considered leaks or spills as they are not malfunctions requiring correction
unless the volume from one of these inputs to the process water system exceeds
5,000 gallons. Any continuing release resulting from these activities may
indicate the need for maintenance activity and will be logged into the
electronic SRTC form for correction.

 

Operational Input Minimization

 

Sample Collection

 

Samples of phosphoric acid or reactor slurry collected for purposes of plant
process control will be returned to the process. Totes or similar containers
will be located in A-PAP, B-PAP, and ACU as necessary to provide a centralized
collection point.

 

Clarifier/Valve Operational Releases

 

Operational inputs of phosphoric acid from clarifier unplugging and gate valve
operation will be minimized to the extent practicable.

 

Releases Outside Containment Areas

 

All reasonable measures will be taken to avoid releases of phosphoric acid
outside plant containment areas. Releases that occur outside the impervious
surface containment areas will be responded to in accordance with all state and
federal laws and the specific procedures established in the Environmental
Compliance Plan as contained in the CF Plant City Phosphate Complex E-Manual.

 

Emergency Response

 

The E-Manual also contains guidance for management of environmental spills or
releases that may require emergency response measures. Refer to the CF Plant
City E-Manual for guidance.

 

24

--------------------------------------------------------------------------------


 

SECTION 9

 

CONTAINMENT INTEGRITY PLAN

 

Background

 

The mechanical integrity of containment systems for phosphoric acid leaks or
spills will be managed in accordance with CF Plant City Engineering
Specifications V-06 “Specification for Rubber Lined Tank Inspection and Repair”
and Q-03 “Concrete Acid Pads”. The current version of these specifications will
be maintained by the Complex’s Engineering Department. Copies of the V-06 and
Q-03 specifications are shown in Appendices B and C for general reference only.

 

Tanks

 

The mechanical integrity of rubber lined Phosphoric Acid Tanks will be managed
in accordance with the current version of CF Plant City Engineering
Specification V-06 “Specification for Rubber Lined Tank Inspection and Repair”.
This specification was initiated to provide increased inspection frequency for
rubber lined tanks, or as an option, banding to the tanks with appropriately
designed high strength steel bands to prevent a tank failure. The Complex has
historically opted to band rubber lined tanks. Currently, 29 of 35 rubber lined
tanks have been banded.

 

Concrete Acid Pads and Ditches

 

The mechanical integrity of concrete acid pad containment systems for phosphoric
acid leaks or spills will be managed in accordance with CF Plant City
Engineering Specifications Q-03 “Concrete Acid Pads”. The Engineering Department
will be responsible for conducting annual inspections of concrete acid pads in
A-PAP, B-PAP, ACU, and granulation plant areas. Ditch systems will be inspected
during scheduled turnaround periods. Inspection results will be documented in a
written report with recommendations.

 

25

--------------------------------------------------------------------------------


 

SECTION 10

 

BMP PERFORMANCE STANDARDS

 

Performance Criteria(1)

 

The intent of the BMP is to minimize non-operating input contributions of
phosphoric acid to the process water system, such as those that can occur from
leaks, spills and releases of phosphoric acid due to equipment deficiencies
occurring in A-PAP, B-PAP, and ACU. Therefore, the primary measures of BMP
effectiveness will be trends associated with the number of open repair items and
the average item repair time(1). These two performance criteria will be
electronically tracked by the SRTC system. The SRTC system will maintain a
continuous graph of the number of open repair items and the average completion
time for each repair activity logged. The SRTC system will be available to all
persons in the plant with the applicable software.

 

Operators will manually enter data associated with each repair item, and each
item will be time-stamped when this entry is made. The SRTC entry will
automatically initiate the corrective action process by notifying the
appropriate Maintenance Supervisor via email that an item which needs correction
has been identified in the plant. The SRTC will automatically generate graphs of
the average daily number of events and the average response time per event. A
graph of these averages can be displayed on the SRTC log sheet by pressing the
“Rolling Average” button.

 

BMP Review

 

An initial data collection period of twelve months will be used to establish
baseline performance criteria. After the initial data collection period,
performance data will continue to be reviewed quarterly. Review of the BMP
Program will be initiated under either of the following circumstances:

 

·                                    At any time after the baseline period when
the daily average number of repair items and the average response time show a
quarter to quarter increase of 50%, or an annual overall increase of 30%.

·                                    At any time during a calendar quarter when
two or more leak or spill events of phosphoric acid within contained areas of
the phosphoric acid plants (including ACU) have occurred that exceed 10,000
gallons in a 24-hour period.

·                                    At any time during a calendar quarter when
two or more leak or spill events of sulfuric acid within contained areas of the
phosphoric acid plants (including ACU) have occurred that exceed 1,000 gallons
in a 24-hour period.

 

Reporting/Auditing

 

Reporting will be conducted in accordance with applicable frequencies
established in the CF-EPA/FDEP Consent Decree.

 

--------------------------------------------------------------------------------

(1) The performance criteria set forth herein are not being applied to the
granulation plants because the plan for the granulation plants is to capture and
manage spills, leaks, and other potentially acidic wastes generated within the
granulation plants in accordance with RCRA before such materials are conveyed to
the cooling pond system.

 

26

--------------------------------------------------------------------------------


 

Compliance with internal BMP procedures and performance criteria will be audited
in accordance with the CF Environmental, Health, and Safety’s (EHS) audit
policy.  Current policy requires a facility-wide audit of all EHS related issues
every three years.

 

Any leak or spill of phosphoric acid to the contained areas of the phosphoric
acid plants (including ACU) with a reasonable potential to approach 5,000
gallons within 24 hours shall be reported as soon as possible upon discovery to
the employee’s supervisor for corrective action. The employee will also record
the leak or spill in the SRTC system as an item that has the potential to exceed
5,000 gallons in 24 hours. The employee’s supervisor has the first
responsibility for initiating corrective action with appropriate Production or
Maintenance Department personnel. Any leaks or spills that are determined to
exceed the 5,000 gallon volume in 24 hours will be reported to EPA and FDEP as
outlined in the CF-EPA/FDEP Consent Decree.

 

Any leak or spill of sulfuric acid within the contained areas of the phosphoric
acid plants (including ACU) with a reasonable potential to approach or exceed
1,000 gallons within 24 hours shall be reported immediately upon discovery to
the employee’s supervisor for corrective action. The employee will also record
the leak or spill in the SRTC system as an item that has the potential to exceed
1,000 gallons in 24 hours. The employee’s supervisor has the first
responsibility for initiating corrective action with appropriate Production or
Maintenance Department personnel. Any leaks or spills that are determined to
exceed the 1,000 gallon volume in 24 hours will be reported to EPA and FDEP as
outlined in the CF-EPA/FDEP Consent Decree.

 

27

--------------------------------------------------------------------------------


 

SECTION 11

 

BMP TRAINING

 

Overview Training

 

An overview of RCRA and BMP issues and procedures will be conducted annually as
part of environmental compliance training conducted by the Complex’s
Environmental and Engineering staff.

 

Area Specific Employee Training

 

Employees will receive initial training on RCRA and the BMP through classes and
materials developed by the Environmental and Engineering Departments. Refresher
training on RCRA and the BMP will be conducted and documented for all Complex
employees every three years. This training will be the responsibility of
employee supervisors. Updated training will be provided as BMP Projects are
completed.

 

Contractors

 

BMP training will be incorporated into the Contractors Site Specific class,
which all contractors must complete upon initial entry to the Complex. The
Contractors Site Specific training is renewed annually.

 

28

--------------------------------------------------------------------------------


 

SECTION 12

 

BMP AND PROJECT IMPLEMENTATION SCHEDULE

 

All milestone timeframes outlined below are established relative to May 1, 2010,
prior to the Effective Date of the CF-EPA/FDEP Consent Decree.

 

Extension Provision: If CF has reason to believe that it will exceed the
timeframes set forth in this Appendix to complete the projects detailed herein,
CF may request an extension for project completion and implementation in
accordance with Paragraph 89 of the Consent Decree.

 

Project 1

Cleaning Solution Transfer Piping

 

Description:    The Cleaning Solution Transfer Piping Project will install new
piping to enable CF to clean piping that transfers phosphoric acid from A-PAP,
B-PAP, and ACU to the Granulation Plants, and return the cleaning solutions to
the Phosphoric Acid Plants. In addition, new or upgraded pumps, motors, small
pump tanks, and instrumentation may be needed to ensure the return of the
cleaning solution to the Phosphoric Acid Plants.

 

Milestones:     The following milestones provide a general plan for the
implementation and completion of piping systems to return cleaning solutions
used to clean transfer piping from A-PAP, B-PAP, and ACU to the Granulation
Plants

 

·  Select engineering contractor/initiate permitting as appropriate

 

2 mos.

·  AFE issued for Board approval

 

8 mos.

·  AFE approved/permit(s) issued

 

11 mos.

·  Initiate field construction

 

18 mos.

·  Field construction 50% complete

 

24 mos.

 

Completion:    The following dates are enforceable dates upon which, following
May 1, 2010, CF must complete construction and implement Project 1.

 

·  Project completed

 

30 mos.

·  Documentation of training completed

 

32 mos.

 

Project 2

DAP/MAP Scrubber System Modifications

 

Description:    The DAP/MAP Scrubber System Modifications Project will install
piping, seal tanks, valves, and instrumentation to convert from process water
gas scrubbing to acid and fresh water gas scrubbing in X, Y, and Z Granulation
Plants. Capital funds are approved for this project and detailed engineering is
complete. The timeframes for final construction completion are based on
Granulation Plant turn-around that occurs approximately every 18 months.

 

Milestones:     The following milestones provide a general plan for the
implementation and completion of modifications to the Granulation Plants
scrubbing systems following May 1, 2010:

 

29

--------------------------------------------------------------------------------


 

·  Issue purchase orders for all materials

 

2 mos.

·  Initiate field construction

 

3 mos.

·  Field construction 50% complete

 

8 mos.

 

Completion:    The following dates are enforceable dates upon which, following
May 1, 2010, CF must complete construction and implement Project 2.

 

·  Project completed

 

12 mos.

·  Documentation of training completed

 

14 mos.

 

Project 3

Granulation Plant Neutralization System

 

Description:    The Granulation Plant Neutralization System Project will install
tanks, lime slaking and/or lime slurry storage, piping, pumps, and
instrumentation to collect all Granulation Plant spills, leaks, and cleaning
solutions and neutralize those solutions to pH greater than 2.0 and less than
12.5 prior to discharge to the process water system. This will include the
conversion from ammonia to lime as the neutralizing agent for scrubber system
cleaning solutions. In addition new piping, pumps, tanks, and instrumentation
will be installed to collect and transfer Phosphoric Acid Plant evaporator
cleaning solutions from the Phosphoric Acid Plants to the Granulation Plants.

 

Milestones:     The following milestones provide a general plan for the
implementation and completion of the Granulation Plant Neutralization project
following May 1, 2010:

 

·  Select engineering contractor/initiate permitting as appropriate

 

2 mos.

·  AFE issued for Board approval

 

8 mos.

·  AFE approved/permit issued

 

11 mos.

·  Initiate field construction

 

15 mos.

·  Field construction 50% completed

 

20 mos.

 

Completion:    The following dates are enforceable dates upon which, following
May 1, 2010, CF must complete construction and implement Project 3.

 

·  Project completed

 

24 mos.

·  Documentation of training completed

 

26 mos.

 

Project 4

Spill Recording, Tracking, and Correction System

 

Description:    The Spill Recording, Tracking, and Correction System (SRTC)
Project is a new application software to be utilized by the Production,
Maintenance, Engineering, and Environmental Departments to identify, track, and
correct spills and leaks as quickly as practical.  The SRTC is described in
Sections 3 and 5 of the BMP.

 

30

--------------------------------------------------------------------------------


 

Milestones:     The following milestones provide a general plan for the
implementation and completion of the Spill Recording, Tracking, and Correction
System Project following May 1, 2010:

 

·  Develop preliminary system for review

 

3 mos.

·  Implement beta version of system

 

6 mos.

 

Completion:    The following dates are enforceable dates upon which, following
May 1, 2010, CF must complete system design and implement Project 4.

 

·  System completed

 

9 mos.

·  Documentation of system training completed

 

11 mos.

 

Project 5

BMP Training

 

Milestones:     The following milestones provide a general plan for the
completion of initial employee and contractor training on provisions of the BMP
following May 1, 2010:

 

·  Develop preliminary draft presentation and training materials

 

3 mos.

·  Initial training class

 

4 mos.

 

Completion:    The following date is an enforceable date upon which, following
May 1, 2010, CF must complete and implement Project 5.

 

·  Training completed

 

6 mos.

 

31

--------------------------------------------------------------------------------


 

APPENDIX A

 

 

CF Industries Inc.

 

 

Loss Monitor System

 

 

By Terrell Floyd

 

32

--------------------------------------------------------------------------------


 

The loss monitor system is an early detection system of possible acid leaks in
the A & B PAD Plants. It is monitored on the computer control panels in the
Station #3 and #4 control rooms and also the top-floor control room.

 

This system utilizes a network of conductivity transmitters in various locations
throughout both A & B Phosphoric Acid plants. The most common transmitter in use
in these systems is the Yokogawa Model SC402G (shown in figure 1). This 4-wire,
120 volt powered transmitter is designed for industrial process monitoring and
measurement. A Yokogawa SC42 resistance conductivity probe is submerged in the
process (pondwater).

 

As stated earlier, this detection system is designed to show a rise in
conductivity in the process which could possibly be an acid leak in the system.
The control point of this system is the pondwater reference probe which monitors
the flow of water returning into the plant from the cooling ponds, (Gyp dyke).
This reading should be between the 40 to 50 MilliSiemens range. Any other
readout from transmitters in the system that goes over this reference reading
will trigger an alarm stating the location of the problem.

 

These loss monitor readings are taken on each evaporator, hotwell, ditches, and
seal tanks. Any alarm should be investigated by Production Operators and a
sample taken for analysis to verify the alarm. If a loss of acid is detected,
this unit then can be isolated for correction of the problem.

 

33

--------------------------------------------------------------------------------


 

Each of the evaporators in both A & B Phosphoric Acid Plants (figures 4 & 5).
Acid use a large volume of pondwater in the evaporator system. This large volume
of water flows through a barometric condenser and eventually to the evaporator
hotwell to create a vacuum, necessary to maintain a constant temperature and
acid strength. If a broken tube in the evaporator leaks acid, the acid which is
of higher conductance will be pulled by this vacuum over into the hotwell and
will trigger the alarm in the loss monitor system.

 

The pondwater overflows from the evaporator hotwells and into the plant ditches,
which is returned to the cooling ponds. There are also conductivity probes
installed to monitor these ditches for detection of acid tank leaks, pump and/or
piping leaks.

 

The I/E Maintenance shop is responsible for the inspection and calibration of
this system. It is calibrated on a monthly basis and recorded on a Preventative
Maintenance documentation sheet in the I/E shop.

 

34

--------------------------------------------------------------------------------

 


 

[g155031kq137i001.jpg]

U.S. ENVIRONMENTAL PROTECTION AGENCY

 

Monitoring and Assessing Water Quality

GO

Contact Us | Print Version     Search:

EPA Home > Water > Wetlands, Oceans & Watersheds > Monitoring and Assessing
Water Quality > Volunteer Stream Monitoring: A Methods Manual > Chapter 5 > 5.9
Conductivity

 

 

Introduction

5.9 Conductivity

 

 

Water Quality Reports

 

 

 

Monitoring, Assessment and Reporting Guidelines

 

Databases and Mapping

 

Biological Assessment

 

Volunteer Monitoring

 

Related Links

 

What is conductivity and why is it important?

 

Conductivity is a measure of the ability of water to pass an electrical current.
Conductivity in water is affected by the presence of inorganic dissolved solids
such as chloride, nitrate, sulfate, and phosphate anions (ions that carry a
negative charge) or sodium, magnesium, calcium, iron, and aluminum cations (ions
that carry a positive charge). Organic compounds like oil, phenol, alcohol, and
sugar do not conduct electrical current very well and therefore have a low
conductivity when in water. Conductivity is also affected by temperature: the
warmer the water, the higher the conductivity. For this reason, conductivity is
reported as conductivity at 25 degrees Celsius (25 C).

 

Conductivity in streams and rivers is affected primarily by the geology of the
area through which the water flows. Streams that run through areas with granite
bedrock tend to have lower conductivity because granite is composed of more
inert materials that do not ionize (dissolve into ionic components) when washed
into the water. On the other hand, streams that run through areas with clay
soils tend to have higher conductivity because of the presence of materials that
ionize when washed into the water. Ground water inflows can have the same
effects depending on the bedrock they flow through.

 

Discharges to streams can change the conductivity depending on their make-up. A
failing sewage system would raise the conductivity because of the presence of
chloride, phosphate, and nitrate; an oil spill would lower the conductivity.

 

The basic unit of measurement of conductivity is the mho or siemens.
Conductivity is measured in micromhos per centimeter (µmhos/cm) or microsiemens
per centimeter (µs/cm). Distilled water has a conductivity in the range of 0.5
to 3 µmhos/cm. The conductivity of rivers in the United States generally ranges
from 50 to 1500 µmhos/cm. Studies of inland fresh waters indicate that streams
supporting good mixed fisheries have a range between 150 and 500 µos/cm.
Conductivity outside this range could indicate that the water is not suitable
for certain species of fish or macroinvertebrates. Industrial waters can range
as high as 10,000 µmhos/cm.

 

Sampling and equipment Considerations

 

Conductivity is useful as a general measure of stream water quality. Each stream
tends to have a relatively constant range of conductivity that, once
established, can be used as a baseline for comparison with regular conductivity
measurements. Significant changes in conductivity could then be an indicator
that a discharge or some other source of pollution has entered a stream.

 

Conductivity is measured with a probe and a meter. Voltage is applied between
two electrodes in a probe immersed in the sample water. The drop in voltage
caused by the resistance of the water is used to calculate the conductivity per
centimeter. The meter converts the probe measurement to micromhos per centimeter
and displays

 

http://www.epa.gov/volunteer/stream/vms59.html

 

2/27/2009

 

35

--------------------------------------------------------------------------------


 

Conductivity and Water Quality

 

Conductivity is a measurement of the ability of an aqueous solution to carry an
electrical current. An ion is an atom of an element that has gained or lost an
electron which will create a negative or positive state. For example, sodium
chloride (table salt) consists of sodium ions (Na+) and chloride ions (Cl-) held
together in a crystal. In water it breaks apart into an aqueous solution of
sodium and chloride ions. This solution will conduct an electrical current. An
equation which shows this is:

 

Na (atom) + Cl (atom) Na+ Cl - (ionic crystal)

 

Na+Cl - (in a water solution) = Na+ (ion) + Cl - (ion)

 

There are several factors that determine the degree to which water will carry an
electrical current. These include:

 

1)   the concentration or number of ions;

 

2)   mobility of the ion;

 

3)   oxidation state (valence) and;

 

4)   temperature of the water.

 

Resistance, which is an electrical measurement expressed in ohms, is the
opposite of conductivity. Conductivity is then expressed in reciprocal ohms. A
more convenient unit of measurement in the chemical analysis of water is
rnicromhos. The specific conductance or conductivity measurement is related to
ionic strength and does not tell us what specific ions are present.

 

Methodology: The specific conductance of a sample is measured by a
self-contained conductivity electrode.

 

Environmental Impact: Conductivity is a measurement used to determine a number
of applications related to water quality. These are as follows:

 

1)   determining mineralization: this is commonly called total dissolved solids.
Total dissolved solids information is used to determine the overall ionic effect
in a water source. Certain physiological effects on plants and animals are often
affected by the number of available ions in the water.

 

2)   noting variation or changes in natural water and wastewaters quickly;

 

3)   estimating the sample size necessary for other chemical analyses; and

 

4)   determining amounts of chemical reagents or treatment chemicals to be added
to a water sample.

 

Elevated dissolved solids can cause “mineral tastes” in drinking water.
Corrosion or encrustation of metallic surfaces by waters high in dissolved
solids causes problems with industrial equipment and boilers as well as domestic
plumbing, hot water heaters, toilet flushing mechanisms, faucets, and washing
machines and dishwashers.

 

Indirect effects of excess dissolved solids are primarily the elimination of
desirable food plants and habitat-forming plant species. Agricultural uses of
water for livestock watering are limited by excessive dissolved solids and high
dissolved solids can be a problem in water used for irrigation.

 

Criteria: Water quality criteria have been established only for the mainstem of
the Ohio River. The limit is 800 micromhos/cm or 500 mg/L total dissolved
solids.

 

·      Back to Water Quality Parameters List

·      Back to River Assessment Monitoring Project Home Page

·      Back to Kentucky Water Watch Home Page

·      Back to Natural Resources and Environmental Protection Cabinet Home Page

 

http://kywater.org/ww/ramp/rmcond.htm

 

2/26/2009

 

 

36

--------------------------------------------------------------------------------


 

Instruction

Manual

 

Model SC402G

Conductivity and Resistivity

Converter

 

EXA

 

C€

 

[g155031kq137i002.jpg]

 

YOKOGAWA

 

IM 12D7C3-E-H

5th Edition

 

Figure 1: Conductivity and Resistance Converter

 

37

--------------------------------------------------------------------------------


 

 

B-Phos Acid

10/9/99

Rev-C

Bird Filter (Node 04)

I\O List

LOOP NO

 

I\O ADDRESS

 

TAG NAME

 

DESCRIPTION

 

I/O TYPE

 

FLA

 

TRANSMITTER
RANGE

 

LOW LOW

3120

 

N3R02S03C001

 

CIT3120

 

PONDWATER REFERENCE CONDUCTIVITY

 

VA/I

 

 

 

0-50,000 MHMO

 

 

3121

 

N3R02S03C002

 

CIT3121

 

SOUTH TRENCH CONDUCTIVITY

 

VA/I

 

 

 

0-50,000 MHMO

 

 

3122

 

N3R02S03C003

 

CIT3122

 

#1 EVAPORATOR HOTWELL CONDUCTIVITY

 

VA/I

 

 

 

0-50,000 MHMO

 

 

3123

 

N3R02S03C004

 

CIT3123

 

#2 EVAPORATOR HOTWELL CONDUCTIVITY

 

VA/I

 

 

 

0-50,000 MHMO

 

 

3124

 

N3R02S03C005

 

CIT3124

 

#3 EVAPORATOR HOTWELL CONDUCTIVITY

 

VA/I

 

 

 

0-50,000 MHMO

 

 

3125

 

N3R02S03C006

 

CIT3125

 

#4 EVAPORATOR HOTWELL CONDUCTIVITY

 

VA/I

 

 

 

0-50,000 MHMO

 

 

3127

 

N3R02S03C007

 

CIT3127

 

NORTH TRENCH CONDUCTIVITY

 

VA/I

 

 

 

0-50,000 MHMO

 

 

3128

 

N3R02S03C008

 

CIT3128

 

PONDWATER SUMP CONDUCTIVITY

 

VA/I

 

 

 

0-50,000 MHMO

 

 

3129

 

N3R02S03C009

 

CIT3129

 

VACUUM SEAL TANK CONDUCTIVITY

 

VA/I

 

 

 

0-50,000 MHMO

 

 

3130

 

N3R02S03C010

 

CIT3130

 

BAROMETRIC CONDENSER CONDUCTIVITY

 

VA/I

 

 

 

0-50,000 MHMO

 

 

3131

 

N3R02S03C011

 

CIT3131

 

#5 EVAPORATOR HOTWELL CONDUCTIVITY

 

VA/I

 

 

 

0-50,000 MHMO

 

 

3132

 

N3R02S03C012

 

CIT3132

 

WEST TRENCH CONDUCTIVITY

 

VA/I

 

 

 

0-50,000 MHMO

 

 

3253

 

N3R02S03C013

 

FT3253

 

MASS STEAM FLOW TO #1 EVAPORATOR HEATER

 

VA/I

 

 

 

 

 

 

3053

 

N3R02S03C014

 

FT3053

 

MASS STEAM FLOW TO #2 EVAPORATOR HEATER

 

VA/I

 

 

 

 

 

 

 

 

N3R02S03C015

 

 

 

 

 

VA/I

 

 

 

 

 

 

 

 

N3R02S03C016

 

 

 

 

 

VA/I

 

 

 

 

 

 

 

bpap io list

 

Table 1 : B–Phosphoric Acid Plant’s conductivity meter locations

 

38

--------------------------------------------------------------------------------


 

[g155031kq139i001.gif]

 

Figure 2: Conductivity System for A–Phosphoric Acid Plant

 

39

--------------------------------------------------------------------------------


 

[g155031kq139i002.gif]

 

Figure 3: Conductivity system for B–Phosphoric Acid Plant

 

40

--------------------------------------------------------------------------------


 

[g155031kq139i003.jpg]

 

Figure 4: “A” Evaporator for A–Phosphoric Acid Plant

 

41

--------------------------------------------------------------------------------


 

[g155031kq139i004.jpg]

 

Figure 5: “#5” Evaporator for B–Phosphoric Acid Plant

 

42

--------------------------------------------------------------------------------

 


 

Sample PM and Calibration Sheets for Conductivity Probes

 

INSTRUMENT MAINTENANCE PROCEDURE

 

ASSIGNED TO:  

 

 

DATE:

 

 

 

LOSS ACID MONITOR MONTHLY PM & INSPECTION ROUTE

Critical Alarms/Instruments Test & Calibration

 

VERIFY PORTABLE METER AT QC LAB PRIOR TO TESTING & CALIBRATION OF CONDUCTIVITY
ANALYZERS/PROBES.

 

a.                                       Clean probe with demineralized water.

 

b.                                      Check air zero (+/- 0.1 ms/cm). If zero
is good, go to line “d”. If adjustment needed go to line “c”.

 

c.                                       Remove screw cover on top of the meter
and adjust the pot to calibrate.

 

d.                                      Check calibration with approximate 40
ms/cm buffer. Correct if needed (+/- 1 ms/cm). If an adjustment is needed,
follow the directions on line “c”.

 

e.                                       Record data below.

 

 

 

Air Zero

 

40 ms/cm buffer

As Found

 

 

 

 

As Left

 

 

 

 

 

f.                                         After loss monitor calibration is
complete and before turning portable meter in at tool room clean probe and
meter.

 

Completed By:

 

 

Date:

 

(Mechanic’s Signature)

 

 

 

 

 

Reviewed By:

 

 

Date:

 

(Supervisor’s Signature)

 

 

 

43

--------------------------------------------------------------------------------


 

INSTRUMENT MAINTENANCE PROCEDURE

 

CIT 2459 POND WATER REFERENCE TESTING & CALIBRATION

 

1.  Visually inspect all instrumentation for condition of:

 

a.               Mounting Brackets and Hardware

 

b.              Conductivity Probe

 

c.               Conductivity Analyzer

 

d.                                      Conduit & Sealtite

 

e.                                       Verify identification tag.

 

f.                                         Is process sample
flowing?                                YES  o   NO  o

 

Is probe in process sample?                                   YES  o   NO  o

 

( If NOT in process and/or submerged, note in comments)

 

2.  Calibration Verification Procedure

 

a.               Is probe submerged? Record transmitter “As Found” reading.

b.              Remove probe from process and record “As Found” air zero.

c.               Test process sample with portable meter and record “As Found”
reading.

d.              Clean probe and record “As Left” air zero.

e.               Reinstall Probe, after warm up calibrate to grab sample
portable reading (if needed) and record “As Left” readings.

 

*Note: When checking air zero, instrument may indicate a residual reading
because of contaminants remaining on the probe.

(Do not adjust to zero.) Allowable error is +/- 1 ms/cm.

 

 

 

Portable
Reading

 

Transmitter
Zero
Reading

 

Transmitter
Process
Reading

 

APACS
Process
Reading

 

 

ms/cm

 

ms/cm

 

ms/cm

 

ms/cm

 

 

 

 

 

 

 

 

 

AS FOUND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AS LEFT

 

 

 

 

 

 

 

 

 

COMMENTS:(sample flow, probe location and condition)

 

 

 

 

TEST CALIBRATED BY:

 

 

DATE:

 

 

44

--------------------------------------------------------------------------------

 


 

APPENDIX B

 

 

SPECIFICATION FOR RUBBER LINED TANK

 

INSPECTION AND REPAIR

 

CFII ENGINEERING STANDARD

 

SECTION V-06

 

***************************************************************************************

SPECIFICATION:

 V-06, RUBBER LINED TANK INSPECTION AND REPAIR

 

 

 

 

 

 

 

 

 

 

REV.

 3

 DATE

02/97

 BY

 AWH

 PAGE

 1

 OF

 8

 

45

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS:

 

I.

 

GENERAL

 

 

 

II.

 

DETERIORATION OF RUBBER LINED CARBON STEEL TANKS

 

 

 

III.

 

PRELIMINARY WORK

 

 

 

 

A. Tank Information

 

B. Inspection Planning

 

 

 

IV.

 

INSPECTION

 

 

 

 

A. Internal Visual

 

B. Durometer Testing

 

C. External

 

 

 

V.

 

REPAIRS

 

 

 

VI.

 

REPORTS

 

***************************************************************************************

SPECIFICATION:

 V-06, RUBBER LINED TANK INSPECTION AND REPAIR

 

 

 

 

 

 

 

 

 

 

REV.

 3

 DATE

 01/97

 BY

 AWH

 PAGE

 2

 OF

 8

 

46

--------------------------------------------------------------------------------


 

I.          GENERAL

 

This procedure covers inspection and repair of rubber lined, welded, carbon
steel storage tanks. The design of the carbon steel portion of the rubber lined
tanks at CF Industries, Inc., Plant City Phosphate Complex (CFII), is in
accordance with API Standard 650, “Welded Steel Tanks for Oil Storage” and with
CFII Specification V-01, “Carbon Steel API Coded Storage Tanks”. The inspection
and repair of the carbon steel portion of these tanks is to be in accordance
with API Standard 653, “Tank Inspection, Repair, Alteration, and Reconstruction”
and with this specification. Rubber lining design and installation in these
tanks is in accordance with CFII Specification Q-05, “Rubber Lining”.

 

Rubber lined carbon steel tanks are used for storage of 26% to 54% phosphoric
acid, pond water, treated water or condensate. The inspection and repair
procedures contained in this specification are intended to insure the integrity
of these tanks. The useful life and quality of a rubber lined tank is often
determined by proper installation, adequate cure and proper
inspection/maintenance.

 

A thorough knowledge of the rubber lining specifications, design drawings and
lining characteristics is required on new as well as repair work. When repair
work is involved, specific attention will be given to the reason for the rubber
lining failure. A change in the rubber lining material or a modification of the
process conditions may be required for a proper repair.

 

II.         DETERIORATION OF RUBBER LINED CARBON STEEL TANKS

 

The tank rubber lining may deteriorate because of aging, excessive temperature,
physical damage, subjection to hydrocarbons, sunlight exposure, ply separation
or loss of adhesion. Localized internal corrosion of the underlying carbon steel
portion will occur when the rubber lining does not have complete integrity.
Externally the carbon steel roof, shell and floor sections will show signs of
corrosion from leakage around nozzles, ducts and piping.

 

III.        PRELIMINARY WORK

 

A.  Tank Information

 

The previous inspection reports should be reviewed to determine the age of the
tank and lining, thickness and type of lining, prior repairs required, reasons
for those repairs and any long range recommendations.

 

B.   Inspection Planning

 

1.    Non-Banded Tanks

 

Complete inspections for tanks that do not have external reinforcing bands
installed are scheduled on the following approximate schedule: five years after
a new lining is installed, three years after that inspection, and every two
years thereafter; unless there is evidence indicating the need for more frequent
inspection. Circumstances that might indicate a need for more frequent
inspection would include a change in service conditions or the recurrence of
leaks.

 

***************************************************************************************

SPECIFICATION:

 V-06, RUBBER LINED TANK INSPECTION AND REPAIR

 

 

 

 

 

 

 

 

 

 

REV.

 3

 DATE

 01/97

 BY

 AWH

 PAGE

 3

 OF

 8

 

47

--------------------------------------------------------------------------------


 

III.        PRELIMINARY WORK (continued)

 

B.  Inspection Planning (continued)

 

2.    Banded Tanks

 

Inspections are not scheduled on a regular basis for tanks that have been
externally banded, due to the potential for cleaning damage when completely
removing buildup from the interior and the greatly reduced possibility of a
catastrophic shell failure. These tanks should be partially cleaned as needed
for a limited inspection and repair for process reasons, when a problem exists
or there is evidence indicating the need for more frequent inspection.
Circumstances that might indicate a need for more frequent inspection would
include a change in service conditions or the recurrence of leaks.

 

3.             The following should be previously arranged and ready when the
inspector arrives on site:

 

a.             The tank should have been washed as needed, all remaining water
removed and the tank dried if practical.

 

b.             GFCI electric power supply and personnel to move scaffolds and
provide manway watch should be available. For proper internal inspection, good
illumination and ventilation are essential.

 

c.             Equipment such as scaffolds and/or ladders necessary for physical
access to the areas to be inspected should be available. Care should be
exercised when erecting or using scaffolds/ladders to avoid damaging the rubber
lining.

 

d.             A Confined Space Entry Permit must have been obtained and posted
at the tank entrance.

 

IV.       INSPECTION

 

A.  Internal Visual

 

A visual inspection should be made in all areas (including floor, shell and
roof) where the buildup has been removed to check for damage from cleaning,
failed previous repair patches, softening, hardening (aging), blistering,
splitting, ply separation, and adhesion loss to the steel or at the rubber
lining seams. Tapping lightly on previous repair (rubber or epoxy) patches with
a chipping hammer will often reveal if the patches have failed.

 

***************************************************************************************

SPECIFICATION:

 V-06, RUBBER LINED TANK INSPECTION AND REPAIR

 

 

 

 

 

 

 

 

 

 

REV.

 3

 DATE

 01/97

 BY

 AWH

 PAGE

 4

 OF

 8

 

48

--------------------------------------------------------------------------------


 

IV.       INSPECTION (continued)

 

A.            Internal Visual (continued)

 

An inspection of the walls should be made at various levels of the tank. A
ladder may be used to check the shell where buildup has been removed. The use of
scaffolding requires special care to avoid damaging the floor lining. Visual
inspection of the roof from the floor will usually reveal any suspect rubber
damage. Ladders or scaffolding will be required for closer inspection.

 

In addition, tanks that do not have external reinforcing bands installed will be
completely cleaned of buildup and the lining will be sandblasted for a through
inspection based upon the schedule in the INSPECTION PLANNING section. All
shell, floor and dome lining will be spark tested and repaired as necessary.

 

In cases where the age or condition of the rubber lining warrant complete
relining, a complete inspection of the metal should be made after the lining is
stripped. This inspection should identify the metal repairs required which will
be made in accordance with API-653. A preliminary inspection report with the
metal repair recommendations should be completed at this point so the metal work
can be quoted. (See Section VI)

 

B.            Durometer Testing

 

Hardness of the lining will be checked utilizing a calibrated Durometer gauge.
This assists in estimating liner damage and in predicting the remaining life of
the lining.

 

C.            External

 

An external visual inspection should be made to determine the condition of the
carbon steel sections of the tank, including the floor, shell, roof and nozzles.
Ultrasonic thickness readings should be taken (sandblast if necessary) in
suspect areas. Ultrasonic thickness readings should also be made in areas
adjacent to any leak or significant rubber failure. Usually the metal loss will
be very localized at the rubber failure with the adjacent steel still being the
original thickness.

 

Any cracking, settling, spalling or corrosion of the foundation and grillage
beams should be noted in the inspection report. Foundation elevations are
checked every 5 years, unless conditions warrant more frequent surveys.

 

V.         REPAIRS

 

Prior to the job beginning, the scope of work (provided with the purchase order)
will be discussed with the field foreman or shop foreman to confirm his
understanding of the job requirements. A spot check of the surface preparation
as well as application of the lining or repair work must be made to confirm
adherence to the procedure. After the repair is completed, a final inspection
will be made with the foreman to determine conformation to the job requirements.

 

***************************************************************************************

SPECIFICATION:

 V-06, RUBBER LINED TANK INSPECTION AND REPAIR

 

 

 

 

 

 

 

 

 

 

REV.

 3

 DATE

 01/97

 BY

 AWH

 PAGE

 5

 OF

 8

 

49

--------------------------------------------------------------------------------


 

V.            REPAIRS (continued)

 

Repair practices in rubber lined tanks frequently involve the use of epoxy
cement, chemical cure rubber, or precured rubber. There are cases of utilizing
steam cured rubber repairs, but this is usually when large areas are involved
and the remainder of the lining will not be overly cured by exposure to the
steam.

 

Epoxy cement is used to repair damaged rubber areas which have not exposed the
carbon steel. Exposed carbon steel is repaired with chemical cure or precured
rubber. Repairs to rubber lined tanks frequently involve metal repairs prior to
the actual application of the rubber.

 

Thickness readings of the metal will be taken in localized areas affected and
all metal areas approximately 15% less than the original thickness will be
repaired or replaced. If the affected area is larger than one square foot, the
metal will be replaced. Repairs involving plate replacement or complete
rewelding of existing plate will be radiographed in accordance with API-650
except for the following more stringent requirements:

1.     Vertical welds to be 100 % radiographed.

2.     All “tees” at vertical and horizontal weld joints to be radiographed.

3.             All shell replacement plate horizontal welds to have spot
radiography in 10 locations per 360º seam or one every 10’ if less than 360º.
These are in addition to the “tee” radiographs required.

4.     All shell flush patches to be 100% radiographed.

5.     All radiograph film to be a minimum of 17” length.

 

Any new welding on the shell to floor joint should be inspected by applying
light diesel oil to the side opposite the first weld pass made. The oil should
be allowed to stand at least 4 hours and then the weld inspected for “wicking”
action.

 

After metal repairs are complete, the following tests should be performed: check
any new shell-to-floor welds with diesel oil, vacuum test the floor welds,
pressure check any new nozzle or manway reinforcing pads per API-650.

 

After metal repairs are complete, interior surface preparation must be such that
installing the rubber lining will not entrap air; such as in voids,
undercutting, ripples, weld splatter, etc. In addition, replacement plate
sections will be flush with the inside of the vessel, and will have corners
rounded to a minimum radius of 6” on the shell and 3” minimum on the floor and
dome.

 

Damaged rubber will be removed at least six inches more in each direction than
the metal patch to prevent damage to the remaining good lining when the metal is
welded to the vessel. Rubber repair patches must be properly bonded to sound
existing rubber. Buff surface of the original lining back 4” from the cut edge.
For small areas an inlay of the repair lining should be skived onto the beveled
edges of the buffed rubber and then a cover patch used over the inlay (see
sketch 1). For large areas it is permissible to use a single thickness of lining
over the area to be repaired. The patch should extend 4” over the old rubber
(see sketch 2).

 

***************************************************************************************

SPECIFICATION:

 V-06, RUBBER LINED TANK INSPECTION AND REPAIR

 

 

 

 

 

 

 

 

 

 

REV.

 3

 DATE

 01/97

 BY

 AWH

 PAGE

 6

 OF

 8

 

50

--------------------------------------------------------------------------------


 

VI.       REPORTS

 

A.  Preliminary

 

On a complete relining job the metal should be inspected after the rubber is
stripped. A preliminary report should be issued as a guide for the repairs and
should include the following

 

1.     Size and location of replacement plate (A-516, gr.70).

 

2.     Approximate number of repair welds on the floor, shell and roof.

 

3.     Size, schedule and specification of any nozzles to be replaced.

 

B.  Final

 

After repair, a full report should be issued including the following:

 

1.     The size, age, tank number, service, lining material and original
thickness.

 

2.             The visual inspection results with a description of failed areas
or problems affecting the tank with sketches, photos and metal thickness
readings taken, if applicable. The general overall condition of the rubber
lining will be included.

 

3.             Recommendations for repairs to the rubber and size of replacement
plate, if it is required. The location, extent, and reasons for repairs will be
given. Final inspection after repairs will include an electrostatic test with a
machine capable of generating at least 15,000 volts. Rubber Lining Specification
Q-05 lists the acceptable rubber linings for original installation and repair.

 

4.             Documentation should include the name of the contractor that made
the metal repair and the name of the contractor that made the lining repair. The
metal repair documentation should also include a sketch showing the location of
the weld repairs made and the certified welders identified for each specific
weld.

 

5.             One copy of the report is to be permanently retained in the
Equipment Files.

 

***************************************************************************************

SPECIFICATION:

 V-06, RUBBER LINED TANK INSPECTION AND REPAIR

 

 

 

 

 

 

 

 

 

 

REV.

 3

 DATE

 01/97

 BY

 AWH

 PAGE

 7

 OF

 8

 

51

--------------------------------------------------------------------------------


 

[g155031kq143i001.jpg]

 

[g155031kq143i002.jpg]

 

***************************************************************************************

SPECIFICATION:

 V-06, RUBBER LINED TANK INSPECTION AND REPAIR

 

 

 

 

 

 

 

 

 

 

REV.

 

 DATE

 02/97

 BY

 DHK

 PAGE

 8

 OF

 8

 

52

--------------------------------------------------------------------------------


 

APPENDIX C

 

 

CONCRETE ACID PADS

 

CFII ENGINEERING STANDARD

 

SECTION Q-03

 

 

***************************************************************************************

SPECIFICATION:

 Q-03, CONCRETE ACID PADS

 

 

 

 

 

 

 

 

 

 

REV.

 3

 DATE

7/93

 BY

 A.W. HEARN

 PAGE

 1

 OF

 11

 

--------------------------------------------------------------------------------

*DENOTES LATEST REVISION

 

53

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

I.

 

GENERAL

 

 

 

II.

 

INSPECTION AND REPAIR

 

 

 

III.

 

MAINTENANCE OF EXISTING AREAS

 

 

 

 

A.

Concrete Floor Slab Crack Sealing

 

 

 

 

B.

Concrete Floor Slab Replacement With Under-Slab Liner

 

 

 

IV.

 

NEW CONSTRUCTION

 

 

 

V.

 

UNDER - SLAB LINERS

 

 

 

 

A.

Preliminary

 

 

 

 

B.

Site Preparation

 

 

 

 

C.

Installation

 

 

 

 

D.

Destructive Testing

 

 

 

 

E.

Non-Destructive Testing

 

 

 

 

F.

Inspection and Repair

 

 

 

VI.

 

NOTES

 

***************************************************************************************

SPECIFICATION:

 Q-03, CONCRETE ACID PADS

 

 

 

 

 

 

 

 

 

 

REV.

 3

 DATE

7/93

 BY

 A.W. HEARN

 PAGE

 2

 OF

 11

 

--------------------------------------------------------------------------------

*DENOTES LATEST REVISION

 

54

--------------------------------------------------------------------------------


 

I. GENERAL

 

This procedure covers the design, installation, inspection and repair of sealing
systems for concrete acid pads, necessary to insure that liquids stored,
processed or conveyed at CFII’s Plant City Phosphate Complex will not
contaminate the soil. Concrete acid pads will be installed in all areas which
have routine acid spills or leaks. Areas which are exposed only to accidental
spills of a non-routine nature can use asphalt paving without under-slab liners
and are not subject to this specification.

 

II. INSPECTION AND REPAIR

 

Inspection

 

Periodic inspection of concrete slabs and structures designed to prevent
hazardous liquids from contaminating the soil is required in order to maintain
their environmental integrity. Immediately prior to major outages, turnarounds,
tank cleaning, etc., associated concrete pads should be visually examined and
repaired as necessary before the outage or cleaning occurs. At least once per
year these concrete pads, foundations, curbs and any corrosion-resistant lining
should be thoroughly, visually inspected by Plant Engineering with the condition
being documented. In addition, any serious problems with these concrete
structures discovered between annual inspections should also be repaired as soon
as practical. Trenches are frequently not available for inspection annually and
should be inspected during major outages or whenever they can be taken out of
service. Some specific problems to watch for include: (1) expansion joint
deterioration; (2) cracks in the slab or lining; (3) signs of elevation changes;
and (4) concrete or lining failure. All significant damage to the integrity of
these concrete structures should be repaired as soon as practical.

 

Repair

 

Repairs shall return the damaged area to conformity with this specification and
the appropriate drawings. There are two methods of repair defined by this
specification. They are (1) crack sealing with bituminous materials and;
(2) slab replacement with an under-slab liner. Where repair is to be by
replacement of existing slabs with a liner underneath, careful consideration
shall be given to the method of sealing the new liner to any existing structures
and the ability to tie to the liner for future repairs or replacements.

 

III. MAINTENANCE OF EXISTING AREAS

 

A. Concrete Floor Slab Crack Sealing

 

Where concrete floor slabs are currently installed and are in generally good
condition with adequate drainage, they may be left in place and repaired in
accordance with this portion of the specification. The repairs defined in this
section are to be as per the details of drawing S-SK-18. The upper portion of
standard asphalt fiberboard expansion joints in concrete floor slabs shall be
removed and replaced using Blome No. 42 hot pour asphalt membrane and No. 40
primer or approved equals. Cracks, construction joints and control joints shall
be repaired using the Blome Nos. 42 and 40 products or approved equals. If
required, the top portion of the joints shall be chipped or gouged to a depth of
approximately one inch for proper adhesion of the sealing material.

 

In areas where concrete deteriorates rapidly, a 1/8” layer of Semstone no. 145
(for solvent areas), U-Crete (for acid areas) or an approved equal may be
applied to the top of the slab. Thicker applications can be made where heavy
traffic loading is expected. Termination of the top-coating (if used) at
mid-slab is to be per drawing S-SK-20.

 

***************************************************************************************

SPECIFICATION:

Q-03, CONCRETE ACID PADS

 

 

 

 

 

 

 

 

 

 

REV.

 3

 DATE

 7/93

 BY

 A.W. HEARN

 PAGE

 3

 OF

 11

 

--------------------------------------------------------------------------------

*DENOTES LATEST REVISION

 

55

--------------------------------------------------------------------------------


 

III. MAINTENANCE OF EXISTING AREAS (continued)

 

B.  Concrete Floor Slab Replacement With Under-Slab Liner

 

If significant deterioration to the concrete has occurred or if drainage is
inadequate, the concrete slab so affected shall be replaced to provide adequate
containment and drainage. Concrete curbs and exaggerated slopes can be utilized
to confine and direct the flow of surface liquids where needed. When concrete
slabs are to be replaced, contaminated soil is to be removed and replaced with
clean fill; neutralization may be allowed with CFII approval.

 

*                                                                 Design and
installation of replacement or partial replacement concrete slabs with
under-slab liners shall be required in an acid environment which subjects the
soils to heaving, and shall be as per the new construction details on drawing
S-SK-19. Careful consideration should be given to the method of sealing the new
liner to any existing structures and the ability to tie to the liner for future
repairs or replacements. See Section V for Under-Slab Liner Requirements.
Termination of the under-slab liner at mid-slab is to be per drawing S-SK-20.

 

IV. NEW CONSTRUCTION

 

New plant equipment that stores, processes or conveys liquids that could
potentially contaminate the soil, shall have their foundations and adjacent
grade areas designed and installed to prevent soil contamination in the event of
leakage. This design will include concrete slabs with adequate drainage and
curbing around the pad. Careful consideration will be given to the methods of
sealing new construction to existing structures. All expansion, isolation,
construction and control joints will be specifically located by the Contractor
and submitted to CFII for approval prior to beginning construction. New concrete
shall be installed according to CFII Specifications A-02 and A-04, as well as
this specification. Details of new construction concrete work are shown on
drawing S-SK-19.

 

*                               Expansion and isolation joints in new concrete
floor slabs should be standard 1/2” asphalt fiberboard, sealed with a layer of
Blome No. 42 hot pour asphalt membrane and No. 40 primer or approved equals.
Control and construction joints will also be installed using the Blome Nos. 42
and 40 products or approved equals. In addition, a high density polyethylene
(HDPE) or other approved flexible membrane of 60 mil, (0.060”) minimum
thickness, will be installed under all new concrete slabs and small foundations.
Larger concrete footers or foundations, of adequate thickness which would
normally not be subject to cracking are not required to have underlying liners.
See Section V for Under-Slab Liner Requirements.

 

In areas where concrete is expected to deteriorate rapidly, a 1/8” layer of
Semstone no. 145 (for solvent areas), U-Crete (for acid areas) or an approved
equal may be applied to the top of the slab. Thicker applications can be made
where heavy traffic loading is expected. Termination of the top-coating (if
used) at mid-slab is to be per drawing S-SK-20.

 

*V. UNDER-SLAB LINERS

 

*A. Preliminary

 

Prior to installation, the HDPE geomembrane shall be stored so as to be
protected from puncture, dirt, grease, water, mud, mechanical abrasion,
excessive heat, or other geomembrane hazards. The rolls shall be stored as close
to the job site as possible.

 

***************************************************************************************

SPECIFICATION:

Q-03, CONCRETE ACID PADS

 

 

 

 

 

 

 

 

 

 

REV.

 3

 DATE

 7/93

 BY

 A.W. HEARN

 PAGE

 4

 OF

 11

 

--------------------------------------------------------------------------------

*DENOTES LATEST REVISION

 

56

--------------------------------------------------------------------------------


 

*V. UNDER-SLAB LINERS (continued)

 

*A. Preliminary (continued)

 

The vendor will supply panel placement drawings to indicate the panel
configuration and location of seams proposed for the project. These drawings
will be submitted prior to installation.

 

A written warranty shall be obtained from the manufacturer (for material) and
the vendor (for workmanship). These documents shall warrant both the quality of
the material and workmanship for a specified duration of time.

 

*B. Site Preparation

 

Prior to liner installation, the exposed subgrade shall be smooth, clear of all
foreign and organic material, angular or sharp objects, roots, or debris of any
kind. The subgrade shall be compacted in accordance with design specifications
but in no circumstance below the minimum required to provide a firm, unyielding
foundation with no abrupt changes in grade. Standing water or excessive moisture
shall not be allowed. Subgrades found to have desiccation cracks, or heaving
shall be replaced or reworked to remove these defects.

 

The vendor, if necessary shall sterilize the liner installation area using an
effective soil sterilizing agent specifically formulated for vegetation present
in the area. The sterilizing agent shall not be harmful to the liner and shall
be applied according to the manufacturer’s recommendations. Subgrade soil
sterilization is required for use with spray-on or trowel-on liners, and is
optional with HDPE sheet liners, dependant upon soil conditions.

 

*C. Installation

 

When weather conditions are not favorable, the results of the destructive and
non-destructive testing will be used to substantiate the seaming process.
Geomembrane deployment shall proceed between ambient temperatures of 40 degrees
F to 104 degrees F. Placement can proceed below 40 degrees only after it has
been verified by the testing that the material can be seamed according to the
specification and is approved by CFII. Geomembrane placement shall not be done
during any precipitation, in the presence of excessive moisture, fog, rain, dew,
or in the presence of excessive winds.

 

No equipment or tools shall damage the geomembrane by handling, trafficking, or
other means. No personnel working on or near the geomembrane shall smoke, wear
damaging shoes, or engage in other activities that could damage the geomembrane.
The method used to unroll the panels shall not cause scratches or crimps in the
geomembrane, and shall not damage the supporting soil. Adequate loading of sand
bags or similar items that will not damage the geomembrane shall be placed to
prevent uplift by winds. Direct contact with the geomembrane shall be minimized
once it is in place.

 

In corners and odd-shaped geometric locations, the number of field seams shall
be minimized. If a “fishmouth” or wrinkle is found, it shall be relieved and
cap-stripped.

 

Panels of geomembrane must have a finished overlap of a minimum of 4 inches for
double wedge fusion welding and 3 inches for extrusion welding, but in any event
sufficient overlap shall be provided to allow peel and shear tests to be
performed on the seam. No solvent or adhesive may be used. The procedure used to
temporarily bond adjacent panels together shall not damage the geomembrane; in
particular, the temperature of hot air at the nozzle of any spot welding
apparatus shall be controlled such that the geomembrane is not damaged.

 

***************************************************************************************

SPECIFICATION:

Q-03, CONCRETE ACID PADS

 

 

 

 

 

 

 

 

 

 

REV.

 3

 DATE

 7/93

 BY

 A.W. HEARN

 PAGE

 5

 OF

 11

 

--------------------------------------------------------------------------------

*DENOTES LATEST REVISION

 

57

--------------------------------------------------------------------------------


 

*V. UNDER-SLAB LINERS (continued)

 

*D. Destructive Testing

 

The vendor shall provide a minimum of one destructive test sample per 500 feet
of seam length from a location specified by CFII. Samples shall be cut by the
vendor as the seaming progresses. Sampling times and locations shall be
determined by CFII. All damage to the geomembrane resulting from obtaining the
seam samples shall be repaired. All repairs shall be vacuum tested. The samples
shall be 12 inches wide by 24 inches long with the seam centered lengthwise. The
sample shall be cut into two equal length pieces, half to be tested by the
vendor and the other half to be given to CFII.

 

Double wedge fusion welder and extrusion welder start-up testing shall be
conducted on geomembrane liner to verify that seaming conditions are
satisfactory. Start-up tests shall be conducted at the beginning of each seaming
period and at CFII’s discretion for each seaming apparatus used that day.

 

All test seams shall be made at a location selected by CFII in the area of the
seaming and in contact with the subgrade. The vendor shall use a tensiometer to
test these specimens for shear and peel. If a test seam fails to meet field seam
specifications, the seaming apparatus and/or seamer shall not be accepted and
shall not be used for seaming until the deficiencies are corrected and two
consecutive successful full test seams are achieved.

 

The field seams shall meet the following specifications:

 

Seam Property

 

Test Method

 

Requirements

Shear Strength

 

ASTM D 3083

 

>90% of yield strength

Peel Strength

 

ASTM D 413

 

>70% of yield strength

 

Seam specimens are 1 inch wide, grip separation rate is 2 ipm. Both shear seam
strength and peel tests shall be run on five replicate specimens. A break
through the weld or at the weld-sheet interface shall be considered a (failure)
in both seam strength (shear) and peel strength tests. Approved field seaming
processes are double wedge fusion welding and extrusion welding. Welding rods or
beads used for extrusion welding shall be HDPE and the physical properties shall
be the same as those of the resin used in the manufacture of the HDPE
geomembrane.

 

*E. Non-Destructive Testing

 

The vendor will non-destructively test up to as much as 20% of factory fusion
welds in the field to verify factory test results. Additional testing at the
vendor’s expense will be required if failed tests are obtained in the field.

 

The vendor shall non-destructively test all field seams over their full length
using air pressure or vacuum testing. All test equipment shall be furnished by
the vendor. All test data will be documented.

 

Equipment for air pressure testing double fusion seams:

 

1.                                                         An air pump capable
of generating and sustaining a minimum pressure between 25 and 30 psi.

2.                                                         A manometer (equipped
with a sharp hollow needle used for inserting air into the seam) for measuring
the pressure held in the air channel.

 

***************************************************************************************

SPECIFICATION:

Q-03, CONCRETE ACID PADS

 

 

 

 

 

 

 

 

 

 

REV.

 3

 DATE

 7/93

 BY

 A.W. HEARN

 PAGE

 6

 OF

 11

 

--------------------------------------------------------------------------------

*DENOTES LATEST REVISION

 

58

--------------------------------------------------------------------------------


 

*V. UNDER-SLAB LINERS (continued)

 

*E. Non-Destructive Testing (continued)

 

The following air pressure testing procedures shall be followed by the vendor:

 

1.   Seal both ends of the seam to be tested.

2.   Insert needle into the air channel created by the double wedge fusion weld.

3.         Inflate the air channel to a pressure between 25 and 30 psi, close
the valve, and sustain pressure for approximately 2 minutes. This is a period
which permits the air pressure, and all contributing factors to stabilize.
Maintain pressure and sustain for approximately 5 additional minutes. At this
time record the air test data.

4.         At the end of the five minute period, cut the seam at the far end of
the test area to allow air to escape, therefore, verifying that there was no
blockage of the seam being tested.

5.   Remove needle and repair both ends.

6.          If loss of pressure exceeds 4 psi, or the pressure does not
stabilize, locate the area of the leak and repair. Retest the repaired area
using vacuum box testing method.

 

Equipment for vacuum testing extrusion seams:

 

1.          A vacuum box assembly consisting of a rigid housing, a transparent
viewing window, a soft gasket attached to the bottom, and a vacuum gauge.

2.   A vacuum pump or air pressure eductor.

3.   Vacuum or air hose.

4.   A plastic bucket and an applicator.

5.   A soapy water solution.

 

The following vacuum testing procedures shall be followed by the vendor:

 

1.   Excess seam overlap shall be trimmed away.

2.   Clean the vacuum box viewing window, gasket surfaces and check for leaks.

3.          Wet a strip of geomembrane approximately 3 inches larger than the
parameter of the box with the soapy water solution.

4.   Place the box over the wetted area and compress.

5.   Apply the vacuum and maintain an air tight seal.

6.          For a period of approximately 15 seconds, examine the seam through
the viewing window for the presence of a stream of moving soap bubbles
indicating a leak.

7.          If no bubbles appear after 15 seconds, shut off the vacuum, move the
box over the adjoining area with a minimum 3 inches overlap and repeat the
process.

8.   All areas where leaks were detected shall be marked, repaired and then
retested.

 

*F. Inspection & Repair

 

All seams and non-seam areas of the geomembrane shall be inspected for defects,
holes, blisters, undispersed raw materials, and any sign of contamination by
foreign matter. Because light reflected by the geomembrane helps to detect
defects, the surface of the geomembrane shall be reasonably clean at the time of
inspection. The geomembrane surface shall be brushed, blown, or washed by the
vendor if the amount of dust or mud inhibits inspection.

 

***************************************************************************************

SPECIFICATION:

Q-03, CONCRETE ACID PADS

 

 

 

 

 

 

 

 

 

 

REV.

 3

 DATE

 7/93

 BY

 A.W. HEARN

 PAGE

 7

 OF

 11

 

--------------------------------------------------------------------------------

*DENOTES LATEST REVISION

 

59

--------------------------------------------------------------------------------


 

*V. UNDER-SLAB LINERS (continued)

 

*F. Inspection & Repair (continued)

 

Each suspect location in seam and non-seam areas shall be non-destructively
tested. Each location that fails the non-destructive testing shall be marked by
the vendor and repaired accordingly.

 

Defective seams shall be restarted/reseamed as described in these
specifications. Small holes shall be repaired by extrusion cap welding. If the
hole is larger than 1/4 inch, it shall be patched. Tears shall be repaired by
patching. Where the tear is on a slope or an area of stress and has a sharp end
it must be rounded prior to patching. Blisters, largeholes, undispersed raw
materials, and contamination by foreign matter shall be repaired by patches.
Surfaces of HDPE which are to be patched shall be abraded and cleaned no more
than 15 minutes prior to the repair. No more than 10% of the thickness shall be
removed by the abrading process.

 

Patches shall be round or oval in shape, made of the same geomembrane, and
extend a minimum of 6 inches beyond the edge of defects. All patches shall be of
the same compound and thickness as the geomembrane specified. All patches shall
have their top edge beveled prior to placement on the geomembrane. Patches shall
be applied using approved methods only.

 

The welding process shall restart by grinding the existing seam and rewelding a
new seam. Welding shall commence where the grinding started and must overlap the
previous seam by at least 2 inches. Reseaming over an existing seam without
regrinding shall not be permitted.

 

Each repair shall be non-destructively tested, except when CFII requires a
destructive seam sample obtained from a repaired seam. Repairs that pass the
non-destructive test shall be taken as an indication of an adequate repair.
Failed tests indicate that the repair shall be repeated and retested until
passing test results are achieved.

 

VI.                NOTES

 

*1.                                Semstone products are manufactured by Sentry
Polymers, Freeport, Texas. U-Crete products are manufactured by Thoro Building
Products, Pittsburgh, Pennsylvania. Blome products are manufactured by Blome
Cements Co., St. Peters, Missouri. The HDPE geomembrane is manufactured by
Plastic Fusion Fabricators, Huntsville, Alabama and Reef Industries, Houston,
Texas. Spray-on or trowel-on under-slab liners are to be “Membrane #6”
manufactured by Environmental Liner Systems (ELS), Marietta, Georgia.
Substitution of other materials is acceptable only with prior CFII approval.

 

2.                                 Application of Semstone or other approved
corrosion resistant lining products is to be as per the manufacturer’s
recommended procedures and this CFII Specification. Conflicts between these will
be immediately brought to the attention of CFII for resolution.

 

3.                                 By reference CFII Specification A-02 “Site
Preparation and Earthwork” and Specification A-04 “General Concrete” are
included in this specification. Conflicts between these two specifications and
CFII Specification Q-03 will be immediately brought to the attention of CFII for
resolution.

 

*4.                                HDPE and spray-on or trowel-on under-slab
linings are to be installed only by vendors specifically approved by CFII and
who are trained and licensed to install the manufacturer’s geomembrane.

 

 

***************************************************************************************

SPECIFICATION:

Q-03, CONCRETE ACID PADS

 

 

 

 

 

 

 

 

 

 

REV.

 3

 DATE

 7/93

 BY

 A.W. HEARN

 PAGE

 8

 OF

 11

 

--------------------------------------------------------------------------------

*DENOTES LATEST REVISION

 

60

--------------------------------------------------------------------------------


 

[g155031kq147i001.gif]

 

***************************************************************************************

SPECIFICATION:

Q-03, CONCRETE ACID PADS

 

 

 

 

 

 

 

 

 

 

REV.

 

 DATE

 4/91

 BY

 A.W. HEARN

 PAGE

 9

 OF

 11

 

61

--------------------------------------------------------------------------------


 

[g155031kq147i002.gif]

 

 

***************************************************************************************

SPECIFICATION:

Q-03, CONCRETE ACID PADS

 

 

 

 

 

 

 

 

 

 

REV.

 

 DATE

 8/91

 BY

 A.W. HEARN

 PAGE

 10

 OF

 11

 

62

--------------------------------------------------------------------------------


 

[g155031kq147i003.gif]

 

***************************************************************************************

SPECIFICATION:

Q-03, CONCRETE ACID PADS

 

 

 

 

 

 

 

 

 

 

REV.

 

 DATE

 8/91

 BY

 A.W. HEARN

 PAGE

 11

 OF

 11

 

63

--------------------------------------------------------------------------------


 

CFI SOLID AND HAZARDOUS WASTE

MANAGEMENT PLAN

 

CF Industries, Inc. Plant City Phosphate Complex

Sulfuric Acid Plant Maintenance/Turnaround Activities

 

I. Background

 

The following plan has been prepared to assist CF Industries, Inc.’s (CFI)
personnel in properly managing and characterizing any solid and hazardous wastes
that may be generated during Sulfuric Acid Plant Maintenance and Turnaround
activities.  Of particular concern are sulfate residues that may be generated
during such activities.  When liquefied, such residues typically represent
characteristic hazardous waste under the Resource Conservation and Recovery Act
(RCRA) and implementing regulations by exhibiting the hazardous characteristic
of corrosivity (i.e., pH < 2).  Additionally, certain sulfate residues may also
exhibit the hazardous waste characteristic of metals toxicity when either wet or
dry.  Any such hazardous waste must be treated and disposed at a permitted
treatment, storage and disposal (TSD) facility unless onsite treatment and
disposal is otherwise allowed under specific RCRA regulations.  For example,
those wastes that are hazardous solely because of corrosivity can be treated
onsite in an Elementary Neutralization Unit (ENU) without a TSD permit.  Some
that are hazardous for corrosivity and metals toxicity can also be treated
on-site without a TSD permit if performed in accordance with 40 C.F.R. §
270.1(c)(2).  Onsite treatment and disposal of certain characteristically
hazardous sulfate wastes is permissible by adherence to the procedures outlined
in this plan.

 

CFI has determined that, in some instances, it may not be feasible to perform
representative sampling and/or decontamination of waste acid brick and packing
materials that may be removed from process vessels for disposal as part of these
activities.  Therefore, CFI has elected to manage all such brick and packing
materials contaminated with sulfate residues as “hazardous waste”, until and
unless the sulfate residues have been specifically determined to be
non-hazardous by representative sampling and analysis.  Other materials that may
be contaminated with hazardous constituents and that cannot be recycled (e.g.,
candle packing and demisters), can be representatively sampled and characterized
analytically to determine whether such materials must be managed as hazardous
wastes.

 

The following procedures and approach will be implemented to ensure that:

 

·  the generation of solid and hazardous wastes is minimized;

·  all solid and hazardous wastes that may be generated are properly
characterized and managed for recycling or disposal;

·  the potential for release of waste materials to the environment is minimized;

·  appropriate preventative and response measures are in place prior to
implementation of work; and

 

Rev. July 8, 2009

 

1

--------------------------------------------------------------------------------


 

·  personnel safety is not compromised during waste sampling, characterization
and management activities.

 

II. Responsibilities

 

The Hazardous Waste Coordinator (Chief of Environmental Services) or his
designee will be responsible for oversight of EHS compliance and is responsible
for ensuring that the hazardous waste containers are properly labeled,
inspected, stored, and shipped in accordance with the Container Management
Plan.  The Hazardous Waste Operators (Area Supervisors) will be responsible for
oversight of hazardous waste characterizations and management prior to
disposal.  There will be an operations person designated to be responsible for
controlling the waste containers to ensure that the containers are labeled and
properly handled.

 

This Solid and Hazardous Waste Management Plan will be reviewed with all
personnel engaged in the work prior to the implementation of waste generating
activities, and such review will be documented.  The Plan will be refined as
necessary based on new information or changes in the scope of work.  Any
recommended changes in procedures will be communicated to the appropriate
personnel.

 

III. Liquids

 

Any free liquid acid encountered that is not recoverable to the manufacturing
process shall be characterized for metals toxicity and corrosivity.  Those that
only exhibit corrosivity shall be neutralized in the tank or vessel of origin
prior to generation as a waste or removed from the vessel of origin and
neutralized in an ENU prior to disposal.  A liquid waste that is both corrosive
and toxic as generated may be treated if a procedure is listed in this plan;
otherwise, it must be transported to a permitted TSD facility.

 

IV. Sulfate Residues

 

All waste sulfate residues generated during maintenance activities will be
characterized for metals toxicity.  Such residues are potentially present in all
acid side and gas side interior portions of the sulfuric acid process plants
including:

 

·   Sulfur Furnaces

·   Drying and Absorption towers

·   Gas ducts

·   Pump tanks

·   Heat exchangers

·   Economizers

·   Acid Coolers

·   Gas stacks

·   Boilers

 

2

--------------------------------------------------------------------------------


 

All non-recyclable waste materials generated during maintenance activities that
have been in contact with process gas or acid will also be characterized for
metals toxicity.  Such materials include:

 

·   Boiler /duct refractory

·   Burner /duct refractory

·   Drying and Absorption tower demister pad material

·   Absorption tower candle mesh material

 

NOTE: Due to the heterogeneity of brick and packing debris removed from
absorption towers, and due to the potential presence of hazardous waste sulfate
residues in absorption towers, all brick and packing contaminated with hazardous
sulfate residue that is removed from the absorption towers will be managed as
hazardous waste, until and unless specifically determined to be non-hazardous by
representative sampling and analysis.

 

V. Cleanout Preparations

 

1.     Prior to beginning any activities that may result in the potential
discharge of sulfuric acid/sulfate residues to the environment, plastic sheeting
shall be deployed so as to adequately cover the ground around the work area. 
Particular care and attention shall be paid to any work areas underlain by
pervious ground that cannot be avoided.  Plastic sheeting shall be ballasted as
necessary to ensure that it remains in place during the work, and the edges will
be raised to prevent runoff.  Additional plastic sheeting will be on hand for
emergencies and for the covering and isolation of any open vessel or exposed
components that may generate leachate if contacted by rainwater.

 

2.     When connecting ducts and/or piping are to be separated from a tower, all
appropriate safety procedures shall be strictly followed, including but not
limited to hot work and confined space entry permitting requirements and use of
appropriate personal protective equipment (PPE).  Only properly trained
personnel will perform the work.

 

3.     A portable rinse tank/vat will be placed in the work area to receive and
clean solid demister pads and candle mesh removed from the absorption towers.

 

4.     Adequate neutralizing compound will be on hand to maintain an appropriate
pH range in the cleaning tank/vat during the course of the work and to respond
to an accidental release of acidic wastewater.

 

5.     Clean, empty tanker truck tanks, FRAC tanks, or other suitable portable
tanks shall be placed in the work area as a precautionary measure to receive and
store any excess liquid wastes or recovered spills that must be contained and
characterized for disposal.

 

3

--------------------------------------------------------------------------------


 

6.     An adequate supply of new, empty hazmat poly drums will be on hand for
the receipt of residual process wastes (principally sulfate) that may be
generated during maintenance/turnaround activities.  RCRA compliant roll-off
dumpsters with liners and covers will be readily available for receipt of bulk
waste materials.

 

7.     All waste containers must be numbered and labeled.  Pre-labeling and
numbering will be done whenever possible.  Whenever wastes are put into the
drums, the date and type of waste must be written on the containers/labels.  A
log of all stored waste will be maintained, which shall be used to inventory and
inspect wastes, track inventory, and determine monthly generator status.

 

8.     RCRA compliant drums or roll-off dumpsters (depending on volume of
material) will be provided to receive candle mesh and demister pads after
cleaning until they are reused or disposed.

 

9.     RCRA compliant drums or roll-off dumpsters (depending on volume of
material) will be provided to receive sulfate contaminated debris (principally,
ceramic packing and brick).

 

10.   Cleaning of candle mesh and demister pads will be done in place as part of
the tower washing.  The resulting wash solution must be monitored to ensure that
corrosive hazardous waste is not generated during the course of the work.  The
Production Supervisor will ensure that personnel responsible for monitoring and
adjusting pH are properly trained in the use and calibration of pH monitoring
equipment and the rinsing procedures to be employed.  Training will be
documented prior to the initiation of work.  Automatic sampling devices will be
available and on hand for the collection of flow weighted samples of wash
streams in accordance with the Waste Management and Characterization Plan.

 

11.   No washing or neutralizing operation will be initiated, and no wastewater,
sludge, catalyst, or sulfate residual will be removed or discharged, without the
knowledge of the Hazardous Waste Coordinator or prior to coordination with
personnel responsible for sample collection and waste characterization during
the turnaround.

 

VI. Waste Management

 

1.     The washing of sulfuric acid absorption and drying towers during a
sulfuric acid plant turnaround generates a liquid waste that is corrosive and
frequently toxic for chromium.  This liquid waste may be treated on-site in a
Wastewater Treatment Unit (“WTU”), as set forth in  40 C.F.R. §
270.1(c)(2),without obtaining a Treatment Storage and Disposal permit, by
adhering to the following procedures.

 

a. Absorption/Drying Towers (See Figure 1)

 

i.  Care will be taken to avoid the release of any scale or sulfate residue
during removal and handling of ancillary ducts and piping.  All loose scale and
residue

 

4

--------------------------------------------------------------------------------


 

will be physically removed (to the extent practicable) from the recyclable
scrap, contained, and placed in poly drums or lined roll-offs.  All such scales
and residues will be sampled and characterized for proper disposal.

 

ii.  Wastewater generated during tower washings has been determined to be
characteristically hazardous for corrosivity, as well as characteristically
toxic for chromium.  Treatment of tower wash wastewater using lime
neutralization in a WTU) has been successfully implemented to reduce corrosivity
and toxicity to non-hazardous levels as demonstrated through analytical
characterization of the treated effluent and liming solids.  Such treated wastes
will continue to be characterized as necessary to demonstrate adequate reduction
of hazardous waste characteristics.

 

iii.  Wastewater generated during tower washings will be treated in a WTU by
neutralizing the wash water with lime slurry (per current practice) to a pH
above 2.0 and below 12.5 standard units.  The WTU is comprised of a two stage
system that consists of two dedicated tanks in series.  The pH of the first tank
flow will be monitored, and if the pH approaches 2.0, pH can be re-adjusted in
the first tank while being adjusted in the second tank to ensure that pH is
maintained above 2.0 standard units before it is released to the process water
system.  The treated wastes will be characterized to document adequate reduction
of hazardous waste characteristics.  Such characterization will include
monitoring for pH and may include composite sampling for chromium and/or other
metals as appropriate.

 

iv.  A pH log of the flow from Tank 1 to Tank 2 will be maintained by the
operator.  This log will serve as the operating log for pH adjustment and will
guide the operator in the addition of lime neutralization agent to the tanks. 
The flow will be monitored at intervals of not less than every 15 minutes for
the first 8 hours of tower wash, or until an adequate margin of safety has been
established so that maintenance of the final discharge pH above 2.0 and below
12.5 standard units can be assured.  Alternatively, a continuous pH monitor and
recorder may be used.

 

v.  A pH log of the final effluent from Tank 2 to the process water ditch will
be maintained by the operator.  This log will serve to demonstrate adequate
treatment for reduction of corrosivity.  The effluent will be monitored at
intervals of not less than every 15 minutes for the first 8 hours of tower wash,
or until an adequate margin of safety has been established so that maintenance
of the final discharge pH above 2.0 standard units can be assured. 
Alternatively, a continuous pH monitor and recorder may be used.

 

vi.  If analytical characterization for metals is necessary to demonstrate
adequate reduction of toxicity in the final discharge, a composite sample will
be collected using an automatic sampler, which will be installed and operated to
take a representative composite sample of the entire waste stream discharged
during the washing activity.  A second automatic sampler will be operated to
provide a back up sample if the first sampler malfunctions.  The backup sample
will be retained.

 

5

--------------------------------------------------------------------------------


 

v.  Candles or demister pads removed from the vessel will be rinsed prior to
removal when the tower is being washed or in a wash vat if the tower is not
being washed and staged on plastic sheeting first for logistical purposes.  Any
loose residue, if present, should be removed and placed in a waste drum when the
candle or demister is removed from the tower.

 

[g155031kq149i001.gif]

 

b. Vat Washing (pipes, demister pads, etc.)

 

i.  Small equipment, from which residues have been removed and drummed
separately, can be rinsed clean in a WTU vat.  The components will be
dipped/flushed in the wash vat while maintaining pH above 2 and below 12.5 pH
units in the wash water.  Wash water pH will be monitored at an appropriate
frequency to determine successful washing of each component while maintaining pH
above 2 units and below 12.5 units.  Initially, this monitoring frequency should
be not less than every 15 minutes and during the course of the work should be
not less than hourly when actively washing components.  Water will not be
discharged from the wash vat during washing.  If necessary to allow time for
characterization, the wash will be put into an onsite temporary storage tank
(i.e., tanker truck tank or other suitable portable tank) and a fresh wash will
be prepared.

 

6

--------------------------------------------------------------------------------


 

ii.  Upon completion of cleaning, each candle or pad shall be placed onto
plastic sheeting to dry. For demisting media that is to be disposed,
non-recyclable mesh and pad materials will be separated from metal frames and
will be placed into drums or roll-off dumpsters (depending on volume) for
sampling and characterization to determine proper disposal.  Mesh and pad
materials, frames, and cages that will not be reused will be placed into drums
or roll-off dumpsters (depending on volume) for sampling and characterization to
determine proper disposal.  Cleaned frames, cages, or other parts of the
demisters that will be reused will be staged on plastic to dry and sent to a
repacking service.

 

iii.  Any incidental residues that are collected on the protective plastic
sheeting will be recovered and placed with similar vat washing wastes for
sampling and characterization and subsequent proper disposal.  All plastic
sheeting will be stored for characterization and proper disposal if it is not in
a condition to be reused for additional maintenance activities, or upon
completion of the work.

 

iv.  Upon completion of all washings, a composite sample of the accumulated
washwater will be analyzed for pH and metals toxicity.  When the
characterization results show the accumulated washwater is non-hazardous for
corrosivity and metals, it can be discharged to the NPDES cooling pond system. 
If the results show the washwater is hazardous it will be treated as hazardous
waste.

 

c.   Fixed Equipment Washing (superheaters, economizers, ammonia
scrubbers, etc.)

 

i. Residues will be removed to the maximum extent practicable prior to washing. 
All generated scales, sludges and residues will be contained, drummed, sampled,
and characterized for proper disposal.

 

ii.  Wash liquid will be collected and pumped to a storage tank, sampled, and
characterized for proper disposal.  Upon completion of all washings, a composite
sample of the accumulated washwater will be analyzed for pH and metals
toxicity.  When the characterization results show the accumulated washwater is
non-hazardous for corrosivity and metals, it can be discharged to the NPDES
cooling pond system.  If the results show the washwater is hazardous it will be
treated as hazardous waste

 

d.  Storage Tank Washing

 

i.  All residual liquid acid will be transferred from the storage tank being
cleaned using pumps to a storage tank in the sulfuric acid process.  Once all
residual acid is removed from the tank, a cleaning nozzle will be installed
inside the tank, to circulate a neutralization solution.  When neutralization is
complete, a fresh water rinse will be circulated.  The purpose of the
neutralization and rinse activities is to remove any acidic materials from the
tank walls and floor.  All neutralization and rinse materials will be collected
for proper characterization.  A vacuum truck will

 

7

--------------------------------------------------------------------------------


 

be used to dry out the storage tank to remove any standing liquid from the floor
of the tank.

 

ii.  a composite sample of the accumulated washwater will be analyzed for pH and
metals toxicity.  When the characterization results show the accumulated
washwater is non-hazardous for corrosivity and metals, it can be discharged to
the NPDES cooling pond system.  If the results show the washwater is hazardous
it will be treated as hazardous waste

 

2.     Gas Ducts

 

a.   Any gas duct sections that are removed will be carefully placed in a RCRA
compliant lined roll-off dumpster or in a lined holding area and decontaminated
of any loose scale and sulfate residues.  All scale and residues will be
contained, drummed or placed in roll-offs, and subsequently sampled and
characterized for proper disposal.

 

3.     Pump Tanks

 

a.  If characterization of sulfate from pump tanks indicates that pump tank
sulfate is not hazardous, brick debris from pump tanks may be disposed in a
lined municipal landfill.  If segregation of such debris is not practicable, it
may be mixed with hazardous debris for disposal at a permitted hazardous waste
TSD facility.  If sulfate is characterized as hazardous, it must be managed as
hazardous debris with the tower brick and packing.

 

4.     Boilers and Burners

 

a.  Refractory linings in the interiors of boilers, burners, and attached gas
ducts may contain heavy metals.  This material will be collected in drums,
roll-offs or dumpsters (depending on volume) and sampled and characterized for
proper disposal.

 

5.     Acid Cooler

 

a.  Any sulfate residue and scale waste will be drummed, sampled and
characterized for proper disposal.

 

b. CIL Cooler washings will be contained in the cooler, sampled and
characterized for proper disposal.  The wash water must be maintained above a
2.0 and below a 12.5 pH.

 

6.     Gas Stacks

 

a.  Any scale/residue removed from the Gas Stack will be contained, drummed,
sampled and characterized for proper disposal.

 

8

--------------------------------------------------------------------------------


 

7.     Converter Catalyst

 

a.  Catalyst that is to be disposed will be screened for size separation, and a
composite sample of each cut (i.e. dust, chips, full size) will be collected. 
This will be accomplished by pulling one off-line sample from each supersack
during filling at the time of vacuum removal from the converter.  In order to
characterize the catalyst for proper disposal, subsamples from each bed cut will
be composited for analysis.

 

b. Serviceable catalyst that is screened and returned to the converter will not
require sampling or characterization.  Dust and chips separated from serviceable
catalyst for disposal will be bagged and sampled as described above.

 

c.  All catalyst that is removed for disposal will be placed in supersacks and
stored on pallets in a lined or paved area.  Each supersack will be shielded
from weather with a plastic cover bag and maintained free from rainwater
contact.

 

8.     Breaking Flanges

 

a.  Any time a flange or hose fitting that could drip low pH liquids is taken
apart (piping, manways, acid truck unloading hoses, etc.)

 

i.      If the piping is not over an impervious surface, plastic will be placed
below the flange and a neutralizing agent put on the plastic to catch any
drippage.

 

ii.     If the piping is over an impervious surface, a neutralizing agent will
be put under the flange and left under the dripping flange until it either stops
dripping or it is put back together.

 

iii.    The neutralized solution will be washed to the lined Area 10 once there
is no longer any danger of acid leakage from the flange.

 

9.     Any accidental spills or releases of waste materials that could occur
during the   performance of the work activities shall be cleaned up as
expeditiously as possible, and in no case shall any waste materials be allowed
to escape the immediate work area.  The spill residues and contaminated
materials contacted by the spilled material shall be managed as a hazardous
waste until such material is determined not to be characteristically hazardous. 
Sulfuric acid spills that are not contaminated with any other waste and occur on
the impervious pads that drain to the lined Area 10 will be neutralized with a
neutralizing agent and washed to the lined Area 10.

 

10.   In the event of an accidental spill of sulfuric acid, the lined Area 10
system allows for the collection and neutralization of low pH liquid waste prior
to transfer to the cooling pond..  The pH of the lined Area 10 is monitored and
adjusted as necessary to maintain pH between 2 and 12.5.

 

9

--------------------------------------------------------------------------------


 

11.   A demineralizer is used as part of the boiler water treatment.  The
regeneration of the demineralizer produces useable weak sulfuric acid and
unusable weak caustic (sodium hydroxide) streams.  The caustic stream is
neutralized in an ENU with acid, and the neutralized caustic stream goes to the
lined Area 10 system.  The useable weak sulfuric acid is pumped to the
phosphoric acid production facility where it is used in the reactor to produce
phosphoric acid.

 

12.   The single absorption sulfuric acid plants use ammonia scrubbing to
control emissions from the stack.  This produces an ammonium sulfate solution
that is either used as a feedstock in DAP production or, after neutralization,
is sold as a liquid fertilizer.  The excess ammonium sulfate solution is
neutralized and stored in a lined pond on top of the phosphogypsum stack.  This
solution is either sold or used as a liquid fertilizer for the grassed slopes of
the phosphogypsum stacks.

 

13.   Discarded welding rods can be a characteristically toxic hazardous waste
and shall not be mixed with other solid wastes.  Used welding rods must be put
into marked containers for metals recycling or proper disposal.  DO NOT THROW
WELDING RODS ON THE GROUND.  If welding rods are encountered when cleaning up
the areas, they must be separated and put into the marked containers.

 

VII. Waste Characterization

 

1.     As indicated by the above procedures, the following wastes will be
sampled and analyzed upon generation:

 

a.     sulfate residues and sludges

b.     duct scales

c.     candle mesh (if removed for disposal)

d.     demister mesh (if removed for disposal)

e.     neutralization wastewater (storage tanks, tankers, neutralization tanks)

f.      neutralization sludge (neutralization tanks)

g.     sulfuric acid catalyst

h.     welding rods intended for disposal

 

2.     For each sample, the precise location at which the sample was taken shall
be recorded.  Sampling results will be maintained and, where appropriate, will
be used to establish future waste characterization by supporting CFI’s generator
knowledge.

 

3.     All samples collected will be analyzed by a properly certified laboratory
for Total RCRA metals (arsenic, cadmium, chromium, mercury, selenium, silver,
barium, and lead) using the total metals analysis method.  If the totals result
for a solid is less than 20 times the TCLP limit, it will be deemed
non-hazardous.  Sample results for liquids (or mixtures) will be compared to the
TCLP limit.  If the result is greater, then the liquid (or mixture) shall be
analyzed using TCLP.  Alternatively, direct analysis for TCLP metals may be
performed.  Where necessary, to ensure appropriate waste

 

10

--------------------------------------------------------------------------------


 

management and response, rapid turnaround times will be requested for laboratory
analyses.

 

4.     Waste profiles will be prepared, as needed, for documentation for
disposal of each waste stream.

 

5.     All proper quality assurance, quality control, and chain of custody
procedures will be applied and maintained.

 

6.     Appropriate disposal alternatives will be determined based on analytical
results.  All hazardous waste determinations will be compiled and documented in
a final report of sulfuric acid plant turnaround waste management activities,
which will be prepared upon completion of the project.

 

7.     Waste characterization analytical data will be evaluated periodically for
sufficiency in establishing CFI’s generator knowledge of specific waste
streams.  CFI management may decide to reduce testing frequency upon CFI’s
establishment of defensible consistency and confidence in waste regulatory
status.

 

VIII. Container Management

 

1.     All hazardous waste storage containers (drums, bins, tankers, etc.) shall
be kept closed at all times except when wastes are being added, removed, or
sampled.  All hazardous waste bins (i.e., roll-offs or dumpsters) shall receive
poly liners prior to the placement of waste materials.  Tarps shall be used to
keep bins covered at all times when not receiving, removing or sampling wastes. 
All waste storage containers shall be presumed to hold hazardous waste until
determined otherwise.

 

2.     All storage containers shall be in good condition, non-leaking, and
compatible with the wastes placed inside.

 

3.     All drums shall be uniquely numbered and labeled with weatherproof labels
to allow ease of marking and identification.  All information written on labels
shall be written legibly in waterproof ink.

 

4.     All waste containers shall be labeled with the date that waste is placed
inside and the name/type of waste and its origin.  (Example:  “SULFATE SLUDGE,
ECONOMIZER A-SAP”).  The container shall be labeled “CF industries” with the
address and appropriate 24-hour emergency contact information.  Upon sampling
for characterization, the date of sampling and words “IN ANALYSIS” shall be
applied.  Upon determination of regulatory status, the container shall be
further labeled with a preprinted RCRA compliant hazardous waste label, if
hazardous; or if non-hazardous, it shall be labeled with the words
“NON-HAZARDOUS WASTE” or an appropriate non-hazardous waste label will be
applied.

 

11

--------------------------------------------------------------------------------


 

5.     Only approved DOT hazmat shipping containers shall be used for the
shipment of hazardous waste.

 

6.     Upon filling, all drums shall be stored in a covered area out of the
weather on pallets, not exceeding 4 drums per pallet. Adequate aisle space shall
be maintained to allow inspection, sampling, and emergency response.  Emergency
contact information and fire extinguishers shall be present and readily
identifiable in all waste storage locations.

 

7.     Each super sack bag of catalyst shall be stored on a single pallet,
either in a covered area out of the weather or otherwise shielded from all
stormwater contact using undamaged plastic cover bags.  Each bag shall be
individually marked on its exterior with source, media type (i.e., pellets,
chips, or dust), and date of generation.

 

8.     All waste storage areas and containers shall be inspected weekly for
proper identification of wastes, leaks, and inventory control by properly
trained personnel.  A written record of all inspections shall be maintained. 
Any deficiencies noted shall be promptly corrected.

 

12

--------------------------------------------------------------------------------


 

APPENDIX 7

 

--------------------------------------------------------------------------------


 

 

P.O. Drawer L.

 

Plant City, Florida 33564-9007

 

Telephone: 813/782-1591

 

[g155031kq151i001.jpg]

 

Dept. of Environmental

Protection

 

APR 17 2007

 

Southwest District

 

Mr. Sam Zamani, P.E.

Program Administrator

Phosphate Management Group

Department of Environmental Protection

Southwest District Office

13051 North Telecom Parkway

Temple Terrace, Florida 33637

 

Subject:

CF Industries, Inc. (CFII)

 

Plant City Phosphate Complex

 

Assessment of Existing Perimeter Earthen Dikes

 

Dear Mr. Zamani:

 

In accordance with 62-672.620, enclosed are two copies of the “Assessment of
Existing Perimeter Earthen Dikes” for the Plant City Phosphate Complexes
phosphogypsum stack system.

 

If you have any questions pertaining to this submittal, please call me at (813)
364-5639.

 

 

Sincerely,

 

/s/ J. Michael Messina

 

J. Michael Messina

 

Chief, Environmental Services

 

U:\200762-672.620

JMM/gem

 

CC:

W. Batchelor/HCEPC

REC’D

 

 

R.C. May

 

 

 

T.A. Edwards

APR 17 2007

 

 

G.F. Haeusler

 

 

 

 

ENV. PROT. COMM

OF H.C.

 

 

--------------------------------------------------------------------------------


 

[g155031kq151i002.jpg]

April 16, 2007

File Number 07-048

 

CF Industries, Inc.

Post Office Drawer L

Plant City, Florida 33564-9007

 

Attention:

Mr. Robert C. May

 

 

Subject:

Assessment of Existing Perimeter Earthen Dikes and Process Water Conveyance and
Containment Systems Relative to Requirements of Rule 62-672, Plant City
Phosphate Complex, Hillsborough County, Florida

 

Gentlemen:

 

Recent revisions to Rule 62-672, Florida Administrative Code (F.A.C.), require
that the owner of a phosphogypsum stack system submit documentation to the
Florida Department of Environmental Protection (FDEP) within 9 months of
July 19, 2006 (i.e., by April 19, 2007) that existing perimeter earthen dikes
and process water conveyance and containment systems meet certain minimum design
and safety criteria specified in the rule. In particular,
Rule Section 62-672.620 states the following:

 

Perimeter Dikes:

 

62-672.620(1). Within nine months of July 19, 2006, the owner of a phosphogypsum
stack system shall submit to the department documentation that existing
perimeter dikes have either been: (a) authorized to be constructed or modified
by a permit issued by the department in response to an application that
addressed freeboard, dike seepage, factors of safety, and slope stability; or
(b) engineered, or retrofitted such that they are deemed by a third-party
engineer to be in compliance with the seepage control feature provision of
Rule 62-672.300(1)(c), the freeboard provisions of Rule 62-672.600(1)(c), and
the design factors of safety and slope stability provisions of
Rule 62-672.600(1)(d) and (e); or (c) evaluated by a third-party engineer who
certifies the safety and stability of the dikes.

 

Conveyance Ditches:

 

62-672.620(3) At the time of the assessment required by Rule 62-672.620(1), a
third-party engineer shall also determine whether the existing system is
equipped with process water conveyance/containment capabilities that conform to
the design requirements set forth in Rule 62-672.600(4).

 

In that regard and as requested, Ardaman & Associates, Inc. (Ardaman) has
reviewed and compiled the required documentation needed to demonstrate
compliance of the existing earthen dikes and process water conveyance and
containment systems at the Plant City complex with Rule 62-672.620. This report
provides a brief discussion of the major components of the Plant City process
water system, with required documentation attached.

 

Existing Perimeter Earthen Dikes

 

The existing perimeter earthen dikes at the Plant City facility include the
lined above-ground cooling pond, the return water ditch and surge pond for the
lined gypsum stack expansion area and the perimeter dike of the original cooling
pond, which, since closure of the unlined gypsum stack, has been converted to a
seepage collection ditch and, during normal operations, is no longer used to

 

[ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

APPENDIX 8

BMP AND PROJECT IMPLEMENTATION SCHEDULE

 

CF INDUSTRIES, INC

PLANT CITY, FLORIDA COMPLEX

EPA ID NO.  FLD 046 088 829

 

All milestone timeframes outlined below are established relative to May 1, 2010,
prior to the Effective Date of the CF-EPA Consent Decree.

 

Extension Provision:  If CF has credible reason to believe that it will exceed
the timeframes set forth in this Appendix to complete the projects detailed
herein, CF may request an extension for project completion and implementation in
accordance with Paragraph 89 of the Consent Decree.

 

Project 1

Cleaning Solution Transfer Piping

 

Description:  The Cleaning Solution Transfer Piping Project will install new
piping to enable CF to clean piping which transfers phosphoric acid from A-PAP,
B-PAP, and ACU to the Granulation Plants, and return the cleaning solutions to
the Phosphoric Acid Plants.  In addition, new or upgraded pumps, motors, small
pump tanks, and instrumentation may be needed to ensure the return of the
cleaning solution to the Phosphoric Acid Plants.

 

Milestones:  The following milestones provide a general plan for the
implementation and completion of piping systems to return cleaning solutions
used to clean transfer piping from A-PAP, B-PAP, and ACU to the Granulation
Plants

 

·  Select engineering contractor/initiate permitting as appropriate

2 mos.

·  AFE issued for Board approval

8 mos.

·  AFE approved/permit(s) issued

11 mos.

·  Initiate field construction

18 mos.

·  Field construction 50% complete

24 mos.

 

Completion:  The following dates are enforceable dates upon which, following
May 1, 2010, CF must complete construction and implement Project 1.

 

·  Project completed

30 mos.

·  Documentation of training completed

32 mos.

 

Project 2

DAP/MAP Scrubber System Modifications

 

Description:  The DAP/MAP Scrubber System Modifications Project will install
piping, seal tanks, valves, and instrumentation to convert from process water
gas scrubbing to acid and fresh

 

1

--------------------------------------------------------------------------------


 

water gas scrubbing in X, Y, and Z Granulation Plants.  Capital funds are
approved for this project and detailed engineering is complete.  The timeframes
for final construction completion are based on Granulation Plant turn-around
that occurs approximately every 18 months.

 

Milestones:  The following milestones provide a general plan for the
implementation and completion of modifications to the Granulation Plants
scrubbing systems following May 1, 2010:

 

·  Issue purchase orders for all materials

2 mos.

·  Initiate field construction

3 mos.

·  Field construction 50% complete

8 mos.

 

Completion:  The following dates are enforceable dates upon which, following
May 1, 2010, CF must complete construction and implement Project 2.

 

·  Project completed

12 mos.

·  Documentation of training completed

14 mos.

 

Project 3

Granulation Plant Neutralization System

 

Description:  The Granulation Plant Neutralization System Project will install
tanks, lime slaking and/or lime slurry storage, piping, pumps, and
instrumentation to collect all Granulation Plant spills, leaks, and cleaning
solutions and neutralize those solutions to pH greater than 2.0 and less than
12.5 prior to discharge to the process water system.  In addition new piping,
pumps, tanks, and instrumentation will be installed to collect and transfer
Phosphoric Acid Plant evaporator cleaning solutions from the Phosphoric Acid
Plants to the Granulation Plants.

 

Milestones:  The following milestones provide a general plan for the
implementation and completion of the Granulation Plant Neutralization project
following May 1, 2010:

 

·  Select engineering contractor/initiate permitting as appropriate

2 mos.

·  AFE issued for Board approval

8 mos.

·  AFE approved/permit issued

11 mos.

·  Initiate field construction

15 mos.

·  Field construction 50% completed

20 mos.

 

Completion:  The following dates are enforceable dates upon which, following
May 1, 2010, CF must complete construction and implement Project 3.

 

·  Project completed

24 mos.

·  Documentation of training completed

26 mos.

 

2

--------------------------------------------------------------------------------


 

Project 4

Spill Recording, Tracking, and Correction System

 

Description:  The Spill Recording, Tracking, and Correction System (SRTC)
Project is a new application software to be utilized by the Production,
Maintenance, Engineering, and Environmental Departments to identify, track, and
correct spills and leaks as quickly as practical.   The SRTC is described in
Sections 3 and 5 of the BMP.

 

Milestones:  The following milestones provide a general plan for the
implementation and completion of the Spill Recording, Tracking, and Correction
System Project following May 1, 2010:

 

·  Develop preliminary system for review

3 mos.

·  Implement beta version of system

6 mos.

 

Completion:  The following dates are enforceable dates upon which, following
May 1, 2010, CF must complete system design and implement Project 4.

 

·  System completed

9 mos.

·  Documentation of system training completed

11 mos.

 

Project 5

BMP Training

 

Milestones:  The following milestones provide a general plan for the completion
of initial employee and contractor training on provisions of the BMP following
May 1, 2010:

 

·  Develop preliminary draft presentation and training materials

3 mos.

·  Initial training class

4 mos.

 

Completion:  The following date is an enforceable date upon which, following
May 1, 2010, CF must complete and implement Project 5.

 

·  Training completed

6 mos.

 

3

--------------------------------------------------------------------------------